[fiscontract2001.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED Page 1 of 11 INFORMATION TECHNOLOGY
SERVICES AGREEMENT Certain portions of this exhibit, marked with {****}, have
been omitted based upon a request submitted to the SEC for confidential
treatment of certain non-public information contained herein. The non-public
information has been filed with the SEC as part of the request for confidential
treatment Client: Independent Bank Corp. (“Client”) 288 Union Street Rockland MA
US 02370 FIS: Fidelity Information Services, LLC (together with its affilates,
“FIS”) 601 Riverside Avenue Jacksonville, FL 32204 Effective Date: 1/01/2015 FIS
is pleased to welcome you to the FIS family. Your agreement with FIS is made up
of the attached General Terms and Conditions (“General Terms”) and all Order
Forms and Addenda, as well as all schedules, exhibits, and pricing attachments
that are attached (the “Agreement”). All Services or Software that you buy from
us will be added through an Order Form or other amendment to this Agreement. IN
WITNESS WHEREOF, the parties have caused their duly authorized officers or
representatives to execute and deliver this Agreement as a legally binding
obligation of such party. INDEPENDENT BANK CORP. 
FIDELITY INFORMATION SERVICES, LLC  Signature:  /s/ Barry Jensen  {SH}/s/   
Signature:  /s/ Tammy Seeds {FSH}  Name:  Barry Jensen      {CNH}B   
Name: Tammy Seeds        {FNH}  Title: CIO        {CTH}   
Title: Controller, Sales Finance        {FTH} 
Date: 2/27/2015 | 11:48 ET       {CDSH}   
Date: 2/27/2015 | 17:20 ET       {FDSH}  FIS Payment Account Number: {FIS#}     
Transit and Routing Number of FIS Payment  Account: {TR#}     



--------------------------------------------------------------------------------



 
[fiscontract2002.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED Page 2 of 11 GENERAL TERMS AND
CONDITIONS 1. Introduction. These general terms and conditions (“General Terms”)
and each Addendum, now or hereafter attached to the Agreement (as defined
herein), are a part of the Information Technology Services Agreement (the
“Agreement”) between Independent Bank Corp. of Rockland, MA (“Client”) and
Fidelity Information Services, Inc., (together with its subsidiaries and
affiliates, “FIS”). The pricing attachment(s) related to each Addendum are
incorporated into and made a part of the Agreement. 2. Services. If a fully
executed Addendum or other Service Agreement describes the provision of a
service (“Service”) by FIS, the following subsections apply: 2.1 The
“Commencement Date” of a Service is the earlier of: (i) the date the Service is
first installed and available for Client’s use in production; (ii) Client’s
first production use of the Service; or (iii) the commencement date agreed upon
by the parties in writing. In the event that there is a dispute over the
Commencement Date and the parties are unable to mutually agree upon a
Commencement Date after reasonable discussion, the Commencement Date shall be
deemed to be the three (3) month anniversary of the Effective Date of the
Addendum for that Service. If commencement of a Service is delayed for more than
ninety (90) days after the Effective Date of the Addendum (or sixty (60) days
after the agreed upon Commencement Date for a denovo client) for any reason
beyond FIS’ control, FIS may suspend delivery of the Service, and if the delayed
commencement is caused by the acts or omissions of Client, then Client shall pay
any one- time fees and minimum fees through the balance of the Addendum’s term.
The Commencement Date for any Addendum may be rescheduled to a mutually
agreed-upon date upon request. 2.2 Unless FIS and Client have agreed otherwise,
FIS shall be the exclusive provider of each Service, and Client shall use each
Service solely in accordance with FIS’ then current standard user operating
instructions and requirements (“Specifications”). 2.3 FIS Responsibilities:
2.3.1 If Client pays all applicable fees when due, FIS shall: (i) provide Client
and Client’s U.S. customers (“Customers”) with access to and use of the Service
in accordance with the Specifications; (ii) provide Client with standard
reporting, if any, associated with usage of the Service; and (iii) perform the
Service in compliance with all federal laws and regulations applicable to third
party providers of that Service. “Law” means any law, rule, regulation,
ordinance, code or order to which a party may be subject or under which a party
may exercise rights. 2.3.2 FIS shall perform an on-going review of federal Laws
applicable to the provision of the Services and Software. FIS shall maintain the
features and functions for the Services and Software in accordance with all
federal Laws applicable to such features and functions, including new or amended
federal Laws (as applicable and necessary to support compliance obligations), in
Client’s environment. In addition, FIS shall, at Client’s request, work with
Client in developing and implementing a suitable and commercially reasonable
procedure or direction to enable Client to comply with state and local Laws
applicable to the Services and Software being provided to Client, and, to the
extent commercially possible, modify the manner in which FIS provides the
Service prior to the regulatory deadline for such compliance. Any modification
in a Service or Software necessitated by such a change in state or local Laws
shall be paid for by Client. For the avoidance of doubt, this paragraph shall
not reduce or eliminate FIS’ duty or obligation to comply with state laws that
are applicable to FIS as a third party processor or state laws that FIS has
specifically agreed to comply with, including, without limitation, the MA
Privacy Act (MGL c. 93H and 201 CMR 17.00 et seq. 2.4 Client Responsibilities:
2.4.1 Client shall: (i) provide Customer information to FIS in accordance, and
otherwise comply, with the Specifications; (ii) assume all risk and liability
associated with transactions, including any risk of counterfeit, charged-back or
fraudulent transactions; (iii) comply with all applicable rules, regulations and
laws associated with use of a Service, including those relating to usury,
truth-in-lending, fair credit reporting, equal credit opportunity, automated
clearing house transfers, networks associations, electronic funds transfer,
privacy and direct marketing (“Laws”), regardless of whether Client uses any
forms or other Materials supplied by FIS; and (iv) provide FIS with notice of
any changes in applicable Law that impact the Service. Any modification in a
Service necessitated by a change in Laws shall be paid for by Client. However,
FIS shall endeavor to distribute the cost of such changes among all FIS clients
impacted. 2.4.2 Client shall be responsible for monitoring and interpreting (and
for complying with, to the extent such compliance requires no action by FIS),
the applicable Laws pertaining to Client’s business (“Legal Requirements”).
Based on Client’s instructions, FIS shall implement the processing parameter
settings, features and options (collectively, the



--------------------------------------------------------------------------------



 
[fiscontract2003.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED Page 3 of 11 “Parameters”) within
FIS’s Services and systems that shall apply to Client, subject to the change
request process in place between FIS and Client to establish requirements,
development arrangements and deployment timelines. Client shall be responsible
for determining that such selections are consistent with the Legal Requirements
and with the terms and conditions of any agreements between Client and its
Customers. In making such determinations, Client may rely upon the written
descriptions of such Parameters contained in the Specifications. FIS shall
perform the Services in accordance with the Parameters. 2.5 If a Service
contemplates that FIS will be clearing or settling transactions and/or
processing payments, then FIS, in its sole discretion, may require Client to
establish and maintain a clearing or settlement account (“Settlement Account”)
with a minimum balance determined by FIS. Client shall maintain sufficient funds
in the Settlement Account to cover any amounts required to facilitate the
orderly processing and settlement of transactions, and is solely responsible for
properly applying all credits and debits made to the Settlement Account. Client
shall notify FIS in writing of any change in Settlement Account information
within three (3) business days of occurrence. 2.5.1 To the extent FIS has not
agreed to be responsible, Client shall be solely responsible for the
transmission of any information, data, records or documents (collectively,
“Data”) necessary for FIS to perform a Service at Client’s expense, and shall
bear any risk of loss resulting from that transmission until FIS confirms
receipt. FIS shall bear the risk of loss resulting from Data transmitted to
Client until Client confirms receipt. If Client directs FIS to disclose Data to
a third party, Client shall provide FIS with written authorization to do so and
bear any risk of loss or liability associated with that disclosure. In addition,
FIS shall be held harmless from any claim resulting from the third party’s use
of that Data, and may, in its discretion, require the third party to enter into
a written agreement with FIS governing disclosure of that Data. 2.5.2 FIS shall
not be responsible for the accuracy, completeness or authenticity of any Data
furnished by Client or a third party, and shall have no obligation to audit,
check or verify that Data. If any Data submitted by Client or a third party to
FIS is incorrect, incomplete or not in the required format, FIS may require
Client to resubmit the Data or FIS may correct the Data and bill Client its then
current rates for performing those corrections. FIS shall attempt to notify
Client prior to Client incurring such expense. 2.6 In accordance with FFIEC
business continuity guidelines, FIS shall maintain a disaster recovery plan
designed to minimize the risks associated with a disaster affecting FIS’ ability
to provide the Services under the Agreement. FIS’ recovery time objective (RTO)
under such plan is as set forth in the continuity program summary document made
available to Client or such other RTO as has been agrees on in an Addendum or
service level agreements pertaining to an Addendum. FIS will maintain adequate
backup procedures in order to recover Client’s Data to the point of the last
available good backup, with a recovery point objective (RPO) of twenty-four (24)
hours, depending on the availability of data. FIS will test its disaster
recovery plan annually. Upon request, FIS will provide a summary of its disaster
recovery plan and test results sufficient to establish compliance with FFIEC
guidelines, excluding any proprietary information or NPI. Client authorizes FIS
to provide Client’s Data to external suppliers in order to test and prepare for
disaster recovery, as well as provide replacement services in the event of a
disaster. Client is responsible for adopting a disaster recovery plan relating
to disasters affecting Client’s facilities and for securing business
interruption insurance or other insurance necessary for Client’s protection. 2.6
FIS may change features, functions, and attributes of a Service from time to
time so long as those changes do not have a material adverse impact on the
performance of the Service or the Confidentiality of Client Data. If Client
requests a change to a Service, the parties shall negotiate the terms for such
change, which terms will be set forth in a mutually agreed upon statement of
work (“SOW”). 3. Third Party Services. If an Addendum describes the provision of
a third party product or service (“Third Party Service”), the following
subsections also apply: 3.1 With respect to each Third Party Service, FIS shall:
(i) provide Client with the applicable standard reporting; (ii) bill Client for
use; and (iii) provide Level One Customer Care (as defined below) to Customers.
Client acknowledges that FIS is not the provider of any Third Party Service, and
Client shall, if required by FIS, enter into a separate agreement for the Third
Party Service directly with the applicable provider. In its provision of “Level
One Customer Care”, FIS will: (i) handle incoming Customer calls regarding a
Third Party Service, (ii) gather information to identify the issue, (iii)
respond to basic Customer questions; and (iv) if necessary, refer issues
requiring further analysis or troubleshooting to the Third Party Service
provider for additional Customer support. 3.2 Except to the extent warranties or
representations are stated otherwise, FIS makes no warranties or representations
of any kind regarding the correctness, accuracy, completeness, merchantability
or fitness of any Third Party Service or any associated data, information or
system. FIS will pass through to Client end-user warranties and service level
standards to the extent received by FIS from Third Party Service providers.



--------------------------------------------------------------------------------



 
[fiscontract2004.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED Page 4 of 11 3.3 If a Third Party
Service is terminated prior to the end of its term either (i) by Client or by
FIS at Client’s request, or (ii) as a result of Client’s action or inaction,
Client shall pay FIS, in addition to any other amounts owed, an amount equal to
any termination costs and fees incurred or owing by FIS as a result of such
termination, and shall be refunded any unearned prepaid amounts. 4. Use of
Services, Software and Third Party Services. Client agrees that, except as
otherwise permitted in the Agreement or in writing by FIS, Client will use the
Service, Third Party Services and/or Software only for its own internal business
purposes to service its bona fide U.S.-based Customers and will not sell or
otherwise provide, directly or indirectly, any of the Service, Third Party
Service, Software or any portion thereof to any third party. “Software” shall
mean, individually or collectively, any software and/or interfaces as may be
licensed to Client by FIS or its affiliates pursuant to a Software License and
Maintenance Addendum to the Agreement. Client agrees that FIS may use all
suggestions for improvement and comments regarding the Service, Third Party
Service, or Software that are furnished by Client to FIS in connection with the
Agreement, without accounting or reservation. Unless and except to the extent
that FIS has agreed to provide Client support services for Client, Client shall
be responsible for handling all inquiries of its Customers relating to the
Service. 5. Materials. As a convenience, FIS may provide Client with sample
forms, procedures, scripts, marketing materials or other similar information
(collectively, “Materials”). Client shall have a license to use those Materials,
if any, solely for its own internal use during the term of the related Addendum
and solely in a manner that is consistent with the Specifications. Client’s
license to use the Materials shall expire immediately upon termination of the
Agreement or the related Addendum. Client is responsible for its use of
Materials and bears sole liability for any such use. 6. Training. FIS shall
provide Client with training in the use and implementation of Services, Third
Party Services, and/or Software as described in the Agreement. Unless otherwise
specifically set forth in an Addendum or its attachments, FIS shall provide
training at FIS’ then current rates, plus travel expenses (if applicable), on
mutually agreeable dates and times. At Client’s expense, FIS may offer training
sessions on-line or at an FIS or Client location. 7. Fees and Other Charges. 7.1
Client shall pay all fees and charges set forth in the pricing attachment(s) to
the Addendum. ***** percent (*****%) of the one-time fees shall be paid upon
execution of each Addendum, and the remaining *****percent (*****%) shall be
paid upon the applicable Commencement Date, unless otherwise set forth in an
Addendum. Recurring fees shall be paid beginning on the Commencement Date. FIS
may change any pass-through fees (e.g., postage, supplies, courier, data
transmission, and telecommunications expenses), outside of its control as its
cost for such items change. FIS may adjust recurring fees for its products and
services by the amount of the percentage change in CPI annually provided the
minimum aggregate pricing change during any 12-month period is *****percent
(*****%), and the maximum aggregate pricing change during any 12-month period is
three percent (*****%), of the pricing then applicable to the product or
service. Such increase shall be effective on the first day of the month of the
anniversary of the Commencement Date of an Addendum. If the CPI-U is ever
discontinued or revised, FIS and Client will in good faith agree to select
another government index as a substitute in order to obtain substantially the
same result. Fees, costs and expenses owed by Client are exclusive of charges
for non-standard materials, work, hardware, software or travel. Travel time, if
required, will be charged at *****% of FIS’ standard hourly rates, or such other
rates and amount agreed upon by Client, but will not exceed eight (8) hours per
day per resource. 7.2 Client agrees to pay FIS the amount of its invoice within
thirty (30) days of the invoice date. In the event of a dispute over the amount
of an invoice, Client will pay the undisputed amount, and the parties will
engage in the dispute resolution procedures of this Agreement to resolve such
dispute as soon as reasonably practicable. 7.3 Billing errors shall only be
corrected as soon as reasonably possible, but in no event later than twenty-four
(24) months following the last occurrence of the error. In the event of
over-billing, FIS will correct the error on the next invoice by credit to
Client. If Client was under-billed, FIS will add the under–billed amount to a
future invoice. FIS may utilize any amounts owed to Client under the Agreement
to pay or reimburse FIS for amounts owed by Client. 7.4 All charges and fees to
be paid by Client under the Agreement (including the Addenda) are exclusive of
any applicable withholding, sales, use, excise, value added or other taxes. The
parties agree to cooperate in determining any taxable and non-taxable products
or services. Any such taxes for which FIS is responsible to collect from Client
shall be billed by FIS and paid by Client. Client agrees to reimburse or
indemnify FIS for any taxes, penalties and interest assessed by any taxing
authority arising out of the Agreement. FIS shall pay and hold Client harmless
for any taxes on its property, income or payroll. Client agrees to hold FIS
harmless for any sales, use, excise, value added or other taxes assessed by a
taxing authority arising out of the Agreement. In the event of any assessment by
a taxing authority, both parties agree to cooperate with each other to resolve
issues in order to minimize such assessment.



--------------------------------------------------------------------------------



 
[fiscontract2005.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED Page 5 of 11 8. Intellectual Property.
8.1 Client is not acquiring a copyright, patent or other intellectual property
right in any Service, Third Party Service, Software, Deliverable, Specifications
or Material, or in any data, modifications, customizations, enhancements,
changes or work product related thereto. “Deliverable” means any work product or
other item (whether tangible or intangible) created by FIS or provided by FIS to
Client pursuant to the Services, Third Party Services, or Software, and which
may be described more particularly in an Addendum, SOW, or other document signed
by the parties. 8.2 Any intellectual property rights that existed prior to the
Effective Date of an Addendum shall belong solely to the party owning them at
that time. Neither party shall be entitled to any copyright, trade secret or
patent of the other party. 8.3 Client shall not alter, obscure or revise any
proprietary, restrictive, trademark or copyright notice included with, affixed
to, or displayed in, on or by a Service, Third Party Service, Software,
Deliverable or Specifications. 9. Confidentiality. 9.1 Each party shall treat
information received from the other that is designated as “confidential” at or
prior to disclosure ("Confidential Information") as strictly confidential. FIS
designates all information relating to the Services, Third Party Services,
Software, Deliverables, Specifications and the terms of the Agreement as its
Confidential Information. Client designates non-public financial information
that is personally identifiable to a Customer (referenced in the Gramm-
Leach-Bliley Act of 1999 as “Non-public Personal Information” or “NPI”) as its
Confidential Information. 9.2 Each party shall: (i) restrict disclosure of the
other party’s Confidential Information to employees and agents solely on a "need
to know" basis in accordance with the Agreement; (ii) advise its employees and
agents of their confidentiality obligations; (iii) require agents to protect and
restrict the use of the other party’s Confidential Information; (iv) use the
same degree of care to protect the other party’s Confidential Information as it
uses to safeguard its own Confidential Information of similar importance; (v)
establish procedural, physical and electronic safeguards, designed to meet the
objectives of the FFIEC Interagency Guidelines, to prevent the compromise or
unauthorized disclosure of Confidential Information and meet the requirements of
Massachusetts data privacy laws and regulations, including Mass. G.L. c.93H, 201
C.M.R. §17.00 (Standards for the Protection of Personal Information of Residents
of the Commonwealth) and any other Massachusetts data privacy law or regulation
which may subsequently be enacted and issued, all as they may be modified from
time to time; and (vi) notify the other party of any unauthorized possession or
use of its Confidential Information as soon as possible following notice of that
unauthorized use or possession. FIS shall promptly notify Client of any incident
that has resulted or is likely to result in the misuse of NPI, and shall comply
with all Laws regarding NPI that are applicable to it as a third party
processor. 9.3 Confidential Information shall remain the property of the party
from or through whom it was provided. Except for NPI, neither party shall be
obligated to preserve the confidentiality of any information that: (i) was
previously known; (ii) is a matter of public knowledge; (iii) was or is
independently developed; (iv) is released for disclosure with written consent;
or (v) is received from a third party to whom it was disclosed without
restriction. Disclosure of Confidential Information shall be permitted if it is:
(a) required by law; (b) in connection with the tax treatment or tax structure
of the Agreement; or (c) in response to a valid order of a U.S. court or other
governmental body, provided the owner receives written notice and is afforded a
reasonable opportunity to obtain a protective order. Upon termination of an
Addendum, each party shall destroy the other party’s Confidential Information
relating to that Addendum in a manner designed to preserve its confidentiality,
or, at the other party’s written request and expense, return it to the
disclosing party. The party required to destroy the data shall furnish
certification of its destruction upon request. Upon termination of the
Agreement, each party shall destroy any remaining Confidential Information of
the other party in the same manner or, if so requested, return it to the
disclosing party at its expense. 10. Indemnification. 10.1 Client shall
indemnify, defend, and hold harmless FIS and its officers, employees, directors,
agents, affiliates and shareholders, in their individual capacities or
otherwise, from and against any and all losses, claims, demands, penalties,
actions, causes of action, suits, obligations, liabilities, damages, delays,
costs or expenses, including reasonable attorney's fees (collectively, "Losses”)
asserted by a third party that result from, relate to, arise out of, or are
incurred in connection with: (i) Client’s gross negligence or willful misconduct
resulting in personal injury or property damage; (ii) Client’s misuse of a
Service, Materials, Third Party Service, Software, Specifications or
Deliverables; (iii) inaccurate or incomplete Data provided by or on behalf of
Client; (iv) Client’s use of a Service, Third Party Service, Software and/or
Deliverable with computer programs or services owned, licensed or provided by
someone other than FIS; (v) Client’s failure to comply with applicable Laws;
(vi) Client’s failure to comply with the terms of any Third Party Service



--------------------------------------------------------------------------------



 
[fiscontract2006.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED Page 6 of 11 agreement; (vii) any
claim of libel, violation of privacy rights, unfair competition or infringement
of patents, trademarks, copyrights or other intellectual property caused by
Client or a Customer; or (viii) any Customer claim, action or suit, except for a
Customer Claim arising out from FIS’ breach of its obligations under Section10.4
below. 10.2 FIS shall indemnify, defend and hold harmless Client, and its
officers, employees, directors, agents and shareholders, in their individual
capacities or otherwise, from and against any and all Losses asserted by a third
party that result from, relate to, arise out of, or are incurred in connection
with: (i) FIS’ gross negligence or willful misconduct resulting in personal
injury or property damage; (ii) FIS’ failure to comply with laws applicable to
FIS as a third party provider of a Service; or (iii) a claim that a Service,
Software, or Deliverable infringes a registered U.S. patent, trademark,
copyright. However, FIS shall not be liable for (and Client shall indemnify FIS
against) any infringement claim that results, in whole or in part, from: (a)
Client’s use of a Service, Software or Deliverable in a manner or for a purpose
not specifically described in the Agreement (including the Addenda) or
Specifications; (b) Client’s use of a Service, Software or Deliverable with
computer programs, processes, hardware, systems, or services owned, licensed or
provided by someone other than FIS; or (c) Client’s products or services; or d)
Client's failure to implement corrections or changes provided by FIS. If a claim
of infringement of a registered U.S. patent, trademark or copyright has been
asserted, or in FIS' opinion is about to be asserted, FIS may, at its option
either: (1) procure for Client the right to continue using the Service, Software
or Deliverable; (2) replace or modify the Service, Software, or Deliverable so
that it becomes non- infringing; (3) terminate the applicable Addendum or SOW
and refund all pre-paid fees covering future use of the Service, Software or
Deliverable; or (4) defend the action on Client’s behalf and pay any associated
costs or damages. 10.3 FIS shall indemnify, defend and hold harmless Client, and
its officers, employees, directors, agents and shareholders, in their individual
capacities or otherwise, from and against any and all Losses to the extent that
they result from, relate to, arise out of, or are incurred in connection with:
(i) FIS negligence or willful misconduct resulting in personal injury or
property damage, (ii) FIS’ failure to comply with applicable laws; (iii) FIS’
material breach of this Agreement; (iv) a claim that a Service, Software or
Deliverable infringes on a registered U.S. patent, trademark or copyright or
violates a trade secret. However, FIS shall not be liable for, and Client shall
indemnify FIS from any infringement claim to the extent caused by (a) Client’s
use of a Service, Software or deliverable in a manner or for a purpose contrary
to the stated use or purposes described in this Agreement (including the
Addenda) or Specifications; (b) Client’s use of a Service, Software or
Deliverable with computer programs, processes, hardware systems or services
owned, licensed or provided by someone other than FIS; or (c) a failure to
implement corrections or changes provided by FIS. 10.4 FIS and Client each shall
implement and maintain technical, physical and organizational safeguards that
are designed to protect and secure all Confidential Information (including NPI)
against unauthorized access, dissemination or misappropriation, and against
loss, destruction or alteration, that comply with US federal regulatory
requirements, the Massachusetts data privacy law, 201 CMR 17.00 (Standards for
the Protection of Personal Information of Residents of the Commonwealth), and
any other states within the United States applicable to the Service being
provided to Client relating to data privacy, personal data and data protection.
FIS will notify Client promptly in writing of any confirmed material security
breach, intrusion, or attack that is successful in inappropriately accessing
Client’s Confidential Information; and Client will notify FIS promptly in
writing of any confirmed material security breach, intrusion, or attack that is
successful in inappropriately accessing FIS’ Confidential Information affecting
FIS’ products or Services to Client. In addition to any other right to
reimbursement or indemnification specifically set forth in this Agreement, FIS
agrees to indemnify and hold Client harmless from and against all Data
Confidentiality and Security Damages that are incurred by Client. The foregoing
indemnification is not subject to the monetary direct damage liability
limitations set forth in Section 16.5. For purposes of this Section, “Data
Confidentiality and Security Damages” means actual out-of-pocket damages,
losses, fines, penalties, deficiencies, liabilities (including settlements and
judgments) incurred by Client, and the reasonable out-of-pocket costs and
expenses (including interest, court costs, fees and expenses of attorneys,
accountants and other experts and professionals and other fees and expenses of
litigation and other proceedings or arising out of any claim, default or
assessment) incurred by Client, in each case to the extent caused by FIS,
excluding any indirect, incidental, consequential, special, delay or punitive
damages (including, but not limited to, damages for loss of business profits or
revenue, business interruption, loss of reputation, loss of market value, loss
of information, loss of goodwill, reputational damage or other pecuniary loss).
FIS shall not be liable for any Data Confidentiality and Security Damages to the
extent caused by Client, including, without limitation, Client’s failure to
properly secure its network and electronic systems or any resulting disclosure,
loss, unauthorized access or misappropriation. 10.5 The obligation to provide
indemnification under this section is contingent upon: (i) the indemnified party
promptly notifying the indemnifying party in writing of any claim; (ii) the
indemnifying party having sole control over the defense and settlement of the
claim; (iii) the indemnified party reasonably cooperating during defense and
settlement efforts; and (iv) the claim not arising, in whole or in part, out of
the action or inaction of the indemnified party. 10.6 Except in the case of
material breach by a party to whom the obligation of indemnification would
otherwise be owed, the obligations to provide indemnification under this Section
10 shall survive termination of this Agreement for a



--------------------------------------------------------------------------------



 
[fiscontract2007.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED Page 7 of 11 period of six (6) years
after termination. 10.7 To the extent that FIS engages a subcontractor, FIS
shall remain solely responsible for the performance of the subcontracted work
including compliance related obligations, and Client shall have no recourse, and
shall assert no claim, against any subcontractor of FIS. FIS shall not use any
subcontractors that perform all or part of any Services for Client or store any
Confidential Information of Client’s outside of the United States. 11.
Disclaimer. 11.1 Limitation of Liability. FIS SHALL NOT BE LIABLE FOR ANY
INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, DELAY OR PUNITIVE DAMAGES
WHATSOEVER (INCLUDING BUT NOT LIMITED TO, DAMAGES FOR LOSS OF BUSINESS PROFITS
OR REVENUE, BUSINESS INTERRUPTION, LOSS OF INFORMATION, OR OTHER PECUNIARY
LOSS), EVEN IF FIS WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. 11.2 Except as
otherwise specifically agreed, under no circumstances shall FIS be liable for
any Losses caused, by the acts or omissions, negligent, intentional or otherwise
of: (i) Client; (ii) a third party; (iii) use of attachments, features, or
devices not authorized by the Specifications; (iv) improper or inadequate
conditions at a site; (v) improper or incomplete installation not caused by FIS;
(vi) equipment changes, reconfigurations, upgrades or relocations; (vii) abuse,
misuse, alteration or use that is inconsistent with the terms of the Agreement
or Specifications; (viii) incorrect or incomplete Data supplied by Client or its
agents other than FIS; (ix) software, hardware or systems not supplied by FIS;
(x) a Force Majeure Event; or (xi) a failure that is not directly attributable
to, or reasonably anticipated by, FIS or under FIS’ direct control. 11.3 EXCEPT
AS SPECIFICALLY AGREED IN WRITING, ALL SERVICES, THIRD PARTY SERVICES, SOFTWARE,
DELIVERABLES, EQUIPMENT, AND MATERIALS ARE PROVIDED “AS IS”, AND ALL WARRANTIES,
WHETHER STATUTORY, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTIES OF
MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE OR ERROR-FREE OPERATION (EVEN IF
CREATED BY THE INTERNATIONAL SALE OF GOODS CONVENTION), ARE DISCLAIMED IN THEIR
ENTIRETY. 12. Outsourcing Management; TSP Audit and Vendor Diligence
Information. 12.1 FIS will cooperate with Client to meet its responsibilities to
diligence and audit FIS as its third party technology service provider (TSP), as
contemplated by the FFIEC IT Examination Handbook and related guidelines (TSP
Guidelines). FIS will regularly make available audit reports and materials that
address Client's vendor management and diligence requirements under the TSP
Guidelines. Specific information regarding the available materials meeting the
TSP Guidelines shall be made available under the "Vendor Diligence and Audit
Materials" on the FIS Client Portal. 12.2 Through its FIS Client Portal and FIS
Governance Site, Client will have continuous electronic access to audit reports,
attestations, and other detailed information regarding FIS’ internal systems
testing and procedures, and FIS' information security and data privacy controls.
These audit materials and attestation evidence FIS' compliance with all industry
and regulatory standards and include recent independent audits (such as SSAE
16's), third party attestations and certifications (such as AT101's and PCI
AOC's), and detailed information and testing results regarding physical,
technical and administrative controls utilized by the Service business lines
within FIS and the security of Client's Confidential Information. 12.3 Client
may attend any or all of the FIS In-Depth Conferences, which provide detailed
audit information and in- depth in-person discussions with FIS’ senior executive
team regarding FIS' information security and risk management processes and
system testing results. The In-Depth Conferences provide Client with
comprehensive vendor diligence information, including (i) a thorough,
interactive review of FIS enterprise-wide security and system controls, and (ii)
specific assessments of industry standards and best practices for financial
technology information security and risk management. Currently, FIS offers four
(4) In-Depth Conferences each year, with clients attending a two-day event
onsite at different FIS facilities. 12.4 FIS shall permit governmental agencies
that regulate Client in connection with a Service performed by FIS to examine
FIS' books and records to the same extent as if that Service was being performed
by Client on its own premises, subject to FIS' confidentiality and security
policies and procedures. 12.5 FIS shall (i) conduct regular vulnerability tests
and security audits and provide Client with the summaries of such tests and
audits upon reasonable request by Client; and (ii) use commercially reasonable
efforts to regularly upgrade the Service in order to be consistent with
generally accepted industry and security standards. 13. Use of Names and
Trademarks. FIS may use Client’s name and logo: (i) in a general listing of
users of its products



--------------------------------------------------------------------------------



 
[fiscontract2008.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED Page 8 of 11 and services; and (ii) as
reasonably necessary to perform any Services. Other than the foregoing: (a)
neither party shall use the other party’s logos, trademarks or stock exchange
ticker symbol unless pre-approved in writing; and (b) the parties shall consult
with each other in preparing any press release or other similar communication
that mentions or implies a relationship between them. 14. Relationship. 14.1 FIS
is an independent contractor. Neither FIS nor any of its representatives are an
employee, partner or joint venturer of Client. FIS has the sole obligation to
supervise, manage and direct the performance of its obligations under the
Agreement. FIS reserves the right to determine who will be assigned to perform
its obligations, and to make replacements or reassignments as it deems
appropriate. Each party shall be solely responsible for payment of compensation
to its respective personnel, and assumes full responsibility for payment of all
federal, state, local and foreign taxes or contributions imposed or required
under unemployment insurance, social security and income tax laws with respect
to such personnel. Except as expressly stated in the Agreement, neither party
shall be an agent of the other, nor have any authority to represent the other in
any matter. To the extent that FIS engages a subcontractor, FIS shall remain
solely responsible for the performance of the subcontracted work. Client shall
have no recourse, and shall assert no claim, against any subcontractor of FIS.
14.2 For Services provided by a Third Party, Client will advise FIS of the terms
of its Client’s Vendor Management Program that apply. FIS agrees to use all
reasonable efforts to seek and maintain Third Party compliance in a timely and
thorough manner with all applicable requirements. 15. Insurance. FIS shall
maintain and provide annual evidence of the following minimum insurance coverage
and limits: (i) statutory workers’ compensation in accordance with all Federal,
state, and local requirements; (ii) employer’s liability insurance with limits
of coverage of $1,000,000 (a) per accident, bodily injury (including death) by
accident, (b) per bodily injury (including death) by disease, and (c) per
employee for bodily injury (including death) by disease as required by the state
in which the Services are performed; (iii) commercial general liability with an
aggregate of $2,000,000, and $1,000,000 per occurrence for bodily injury,
property damage and personal injury; (iv) automobile liability insurance,
including FIS-owned, leased, and non-owned vehicles with a single limit of
$1,000,000; (v) property insurance, covering the hardware and other equipment
used by FIS to provide the Services; (vi) errors and omissions, including
technology E&O coverage, with limits of $10,000,000 per claim and in the
aggregate; (vii) umbrella (excess) liability insurance for the above-referenced
comprehensive general liability and employer’s liability coverage in the amount
of $10,000,000 per occurrence and in the aggregate; and (viii) crime insurance,
with coverage extended to include property of Client in the care, custody, or
control of FIS, or for which FIS is legally liable, with limits of $10,000,000
per claim and in the aggregate. Client and FIS shall in good faith renegotiate a
reasonably satisfactory the amount of required insurance coverage every three
years. 16. Termination and Additional Remedies. 16.1 In addition to any other
remedies, either party may terminate this Agreement or an Addendum on thirty
(30) days advance written notice if the other party: (i) fails to cure a
material breach within thirty (30) days of receiving written notice to do so;
(ii) is the subject of a dissolution, reorganization, insolvency or bankruptcy
action that is not dismissed within forty-five (45) days of being filed; (iii)
suffers the appointment of a receiver, conservator or trustee; (iv) commits any
act related to the Service with an intent to defraud the other party; (v)
discontinues performance under the Agreement because of a binding order of a
court or regulatory body. If a breach cannot reasonably be cured within thirty
(30) days, the non-breaching party may not terminate the Agreement so long as
the breaching party promptly commences work and completes correction within
ninety (90) days of receiving written notice of the breach. However,
notwithstanding the foregoing: (a) if a party has delivered a notice of material
breach regarding the same issue to the other party on two previous occasions
within a twelve (12) month period, then the party not in breach shall not be
required to permit the other party ninety (90) days to cure, but may terminate
with respect to the Service for which a repeated breach has been documented at
the sole election of the party not in breach, and without the requirement to pay
Services Liquidated Damages for the Service terminated; and (b) if the material
breach is a breach by FIS of customer information security, or a breach of laws
under the Graham-Leach-Bliley Act of 1999 or the Massachusetts Privacy Act, then
the Client may terminate any or all of the Services under this Agreement upon
not less than sixty (60) days’ notice without the requirement of paying any
Services Liquidated Damages. 16.2 Due to the likelihood of irreparable injury,
each party shall be entitled to seek an injunction against the other for any
breach of confidentiality, indemnification and intellectual property
obligations. 16.3 If an Addendum is terminated by FIS prior to the end of its
term for Client’s breach pursuant to the terms of the Agreement, or if Client
terminates the Agreement or an Addendum prior to the end of its term (except as
otherwise



--------------------------------------------------------------------------------



 
[fiscontract2009.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED Page 9 of 11 permitted hereunder),
Client shall pay FIS, in addition to any other amounts owed, liquidated damages
(“Services Liquidated Damages”) equal to: (i) the greater of (a) the Applicable
Percentage of the average monthly fees incurred under each terminated Addendum
during the preceding six (6) months (or, during such shorter period if the
Service has been in production for less than six (6) months), (b) any minimum
fees due under each Addendum, or (c) Applicable Percentage of the estimated
monthly charge for the Service (as set forth in the pricing attachment to each
terminated Addendum), in each case multiplied by the number of months remaining
in the then current period of the terminated Addendum; (ii) any costs incurred
by FIS as a consequence of the termination; plus (iii) any unpaid one-time fees
set forth in each terminated Addendum. If termination of the Agreement or an
Addendum occurs prior to the providing of any such Services, then the amount due
under subsection (i) above will be calculated using the minimum monthly amount
due for each such Service, if any, or the estimated monthly charge (as set forth
in the pricing attachment) that FIS would have reasonably expected to receive.
If Services Liquidated Damages are paid to FIS in connection with an acquisition
of Client by a third party, and the acquisition does not occur and Client
retains the Services as before the acquisition, then FIS shall, at Client’s
option, refund the amount paid as Services Liquidated Damages within thirty (30)
days of Client’s request, or credit such amounts paid toward future amounts owed
to FIS. As used herein the term “Applicable Percentage” means *****percent
(*****%) for each Addendum designated in the Order Form as a “Core” Software,
Service or Third Party Service, and *****percent (*****%) for any other
Software, Service or Third Party Service. 16.4 Upon termination of the Agreement
or an Addendum, FIS shall cooperate in the transition of the Services to Client
or a replacement service provider and, if requested by Client, perform ancillary
services for the applicable fees. However, no master files, transaction data,
test data, record layouts or other similar information shall be provided by FIS
until: (i) Client and, if applicable, the replacement service provider, have
executed FIS’ deconversion confidentiality agreement; (ii) Client has fully paid
all outstanding amounts; (iii) Client has made a reasonable deposit or
completely prepaid FIS’ fees for deconversion assistance; and (iv) the parties
mutually agree on a date for deconversion that is at least one hundred eighty
(180) days following FIS' receipt of Client’s notice of deconversion. If the one
hundred eighty (180) day period ends between the third week of November and the
third week of January, the time period for completing deconversion may be
extended until the first week of February. In addition, upon termination of the
Agreement, FIS may, at Client's request and expense, continue to provide the
corresponding Service(s) until the deconversion is completed, provided the
parties agree to such continuation in writing. 16.5 Excepting for damages not
subject to the cap contained in this Section 16.5, FIS’ total liability to
Client for a Service shall be limited to the aggregate amount of fees actually
paid by Client for the corresponding Service during the ***** (*****) months
preceding the date of the event that is the basis for the first claim. However,
if the negligence or error by FIS is in the performance or nonperformance of its
Data processing duties hereunder or under any Addendum, then FIS’ liability
shall be limited to reprocessing the Data for Client, in which event, FIS’
obligation to reprocess Data is contingent upon Client promptly notifying FIS
within two (2) business days or two (2) processing cycles after the receipt of
erroneous Data. 16.6 If FIS’ rating under the Uniform Rating System for
Information Technology (URSIT) is at any time downgraded to “4” or “5”, then FIS
will promptly notify Client of such downgrade and Client may at that time (but
shall not be required to) declare that a breach of its contract has occurred. In
such event, Client will communicate in writing to FIS that a breach of contract
has occurred, and FIS shall then have 30 days to communicate to Client FIS’s
plan to correct the breach of contract and an additional 60 days to correct such
breach. If FIS does not agree that a breach has occurred, the parties will
utilize the arbitration provisions set forth in this Agreement and if the
arbitrator determines that a breach of Client’s contract has occurred, then
Client may terminate this Agreement without the requirement of paying Services
Liquidated Damages, early termination fees or deconversion fees. 17. Export
Restrictions and Unlawful Activity. 17.1 FIS’ Confidential Information is
subject to export controls under applicable law. Accordingly, Client shall: (i)
remain in compliance with all requirements associated with these laws; (ii)
cooperate fully with any audit related to these laws; and (iii) not utilize FIS’
Confidential Information in any country that is embargoed by the U.S.
government. Client shall be solely responsible for the importation of FIS’
Confidential Information, including obtaining any approval or permit necessary
for importation or use. 17.2 Neither Client nor any of its directors, officers,
agents, employees or other persons associated with or acting on its behalf: (i)
have received or will receive any unlawful contribution, gift, entertainment or
other payment from FIS; (ii) is a governmental entity; or (iii) is in violation
of, or will violate any applicable anti-corruption or anti-bribery law. FIS
shall have an irrevocable right to immediately terminate the Agreement or any
other relationship with Client if this subsection is breached. 18.
Miscellaneous.



--------------------------------------------------------------------------------



 
[fiscontract2010.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED Page 10 of 11 18.1 Client shall not
assign, subrogate or transfer any interest, obligation or right arising out of
the Agreement without prior written consent from FIS, which shall not be
unreasonably withheld. Any dissolution, consolidation, merger, transfer or
reorganization of a majority of the assets or stock of Client shall constitute
an attempted assignment, and shall be void from its inception. Subject to the
foregoing, the terms of the Agreement shall be binding upon and inure to the
benefit of permitted successors and assigns. 18.2 Any claim, controversy or
dispute between the parties with respect to the terms and conditions of this
Agreement, or any subject matter governed by this Agreement, other than disputes
regarding a party’s compliance with the confidentiality provisions of this
Agreement (which either party may present to a court of competent jurisdiction),
that has not been resolved through informal methods set forth in this Agreement
shall be resolved through binding arbitration of the issue in accordance with
the following procedures. The election of arbitration as the sole ultimate
remedy for dispute resolution, however, shall not limit the ability of either
party to send notices of termination or otherwise exercise their rights of
termination set forth in this Agreement. (a) Either party may request
arbitration by giving the other involved party written notice to such effect,
which notice shall describe, in reasonable detail, the nature of the dispute,
controversy or claim. Such arbitration shall be governed by the Commercial
Arbitration Rules of the American Arbitration Association, 1939 Rhode Island
Avenue, N.W., Suite 509, Washington, D.C. 20036 ("AAA"), as amended by this
Agreement and conducted in English. (b) Upon either party's request for
arbitration, an arbitrator shall be selected by mutual agreement of the parties
to hear the dispute in accordance with AAA rules. If the parties are unable to
agree upon an arbitrator, then either party may request that the AAA select an
arbitrator and such arbitrator shall hear the dispute in accordance with AAA
rules. For disputes amounting to US $1,000,000 or more, a panel of three
arbitrators shall be selected to hear the dispute. In such case, each party
shall select one arbitrator who shall be unaffiliated with such party, and the
two arbitrators shall select a third arbitrator. If the two arbitrators are
unable to agree upon a third arbitrator, the AAA will select the third
arbitrator. In the case of a three-arbitrator panel, the decision of a majority
shall control. If FIS requests arbitration, the arbitration shall be held in
Boston Massachusetts. If Client requests arbitration, the arbitration shall be
held in Jacksonville, FL. (c) Each of the parties shall bear its own fees, costs
and expenses of the arbitration and its own legal expenses, attorneys' fees and
costs of all experts and witnesses. Unless the award provides otherwise, the
fees and expenses of the arbitration procedures, including the fees of the
arbitrator or arbitrators, will be shared equally by the involved parties. At
such time as the dispute is resolved, interest at a rate equal to the lesser of
(i) the prime rate plus 2% per annum as announced from time to time by the Bank
of America or its successor or (ii) 12% (as calculated on the basis of the
actual days in the applicable calendar year) for the period of dispute shall be
paid to the party entitled to receive the disputed monies to compensate for the
lapsed time between the date such disputed amount originally was to have been
paid (or was paid) through the date monies are paid (or credited) in settlement
of the dispute. (d) Any award rendered pursuant to such arbitration shall be
final, conclusive and binding upon the parties, and any judgment thereon may be
entered and enforced in any court of competent jurisdiction. 18.3 This Agreement
shall be interpreted, construed, governed and enforced in accordance with the
laws of the State of Delaware, excluding its rules governing choice of laws.
18.4 All notices given in connection with the Agreement must be in writing and
delivered via overnight delivery. Notices shall be delivered to the address set
forth in the Agreement. Notices to FIS shall include a copy (which shall not
constitute notice) to the General Counsel at the same address. Telephone
communications between FIS and Client and/or Customers may be monitored or
recorded without further notice in order to maintain service quality. 18.5 FIS
shall not be liable for any loss, damage or failure due to causes beyond its
control, including strikes, riots, earthquakes, epidemics, terrorist actions,
wars, fires, floods, weather, power failure, telecommunications outage, acts of
God or other failures, interruptions or errors not directly caused by FIS
(“Force Majeure Event”). 18.6 Neither Client nor FIS shall be liable for any
indirect, incidental, consequential, special, delay or punitive damages
whatsoever (including but not limited to, damages for loss of business profits
or revenue, business interruption, loss of information, or other pecuniary
loss), even if they have been advised of or should have been aware of the
possibility of such damage. 18.7 Each party represents and warrants that it has
full legal power and authority to enter into and perform its obligations without
any additional consent or approval.



--------------------------------------------------------------------------------



 
[fiscontract2011.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED Page 11 of 11 18.8 The Agreement
(including these General Terms, all Addenda, and the pricing attachments)
together with any attachments thereto, constitute the entire agreement and
understanding of the parties with respect to its subject matter. All prior
agreements, understandings and representations regarding the same or similar
services are superseded in their entirety. In the event of a conflict, ambiguity
or contradiction in documents, the documents will take precedence over each
other in accordance with the following ranking: (i) SOWs; (ii) exhibits and
attachments; (iii) Addenda; (iv) Specifications; and (v) these General Terms.
The Agreement may only be modified by a written document signed by both parties.
The parties do not intend, nor shall there be, any third party beneficiary
rights. 18.9 No waiver of any provisions of the Agreement and no consent to any
default under the Agreement shall be effective unless in writing and signed by
the party against whom such waiver or consent is claimed. No course of dealing
or failure to strictly enforce any provision of the Agreement shall be construed
as a waiver of such provision for any party’s rights. Waiver by a party of any
default by the other party shall not be deemed a waiver of any other default.
18.10 If any provision of the Agreement is unenforceable in any respect under
law, such enforceability shall not affect any other provision of the Agreement,
and the Agreement shall be construed as if such unenforceable provision had not
been included to the extent necessary to bring it within the requirements of
that law. This Agreement shall not be construed more strongly against either
party, regardless of who is more responsible for its preparation. The headings
that appear in these General Terms are inserted for convenience only and do not
limit or extend its scope. 18.11 The Agreement shall remain in effect until the
date on which the last Addendum in effect is terminated, provided, however, that
termination of the Agreement or an Addendum shall not impact any right or
obligation arising prior to termination, and in any event, Sections 8, 9, 10,
and 11, as well as Subsection 18.2, of these General Terms shall survive
termination of the Agreement. 18.12 The benefits and obligations of this
Agreement shall only inure to the benefit of and/or be binding upon the parties
hereto, and, for Client, its named subsidiaries, and for both parties, their
permitted successors and permitted assigns. The parties do not intend, nor shall
there be any third party beneficiary rights.



--------------------------------------------------------------------------------



 
[fiscontract2012.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED ORDER FORM  EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 1
Prepared for: Independent Bank Corp  288 Union Street.  Rockland, MA 02370 
Order Form Reference: 00040989.0  Master Agreement: 00001055.0 
Order Form Effective Date:  1/01/2015  Fidelity Information Services, LLC
601 Riverside Avenue Jacksonville, FL 32204‐2946 CORE SOLUTIONS & TERM 
SOLUTION  APPLICABLE ADDENDUM  INITIAL TERM  RENEWAL TERM  Core Processing 
Services  The attached Core Processing  Services Addendum applies to this 
product.  72 months  12 months  Horizon Cornerstone 
The attached Core Processing  Services Addendum applies to this  product. 
72 months  12 months  HORIZON Banking  System and Additional  Licensed Software 
The attached Horizon Software  License and Maintenance Addendum 
applies to this product.  72 months  12 months  Horizon Data Vaulting  Services 
The attached Data Vaulting Services  Addendum Horizon applies to this  product. 
72 months  12 months  Business Continuity  Services – Horizon 
The attached Disaster Recovery  Services Addendum ‐Horizon applies 
to this product.  72 months  12 months  Miscellaneous Hardware – Horizon  The
attached Equipment and Maintenance Addendum applies to this product.  See
addendum See addendum SOLUTIONS & TERM  SOLUTION  APPLICABLE ADDENDUM 
INITIAL TERM  RENEWAL TERM  QualiFile  The attached ChexSystems Services 
Addendum applies to this product.  72 months  12 months  QualiFile Advantage 
The attached ChexSystems Services  Addendum applies to this product.  72 months 
12 months  CCX ‐ Merchant  Capture  The attached Commercial Capture 
Xpress Services Addendum applies to  this product.  72 months  12 months 
Commercial Capture  Xpress  The attached Commercial Capture 
Xpress Services Addendum applies to  this product.  72 months  12 months 
eDelivery Services  The attached eDelivery Services 
Addendum applies to this product.  72 months  12 months  Premium Membership 
(or Compliance  Advisory)  The attached EGRC Solution Services 
Addendum applies to this product.  72 months  12 months  3‐D Secure 
The attached Electronic Funds  72 months  12 months 



--------------------------------------------------------------------------------



 
[fiscontract2013.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 2
Transfer Services Addendum applies  to this product.  ATM Acquiring  Processing 
The attached Electronic Funds  Transfer Services Addendum applies 
to this product.  72 months  12 months  ATM/Debit Card Issuing  Processing 
The attached Electronic Funds  Transfer Services Addendum applies 
to this product.  72 months  12 months  Automated General  Ledger Entries 
The attached Electronic Funds  Transfer Services Addendum applies 
to this product.  72 months  12 months  Debit MasterCard/Visa  Check Services 
The attached Electronic Funds  Transfer Services Addendum applies 
to this product.  72 months  12 months  EFT Services ‐ Norcross 
The attached Electronic Funds  Transfer Services Addendum applies 
to this product.  72 months  12 months  Fraud Alert  Management 
The attached Electronic Funds  Transfer Services Addendum applies 
to this product.  72 months  12 months  Host Interface ‐ FIS ‐  Realtime 
The attached Electronic Funds  Transfer Services Addendum applies 
to this product.  72 months  12 months  Lost/Stolen Card 
Service ‐ 24 hr ‐ 800#  The attached Electronic Funds 
Transfer Services Addendum applies  to this product.  72 months  12 months 
Miscellaneous  Additional Services  The attached Electronic Funds 
Transfer Services Addendum applies  to this product.  72 months  12 months 
Network Monthly  Connection  The attached Electronic Funds 
Transfer Services Addendum applies  to this product.  72 months  12 months 
PIN‐based Transaction  The attached Electronic Funds 
Transfer Services Addendum applies  to this product.  72 months  12 months 
Signature Based  Authorizations/Clearing  Transactions 
The attached Electronic Funds  Transfer Services Addendum applies 
to this product.  72 months  12 months  Surcharged ATM  Transactions 
The attached Electronic Funds  Transfer Services Addendum applies 
to this product.  72 months  12 months  Base EFT Processing  Services 
The attached Electronic Funds  Transfer Services Addendum ICBA 
applies to this product.  72 months  12 months  Stand‐in Transactions 
The attached Electronic Funds  Transfer Services Addendum 
Norcross applies to this product.  72 months  12 months 



--------------------------------------------------------------------------------



 
[fiscontract2014.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 3
ID Authentication  The attached Fraud Detection and 
Identity Services Addendum applies  to this product.  72 months  12 months 
ID Verification  The attached Fraud Detection and 
Identity Services Addendum applies  to this product.  72 months  12 months 
BCX ‐ Package or  Software and  Installation  The attached Item Processing 
Services Addendum applies to this  product.  72 months  12 months 
Branch Capture Express  The attached Item Processing 
Services Addendum applies to this  product.  72 months  12 months 
Image Archive Services  The attached Item Processing 
Services Addendum applies to this  product.  72 months  12 months 
Payment Services  Processing  The attached Item Processing 
Services Addendum applies to this  product.  72 months  12 months 
Transaction Account  Protection  The attached Item Processing 
Services Addendum applies to this  product.  72 months  12 months 
Advanced Login  Authentication ‐  BPPMB  The attached Payment Manager 
Services Addendum applies to this  product.  72 months  12 months 
Bill Pay ‐ Payment  Manager Business  The attached Payment Manager 
Services Addendum applies to this  product.  72 months  12 months 
Bill Pay ‐ Payment  Manager Consumer  The attached Payment Manager 
Services Addendum applies to this  product.  72 months  12 months 
Expedited Overnight  Check Payments  The attached Payment Manager 
Services Addendum applies to this  product.  72 months  12 months 
Expedited Same Day  Electronic  The attached Payment Manager 
Services Addendum applies to this  product.  72 months  12 months 
FIS Sends End User  Notification  The attached Payment Manager 
Services Addendum applies to this  product.  72 months  12 months 
Payment Manager  Services ‐ Business  The attached Payment Manager 
Services Addendum applies to this  product.  72 months  12 months 
Rich Remittance Check  Fee  The attached Payment Manager 
Services Addendum applies to this  product.  72 months  12 months 
Standard Business  Processing  The attached Payment Manager 
Services Addendum applies to this  72 months  12 months 



--------------------------------------------------------------------------------



 
[fiscontract2015.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 4
product.  Fraud Management  Services ‐ BPPMB 
The attached Bill Payment Services  Supplement applies to this product. 
72 months  12 months  Fraud Management  Services ‐ BPPMC 
The attached Bill Payment Services  Supplement applies to this product. 
72 months  12 months  Payment Manager  Services ‐ Consumer 
The attached Bill Payment Services  Supplement applies to this product. 
72 months  12 months  Standard Consumer  Processing 
The attached Bill Payment Services  Supplement applies to this product. 
72 months  12 months  FIS Output Solutions  The attached Print, Mail and 
Messaging Services Addendum  applies to this product.  72 months  12 months 
Print, Render, and  Mailing Services  The attached Print, Mail and 
Messaging Services Addendum  applies to this product.  72 months  12 months 
BankTEL Financial Suite  The attached Software License and 
Maintenance Addendum applies to  this product.  72 months  12 months 
Call Reporter  The attached Software License and 
Maintenance Addendum applies to  this product.  72 months  12 months 
TimeSaver Premier  The attached Software License and 
Maintenance Addendum applies to  this product.  72 months  12 months 
Y9Reporter  The attached Software License and  Maintenance Addendum applies to 
this product.  72 months  12 months  Accounts Payable ‐  BTEL 
The attached Financial Accounting  Suite powered by BankTel Systems 
Software Supplement applies to this  product.  72 months  12 months 
FIS Xpress Deposits  The attached Xpress Deposit Services 
Addendum applies to this product.  72 months  12 months  FXD ‐ Consumer 
Remote Deposit  Services  The attached Xpress Deposit Services 
Addendum applies to this product.  72 months  12 months 
Each Service on this Order Form will begin on the Commencement Date for that Service and continue for 
the initial term in the table above (the “Initial Term”). The Commencement Date of a Service or Software 
already  in  use  by  Client  as  of  the  Effective Date  shall  be 
1/01/2015.  The  Commencement Date  of  a  Service or Software not already 
in use by Client as of the Effective Date shall be as set forth  in Section 
2.1.1  of  the  General  Terms  or  in  the  case  of  Software,  Section  3.1 
of  the  Software  License  and  Maintenance Addendum.   After  the 
Initial Term, the term of  the Service automatically renews  for the 
renewal term in the table above (each, a “Renewal Term”) unless terminated by you or FIS in writing at 
least 180 days prior to the last day of the Initial Term or of the then current Renewal Term.  
 



--------------------------------------------------------------------------------



 
[fiscontract2016.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 5
Migration to FIS Document Management: During the term Client’s ALLView Licensed product 
is being  replaced  with  FIS  Document  Management  as  described  in  the 
pricing  attachment.    Upon  the 
Commencement Date of FIS Document Management, the enterprise license for ALLVIEW shall terminate 
without penalty.  The maintenance for each ALLView and FIS Document Manager are as described in the 
Core Processing Pricing Attachment.    Equipment  and  Maintenance  Charge: 
Client  previously  purchased  the  Hardware  described  in  the  Equipment 
and  Maintenance  Addendum  and  the  parties  agree  that  the  established 
payments  of 
$****** per month for such purchase shall continue through May 2017 at which time, 
if all payments  have been made, this monthly charge shall cease. 
FIS and Client are parties to that certain Information Technology Services Agreement dated 01/12/2011 
(“Prior  Agreement”),  for  the  provision  of  the  following  services 
(“Excluded  Services”):  (a)  Network 
Services, and (b) Business Credit Card Services (Base 2000). As of the Effective Date, the Prior Agreement 
shall terminate for all Software and Services, except for the Excluded Services, which FIS shall continue 
for  the  balance  of  the  unexpired  term  of  the  Prior  Agreement.  The 
Prior  Agreement  is  also  hereby 
modified to strike the General Terms and Conditions that were incorporated by reference as part of the 
Prior  Agreement,  and  the  General  Terms  and  Conditions  of  this 
Agreement  are  incorporated  by 
reference into the Prior Agreement as the applicable General Terms and Conditions thereto. 
FIS and Client are parties to that certain 
Information Technology Services Agreement dated 07/1/2010  (“Prior  Agreement 
2”),  for  the  provision  of  the  following  services  (“Additional  Excluded 
Service”): 
Remittance Processing Services, As of the Effective Date, the Prior Agreement 2 shall terminate for all 
Software  and  Services,  except  for  the  Additional  Excluded 
Service, which  FIS  shall  continue  for  the 
balance of the unexpired term of the Prior Agreement 2. The Prior Agreement 2 is also hereby modified 
to  strike  the General Terms and Conditions  that were  incorporated by 
reference as part of  the Prior 
Agreement 2, and the General Terms and Conditions of this Agreement are 
incorporated by reference 
into the Prior Agreement 2 as the applicable General Terms and Conditions thereto. 
This  Order  Form  is  governed  by  the  Information  Technology  Services 
Agreement  between  Fidelity  Information  Services,  LLC and 
Independent Bank Corp. dated 2/27/2015.  In  the event of any  conflict 
between  this Order  Form  and  the Agreement,  the  terms of  this Order  Form 
govern  the  Software or 
Services on this Order Form. By signing this Order Form, you agree to purchase the Services and license 
the Software listed on the attached pricing attachment(s) at the prices listed. 
INDEPENDENT BANK CORP  FIDELITY INFORMATION SERVICES, LLC  Signature: /s/ Barry
Jensen {CSH} Signature: /s/ Tammy Seeds {FSH} Name: Barry Jensen {CNH}
Name: Tammy Seeds        {FNH}  Title: CIO {CTH} Title:
Controller, Sales Finance {FTH} Date: 2/27/2015 | 11:48 ET {CDSH}
Date: 2/27/2015 | 17:20 ET           {FDSH}



--------------------------------------------------------------------------------



 
[fiscontract2017.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 6 CORE
PROCESSING SERVICES ADDENDUM 1. Introduction. Independent Bank Corp. of
Rockland, MA ("Client") engages FIS to provide core processing services
described herein or indicated in the pricing attachment (“Service(s)”) for
depository and loan accounts of Client and its affiliates using the HORIZON
computer software system (“System”) in accordance herewith. The Service shall
permit Client’s Customers to initiate and settle transactions from depository
and loan accounts maintained by Client (“Accounts”). The particular Accounts to
be processed shall be identified by Client from time to time during the term. 2.
Data. 2.1 FIS shall not be responsible for the accuracy, completeness or
authenticity of any Data furnished by Client or a third party, and shall have no
obligation to audit, check or verify that Data. If any Data submitted by Client
or a third party to FIS is incorrect, incomplete or not in the required format,
FIS may require Client to resubmit the Data or FIS may correct the Data and bill
Client its then current rates for performing those corrections. FIS shall
attempt to notify Client prior to Client incurring such expense. However, FIS
shall be responsible for any Data lost or damaged as a result of FIS’
negligence. 2.2 Except to the extent FIS has been engaged by Client to maintain
Data for reconstruction, Client shall maintain a copy of all Data submitted to
FIS (whether directly or through a third party) to permit reconstruction if ever
required. Client assumes all risk and expense associated with Data
reconstruction, except for those expenses incurred as a direct consequence of
FIS’ material breach of its obligations to Client. Unless the parties have
agreed in advance on a reconstruction schedule, if Data reconstruction is ever
required, the parties must mutually agree on a schedule for that reconstruction.
3. Responsibilities of the Parties. 3.1 Responsibilities of Client: (a) Data
Processing Premises. Client agrees to provide FIS with adequate premises, in
good repair, to perform its responsibilities hereunder. Such premises shall be
referred to herein as the “Data Center”. Without limiting the generality of the
foregoing, Client agrees to supply water, sewer, heat, lights, telephone lines
and equipment, air conditioning, electricity (including, if desired by Client,
an uninterruptible power system, battery backup and backup generator capacity),
janitorial services, office equipment and furniture, and parking spaces for FIS
employees under the same conditions provided to employees of Client. FIS is not
responsible to Client for any injury or damage to tangible personal property or
persons which occurs in or around the Data Center unless caused by FIS’s
negligence or willful misconduct. Client will provide telephone equipment and
telephone service for FIS to communicate with the employees of Client, and as
may be reasonably required by FIS to operate the Data Center. (b) Except as
otherwise expressly provided herein, Client is responsible for the operation of
any of its data processing facilities other than the Data Center. Client and FIS
agree to provide or perform their respective responsibilities as indicated
below. (c) Client Resources. During the Term, Client will provide the Client
resources reasonably required for FIS to provide the Services. (d) Required
Consents. For the purposes of this Addendum, a “Required Consent” shall mean
permission for FIS to use those assets, services, and rights, if any, leased,
contracted for, licensed, or owned by Client, Client software, and
Client-provided third party software, if any, to be made available to FIS by
Client to enable FIS to provide the Services. (ii) Cooperation. Client shall
obtain all Required Consents. Upon Client’s request, FIS shall assist Client in
obtaining the Required Consents. Once each such Required Consent has been
obtained, Client shall provide a copy of it to FIS. Until such time as the
Required Consent has been obtained by Client, any right to use the affected
Client resource shall not be deemed to have been transferred to FIS, and the
parties shall cooperate with each other in achieving a reasonable alternative
arrangement for the use of the affected Client resources. (iii) Costs. Any cost
incurred by FIS at Client’s request in obtaining a Required Consent shall be
separately charged by FIS to Client as a pass-through expense. Upon request of
Client, FIS will provide an estimate of such cost and submit to Client prior to
incurring such cost.



--------------------------------------------------------------------------------



 
[fiscontract2018.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 7 (e)
Compliance. Client shall comply with all rules, regulations or laws associated
with its use of the Service, including those relating to usury,
truth-in-lending, fair credit reporting, equal credit opportunity, automated
clearing house transfers, electronic funds transfer, privacy and direct
marketing, regardless of whether Client uses any forms or other Material
supplied by FIS. Client assumes all risk and liability associated with its
Accounts, including any risk of counterfeit, charged-back and fraudulent
transactions. Client authorizes FIS to comply with all laws applicable to the
Service, including any that pertain to the regulation and examination of Client,
and shall pay FIS any fees associated with furnishing Data and/or Output to
agencies or other bodies that regulate Client. 3.2 Responsibilities of FIS: (a)
Resources and Data Processing Services. FIS will provide to Client the FIS
resources, and the data processing services described in this Agreement,
including the Exhibits and Attachments which are incorporated herein. The
services provided by FIS to Client shall generally include, but not be limited
to, the general management of Client’s data processing, installation and
enhancement of FIS-developed software systems, operation of software systems
developed by FIS and third parties, programming, furnishing, maintaining and
operating computer equipment, and providing information in various media forms
(hereinafter collectively referred to as “Services”). (b) The Parties’ shall be
responsible for their respective inputs and outputs as described in Exhibit A
Section 6 attached hereto. Client must: (i) review, verify and audit all Output;
and (ii) balance all reports to verify accuracy and master file information.
Client must reject incorrect Output: (a) by the close of the same business day
Output is received; (b) within five (5) business days of receiving annual,
quarterly or monthly Output; and (c) within three (3) business days after
receiving all other Output. FIS will correct any Output errors caused by FIS
that are identified within these time frames at no charge. FIS will attempt to
correct all other Output errors at Client’s expense. Client's sole remedy for an
Output error is correction as described in this subsection. (c) Resident
Technical Staff. As of the Effective Date of this Addendum, FIS will provide
nine (9) technical and analyst personnel. Four (4) operators, one operations
supervisor, one (1) programmer, two (2) business analysts, and one (1) account
manager) (collectively, the "Resident Staff”). Subject to a reasonable time for
replacements in the event of resignations or terminations, FIS will maintain
such staffing level throughout the Term of the Addendum. If Resident Staff is
reduced for any period over 60 days, the monthly fee will be reduced on a per
diem basis. Duties of the Resident Staff shall consist of installing and
maintaining the HORIZON software, installing program updates, installing new
systems and subsystems, programming, user interface, communication and customer
service, systems programming, attending education classes, Customer meetings and
research meetings. Client requested HORIZON program modifications and general
programming duties will be provided by non-resident FIS personnel at the HORIZON
Professional Services rate identified in the Core Processing Services Pricing
Attachment if the Resident Staff is unable to perform such duties. The Resident
Staff will monitor any Client-requested projects, and FIS will provide Client
with status updates periodically based on frequency that is at the discretion of
Client. Client shall have the right to establish all programming and project
priorities for the Resident Staff. However, changes in priorities which require
reassignment of the Resident Staff to other responsibilities may result in an
increase of the time required by FIS to complete certain tasks. At Client's
written request, FIS will increase (when and as resources are available) or
decrease the Resident Staff, in accordance with the procedures described in
Pricing Attachment. During the Term of the Addendum, FIS and Client may mutually
agree to increase or decrease the Resident Staff If Client decreases the
Resident Staff, the Base Processing Fee will be reduced appropriately. Either
FIS or Client may reduce the number of Resident Staff during the Term of the
Addendum by providing no less than ninety (90) days’ prior written notice to the
other party. The parties acknowledge and agree that in order for FIS to provide
the Services as they are described in this Addendum, a certain level of staffing
is required. If Client requests a reduction in Resident Staff, and if FIS
determines in good faith that such a reduction will negatively impact FIS’s
ability to perform the Services in accordance with the terms of this Addendum,
FIS will so notify Client and the parties will use all reasonable efforts to
come to agreement on a staffing level that will enable FIS to provide the
Services in accordance with this Addendum. If FIS and Client are unable to reach
such an agreement, FIS reserves the right to adjust any Services or delivery
timetables accordingly. When the parties have agreed upon a resource reduction,
the monthly Base Processing Fee will be reduced by the monthly amount applicable
to the eliminated resource(s). The amount of the reduction will be based on the
position held by the eliminated resource and the average monthly cost of that
position under this



--------------------------------------------------------------------------------



 
[fiscontract2019.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 8
Addendum. If Client eliminates a part of the Resident Staff, Client will pay any
outplacement, termination and/or severance costs incurred by FIS for this type
of resource which shall not, in any event, exceed six months of pay for that
resource. FIS will promptly respond to Client's request with a proposed fee
schedule adjustment which shall be reasonable in light of the related costs of
salaries, recruiting, relocation, severance, and employee benefits resulting
from any such increase or decrease. Quotes for increases or decreases in the
Resident Staff will be in minimum increments of one person for a minimum term of
one year or for such other minimum increment or minimum term as may be agreed
upon in writing between Client and FIS, such as part time or temporary
increments for a specified time period. FIS will have up to 120 days to
implement agreed changes in the Resident Staff. (d) Security Standards. FIS has
implemented and shall maintain appropriate administrative, technical and
physical safeguards with respect to Client’s Proprietary Information. Further,
FIS will adhere to such additional security measures with respect to Client's
customer information as may reasonably be imposed by Client. If implementation
and/or adherence to such additional security measures increases FIS’s costs of
operation, Client and FIS will discuss and mutually agree upon an appropriate
reimbursement for FIS. (e) Training. During the Term of this Addendum, FIS will
provide to Client up to ten (10) days of training or consulting services on
HORIZON each calendar year. Additional training and consulting can be provided
by FIS upon payment of FIS's then-current published fees, subject to normal
space availability requirements and compliance with FIS’s standard registration
and enrollment deadlines and procedures. Client will pay all travel and lodging
expenses of its personnel while attending FIS courses at FIS locations, and all
travel and lodging expenses for FIS personnel when training or consulting is at
Clients location. (f) Compliance. The parties acknowledge and agree that Client
remains fully and completely responsible for all of its compliance issues. FIS
offers tools and technologies that assist Client in meeting compliance
requirements. FIS agrees that in the connection with the performance of its
services hereunder, FIS shall comply with any federal and state laws and
regulations applicable to it as a third party service provider and shall
maintain such compliance during the term of this Agreement. (g) Right to Audit.
Notwithstanding Section 12.3 of the General Terms and Conditions, during the
Term, Client shall have the right, upon reasonable prior notice to FIS, to have
access during normal business hours to the Date Center to monitor and/or audit
FIS’ administrative, technical and physical safeguards and compliance with the
Graham-Leach-Bliley Act and other federal and state laws and regulations. (h)
Vendor Management. Notwithstanding Section 12 of the General Terms and
Conditions, FIS agrees to use all reasonable efforts to comply in a timely and
thorough manner with all applicable requirements of Client’s Vendor Management
Program (VMP). Client will advise FIS in writing of any material change to the
VMP. In connection with FIS’ obligations regarding the VMP, FIS will have, on
not less than a biennial basis, a SSAE 16 audit conducted by an independent,
nationally recognized accounting or consulting firm with respect to FIS’
software development and operations in the remote location in which FIS performs
development (currently, Orlando, FL). Such audit shall be conducted at FIS’ sole
cost and expense. FIS will provide a summary of the report promptly after
receipt. The report submitted to Client shall include FIS’ management’s response
to the exception comments, together with appropriate target dates for completion
of required changes. 4. Effective Planning and Communication. 4.1 Audit
Conference. FIS will cooperate fully with Client or its designee in connection
with Client's audit functions or with regard to examinations by regulatory
authorities as such audit or examination relates to the Services. Client
acknowledges that FIS is not responsible for providing audit services or for
auditing Client's records or data. Following any such audit or examination,
Client will conduct (in the case of an internal audit), or instruct its external
auditors or examiners to conduct an exit conference with FIS and, at such time,
and as soon as available thereafter, to provide FIS with a copy of the
applicable portions of each report regarding FIS or FIS's Services (whether
draft or final) prepared as a result of such audit or examination. Client also
agrees to provide and to instruct its external auditors to provide FIS, a copy
of the portions of each written report containing comments concerning FIS or the
Services performed by FIS pursuant hereto. Such reports shall be considered
Confidential Information and subject to Section 9 of the General Terms. Client
agrees that any audit or examination shall be conducted in a manner which does
not unreasonably delay, disrupt or interfere with FIS’s delivery of the Services
to Client or the delivery by FIS of services to its other customers.
Furthermore, Client shall reimburse any reasonable costs incurred by FIS as a
result of FIS’s cooperation with Client’s auditors or examiners, and FIS shall
notify Client as soon as reasonably possible if FIS anticipates incurring any
additional costs due to cooperation with auditors or examiners.



--------------------------------------------------------------------------------



 
[fiscontract2020.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 9 4.2
Relationship Management. In furtherance of the relationship, the parties shall
each appoint one or more relationship managers (each a “Manager”) to oversee and
supervise their relationship under this Addendum, the Software License and
Maintenance Addendum and the Equipment and Maintenance Addendum, all 3 addenda
are collectively referred to as the “Core Addenda”). The parties may change the
person appointed as their Manager(s) at any time, upon written notice to the
other party. The Managers will speak on a regular basis. The purpose of
conversations and meetings will be to discuss and identify any potential sources
of misunderstanding that may have arisen with respect to this Addendum and the
relationship between the parties. 4.3 Issue Notices. If Client wishes to provide
FIS with formal notice of any issue arising under the Core Addenda, Client will
first notify FIS’s On-Site Account Manager, in writing, of the issue (an “Issue
Notice”). Client shall date every Issue Notice and shall include in any Issue
Notice a reasonable level of detail sufficient to explain the issue presented
and Client shall provide FIS with reasonable documentation for each issue logged
to FIS with the Issue Notice. 4.4 Review of Issue Notices. FIS shall promptly
review and log every Issue Notice received and shall notify the Client, in
writing, within ten (10) days if FIS needs additional information from the
Client to explain or understand the issue presented (an “Additional Information
Request”). If FIS does not timely deliver an Additional Information Request to
Client, the Issue Notice will be deemed to be sufficiently detailed and logged
in for a response by FIS as of the tenth (10th) day after the date of the Issue
Notice. 4.5 Informal Resolution. If any problems are identified, the Managers
will attempt to resolve any issues together. When both Managers agree that a
problem has not been resolved and may lead to a dispute, the Managers will
advise their respective managements and arrange a meeting between appropriate
representatives of each party for the purpose of attempting to resolve the
issue. If any such informal attempts to resolve the dispute prove to be
unsuccessful, the parties may resort to the formal Dispute Resolution Procedure
set forth below. Once any problem has been resolved, the Managers will prepare a
joint written report and submit the report to their Management with a clear
explanation of the problem, as well as the resolution. 4.6 Formal Dispute
Resolution Procedures. If a formal dispute arises between FIS and Client with
respect to the terms and conditions of the Core Addenda, or any subject matter
governed by the Core Addenda, other than disputes regarding a party's compliance
with the confidentiality provisions of this Addendum, the parties shall, prior
to terminating any of the Core Addenda, attempt in good faith to resolve any
such dispute as set forth in this Section. (a) Claims Procedures. If any party
shall have any dispute with respect to the terms and conditions of the Core
Addenda, or any subject matter referred to in or governed by the Core Addenda,
that party through its Manager shall provide written notification to the Manager
of other party in the form of a claim identifying the issue or amount disputed
and including a detailed reason for the claim. The party against whom the claim
is made shall respond, in writing, to the claim within 14 days from the date of
receipt of the claim document. The party filing the claim shall have an
additional 14 days after the receipt of the response to either accept the
resolution offered by the other party or may, at its option and its sole and
absolute discretion, choose to request implementation of the procedures set
forth below (the "Escalation Procedures"). Neither party, however, shall have
any obligation to elect to proceed with Escalation Procedures if it is
dissatisfied with the response to the claim it has submitted. (b) Escalation
Procedures. If the negotiations conducted pursuant to the Claims Procedures set
forth above do not lead to resolution of the underlying dispute or claim to the
satisfaction of the party that made the claim, then that party may, at its
option and in its sole and absolute discretion, notify the other in writing that
it desires to elevate the dispute or claim to a higher level of authority within
FIS’s organization and within Client’s organization for resolution. Upon receipt
by the other party of such written notice, the dispute or claim shall be so
elevated and such higher level authorities shall negotiate in good faith and
each use their reasonable best efforts to resolve the dispute or claim. The
location, format, frequency, duration and conclusion of these elevated
discussions shall be left to the discretion of the representatives involved.
Upon agreement, the representatives may utilize other alternative dispute
resolution procedures to assist in the negotiations. Discussions and
correspondence among the representatives for purposes of these negotiations
shall be treated as confidential information developed for purposes of
settlement which shall not be admissible in any subsequent proceedings between
the parties. Documents identified in or provided with such communications, which
are not prepared for purposes of the negotiations may, if otherwise admissible,
be admitted in evidence in such subsequent proceeding.



--------------------------------------------------------------------------------



 
[fiscontract2021.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 10 4.7
Strategic Planning Meetings. FIS and Client executive management shall meet once
a year at a mutually agreed upon time and at a mutually agreed upon location to
discuss strategic initiatives being undertaken by each party. 5. Training. If
FIS is converting Client’s Data, FIS will provide its standard training at the
rates set forth in the conversion Specifications. Client shall be solely
responsible for training its employees and representatives to comply with all
Laws applicable to Client and procedures set forth in the Specifications or any
manual or other literature provided to Client by FIS. 6. Transitional
Cooperation After notice of termination and prior to the Termination Date, or
for six months prior to the Expiration Date, FIS agrees that: 6.1 Offer of
Employment. Client may offer employment to the Resident Staff, except for the
account manager. 6.2 Transition. Provided that FIS has not terminated this
Addendum for a Client default, FIS will give its cooperation and support to
Client to transition to whatever method of computer processing Client may
select. Assistance in addition to the Resident Staff shall be provided at FIS’s
then-current rates for such additional resources, and when and if such resources
are available. 7. Additional Support. Client shall have the option, exercisable
within 90 days of delivery of a termination notice by either party, to request
up to 90 days of additional technical support from FIS subsequent to the
applicable termination date. Client will pay for such support at FIS's
then-current hourly rates. 8. Business Continuity. Each party shall develop,
maintain and, if necessary, execute a business continuity plan to ensure
continuity of the Service in the event the System is ever unavailable and not
restored for a period of more than twenty-four (24) consecutive hours. Each
party shall provide reasonable access to those plans and related information to
the other party, its auditors and regulators. FIS’ business continuity plan
shall provide back-up and stand-in capability for all batch and on-line
processing components of the System. FIS shall test its business continuity
capabilities at least once each calendar year, and provide Client with a report
of the test results upon request. Client shall participate in FIS’ testing
whenever reasonably necessary to ensure compatibility. In no event shall FIS
alter its business continuity plan in a manner that is materially adverse to
Client without advance written consent. FIS will review Client’s business
continuity plan and render a written report on any incompatibilities upon
request at FIS’ then current rates. 9. Termination. In addition to the
termination rights set forth in the General Terms, FIS may terminate this
Addendum if Client: (i) sells, transfers or assigns all or substantially all of
its Accounts to a third party that does not agree in writing with FIS to be
bound by the terms of this Addendum and the General Terms; (ii) fails to
maintain required balances in any clearing or settlement account associated with
the Service, and fails to remedy that deficiency within forty-eight (48) hours
of FIS requesting it to do so; or (iii) fails to cure any material violation of
applicable Law within thirty (30) days of FIS requesting it to do so. 10. Fees.
Client shall pay FIS the fees set forth in the pricing attachment. All fees
shall be paid and settled in accordance with the General Terms. 11. Fee/Charge
Adjustments Related to Merger or Acquisition or Changed Services. Client may
incur additional charges or the Services may require adjustment as a result of
changes in Client’s asset size through merger or acquisition of an entity that
is operated as a separate, wholly-owned subsidiary of the Client and is not
merged into RTC, or as a result of changes requested by Client. 11.1 Merger or
Acquisition. Upon written request by Client, FIS will process additional data
resulting from any merger or acquisition involving Client; subject to Client's
payment of additional fees, and subject to mutual agreement on the fees, if any,
applicable to related conversion and testing services. 11.2 Increases Based on
Changes in Services. In accordance with this Addendum, Client and FIS will meet
regularly to assess hardware capacity requirements, staffing requirements,
increases in volume-related services, changes in or additions to Client-Provided
Software, and various requests for additional services as Client may make from
time to time. Client acknowledges and agrees that changes in any of the
above-listed items may result in Client incurring additional costs or in a
change in the Services provided by FIS. Any such changes will be mutually agreed
upon by FIS and Client prior to any of them being implemented. 11.3 Waiver of
Liquidated Damages. If Client acquires another FIS customer and all of that
customer’s accounts are converted to FIS’s system within one hundred eighty
(180) days following the acquisition, FIS will



--------------------------------------------------------------------------------



 
[fiscontract2022.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 11 waive
the liquidated damages due to FIS as a result of the termination of the
agreement between FIS and its acquired customer for all transaction-based
service fees, excluding core processing services.



--------------------------------------------------------------------------------



 
[fiscontract2023.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 12 CORE
PROCESSING SERVICES PRICING ATTACHMENT Fee Schedule Commencing January 1, 2015
and for the remainder of the term, Client shall pay the below monthly fee for
the base processing services. Applicable period Amount of Monthly Payment Base
processing Fee, January 1, 2015 through December 31, 2020 $ ********** Price
adjustment : The fees and charges reflected in this Agreement will be increased,
but not decreased, as described below: The monthly Base processing fee may be
adjusted based upon changes in the Consumer Price Index for All Urban Consumers
- Other Goods and Services (the "CPI-U") as published by the U.S. Department of
Labor, Bureau of Labor Statistics once during every calendar year of the Term of
this Agreement. Effective upon the anniversary of the Commencement Date a
portion of the Monthly Base Processing Fee may be increased in accordance with
the formula set forth below. Annually thereafter, such fees and charges may be
further increased using the same formula. In no event will the percentage
increase for any adjustment year be less than *****percent (*****%) or exceed
*****percent (*****%). The formula to be used for calculating fee adjustments
is: [CPI-U + 1] x F) + R = AF WHERE: F = *****% of the then-current Monthly Base
Processing Fee. R = *****% of the then-current Monthly Base Processing Fee. AF =
Adjusted Monthly Base Processing Fee. The adjusted fee will be reflected on the
next invoice submitted by FIS to Client for Client’s payment of such fees after
such adjustments are made. The fees for any Additional Services will be adjusted
based upon the General Terms and Conditions of the agreement. HORIZON
Professional Services The cost for HORIZON Professional Services will be $*****
through the initial term of this agreement. Additional Fees. The Base Processing
Fee shall include processing of only the Base Processing Software listed in
Exhibit A to Amendment to Software License and Maintenance Addendum. Client will
be responsible for costs associated with future system upgrades due to increased
capacity requirements or due to requirement to upgrade to newer hardware
technology. FIS will advise Client in writing of any such upgrades. The Base
Processing Fee does not cover fees or expenses which may arise due to
conversions or de-conversions. Assumptions. The following assumptions shall be
applicable with respect to the base processing services provided pursuant to his
Agreement by FIS. General Assumptions:  All software is tested on the minimum
desktop configuration as outlined by Microsoft Corporation.  All PC products
will be installed on each workstation (if needed) by Client personnel.  GUI
Distribution Server will be required at the Bank and/or branch sites to
facilitate the implementation of user interface updates.  All stated fees
subject to the CPI adjustments pursuant to the agreement.  All travel and
travel related expenses are not included with any of products outlined above.
They will be invoiced on a pass-through basis.  Pricing subject to change if
any assumptions are not valid.  Taxes and shipping charges are not included as
part of this pricing.



--------------------------------------------------------------------------------



 
[fiscontract2024.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 13 
Client will maintain a separate maintenance agreement for document compliance
with Wolters Kluwer Financial Services, Inc. (WKFS).  Client will maintain
maintenance agreement with PKWare for as long as client wishes to utilize
Electronic Data Vault (eDV for tape encryption).  Client will provide all
telecommunications required to provide the service, either through FIS or other
provision. Assumptions Regarding Third Party Interfaces:  All other services
(e.g. new interfaces, one-time programming) will be quoted on a time and
materials basis.  All monthly fees are for host interface and maintenance
support.  One time third party fees are estimates and subject to change due to
final pricing by third party.  License and maintenance fees for all other
products are Client’s responsibility. [The remainder of this page is left
intentionally blank]



--------------------------------------------------------------------------------



 
[fiscontract2025.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 14 HORIZON
SOFTWARE LICENSE AND MAINTENANCE ADDENDUM 1. Introduction. FIS has previously
granted Client a perpetual non-exclusive license to use the Horizon Banking
System (the “System”) and the Additional Licensed Software (the “Additional
Licensed Software”) set forth in Exhibit A concomitant to the Core Processing
Services provided by FIS, which license is hereby ratified and confirmed by this
Addendum. In exchange for the payment of the fees described in the Base
Processing Fees described in the Core Processing Services Pricing Attachment ,
FIS shall provide the Maintenance to the System and the Additional Licensed
Software, in accordance herewith. 2. Additional Licensed Programs. The license
contemplated by this Section 1 shall also apply to all FIS developed program
modifications or enhancements installed for Client's benefit pursuant to this
Agreement. FIS will furnish Client, upon request, a current list of all Software
developed and made generally available by FIS. FIS will give Client 180 days'
notice prior to eliminating updates for a particular system version of any FIS
developed program. 3. User Manuals. As part of the installation of any item of
Software, FIS will provide Client access to the applicable User Manuals. Client
is responsible for the initial personalization and for the maintenance,
reproduction and distribution of User Manuals which maintenance, reproduction
and distribution FIS expressly authorizes hereunder; provided, however, that FIS
hereby consents to the reproduction of User Manuals by Client solely for the
internal use of Client in accordance with this Agreement. Client shall retain
all FIS proprietary notices in any copies that Client makes. 4. Client-Provided
Software. FIS will use all software acquired by Client from third parties or
developed by Client (“Client-Provided Software”) without the assistance of FIS
exclusively to process Client's Data. Additional use of such Client-Provided
Software by FIS shall require the written approval of Client. FIS reserves the
right to review and/or test such Client-Provided Software, in advance of
processing, to assure compatibility with FIS equipment and consistency with
FIS’s processing techniques. FIS makes no warranties regarding the compatibility
of the Client-Provided Software acquired by Client or any Client software with
FIS’s equipment or with FIS’s processing techniques. At Client’s expense, Client
shall provide Internet access for the Resident Staff and any non-FIS standard PC
software licenses that FIS personnel are required to use in order to provide the
Services to Client. The “Resident Staff” (as the term is defined below) will
provide operational Services (excluding support and maintenance) with respect to
such Client-Provided Software. Client shall have the right to purchase
maintenance contracts for such Client-Provided Software in its discretion.
Client represents and warrants to FIS that Client has the right to furnish the
Client-Provided Software, documentation and other materials furnished to be used
by FIS here under are free of all liens, claims, encumbrances and other
restrictions. Client will indemnify FIS and hold FIS harmless from any loss,
claim, damage or expense, including reasonable attorneys' fees, resulting from
any action brought or claim made by any third party claiming superior title or
right to protection of proprietary information in respect of any Client-Provided
Software. 5. Installation of New Systems and Subsystems. FIS will install
regulatory changes, updates, new systems and subsystems using the Resident
Staff. FIS will present to Client the features of and estimated hours required
to install such systems or subsystems. FIS agrees to repair any Software defects
within the deadlines contained in Exhibit A Section 4 Event Management and
Notification Time Frames for Core Addenda. 6. Modifications Requested by Client.
If requested by Client, FIS agrees to modify the FIS developed programs
installed for Client by FIS. Resident Staff will implement such Client
authorized modifications. 7. Regulatory Reporting Requirements. During the Term,
for no additional fee, FIS agrees to modify those FIS developed programs
installed for Client so that such programs will comply with the mandatory data
processing output requirements specified by federal regulatory authorities
applicable to assist Client in achieving compliance. Resident Staff will provide
program modifications necessary to meet state and local regulatory requirements
at Client's request. Client acknowledges and agrees that certain state or local
regulatory changes may require modifications to the Base Processing Software
that cannot be made by Resident Staff. In these situations, the FIS RPS
procedures will be utilized to determine the scope of work required to make such
modifications. By mutual agreement of the parties, Client will fund such
modifications or use Pre-funded Development hours to make the modifications.
Client agrees to make FIS aware of any local or state regulatory requirements
not included in the requirements established by federal regulatory authorities.
8. Ownership of Client Software. As of the Effective Date, and at all times
thereafter, Client (or Client’s suppliers, as the case may be) shall be the sole
and exclusive owner of all rights, title, and interest in and to the



--------------------------------------------------------------------------------



 
[fiscontract2026.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 15
Client-Provided Software, including, without limitation, all intellectual
property and other rights with respect to the Client-Provided Software. 9.
Ownership of FIS Software. As of the Effective Date, and at all times hereafter,
FIS warrants and represents that it shall be the sole and exclusive owner of all
right, title, and interest in and to the Software, including, without
limitation, all intellectual property and other rights with respect to the
Software and the accompanying User Manuals and documentation. The parties
acknowledge that this Agreement in no way limits or restricts FIS and FIS’s
affiliates from developing or marketing on their own or for any third party in
the United States or any other country the Software, as from time to time
constituted (including, but not limited to, any modification, enhancement,
interface, upgrade, change and all software, source code, blueprints, diagrams,
flow charts, specifications, functional descriptions or training materials
relating thereto) without payment of any compensation to Client, or any notice
to Client. 10. Modifications to FIS Software. Any writing or work of authorship,
regardless of medium, created or developed by FIS, Client, or any third party in
the course of performing the Services under this Agreement and relating to the
Software or any FIS-provided third party software, including, but not limited
to, any software, source code, blueprints, diagrams, flow charts, specifications
or functional descriptions, and any modifications, enhancements, and interfaces
(individually an “FIS Work”) shall not be deemed a “work for hire”, but shall be
owned solely and exclusively by FIS (except that no such writing or work of
authorship relating to the FIS- provided third party software shall be an FIS
Work if the license agreement governing the FIS-provided third party software
prohibits the granting of such right). To the extent any FIS Work for any reason
is determined not to be owned by FIS, Client hereby irrevocably assigns,
transfers and conveys to FIS all of Client's right, title, and interest in such
FIS Work, including, but not limited to, all rights of patent, copyright, trade
secret, know-how, and or other proprietary and associated rights in such FIS
Work. Client shall execute such documents and take such other actions as FIS may
reasonably request to perfect FIS’s ownership of any such FIS Work. Client
agrees and acknowledges that FIS and FIS’s affiliates shall have the right to
undertake parallel efforts to develop, market and make available for itself or
any third party, without the consent of or compensation to Client, any
interfaces, modifications, upgrades, enhancements or changes to the Software or
any FIS-provided third party software without regard to whether such interfaces,
modifications, upgrades, enhancements or changes may be the same as,
substantially similar to, or different from FIS Work, as long as such efforts
are performed in accordance with FIS’s obligations to Client under Section 9
hereof the General Terms. 11. Software Warranty Exclusions. During the term, FIS
warrants and represents that the System and the Additional Licensed Software
shall be free of material defects, compatible with Client’s current hardware and
shall perform in accordance with the then-current User Manuals. Any failure of
the Software to meet the terms and conditions of this warranty shall be handled
within the time periods and in the manner provided by Exhibit A Section 4 “Event
Management and Notification Time Frames for Core Addenda” to the Core Processing
Services Addendum . The warranty set forth in Section 11 of the Addendum does
not apply to any of the following: (a) Damage arising from any cause beyond
FIS’s reasonable control including, but not limited to: (i) damage due to the
improper operation of the Additional Licensed Software; (ii) damage due to
storms, fire, flood, other acts of God, attack, civil commotion, war, settling
of walls or foundations; (iii) damage resulting from abuse of the Additional
Licensed Software or usage of the Additional Licensed Software other than as
specified in the then-current documentation; or (iv) malfunctions caused by
alterations or tampering. (b) Malfunction or breakdown of Additional Licensed
Software due to attachment, or addition or use of software and/or equipment not
approved by FIS. (c) Destruction in whole or in part of the Additional Licensed
Software by any person other than FIS, its agents, servants, or employees. 12.
Covered Maintenance. (a) General. FIS will provide the maintenance required to
cause the Additional Licensed Software to operate according to the then-current
documentation. Such maintenance will be performed during the Initial Term (and
any Subsequent Terms) and includes all labor without additional fees to Client,
except as otherwise provided in Section 4 above. (b) Updates to Additional
Licensed Software. It is the policy of FIS to provide updates to Additional
Licensed Software. For so long as FIS shall be providing the Services, FIS will
notify Client at least thirty (30) days prior to putting a full system release
into the production environment. Client shall cooperate with FIS in



--------------------------------------------------------------------------------



 
[fiscontract2027.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 16
incorporating any Additional Licensed Software updates provided hereunder within
sixty (60) days of the date of delivery thereof by FIS. Client also shall add to
the programs and documentation (through or under the direction of FIS, in the
manner indicated), each error correction and each update provided to Client by
FIS. Failure of Client to install the Additional Licensed Software releases or
any other corrections or updates provided by FIS, shall release FIS of any
responsibility for the improper operation or any malfunction of Additional
Licensed Software as modified by any subsequent corrections or updates, but
shall not relieve Client of any of its obligations hereunder, and FIS shall be
released thereafter from its obligation to maintain Additional Licensed Software
as provided herein. FIS will use good faith efforts to cause Additional Licensed
Software to comply with applicable Federal regulations. Updated releases of
standard Additional Licensed Software shall be provided without additional
license fees. (c) Exclusions. Software maintenance does not include the
following: 1. Any maintenance required by: (i) modifications or additions by
Client to equipment such that the Additional Licensed Software requires
modifications in order to operate according to the then- current documentation;
(ii) maintenance or repair performed by other than authorized FIS personnel;
(iii) damage to Additional Licensed Software by Client’s employees or third
parties; (iv) causes beyond the reasonable control of FIS including, but not
limited to, acts of God, flood, fire, or vandalism; or (v) electrical power
disturbances, outages or brownouts. 2. Repair or replacement of expendable
items. 3. Standby support for equipment changes, reconfiguration, upgrades or
relocations. 4. FIS-requested involvement in determining or solving a problem on
software and/or equipment not listed on Exhibit A. 5. Replacement software. 6.
Changes required by Third Party to their Interfaces (not related to
compatibility to Horizon) 13. Client’s Responsibilities. Client shall be
responsible for timely training of Client personnel, participating in testing
when requested to do so by FIS, establishing and instituting FIS’s operating
procedures, and complying with instructions received from FIS verbally or in
writing, including without limitation, data base backup procedures and
maintaining on-site backup copies of applications software. 14. Billable Call
Maintenance. If Client is using the Additional Licensed Software in-house, any
maintenance other than maintenance as described in the preceding paragraphs of
this Addendum will be charged at FIS’s then current billable rates. For HORIZON
development needs the charges will be based on the rate established for HORIZON
Professional Services as set forth in the Core Processing Services Pricing
Attachment. Miscellaneous. All terms of the Agreement not amended by this
Amendment shall remain in full force and effect. In the event of a conflict or
inconsistency between this Amendment and the Agreement, this Amendment shall
control. All capitalized words not specifically defined in this Amendment shall
have the same meaning as in the Agreement. On and after the Effective Date of
this Amendment, each reference to “Service(s)” in the Agreement and any related
documentation shall include the additional Services and/or Optional Features.
15. Licensing and Maintenance of Base Processing Software and Third Party
Interfaces. At the end of the Term specified on the Signature Page above (i.e.,
May 31, 2017), Client shall have the right to acquire a perpetual license to use
the FIS proprietary application systems listed under the heading “Base
Processing Software” and the interfaces listed under the heading “Construction
and/or Maintenance of the Following Third Party Interfaces” in Exhibit A
(collectively, the “Base Processing Software”) for a license fee equal to 75% of
FIS’s then-current license fees for an institution with a similar asset size.
FIS shall charge Client its then current maintenance fee to maintain the Base
Processing Software. 16. Maintenance Fees for Base Processing Software. Client
shall pay the Base Processing Fees described in Exhibit A to the Core Processing
Addendum to FIS in accordance with the Pricing Attachment. Maintenance fees for
the Base Processing Software are included in the Base Processing Fees described
in Exhibit A to the Core Processing Addendum.



--------------------------------------------------------------------------------



 
[fiscontract2028.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 17 EXHIBIT
A TO CORE PROCESSING SERVICES ADDENDUM 1. Performance Standards The parties
acknowledge that the following are acceptable performance standards for the
services listed below (the “Performance Standards”). The parties agree that
timely and accurate submission of input and output is essential to satisfactory
performance under this Agreement. FIS and Client confirm and acknowledge that
the Performance Standards shall apply so long as Client upgrades its IBM System
i CPU and other equipment as recommended by FIS from time to time. Commencing on
the first day of the calendar month immediately following the Commencement Date,
FIS shall perform the Services in a manner that meets or exceeds the Performance
Standards. In the event any performance is suspected or deemed to be
unacceptable, FIS shall research the cause, with Client’s reasonable assistance,
and will take corrective action (where FIS is responsible) or recommend
corrective action (where Client is responsible) and initiate action for
correction as soon as reasonably practicable in accordance with the Event
Management and Notification timeframes set forth in Section 4 below.. The
parties further acknowledge that if Client adds services to this Agreement, FIS
will provide such additional services in the manner provided herein. Compliance.
Compliance with the Performance Standards will be determined on a monthly basis
and FIS will provide reports and other necessary data for Client to monitor the
Performance Standards on a monthly basis. Client will report errors in writing
to FIS and FIS will keep accurate records relating to such errors. A failure of
FIS to meet a Performance Standard shall be deemed to be an “Occurrence”.
Multiple errors in a single transaction or event will be counted as a single
Occurrence. When reasonably possible, Client must report incidents suspected to
be Occurrences to FIS immediately upon becoming aware of the error. Failure to
Meet Performance Standards. In the event FIS does not meet the Performance
Standards for any period, Client will inform FIS in writing and FIS will use
every reasonable effort to remedy the cause of such performance standards not
being met. Availability Service Level Credit. In the event that FIS fails to
meet the service level for On-Line Availability or Processing services addressed
in the Performance Standards for a period of two (2) consecutive months, Client
shall be entitled to receive a service credit in accordance with the following
schedule, with the credit being calculated based on the monthly fees as
regularly billed to Customer for the second consecutive month in which FIS
failed to reach the required Service Level. Any such credit(s) shall be
reflected on the next regular invoice submitted to Customer. Online Availability
Service Level Credit >99.5% *****% >98.5% and <99.5% *****% >97.5% and <98.5%
*****% <97.5% *****% Processing Service Level Credit >98.5% *****% >97.5% and
<98.5% *****% >96.5% and <97.5% *****% <96.5% *****% Exclusions from Performance
Threshold Measure. Measurement of FIS’s actual performance under any performance
standard will exclude extended business hours provided by FIS and pre-scheduled
downtime, including, but not limited to, scheduled preventive maintenance,
servicing of hardware, hardware upgrades, and software upgrades. Scheduled
preventive maintenance will be at times designed to minimize or avoid



--------------------------------------------------------------------------------



 
[fiscontract2029.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 18
disruption of Client’s operations. Measurement of FIS’s actual performance under
any performance standard will also exclude: (a) any matter beyond FIS’s
reasonable control at the Rockland Trust HORIZON Data Center, including, but not
limited to matters constituting force majeure; (b) failure by Customer's or its
third-party providers' to perform under the Agreement; (c) special production
jobs, testing procedures, or other services which are given priority Customer’s
request; (d) failure of the data communications carrier lines between Customer
and FIS; (e) unavailability of Customer’s systems because of problems with
Customer’s local or wide area network or otherwise, including failure to have
appropriate network redundant connectivity which adversely impacts FIS’s ability
to fulfill a performance standard; (f) system, software or network
unavailability due to maintenance, installation, upgrade or replacement of
equipment or software performed by FIS or by a third party to the extent such
unavailability occurred during a scheduled maintenance window or other times as
agreed upon in advance by Customer; (g) temporary exclusions for performance
standards requested by FIS and approved by Customer to implement a material
change in applications, environments, conversions or software; (h) problems
resulting from actions or inactions of Customer contrary to FIS’s reasonable
recommendations during the period where Customer’s action or inaction may
adversely affect FIS’s ability to meet a performance standard (ex. FIS
recommends and Customer declines to upgrade Customer-provided equipment to
accommodate increased Customer network traffic, etc.); (i) any non-routine
transactions or services (including but not limited to acquisitions and
conversions) requested by Customer unless included by mutual written agreement
of FIS and Customer; (j) tasks that Customer prioritizes or reprioritizes which
cause FIS to miss a performance standard and which FIS notified Customer would
create a delay, regardless of whether or not Customer gave FIS notification of
same; (k) processing which occurs at a FIS or Customer recovery facility as a
result of a disaster; and (l) changes made to Customer’s information technology
(“IT”) environment which: (i) were not communicated to FIS at least five (5)
business days prior to such change (i.e., changes to Customer’s firewall, etc.)
which adversely impact FIS’s ability to fulfill such service levels; (ii) have a
relevant interface to FIS (i.e., installation of or updates to applications on
the LAN, WAN or desktops, etc.) which adversely impact FIS’s ability to fulfill
such performance standard(s); or (iii) impact connectivity and were not tested
and approved for production use by FIS. If one (1) or more of the above
situations occur which causes FIS to miss a performance standard, FIS shall not
owe a Performance Standard credit to Customer. 2. Services The parties agree
that extended business hours maybe required from time to time (including nights
and weekends) and at such time FIS will make reasonable efforts to provide such
on-line availability provided that the foregoing is not included in the
calculation to determine whether FIS met the performance standards described
herein. On-Line Availability Service Description Access to host application
systems through online channels and by Client users. Prerequisites All Client
input required for processing received by times specified in the Input from
Client Service Level Agreement set forth in Section 3 below. Service Level FIS
shall maintain a monthly average of at least ninety-nine and one half percent
(99.5%) for the On-line Availability Service Level Agreement set forth in
Section 3 below. Measurement FIS will submit a monthly written report to Client
with the results of the previous month performance once the history has been
accumulated. The percentages used hereunder for EFT Online Authorization and
HORIZON Middleware shall be calculated by dividing the number of hours that such
availability was achieved by the actual number of hours in each month. HORIZON
and HORIZON Teller Access will be calculated by dividing the number of hours
that such availability is achieved by the number of hours scheduled to be
available each month based on Monday-Friday hours of 6:30AM to 9:30PM and 24x7
on non-business days. Client acknowledges that approximately 30 minutes are
required for 24x7 nightly processing which will not be considered time
unavailable when calculating EFT Online Authorization or HORIZON Middleware
availability. Processing



--------------------------------------------------------------------------------



 
[fiscontract2030.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 19 Service
Description Application and interface processing for the HORIZON and associated
applications. Prerequisites All Client input required for processing received by
times specified in the Input from Client Service Level Agreement set forth in
Section 3 below. Service Level For the Processing Service Level Agreement (SLA)
set forth in Section 3 below FIS shall employ commercially-reasonable efforts to
achieve monthly average of at least ninety-eight and one half percent (98.5%)
on-time processing and delivery to Client’s designated server(s) and external
providers of all of Client’s extracts/files (“Output”) and reporting as mutually
agreed by Client and FIS. Measurement FIS will submit a monthly written report
to Client with the results of the previous month performance once the history
has been accumulated. The percentages used hereunder shall be calculated by
dividing the number of Processing SLA’s completed on-time by the number of
Processing SLA’s. “Reports available on Acquire” and “Other Interface” SLA’s
will be deemed to have been met if over 95% of work is completed on time. Client
acknowledges that it is the Client’s responsibility to have its Client-supported
software and hardware in proper working order in order to receive Output.
Printing Service Description Printing of reports, notices, and statements under
agreement to be printed in the FIS HORIZON Data Center. Prerequisites All Client
input required for processing received by times specified in the Input from
Client Service Level Agreement set forth in Section 3 below. Service Level For
the Printing Service Level Agreement (SLA) set forth in Section 3 below FIS
shall employ commercially-reasonable efforts to achieve a monthly average of at
least ninety-five percent (95%) on-time printing for pickup and distribution by
Client. Measurement FIS will submit a monthly written report to Client with the
results of the previous month performance once the history has been accumulated.
The percentages used hereunder shall be calculated by dividing the number of
Printing SLA’s completed on-time by the number of Printing SLA’s. 3. Service
Level Agreements (SLA) Input from Client SLA Time / Day of Week POD
transmissions 0030 Tue – Sat Third Party input 0030 Tue – Sat On line User input
0030 Tue – Sat ACH Input 1900 Mon – Fri On-line Availability to Host
Applications SLA Time / Day of Week EFT Online Authorization 24x7 HORIZON
Middleware (Online Channels) 24x7



--------------------------------------------------------------------------------



 
[fiscontract2031.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 20 HORIZON
& HORIZON Teller User Access 0630 – 2130 Mon – Fri and 24x7 Sat - Sun System
response time for bank users Under 2 seconds. Processing SLA Time / Day of Week
AM ACH files memo posted 0800 Mon - Fri Outgoing ACH files available for Client
to send to Federal Reserve 2000 Mon - Fri HORIZON BOSS processing 0530 Tue - Sat
HORIZON Teller start of day processing 0600 Tue - Sat 24x7 after BOSS processing
0600 Tue - Sat Transmission of interface files to Intercept 0600 Tue - Sat
Transmission of interface files to eDelivery 0600 Tue - Sat Transmission of
interface files to Image Centre 0600 Tue - Sat Transmission of other interface
files 0700 Tue - Sat Reports available on Acquire 0700 Tue - Sat Printing
Service Level Agreement Time / Day of Week Daily and weekly printed reports 0700
Tue - Sat Normal daily statement cycle drops 0900 Tue - Sat Major statement
cycle drops (e.g. month-end) 2300 –Next business day Annual reports (next
business day) 2300 Next business day 4. Event Management and Notification Time
Frames for Core Addenda Client shall timely report any problems encountered with
the Service. FIS shall promptly respond to each reported problem based on its
severity, the impact on Client's operations and the effect on the Service. FIS
shall use reasonable commercial efforts to either resolve each problem or
provide Client with information to enable Client's personnel to resolve it. In
the event resolution of a reported problem carries over to the next business
day, FIS shall provide Client with periodic updates and an estimate of the time
required for resolution. For purposes of this Section, “Severity 1” shall mean
any service shutdown or severe restrictions that prevent the total productive
use of the Service(s) to include the inability to complete BOSS cycle,
precluding Clients access to the system, or Clients Customers access to exterior
channels. FIS will respond to Clients report of a Severity 1 within one (1) hour
after receipt of such report. If FIS detects the problem, FIS will notify Client
within two (2) hours during Business Hours of the problem being identified. If
Client detects the problem, it will report the problem to the FIS within two (2)
hours. FIS will provide the time event occurred, nature of the problem and
likely impact for user services, if known, and estimate of time to correct, if
known. FIS will immediately begin working on the issue, engaging all necessary
resources to resolve the issue as soon as is reasonably possible, and will
update Client periodically until resolved. For purposes of this Section,
“Severity 2” shall mean partial loss of the Service functionality and/or
significant restrictions on use of the services, or there is a material effect
on a high volume of Client’s accounts customers (e.g., any material effect in
printed correspondence/disclosures, transaction posting, or accruals). FIS will
respond to Clients report of a Severity 2 within four (4) hours after receipt of
such report. If FIS detects the problem, FIS will notify Client within four (4)
hours during Business Hours of the problem



--------------------------------------------------------------------------------



 
[fiscontract2032.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 21 being
identified. If Client detects the problem, it will report the problem to the FIS
within four (4) hours. FIS will provide the time event occurred, nature of the
problem and likely impact for user services, if known, and estimate of time to
correct, if known. FIS will immediately begin working on the issue, engaging all
necessary resources to resolve the issue as expediently as possible, and will
update Client periodically until resolved. For purposes of this Section,
“Severity 3” shall mean all other incidents. FIS will respond to Clients report
of any other issue, other than those set forth above, within five (5) business
days. Upon receipt of such report FIS will begin working on the issue as
appropriate. If FIS detects the problem, FIS will notify Client within a
commercially reasonable time. If Client detects the problem, it will report the
problem to FIS within a commercially reasonable time. Information will be
exchanged via email and/or over the telephone until the issue has been resolved.
In some instances these issues may require the generation of a Program Change
Request (PCR) or Client Request for Service (RFS) that will be prioritized and
communicated to Client. 5. Data retention Client and FIS have agreed to the
below minimum data retention policy. FIS will maintain scheduled backup
processes in accordance to the policy. Any changes to the policy will be
mutually agreed to in writing. With the exception of the IBM OS/400 all backups
are to the HORIZON Data Vault. IBM OS/400 is backed up to tape along with test
libraries and temporary backups. Host Libraries Backup Frequency Retention
Production Bank data libraries Daily 5 generations / 7 days Month-end production
Bank data libraries Monthly 84 generations / 2,555 days Base and prior release
program libraries Monthly 3 generations / 93 days Current release program
libraries Daily 5 generations / 7 days IBM Integrated File System (IFS) Weekly 5
generations / 31 days User specific personal or Query libraries Weekly 5
generations / 31 days IBM libraries required for Disaster Recovery (QGPL,
QUSRSYS) Daily 5 generations / 7 days Static libraries One Time 1 generation 3rd
Party vendor libraries (e.g. Secure Zip, Works Right) Monthly 3 generations / 93
days Miscellaneous “Work” libraries Monthly 3 generations / 93 days IBM OS/400
or IBM Full System Backup When changes applied 3 generations 6. Responsibilities
of the Parties Except as otherwise expressly provided in this Addendum or other
agreements in force with FIS, Client and FIS agree to provide or perform their
respective responsibilities as indicated below. RESPONSIBILITY FUNCTION CLIENT
FIS Transaction, new account, and maintenance Input to core system X Personal
computers used by other than FIS X Personal computers used by FIS X Remote
printers and printer maintenance X



--------------------------------------------------------------------------------



 
[fiscontract2033.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 22 Data
Center equipment and maintenance (see Equipment and Maintenance Addendum) X
Toner, fusers, ribbons, and other “perishables” on printers including Data
Center equipment X Laser printer vendor usage fees (if any) X Bursting X
Decollation X Bursting and decollation equipment and maintenance X Check Signing
X Data Center printer operation X Report separation by bank X Courier pickup X
Tracking inventory of paper stock and forms X Telecommunications and network
control X Except as specifically set forth herein, Client will provide and
maintain all non-IBM System i (AS400) software. Where FIS provides any such
software, it is listed in Exhibit A to Amendment to Software License and
Maintenance of this agreement and the following provisions shall apply. Payment
of related license fees X Payment of maintenance and enhancement fees X
Modifications necessary for interface with Software X



--------------------------------------------------------------------------------



 
[fiscontract2034.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 23 EXHIBIT
A TO AMENDMENT TO HORIZON SOFTWARE LICENSE AND MAINTENANCE ADDENDUM HORIZON
Banking System including: iDM-Integrated Deposits  *************** 
***************  ***************  ***************  ***************
iLM-Integrated Loans  ***************  ***************  *************** 
***************  *************** iFM-Integrated Financial  ***************
iRM-Integrated Relationships  ***************  *************** 
***************  *************** iSM-Integrated Services  *************** 
*************** iTP-Transaction Processing  ***************  *************** 
***************  ***************  ***************  *************** Additional
Licensed Software. ************ ************ ************ ************
************ ************ ************ ************ ************ ************
************ ************ Third Party Interfaces. ************ ************
************ ************ ************



--------------------------------------------------------------------------------



 
[fiscontract2035.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 24
************ ************ ************ ************ ************ ************
************ ************ ************ ************ ************



--------------------------------------------------------------------------------



 
[fiscontract2036.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 25 DATA
BACKUP AND VAULTING SERVICES ADDENDUM 1. Introduction. FIS agrees to provide
Client its data backup and recovery services as described herein (“Service(s)”)
in accordance with this Data Backup and Vaulting Services Addendum (“Addendum”).
FIS will provide the Service to Client either directly or through one or more of
its affiliated companies in accordance with the corresponding Specifications. 2.
Service 2.1 The Service shall include the selected components identified in the
pricing attachment to the Prior Contract. FIS shall provide the Service in
accordance with the terms of this Addendum. 2.2 FIS shall establish an online
account (“Account”) for Client from which Client may use the Service, including
accessing Client’s Vault, via the Internet by means of a user ID and password
provided by FIS to Client. Client must establish a user ID and password for each
of Client's authorized personnel whom Client desires to use the Service and/or
access the Vault through the Account (each, a “User”). Client herein
acknowledges and agrees that the user IDs and passwords are for the exclusive
use of the individual Users to whom they are assigned and that it is Client's
responsibility to ensure that no Client personnel or any other agent or
representative of Client will access or attempt to access the Service without
first being issued an individual, user-specific user ID and password. Client is
solely responsible for any and all losses or damages arising out of Client's
failure to maintain the confidentiality of its user IDs and passwords. Client
shall implement reasonable security and environmental precautions for use of the
Service to ensure system availability, data protection, and recovery. 2.3 FIS
will provide online access to Client’s backup data for restoration and recovery
purposes on a continuous basis; however, FIS reserves the right to physically
ship to Client, through a nationally recognized courier service, a mobile device
containing Client Data from Client’s Vault to permit restoration and recovery by
Client within twenty-four (24) business hours of Client notifying FIS of a
disaster, recovery or restoration exercise. 2.4 Unless FIS is responsible for
the same, Client shall be responsible for delivery and management of equipment,
applications and/or systems relating to Client’s use of the Service, including,
but not limited to storing, processing and/or retrieving Client Data from the
Vault. Unless FIS has agreed to be responsible to furnish it, Client shall
furnish any hardware, software, or other items necessary for Client to supply
Data or process Output. FIS reserves the right to charge Client for any
validation testing FIS deems reasonably necessary to verify that any changes to
Client’s systems and processes are compatible with the Service. Unless FIS has
agreed to be responsible, Client shall (i) maintain all equipment in good
working order in accordance with the Specifications and manufacturer's
requirements, including providing adequate space for any circuit drops necessary
to connect to the System (ii) implement any patches, upgrades, enhancements or
other safeguards necessary to protect the security and accuracy of Data and
other input Client provides to FIS as part of the Service; (iii) comply with all
operating instructions pertaining to the Service issued by FIS; (iv) provide all
custom forms that it requires at its sole expense, subject to FIS’ reasonable
approval of design and format; (v) cooperate with FIS in the performance of the
Service; and (vi) provide FIS with information, management decisions, regulatory
interpretations and policy guidelines as reasonably required in order to perform
the Service. 2.5 Unless FIS has agreed to be responsible for processing and
transmitting the data, Client shall be solely responsible for the content of all
communications it makes while using the Service and all Client Data it processes
using the Service. Client is solely responsible for the collection, accuracy,
currency, quality, legality, completeness and use of Client Data stored through
the Service or disclosed to or used by Client or Users in connection its use of
the Service. 2.6 All Client Data files shall be encrypted using FIS’ standard
encryption tools from the point at which such files are retrieved by Client from
its Vault on FIS’ system. Client acknowledges that Client is solely responsible
for the content of all Client Data that Client stores or retrieves from, or
attempts to store or retrieve from Storage Capability and for all transmissions
by Client from and to the Platform. Client shall not use the Service to store,
retrieve, transmit or view any file, data, image or program that contains: (i)
any illegal pictures, materials or information; (ii) any harassing, libelous,
abusive, threatening, harmful, vulgar, pornographic, obscene or otherwise
objectionable material of any kind or nature; (iii) any material that encourages
conduct that could constitute a criminal offense, give rise to civil liability
or otherwise violate any applicable local, state, national or international law
or regulation; (iv) any code or material that violates the intellectual property
rights



--------------------------------------------------------------------------------



 
[fiscontract2037.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 26 of
others; (v) any Windows temporary files of any kind; or (vi) any viruses, worms,
or "Trojan horses". Client shall indemnify FIS from any Losses due to such
content. Client acknowledges and understands that FIS shall work with any
governmental entity which has legal authority to view, question, or prohibit
such content. 2.7 Client Data shall at all times remain Client’s property and
upon the termination of this Addendum for any reason other than a default and
upon payment of all monies due and owing FIS, FIS shall return to Client any
information or data possessed by FIS. Client shall be responsible for the
delivery of Client Data to FIS without having any infected or corrupted data.
FIS will notify Client if it receives any data from Client that is infected or
corrupted. FIS reserves the right to suspend the Service immediately should FIS
determine that Client has introduced a virus or corrupted data that has, or has
the possibility to, affect FIS’ network. Client shall be responsible for any and
all costs directly associated with any clean-up required to make the network
free of viruses and/or corruption caused by such data or transmission. 2.8
Client shall not resell, redistribute or otherwise make the Service available to
any non-affiliated third party. 3. Software License and Maintenance. Client
acknowledges that its use, and FIS’s delivery of, the Service hereunder requires
that FIS’ HORIZON Data Vaulting software, or any such successor or replacement
software (the “Licensed Software”), be licensed and installed by Client. Client
agrees that as a condition to receiving the Service hereunder, it shall enter
into a separate software license agreement with FIS with respect to the Licensed
Software. Provided that such condition is met, in connection with commencing the
Service hereunder FIS will install the Licensed Software in accordance with the
Specifications. In addition to the termination rights set forth in the General
Terms, FIS may terminate this Addendum immediately upon termination of the
Licensed Software agreement between FIS and Client. 4. Performance Level. FIS
shall use commercially reasonable efforts to make the Service available to
Client at least ninety-nine percent (99%) of the time (“Uptime Commitment”),
measured monthly, using the following formula. The Uptime Commitment shall
measured by the Total Hours of Operation minus Service Outages divided by Total
Hours of Operation. A “Service Outage” means any time when the Service is
inoperable or unavailable due to or caused by reasons reasonably within FIS’
control, excluding specifically the following reasons: (i) Client’s own
telecommunications or Internet service providers; (ii) a Force Majeure Event;
(iii) any systemic Internet failures; or (iv) any failure in Client’s own
hardware, software or network connection. “Total Hours of Operation” means
twenty-four (24) hours per day, three hundred sixty-five (365) days per year,
excluding any time for Maintenance Outages. “Maintenance Outage” means a planned
or unplanned maintenance period, including, without limitation, any maintenance
downtime or maintenance outage, not to exceed an aggregate of ten (10) hours in
any calendar month. For each calendar month in which FIS has Uptime of: (a) less
than 99% but equal to or above 95%, FIS shall, upon Client’s request made within
thirty (30) days of the end of that calendar month, provide Client with a
written plan for improving Uptime to attain 99% Uptime, and FIS shall promptly
implement such plan; or (b) less than 95%, FIS shall, upon Client’s request made
within thirty (30) days of the end of that calendar month, provide Client with a
service credit in an amount equal to (i) *****% of the month’s Base Vault Stored
Volume fee or (ii) $*****, whichever is less. The remedies set forth in this
Section shall constitute Client’s sole and exclusive remedy for a failure to
meet the Uptime Commitment. 5. Scheduled Maintenance. When practicable, FIS will
provide Client with written notification, via e-mail, for each Scheduled
Maintenance at least one (1) business day in advance of the occurrence of any
such outage. “Scheduled Maintenance” shall mean the period of time during which
FIS may take the Service down for equipment or software maintenance. Unless
otherwise agreed, the Scheduled Maintenance window for each Platform shall be
between the hours of 1:00 a.m. and 12:00 p.m. CT on each Sunday plus additional
maintenance as determined by FIS for emergency fixes, and/or special or
extraordinary circumstances. 6. Internet or Network Bandwidth. Unless otherwise
provided by FIS, Client will provide the required bandwidth and connectivity for
the transmission of the daily files. 7. Recovery Testing. Client shall perform a
reasonable level of test restoration of Client Data at least once annually (or
more often as required by Client’s regulators) in order to test the integrity of
the data backup and restoration process. 8. Service Substitution. . FIS may
substitute another brand or third-party provider of the Service, provided that
the vendor has submitted to Client all of the information reasonably required by
Client in order to conduct due diligence on the vendor, including without
limitation, vendor internal processes, financial background, and information
security analysis, and Client has approved the vendor, which approval shall be
within Client’s sole



--------------------------------------------------------------------------------



 
[fiscontract2038.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 27
discretion. Under no circumstances shall any of Client’s data be stored outside
the United States. FIS’s selection of a third party provider shall not relieve
FIS of its duties and obligations hereunder unless agreed upon in advance by
Client. 9. Termination. In addition to the termination rights set forth in the
General Terms, FIS may terminate this Addendum if Client fails to cure any
material violation of applicable Law within thirty (30) days of FIS requesting
it to do so. 10. Fees. Client shall pay FIS the current, adjusted fees
established in the pricing attachment to the Prior Contract. All fees shall be
paid and settled in accordance with the Agreement. These fees are in addition to
other fees payable by Customer pursuant to the Agreement.



--------------------------------------------------------------------------------



 
[fiscontract2039.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 28
DISASTER RECOVERY SERVICES ADDENDUM HORIZON 1. Introduction. Independent Bank
Corp. of Rockland, MA engages FIS to provide its disaster recovery services as
described in this Addendum (“Service”) for disaster recovery. FIS will provide
the Service to Client either directly or through one or more of its affiliated
companies in accordance with the terms of this Addendum. This Addendum is a part
of the Core System Processing Services Agreement. 2. Commencement. Services
and/or Optional Features not in production as of the Effective Date, the
following terms shall apply: 2.1 Client shall dedicate sufficient resources,
including the assignment of adequate personnel, to implement and maintain the
Service. 2.2 Client shall timely deliver any Data or other information necessary
to commence the Service in an electronic form and format approved by FIS. Client
is solely responsible for timely procuring any information or cooperation
required from its Customers and suppliers in order to commence the Service. 3.
Data. 3.1 Unless FIS is already in possession of the Data, Client shall timely
deliver any Data or other information necessary to commence the Service in an
electronic form and format approved by FIS. Client is solely responsible for
timely procuring any information or cooperation required from its Customers and
suppliers in order to commence the Service. 3.2 Unless FIS is already in
possession of the Data, Client will provide backup files and libraries (system,
programs, and data) during Recovery Exercises (as defined below) and Disaster
(as defined below) recovery. In addition, Client shall furnish all required
supplies, materials, and storage media not provided by FIS. Client is
responsible for the adequacy and accuracy of all Data, supplies, materials,
programs, and procedures the Client furnishes other than the Data that FIS has
agreed to store and maintain. 3.3 Client is solely responsible for establishing
any audit controls, backup files, backup programs, security procedures and
checkpoints for protection of Client’s Data in connection with Client’s use of
the Service, unless FIS has agreed to provide the same. Client shall take all
reasonable precautions to protect the Client-supplied software and computer
systems and Data from infection by any computer virus. 4. Service. 4.1 In the
event of an any sudden, unplanned calamitous event causing great damage or loss
that renders Client unable to use Client’s primary operations facility, Client
may declare a disaster (“Disaster”) by having one of its authorized
representatives provide verbal notice to FIS. Client shall provide FIS with the
names and primary and secondary telephone numbers of at least three (3)
individuals who have the authority to declare a Disaster and an authorization
code to be used in the event of a Disaster declaration. 4.2 Upon declaration of
a Disaster, FIS will use commercially reasonable efforts to provide Client a
twelve (12) hour recovery time provide for viewing of Client’s Data through an
installed, fully operational computer systems at such location as may be
designated by FIS (“Recovery Facility”). FIS may, at its discretion and at no
additional charge to Client, relocate the Recovery Facility, provided that any
such change does not materially affect the Service to Client. FIS shall give
Client not less than sixty (60) days’ notice of a change to the location of the
Recovery Facility. 4.3 FIS shall use the following equipment configuration to
provide Services to Client. This configuration is subject to change by FIS and
such changes may result in increased charges to Client. FIS will notify Client
in advance of any such configuration or fee changes. The equipment configuration
will be adequate (including without limitation the condition, functionality and
compatibility of the equipment provided) to support Client’s Recovery Plan and
comply with all applicable laws and FFIEC guidelines.  **********  **********
 **********  **********  **********  **********



--------------------------------------------------------------------------------



 
[fiscontract2040.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 29 4.4
[intentionally omitted] 4.5 Client shall develop, and maintain, a specific,
written plan for dealing with its critical operational requirements during a
Disaster (“Recovery Plan”). Client shall maintain a current copy of the Recovery
Plan at both the Client location and the Recovery Facility. If Client fails to
provide FIS with a current copy of the Recovery Plan, Client shall hold FIS
harmless for adverse effects that result from the absence of or use of an
outdated Recovery Plan during a declared Disaster or Recovery Exercise. Client
agrees that only trained personnel with appropriate levels of authority shall
take part in a Recovery Exercise or Disaster recovery operations and perform
Client functions. FIS will provide a single point of contact for Disaster
recovery related communications and activities. Client will assign a recovery
administrator to work with FIS on Disaster recovery issues. 4.6 FIS will have
financial, administrative and operational responsibility for providing an
adequate and reasonable amount of office space for Client’s use at the Recovery
Facility and shall supply the Recovery Facility with equipment, software, local
network access, operations personnel and services (collectively, “Recovery
Resources”). Client will have financial, administrative and operational
responsibility for providing Client personnel, telecommunications lines between
the local telecommunication provider and the Recovery Facility and for all data
communications between the Client and the Recovery Facility in accordance with
the Specifications. As an optional service, FIS will provide network capability
and telecommunications between Client and the Recovery Facility. FIS shall
maintain operating environments at its facilities used to provide the Service in
accordance with vendor-recommended procedures and policies for maintenance of
such Recovery Resources, including necessary remedial maintenance and regularly
scheduled preventive maintenance. FIS shall also employ redundant sources of
electrical power and provide back-up data processing if its primary Service
capabilities ever become inoperable. 4.7 Client may use the Recovery Resources
for a period of up to ten (10) consecutive weeks. Extended use of the Recovery
Resources is available at FIS’ then current fees. An FIS representative will be
present while Client personnel are occupying any Recovery Facility. Client
personnel may have unescorted access to the Recovery Facility provided that FIS
personnel have been notified of the presence of Client personnel in the Recovery
Facility and FIS personnel are both present and accessible in the Recovery
Facility. FIS shall maintain reasonable and uniform rules regarding security,
safety, scheduling, operations and other procedures for accessing and using the
Recovery Resources during Disasters and Recovery Exercises. These rules may
appear in written documents provided by FIS to its clients from time to time.
Both FIS and Client shall comply with these rules in all material respects and
shall use all Recovery Resources in accordance with manufacturer specifications.
4.8 Horizon clients may select the optional FedLine service, which includes the
hardware and communications devices to support connectivity to the Atlanta
Federal Reserve Bank. If selected, Client will execute an amendment to the
agreement FIS has executed with the Federal Reserve. With this amendment in
place, Client may direct FedLine activity to the Recovery Facility. Only ACH
will be recovered by FedLine. Fees for FedLine services, if selected, will be
set forth in the pricing attachment to the Prior Contract. 4.9 FIS shall provide
Client with one (1) copy of FIS’ current user guide and other materials related
to the Recovery Resources, and all applicable updates and revisions as and when
issued. The typical medium for delivery of materials will be the Internet;
however, FIS may provide material using any means it deems appropriate,
including, without limitation, facsimile, mail, CD-ROM, or e-mail. 4.10
Notwithstanding the provisions for training in the General Terms, training is
not currently included as part of the provision of the Service; however, FIS
reserves the right to offer training to Client in the future at its then-current
rates. 5. Disaster Recovery Exercise. 5.1 On an annual basis, FIS and Client
shall engage in a recovery exercise intended to analyze the ability of the
Recovery Resources and Client’s backup procedures to achieve the objectives
mutually agreed upon by FIS and Client prior to commencement (“Recovery
Exercises”). Within ninety (90) days after the Effective Date, the parties shall
schedule, but not necessarily perform, the first Recovery Exercise. Client shall
be responsible for submitting a written request for each annual Recovery
Exercise to FIS. FIS will schedule the Recovery Exercise on a date mutually
agreed upon by FIS and Client. Client may cancel a scheduled Recovery Exercise
with at least sixty (60) days advance written notice to FIS. Client will incur
cancellation fees if proper notice is not received and acknowledged by FIS.
Client shall use the same process for rescheduling a cancelled Recovery Exercise
as is used for the initial scheduling of the Recovery Exercise.



--------------------------------------------------------------------------------



 
[fiscontract2041.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 30 5.2 All
Recovery Exercises shall be subject to immediate cancellation or termination,
and shall be rescheduled as soon as possible, if and when any other FIS client
declares a Disaster and requests use of the Recovery Resources that would have
been used in the Recovery Exercise. 5.3 A Recovery Exercise consists of the
number of hours of test time set forth in the pricing attachment to the Prior
Contract; up to a maximum of eight (8) hours (“Exercise Period”). Each Exercise
Period must be used within one (1) calendar day. Multiple Exercise Periods
cannot be pooled into one day but may be taken on consecutive calendar days.
Unused Exercise Periods cannot be held over to another year. Prior to each
Recovery Exercise, FIS will restore Client files and libraries and configure all
hardware in accordance with the Recovery Plan and any Client special
instructions detailed therein. Time required to complete this preparatory
activity will not be charged against the Exercise Period. During each Recovery
Exercise, FIS will provide reasonable supplies and support to Client, and Client
shall be responsible for all functionality testing. A Recovery Exercise shall
conclude upon the expiration of the Exercise Period or when Client declares its
conclusion as defined in the user guide, whichever comes first. 5.4 Additional
Exercise Periods may be undertaken by FIS at FIS’ then current rates if: (i)
Client-initiated unforeseen problems occur; (ii) there is a reasonable
expectation of solution within the time extension; and (iii) the test does not
impair any other FIS client’s scheduled access. If Client notifies FIS that a
Recovery Exercise is completed, and Client asks FIS to recommence the Recovery
Exercise, Client acknowledges FIS may not be able to accommodate this request
and FIS shall not be responsible in any way if it is not able to so recommence a
Recovery Exercise. 5.5 Additional support is available at FIS’ then current
rates. Client shall contact FIS through the FIS representative assigned to the
Recovery Exercise for additional technical planning and problem solving. In the
event Client requests support through any other person, Client will incur
additional support charges at FIS’ then-current rates. 5.6 FIS or Client will
remove all Data from the Recovery Resources after a Recovery Exercise or a
Disaster recovery operation. 6. Multiple Disasters. 6.1 If FIS is considering an
agreement with a new client and if entering into that agreement might result in
a perceived exposure due to a geographic concentration or client size, FIS will
perform an analysis of such exposure for review by FIS management prior to
execution of that agreement. FIS will not enter into an agreement with a new
client if the Recovery Resources are insufficient to accommodate additional
clients unless FIS effectuates secondary backup procedures. 6.2 In the event
more than one FIS client declares a disaster (“Multiple Disasters”), more than
one FIS client may be granted access to the Recovery Resources (“Multiple
Clients”). FIS shall grant its Multiple Clients comparable rights to the
Recovery Resources and provide access to additional recovery resources to the
extent practicable. FIS shall develop and implement an appropriate plan for
sharing and allocating the affected Recovery Resources among the Multiple
Clients, in a manner reasonably determined by FIS. If the Multiple Clients
unanimously agree upon their own plan to allocate the Recovery Resources, then
FIS will implement that plan to the extent practicable. Client shall cooperate
with FIS in its development and implementation of a plan for allocating and
sharing Recovery Resources among Multiple Clients. Client acknowledges and
agrees that neither FIS nor the Multiple Clients shall be liable for any Loss
directly or indirectly resulting from the shared use of the Recovery Facility
and related services in the event of a Multiple Disaster. 7. Timeframes and
Hours of Operation. Upon declaration of a Disaster by Client, the Service will
be available twenty-four (24) hours per day, seven (7) days per week; provided,
however, that FIS reserves the right to suspend availability of the Service for
the purpose of required maintenance or updating the System. FIS will attempt to
provide Client with at least seventy- two (72) hours’ notice of FIS’ maintenance
on the System. During a Disaster, upon Client’s request and at FIS’ then-current
rates, FIS shall also assist Client in contacting vendors and in obtaining and
installing additional or replacement equipment. 8. Termination. FIS shall
provide ninety (90) days written notice to Client prior to making any material
change to the equipment configuration set forth in Section 4.3. If such change
would render the Recovery Resources ineffectual and the parties cannot reach a
mutually agreeable solution (including price and configuration) within sixty
(60) days of Client's receipt of such notice, Client may terminate this Addendum
at the expiration of the ninety (90) day period upon thirty (30) days prior
written notice to FIS. In addition to the termination rights set forth in the
General Terms, FIS may terminate this Addendum if Client fails to cure any
material violation of applicable Law within thirty (30) days of FIS requesting
it to do so.



--------------------------------------------------------------------------------



 
[fiscontract2042.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 31 9.
Fees. 9.1 Client shall pay FIS the current adjusted fees in the pricing
attachment. Declaration Fees shall be paid by Client upon declaration of a
disaster. Usage Fees shall be billed upon the earlier of completion of usage of
the Recovery Resources or monthly, if Client uses the Recovery Resources longer
than six (6) weeks. All other fees shall be settled or paid in accordance with
the General Terms. In the event FIS is unable to collect fees via electronic
transfer from the Settlement Account, Client shall pay the fees directly to FIS
in accordance with the General Terms, along with a twenty-five dollar ($25.00)
non-ACH processing fee. 9.2 Client hereby agrees that any additional FIS
resource utilized by Client that is a chargeable item and not set forth in this
Addendum or the pricing attachment to the Prior Contract shall be charged to
Client at FIS’ then-current rates. 9.3 Annually, prior to the anniversary month
of the Effective Date, Client’s account volumes will be measured. All open
accounts, including but not limited to deposit, loan, general ledger, safe
deposit box, and stockholder system accounts, will be summed in all production
banks the Client operates. The portion of the monthly fees associated with
account volume will then be adjusted accordingly. In addition, based on each
annual Disaster Recovery Exercise, FIS will evaluate bank changes (i.e. file
storage volumes) that may affect its ability to meet the recovery time objective
in Section 4.2 above. FIS and Client mutually agree to either lengthen the
recovery time objective or adjust the monthly fee for the Service to meet the
objective if bank changes so require. [The remainder of this page is left
intentionally blank]



--------------------------------------------------------------------------------



 
[fiscontract2043.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 32
EQUIPMENT AND MAINTENANCE ADDENDUM 1. Introduction. FIS agrees to provide Client
with the exclusive use of certain equipment for business use (“Equipment”) and
maintenance to the Equipment (‘Maintenance”) described below and in accordance
with this Equipment and Maintenance Addendum (“Addendum”). This Addendum is made
part of the Agreement, and capitalized words not otherwise defined herein have
the meaning set forth in the Agreement. 2. Equipment Configuration. FIS will
supply, at no additional fee, those CPUs, communications controllers, DASD
equipment, tape/cartridge equipment, printers and other equipment as identified
below and such other equipment as FIS may deem appropriate for its operation of
the “Data Center” (as that term is defined in the Core Processing Services
Addendum). Hardware: *************** *************** ***************
*************** *************** ********** System Software:
****************************** 3. Equipment. 3.1 FIS is responsible for
maintaining the Equipment in good order, condition and repair and is responsible
for any damage, depreciation, repair or replacement (in the event of damage, but
not replacement due to obsolescence) of the Equipment, as well as the
installation of any maintenance and upgrades to the IBM software. FIS and Client
will evaluate hardware capacity on an annual basis at a cost included in the
Base Processing Fees described in Exhibit A to the Core Processing Addendum. Any
hardware upgrades or additional equipment will be mutually agreed upon, with
agreement not to be unreasonably withheld by either party. Client agrees to
reimburse FIS for purchase of hardware upgrades or additional equipment, and any
additional Maintenance costs. FIS acknowledges and agrees that if Client has
paid in full the purchase price for any hardware as of the expiration or earlier
termination of this Agreement, then Client will be the owner of any such Client
Purchased Hardware and will not be required to make any payment to FIS for
Client Purchased Hardware. FIS agrees to assign to Client all of the
manufacturer’s applicable warranties for the Client Purchased Hardware; and, to
execute a Bill Of Sale or any other documents reasonably required to formally
transfer title of the Client Purchased Hardware from FIS to Client. 3.2 FIS
agrees, warrants, and represents that the computer equipment supplied and
installed at the Data Center, whether pursuant to this agreement or otherwise,
shall be operated by FIS solely for the benefit for Client and to process
Client's data, and will not be used to process any data for any third parties
whatsoever. The processing of data by FIS for any third parties using the
equipment provided for in this Agreement will be considered a default by FIS
under the terms and conditions of this Agreement, subject to the remedies of
termination described elsewhere in this Agreement. Nothing in this Section shall
prevent FIS and Client from entering into a mutually agreed-upon "revenue
sharing agreement" for the processing of data for third parties; however, any
such agreement shall be in writing and deemed to be an amendment to this
Agreement. 3.3 FIS shall indemnify and hold Client harmless from all risk of
loss associated with the equipment identified in the Equipment Configuration and
any additional equipment owned or leased by FIS that FIS may add to the Data
Center in the future. FIS, however, will satisfy its indemnity obligation with
respect to the Equipment by maintaining the insurance coverage set forth in the
General Terms. Client will bear no risk of loss with respect to the Equipment,
excepting only any loss resulting from Client’s willful misconduct or gross
negligence. Client shall have no obligation to insure the Equipment. 3.4
Telecommunications. Client will pay all costs of installing and utilizing
communication or telephone lines, data sets, modems, ATMs, terminals, terminal
communication control units and other equipment, as may be required for Client's
on-line operations, testing and training. FIS will provide, at its expense, as
applicable,



--------------------------------------------------------------------------------



 
[fiscontract2044.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 33 the
terminals and personal computers used by its personnel. Client will provide all
personal computers used by its personnel, both hardware and software. 3.5
Special Equipment Use. Client may use any FIS equipment which is available in
the Data Center, without additional charge, for the exclusive purpose of
performing non-repetitive services or for use by Client with regard to audit or
other customary and routine audit examination functions, provided that the use
of FIS’s equipment does not materially interfere with FIS's responsibilities
under this Agreement. If any overtime will be incurred by computer operators in
connection with any such use of FIS’s equipment, FIS will notify Client in
advance and the parties will mutually agree on how any such overtime charges
will be paid. 3.6 Equipment. If Client wishes to utilize equipment owned or
leased by FIS and installed in the Data Center after the termination or
expiration of the Agreement, FIS will not withdraw any such equipment without
first offering to Client, on a right of first refusal basis, the right to
purchase, or sublease such equipment. With respect to equipment leased by FIS,
FIS will allow (if and to the extent permitted by the underlying lease) Client
to sublease such equipment from FIS on the exact terms, conditions and costs of
the lease then in effect. In addition, upon the termination or expiration of
this Agreement, as the case may be, Client may purchase all but not less than
all of the equipment owned by FIS and used in the Data Center, at a price equal
to the sum of such equipment’s net book value or market value, whichever is
greater. Such equipment will not be depreciated over more than a five-year
period. The initial equipment configuration is shown in Section 2 of this
Addendum. Such offer will be made by FIS at least 90 days, and be accepted or
rejected by Client at least 60 days, prior to the termination or expiration of
this Agreement. Client may, at its option, negotiate directly with any of the
owners of any leased equipment, to establish its direct contractual relationship
for any such equipment, and Client agrees to act promptly in this regard. FIS
acknowledges and agrees that if Client has paid in full the purchase price for
any hardware as of the expiration or earlier termination of this Agreement, then
Client will be the owner of such Client-purchased hardware and will not be
required to make any payment to FIS for such hardware. 3.7 Insurance. As long as
it is the owner of the Equipment, FIS will, at its sole cost and expense, insure
the Equipment against theft, loss or damage in the amounts stated on Exhibit 1
to the Core System Processing Services Agreement, and annually provide Client
with evidence of such insurance coverage. [The remainder of this page is left
intentionally blank]



--------------------------------------------------------------------------------



 
[fiscontract2045.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 34
CHEXSYSTEMS® SERVICES ADDENDUM 1. Introduction. FIS shall provide to INDEPENDENT
BANK CORP. of Rockland, MA (“Client”) the services indicated in the pricing
attachment (each, a “Service” and, collectively, the “Services”) in accordance
with this ChexSystems® Services Addendum (“Addendum”) to the Agreement. The
parties acknowledge and agree that the Services contemplated by this Addendum
will be provided by Chex Systems, Inc., and for purposes of this Addendum,
references to “FIS” shall mean Chex Systems, Inc. In addition to the terms and
conditions set forth in the General Terms and on the Order Form accompanying
this Addendum, the following terms shall apply with respect to the Services. 2.
Data. 2.1 Data Contribution. 2.1.1 Client shall comply with FIS’s policy (“Data
Contribution Policy”) regarding the provision of consumer and business data to
FIS, as such policy may be modified by FIS from time to time. Both parties agree
that the Data Contribution Policy is incorporated into and made a part of the
Agreement. 2.1.2 FIS shall be entitled to obtain Information (defined below)
directly from its affiliated entities in order to effect Client’s compliance
with the Data Contribution Policy. 2.2 Data Usage. 2.2.1 FIS may store,
disclose, and use all transaction data, account data, inquiry data, business
data and consumer data provided by or on behalf of Client pursuant to this
Addendum, including the Specifications and the Data Contribution Policy
(collectively, “Information”), provided that such storage, disclosure, and use
is for purposes of performing FIS’s obligations under this Addendum or for
purposes permitted under the Laws applicable to FIS, including but not limited
to the federal Fair Credit Reporting Act (15 U.S.C. Section 1681, et seq.), as
amended (“FCRA”), Title V, Subtitle A of the Gramm-Leach-Bliley Act, as amended
(“GLBA”), and their implementing regulations. 2.2.2 Termination of this Addendum
or any Service shall not require FIS to remove, return or cease to use any
Information obtained from Client. 2.3 Data Security. 2.3.1 Client acknowledges
and agrees that FIS is not a “third party processor” as that term is used in the
General Terms. 2.3.2 Notwithstanding anything to the contrary in the General
Terms (i) FIS shall promptly notify Client of any breach of FIS’s system or any
portion thereof that results in unauthorized access to NPI obtained from Client,
(ii) Client shall promptly notify FIS of any unauthorized access to FIS Data (as
defined below), and (iii) any notifications provided pursuant to this Section
shall include the relevant details of the unauthorized access and the remedial
actions that FIS and/or Client may take to mitigate Losses resulting therefrom.
In the event that a party experiences a breach of security or unauthorized
access to NPI, that party shall have the right to take any action it deems
necessary or appropriate to comply with applicable Laws or mitigate Losses that
might result from such breach or unauthorized access, including, without
limitation, the provision of notice to impacted consumers. 2.4 Data Accuracy.
Client represents and warrants that: (i) to the best of its knowledge, after
conducting all lawfully required due diligence, all Information obtained from
Client is true and complete in all material respects; and (ii) it shall not
submit fictitious Data or test Data to FIS in a production environment. Upon
Client’s reasonable written request, FIS shall provide Client with test cases to
use in the Service staging environment. 3. Services. 3.1 The Services described
in this Addendum will be provided in accordance with the corresponding
Specifications and as otherwise communicated to Client in writing from time to
time. Client acknowledges that the decisioning messages sent by FIS as part of
any Service which includes decisioning functionality are based solely upon the
pre-defined business criteria applicable to consumer attributes provided by
Client. Client acknowledges and agrees that FIS obtains certain of its data from
third party sources (“External Suppliers”) and that such data may or may not be
completely thorough or accurate. As such, Client shall not rely on FIS for the
accuracy or completeness of information supplied through the Services. Client
acknowledges that all decisions made with respect to consumers are made solely
by Client. If an individual claims that a Service has incorrectly



--------------------------------------------------------------------------------



 
[fiscontract2046.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 35 listed
them as deceased, the individual should be told to contact their local Social
Security office to correct the error. 3.2 Client acknowledges that the Services
do not serve as positive identification of the consumer or of the status of the
consumer’s account(s). 3.3 Except as required to comply with Laws, Client shall
not, either directly or indirectly, for itself or through any agent or third
party: (i) compile, store, maintain or use the Services or data provided by FIS
through the Services (“FIS Data”) to build its own database, or (ii) copy or
otherwise reproduce the Services or FIS Data. Client shall be solely responsible
for ensuring that the storage, delivery and transmission of FIS Data is done in
a secure and confidential manner. 3.4 Client agrees to take appropriate measures
to protect against the misuse of the Services. Client shall in all instances be
the end user of the Services and shall not permit the Services to be used by any
other entity. Client shall not allow access to the Service or FIS Data from
Internet Protocol addresses located outside of the United States and its
territories; nor shall Client allow FIS Data to traverse networks outside of the
United States, irrespective of whether such network is internal or external to
Client. Client shall not allow FIS Data to be stored at rest outside of the
United States, irrespective of the storage media. Client shall only request and
use the FIS Data provided through the Services one (1) time for the specific
transaction and the certified permissible use (see Attachment 1) for which the
FIS Data was requested. 3.5 Client acknowledges and agrees that FIS will only
allow Client to access the Services if Client’s credentials provided in
Attachment 2 (“Client Credentialing Form”) can be verified in accordance with
FIS’s internal credentialing procedures. 3.6 Client agrees to administer and
control unique access user IDs and passwords as set forth herein and as may be
communicated to Client in writing from time to time. Client shall promptly
notify FIS if any account ID becomes inactive, invalid or otherwise may be
terminated, reassigned or compromised. Client agrees to conduct quarter-annual
quality control reviews to ensure all current users are appropriately
authorized, and promptly provide the results of such reviews to FIS upon
request. 3.7 Client shall not use FIS Data to formulate questions or the like so
as to create question-based identity verification services. 3.8 If FIS
reasonably and in good faith determines that Client has breached any provision
of the Agreement that pertains to credentialing or the access, use, storage or
disclosure of FIS Data, FIS may, upon five (5) business days’ notice (unless a
shorter notification period is required in order for FIS to maintain its
compliance obligations), suspend Client’s access to the affected Service until
such time as Client remedies the breach to FIS’s reasonable satisfaction. If
Client fails to cure the breach to FIS’s reasonable satisfaction within thirty
(30) days, or if Client has previously breached any of the access, use, storage,
disclosure or credentialing provisions governing the Service, then FIS shall be
entitled to immediately terminate the affected Service. Client agrees to
cooperate fully with any investigations into any potential misuse of the
Services. 3.9 The Services and related FIS Data shall be requested for the
exclusive use of Client, maintained by Client as Confidential Information, and
disclosed only to Client’s employees whose duties reasonably relate to the
permissible use for which the FIS Data was requested (see Attachment 1). 3.10
Client will not use the Services for personal or non-business reasons. Client
agrees that each of its employees and/or agents that are granted access to FIS
Data will be bound by confidentiality restrictions regarding the dissemination
of such FIS Data. FIS shall have the right to verify compliance with this
subsection upon reasonable notice to Client. 4. Service Categories. Client may
purchase one or more of the Services set forth on Attachment 1 to this Addendum
at any time. The corresponding additional terms set forth in this Section shall
only apply if the Service referenced in Attachment 1 is also included in a
pricing attachment hereto. 4.1 If Client receives any “Consumer Report Service”
set forth on Attachment 1, the following subsections apply: 4.1.1 Under no
circumstances shall Client use the Service or any corresponding FIS Data for
employment, skip tracing or any other purpose that is not specifically set forth
herein or in Attachment 1 as a permissible use. In the event Client takes any
adverse action, as defined in the FCRA, based in whole or in part on the Service
or any corresponding FIS Data, Client agrees to instruct the impacted consumer
to contact Chex Systems, Inc. by visiting its web site at www.consumerdebit.com,
by telephone at 800-428-9623, by mail at



--------------------------------------------------------------------------------



 
[fiscontract2047.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 36 Chex
Systems, Inc., Attn: Consumer Relations, 7805 Hudson Road, Suite 100, Woodbury,
MN 55125, or by fax at 602-659-2197, or such other contact information that FIS
may provide or otherwise make available to Client. 4.1.2 Client shall maintain
copies of all written or electronic consumer authorizations for a minimum of
three (3) years from the date of Client’s inquiry. Client shall take all
reasonable measures to identify consumers and to obtain and accurately provide
FIS with complete consumer identifications. If required by applicable Law,
Client may share the contents of a consumer report received from FIS with the
subject consumer, provided Client does so without charge. Client agrees that it
will not disclose to any consumer or third party any score received through the
Service, except as may be required by applicable Law. 4.1.3 Client acknowledges
its receipt of the “Notice to Users of Consumer Reports: Obligations of Users
Under the FCRA” and the “Notice to Furnishers of Information: Obligations of
Furnishers Under the FCRA” (collectively, the “Notices”) which are attached
hereto as Attachment 3. The Notices are subject to change, as may be required to
comply with applicable Law. Client acknowledges that it is a furnisher of data
as set forth in the Notices and the FCRA. 4.1.4 Client acknowledges that the
FCRA provides that any person who knowingly and willfully obtains information on
a consumer from a consumer reporting agency under false pretenses shall be fined
under Title 18 of the United States Code, or imprisoned for not more than two
(2) years, or both, as provided in Section 619 of the FCRA or under other
applicable Law. 4.2 If Client receives any “Consumer Report Service – Prescreen”
set forth on Attachment 1, Client shall extend a firm offer of credit, as
required by applicable Law. Client will not disclose the selection criteria used
as part of the Service to any consumer or other third party, including without
limitation, to a third party processor. Client will not, in any direct mail or
telemarketing solicitation, refer to any presumed knowledge about the consumer.
Client understands that it may not use a prescreened list more than once. 4.3 If
Client receives any “Fraud Detection and Identity Service” listed on Attachment
1, the following subsections apply: 4.3.1 Client acknowledges that the Service
does not constitute (nor is the Service to be used as a “consumer report” or an
“investigative consumer report” as those terms are used and defined in the FCRA
Client acknowledges that certain FIS Data provided through the Service is
derived from publicly available information. Client further acknowledges that
the Service is an identification verification tool to be used by Client in
conjunction with (and not to the exclusion or replacement of) Client’s own
internal policies and procedures relating to identity verification. Client shall
(i) not use the Service to grant or deny an account or to take any other adverse
action (as defined in the FCRA) with respect to a consumer; and (ii) only use
the Service in financial services markets located in the United States of
America and its territories. 4.3.2 Client acknowledges and agrees that some of
the information contained in the Service is NPI and is regulated by the GLBA. In
addition, Client agrees it will recertify, in writing, its permissible use(s) of
FIS Data upon request by FIS. 4.3.3 Client shall obtain any consumer consents as
may be required by Law prior to using the Service. 4.4 If Client receives any
“Driver’s License Service” set forth on Attachment 1, the following subsections
apply: 4.4.1 Client acknowledges that the Service does not provide or constitute
a “consumer report” as that term is used and defined in the FCRA and that the
Service and the accompanying FIS Data is not to be used as a “consumer report”.
Client agrees not to use the Service or accompanying FIS Data to make account
opening determinations. Client shall not use the FIS Data provided through the
Service to create or update a file for its own source of driving history records
or other motor vehicle data. 4.4.2 Client acknowledges that the Driver’s Privacy
Protection Act (18 U.S.C. Section 2721 et seq.) (“DPPA”) and several similar
state laws provide that any person who knowingly obtains or discloses DPPA
governed information for any purpose not permitted by the DPPA, or who makes any
false representations to obtain any such information, may be subject to civil
and criminal penalties. Client acknowledges and agrees that the DPPA, and other
similar Laws, apply to the Service. 4.4.3 FIS shall be entitled to remove any
state driver’s license file from the Service in the event that FIS is not able
to obtain the file from its External Supplier. 4.5 If Client receives the
“Post-Inquiry Reporting Service” set forth on Attachment 1, Client represents
that it will only use the Service for its own internal compliance and audit
purposes. Client shall not use the Service



--------------------------------------------------------------------------------



 
[fiscontract2048.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 37 or
related FIS Data to grant or deny an account, nor shall Client take any other
adverse action or make any decision with respect to an individual consumer or
business entity based upon the use of the Service or related FIS Data. 4.6
Financial Demographic Data (“P$YCLE”). If Client receives the P$YCLE component
of the QualiFile Service, the following subsections shall apply: 4.6.1 Client
acknowledges the information comprising the P$YCLE code (i) does not constitute
a “consumer report” or an “investigative consumer report” as those terms are
used and defined in the FCRA, (ii) is not to be used for the purposes of a
“consumer report” or an “investigative consumer report”, and (iii) is not to be
used to grant or deny an account or credit or to take any adverse action (as
defined in the FCRA) with respect to a consumer. 4.6.2 The P$YCLE code may be
used and retained by Client solely for internal research purposes in determining
future strategies utilizing the QualiFile Service, including in-house file
enhancements, mailing list screens, modeling and list analysis. Consumer
“Lifestyle” data that is provided to Client as part of the P$YCLE code shall not
be used in telemarketing activities. Client may not sell, lease, rent or
otherwise provide the P$YCLE code, or any file, list, model, code or report
derived from the P$YCLE code, to any third party. 4.6.3 All marketing efforts,
solicitations, advertising, and other communications used in connection with any
offer created by or for Client derived from the P$YCLE code shall (i) be devoid
of any reference to any selection criteria or presumed knowledge concerning the
intended recipient of such solicitation, or the source of the recipient’s name
and address; and (ii) be in good taste in accordance with generally recognized
industry standards and standards of high integrity. Client shall not use the
P$YCLE code to advertise, sell, or exchange any products or services that
involve sexual paraphernalia; pornographic materials; weapons; credit repair
services or other illegal or illicit activities. 4.7 Professional/Consulting
Services. FIS and Client agree that any non-standard professional or consulting
Services requested by Client that are not already included in any standard setup
or maintenance fee shall be subject to the fees and additional terms set forth
in a statement of work issued pursuant to this Addendum. Any such statement of
work shall be incorporated into and made a part of the Agreement. 5.
Indemnification. 5.1 In addition to the indemnification obligations set forth in
the General Terms, Client shall indemnify, defend and hold harmless FIS’s
External Suppliers from and against any and all Losses that result from, relate
to, arise out of, or are incurred in connection with (i) Client's use of a
Service provided under this Addendum; or (ii) a breach of security or
unauthorized access to NPI caused by Client. 5.2 In addition to the
indemnification obligations set forth in the General Terms, Client shall defend
FIS and its officers, employees, directors, affiliates, agents and shareholders,
in their individual capacities or otherwise, from and against any and all Claims
(as defined in this Section) asserted by a third party against FIS, and shall
indemnify and hold harmless FIS from and against any damages, costs, and
expenses of such third party awarded against FIS by a final court judgment or an
agreement settling such Claims in accordance with the General Terms. As used in
this Section, the term “Claim” means any action, litigation, or claim by a third
party based upon or resulting from Client’s use of a Service or FIS Data as part
of a decision to deny such third party an account or some other benefit. 6.
Audit. 6.1 FIS shall be entitled to request information regarding specific
transactions and inquiries made by Client using the Services. Client shall
promptly respond to any such requests. Client acknowledges and agrees that in
order to ensure compliance with applicable Laws, regulatory agency requirements
and/or FIS’s obligations under its External Supplier agreements, FIS shall have
three (3) years after the termination or expiration of this Addendum to conduct
the audits contemplated by this Addendum. 6.2 Upon at least ten (10) business
days’ prior written notice, FIS, its representatives and/or vendors may visit
client’s facilities, during normal business hours, for the purpose of: (i)
inspecting the location and use of the Services; and (ii) auditing, monitoring
and ensuring compliance with the terms of this Addendum. Notice for any audit
must specify the scope of the information sought and the purpose of the audit.
All audits must be reasonable in scope and duration. 7. Termination. In addition
to the termination rights set forth in this Addendum and the General Terms, FIS
may immediately terminate a Service if FIS reasonably determines that (i) any
Law, regulation, consent decree



--------------------------------------------------------------------------------



 
[fiscontract2049.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 38 or
government regulatory agency opinion would jeopardize the continuing legality of
the Service; or (ii) Client is not in compliance with, or Client causes FIS, an
External Supplier or any third party not to be in compliance with, applicable
Law. 8. Regulatory Requests. FIS and Client are subject to continuing oversight
and supervisory authority by various federal regulatory agencies (“Federal
Regulators”). FIS and Client each acknowledge and agree that when requested by a
Federal Regulator, the Agreement and any information related to the Agreement
may be disclosed by either party to a Federal Regulator (as required by Federal
Law) without prior notice to the other party and without disclosure to the other
party of the Federal Regulator’s request. 9. Fees. FIS may increase the
recurring fees due under this Addendum by the applicable percentage set forth in
the General Terms at any time, but not more than once annually.



--------------------------------------------------------------------------------



 
[fiscontract2050.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 39
CHEXSYSTEMS® SERVICES ADDENDUM Attachment 1 – Service Categories and Permissible
Uses Client hereby certifies that it shall use the FIS Data provided through the
Service in accordance with the applicable terms and conditions of the Addendum
and solely for the Permissible Use associated with the Service as set forth
below: Consumer Report Services – Consumer Initiated:  Account Ownership
Service(1)  QualiFile® - all versions(1) Driver’s License Service:  QualiFile®
(Driver’s License Verification component) (6) Consumer Report Services – Account
Review:  QualiFile® (Sentry Service component)(2)  QualiFile® BatchChex
component(2) Post-Inquiry Report Services:  ChexSystems® Closure Information
Report component)  QualiFile® Inquiry Detail File  ChexSystems® Inquiry Report
 QualiFile® History Report Consumer Report Services – Prescreen: 
ProspectChex(4) Consumer Report Services – Legitimate Business Need: 
DepositShield® Direct or Express(3) Fraud Detection and Identity Services: 
QualiFile® (Driver’s License Validation component) (5)  QualiFile®
(FraudFinder® component) (5)  QualiFile® (SSN Validation component) (5) 
QualiFile® (Credit Header component) (5) Permissible Uses: 1. For a legitimate
business need in connection with a business transaction initiated by the
consumer. 2. For a legitimate business need to review an account to determine
whether the consumer continues to meet the terms of the account. 3. For a
legitimate business need in connection with a business transaction initiated by
a consumer, solely to assist with assessing risk in connection with third party
personal and/or company checks for deposit or payment processed within a
financial institution, provided, however, Client may not use DepositShield® to
take adverse action (as defined in the FCRA) against any consumer. 4. To
prescreen a consumer for an unsolicited firm offer of credit. 5. To protect
against or prevent actual or potential fraud, unauthorized transactions, claims
or other liability. 6. In the normal course of business: (i) solely to verify
the accuracy of personal information submitted by Client’s Customer(s), (ii) if
such information as so submitted is incorrect or is no longer correct, to obtain
the correct information, but only for the purposes of preventing fraud by the
individual.



--------------------------------------------------------------------------------



 
[fiscontract2051.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 40
CHEXSYSTEMS® SERVICES ADDENDUM Attachment 2 – Client Credentialing Form NOTE:
INCOMPLETE OR INCORRECT INFORMATION MAY RESULT IN AN IMPLEMENTATION DELAY. To
submit the Credentialing Form: 1. Please type or print all information requested
and return with the executed contract documentation. 2. If applicable,
supporting documentation must be provided or application will be returned and
Services will not be set up. 1. COMPANY INFORMATION (ALL ITEMS ARE MANDATORY)
Company Name: Main Office Telephone (not ext.): ( ) - Main Fax: ( ) - Website:
Current Main Physical Address (P.O.. box or private mail box not permitted):
Street Address: City: State: Zip Code: Date Organization Established: Business
Specialization: 2. ACCOUNT CONTACT INFORMATION (ALL ITEMS ARE MANDATORY) Last
Name: First Name: Title: Telephone (not cell): ( ) - Cell Phone (if applicable):
Email: Are you authorized by your organization to order reports on their
behalf?: YES NO 3. INDUSTRY AND COMPANY TYPE INFORMATION IS REQUIRED FROM ALL
APPLICANTS NOTE: The Business name on license must match the Company name
provided. Select the one item that best describes your company:
Banking/Financial Retail/Wholesale Healthcare Collections Telecommunications
Attorney/Law Office Insurance Tenant Screening Other If Other Please Specify: Is
your company Publicly Held? YES NO If yes, please provide stock symbol here Is
your company a bank or credit union? YES NO If yes, are you regulated by the
FDIC or NCUA? If Yes: FDIC NCUA If FDIC, please provide: Certificate #: Date: If
NCUA, please provide: Charter #: Date: If No, attach appropriate documentation
reflecting your regulatory agency and explain: Is your company one of the
following? Partnership Corporation/ State of: If you are a partnership,
additional information is required. A professional license is required if your
organization is professionally regulated, a business license and/or notarized
articles of incorporation are required for all others – except if publicly held,
SEC, NCUA or FDIC regulated. License Required: Business License #: City, County,
State of Issuance License Expiration Date: Professional License # License
Expiration Date: ATTACH A COPY OF YOUR PROFESSIONAL/BUSINESS/STATE LICENSE OR
FEDERAL TAX ID REGISTRATION IF NO LICENSE REQUIRED or NOTARIZED ARTICLES OF
INCORPORATION. Federal Tax ID: Are you exempt from state & local taxes? YES NO
Attach a copy of 501(C)(3) documentation Is your organization home-based? YES NO
4. AUTHORIZATION Chex Systems, Inc., itself or through its parent corporation or
other affiliate (collectively, “Chex”) requires credentialing of potential
clients prior to providing certain data services. As such, Client hereby
authorizes Chex to obtain information about Client’s commercial activities and
financial condition from third parties, including, without limitation, banks,
credit or consumer reporting agencies, any business references provided by
Client, as well as any other third party that can provide such information.
Client agrees that this document shall serve as Client’s consent for any third
party to release



--------------------------------------------------------------------------------



 
[fiscontract2052.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 41
information requested by Chex to Chex or its representative, and Client hereby
releases such third party and Chex of all liability associated with such
disclosure. In addition to the information that may be requested from third
parties as specified above, Chex may elect, and Client consents to, a physical
inspection of Client facilities. Client hereby authorizes Chex, or a third party
vendor of Chex to conduct such an inspection, and agrees to provide all
reasonable cooperation necessary to complete such inspection in a meaningful and
timely fashion. THE DULY AUTHORIZED REPRESENTATIVE OF CLIENT HEREBY REPRESENTS
AND WARRANTS THAT THE INFORMATION PROVIDED IN THIS APPLICATION IS TRUE AND
ACCURATE. Signature: Date: Printed Name: Title:



--------------------------------------------------------------------------------



 
[fiscontract2053.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 42 All
furnishers of information to consumer reporting agencies must comply with all
applicable regulations. Information about applicable regulations currently in
effect can be found at the Consumer Financial Protection Bureau’s website,
www.consumerfinance.gov/learnmore. NOTICES TO FURNISHERS OF INFORMATION:
OBLIGATIONS OF FURNISHERS UNDER THE FCRA The federal Fair Credit Reporting Act
(FCRA), 15 U.S.C. 1681-1681y, imposes responsibilities on all persons who
furnish information to consumer reporting agencies (CRAs). These
responsibilities are found in Section 623 of the FCRA, 15 U.S.C. 1681s-2. State
law may impose additional requirements on furnishers. All furnishers of
information to CRAs should become familiar with the applicable laws and may want
to consult with their counsel to ensure that they are in compliance. The text of
the FCRA is available at the website of the Bureau of Consumer Financial
Protection’s (CFPB): websitewww.consumerfinance.gov/learnmore. A list of
sections of the FCRA cross-referenced to the U.S. Code is at the end of this
document. Section 623 imposes the following duties upon furnishers: Accuracy
Guidelines The FCRA requires furnishers to comply with federal guidelines and
regulations dealing with the accuracy of information provided to CRAs by
furnishers. Federal regulations and guidelines are available at
www.consumerfinance.gov/learnmore. Section 623(e). General Prohibition on
Reporting Inaccurate Information: The FCRA prohibits information furnishers from
providing information to a CRA that they know or have reasonable cause to
believe is inaccurate. However, the furnisher is not subject to this general
prohibition if it clearly and conspicuously specifies an address to which
consumers may write to notify the furnisher that certain information is
inaccurate. Sections 623(a)(1)(A) and (a)(1)(C). Duty to Correct and Update
Information: If at any time a person who regularly and in the ordinary course of
business furnishes information to one or more CRAs determines that the
information provided is not complete or accurate, the furnisher must provide
complete and accurate information to the CRA. In addition, the furnisher must
notify all CRAs that received the information of any corrections, and must
thereafter report only the complete and accurate information. Section 623(a)(2).
Duties After Notice of Dispute from Consumer: If a consumer notifies a
furnisher, at an address specified by the furnisher for such notices, that
specific information is inaccurate, and the information is in fact inaccurate,
the furnisher must thereafter report the correct information to CRAs. Section
623(a)(1)(B). If a consumer notifies a furnisher that the consumer disputes the
completeness or accuracy of any information reported by the furnisher, the
furnisher may not subsequently report that information to a CRA without
providing notice of the dispute. Section 623(a)(3). Furnisher must comply with
federal regulations that identify when an information furnisher must investigate
a dispute made directly to the furnisher by a consumer. Under these, furnishers
must complete an investigation within 30 days (or 45 days, if the consumer later
provides relevant additional information) unless the dispute is frivolous or
irrelevant or comes from a “credit repair organization.” Federal regulations are
available at www.consumerfinance.gov. Section 623(a)(8). Duties After Notice of
Dispute from Consumer Reporting Agency: If a CRA notifies a furnisher that a
consumer disputes the completeness or accuracy of information provided by the
furnisher, the furnisher has a duty to follow certain procedures. The furnisher
must:  Conduct an investigation and review all relevant information provided by
the CRA, including information given to the CRA by the consumer. Sections
623(b)(1)(A) and (b)(1)(B).



--------------------------------------------------------------------------------



 
[fiscontract2054.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 43 
Report the results to the CRA that referred the dispute, and, if the
investigation establishes that the information was, in fact, incomplete or
inaccurate, report the results to all CRAs to which the furnisher provided the
information that compile and maintain files on a nationwide basis. Sections
623(b)(1)(C) and (b)(1)(D).  Complete the above within 30 days from the date
the CRA receives the dispute (or 45 days, if the consumer later provides
relevant additional information to the CRA). Section 623(b)(2).  Promptly
modify or delete information, or block its reporting. Section 623(b)(1)(E). Duty
to Report Voluntary Closing of Credit Accounts: If a consumer voluntarily closes
a credit account, any person who regularly and in the ordinary course of
business furnishes information to one or more CRAs must report this fact when it
provides information to CRAs for the time period in which the account was
closed. Section 623(a)(4). Duty to Report Dates of Delinquencies: If a furnisher
reports information concerning a delinquent account placed for collection,
charged to profit or loss, or subject to any similar action, the furnisher must,
within 90 days after reporting the information, provide the CRA with the month
and the year of the commencement of the delinquency that immediately preceded
the action, so that the agency will know how long to keep the information in the
consumer's file. Section 623(a)(5). Any person, such as a debt collector, that
has acquired or is responsible for collecting delinquent accounts and that
reports information to CRAs may comply with the requirements of Section
623(a)(5) (until there is a consumer dispute) by reporting the same delinquency
date previously reported by the credit. If the credit did not report this date,
they may comply with the FCRA by establishing reasonable procedures to obtain
and report delinquency dates, or, if a delinquency date cannot be reasonable
obtained, by following reasonable procedures to ensure that the date reported
precedes the date when the account was placed for collection, charges to profit
or loss, or subjected to any similar action. Section 623(a)(5). Duties of
Financial Institutions When Reporting Negative Information Financial
Institutions that furnish information to “nationwide” consumer reporting
agencies, as defined in Section 603(p), must notify consumers in writing if they
may furnish or have furnished negative information to a CRA. Section 623(a)(7).
The CFPB has prescribed model disclosures, 12 CFR Part 1022, App. B. Duties When
Furnishing Medical Information A furnisher whose primary business is providing
medical services, products or devices (and such furnisher’s agents or assignees)
is a medical information furnisher for the purposes of the FCRA and must notify
all CRAs to which it reports of this fact. Section 623(a)(9). This notice will
enable CRAs to comply with their duties under Section 604(g) when reporting
medical information. Duties When ID Theft Occurs All furnishers must have in
place reasonable procedures to respond to notifications from CRAs that
information furnished is the result of identity theft, and to prevent
refurnishing the information in the future. A furnisher may not furnish
information that a consumer has identified as resulting from identity theft
unless the furnisher subsequently knows or is informed by the consumer that the
information is correct. Section 623(a)(6). If a furnisher learns that it has
furnished inaccurate information due to identity theft, it must notify each CRA
of the correct information and must thereafter report only complete and accurate
information. Section 623(a)(2). When any furnisher of information is notified
pursuant to the procedures set forth in Section 605B that a debt has resulted
from identity theft, the furnisher may not sell, transfer, or place for
collection the debt except in certain limited circumstances. Section 615(f).



--------------------------------------------------------------------------------



 
[fiscontract2055.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 44 The
CFPB’s website, www.consumerfinance.gov/learnmore, has more information about
the FCRA, including publications for business and the full text of the FCRA.
Citations for FCRA sections in the U.S. Code, 15 U.S.C. § 1681 et seq.: Section
602 15 U.S.C. 1681 Section 603 15 U.S.C. 1681a Section 604 15 U.S.C. 1681b
Section 605 15 U.S.C. 1681c Section 605A 15 U.S.C. 1681cA Section 605B 15 U.S.C.
1681cB Section 606 15 U.S.C. 1681d Section 607 15 U.S.C. 1681e Section 608 15
U.S.C. 1681f Section 609 15 U.S.C. 1681g Section 610 15 U.S.C. 1681h Section 611
15 U.S.C. 1681i Section 612 15 U.S.C. 1681j Section 613 15 U.S.C. 1681k Section
614 15 U.S.C. 1681l Section 615 15 U.S.C. 1681m Section 616 15 U.S.C. 1681n
Section 617 15 U.S.C. 1681o Section 618 15 U.S.C. 1681p Section 619 15 U.S.C.
1681q Section 620 15 U.S.C. 1681r Section 621 15 U.S.C. 1681s Section 622 15
U.S.C. 1681s-1 Section 623 15 U.S.C. 1681s-2 Section 624 15 U.S.C. 1681t Section
625 15 U.S.C. 1681u Section 626 15 U.S.C. 1681v Section 627 15 U.S.C. 1681w
Section 628 15 U.S.C. 1681x Section 629 15 U.S.C. 1681y



--------------------------------------------------------------------------------



 
[fiscontract2056.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 45 All
users of consumer reports must comply with all applicable regulations.
Information about applicable regulations currently in effect can be found at the
Consumer Financial Protection Bureau’s website,
www.consumerfinance.gov/learnmore. NOTICE TO USER OF CONSUMER REPORTS:
OBLIGATIONS OF USERS UNDER THE FCRA The federal Fair Credit Reporting Act
(FCRA), 15 U.S.C 1681-1681y requires that this notice be provided to inform
users of consumer reports of their legal obligations. State law may impose
additional requirements. The text of the FCRA is set forth in full at the
Consumer Financial Protection Bureau’s (CFPB) website at
www.consumerfinance.gov/learnmore. At the end of this document is list of United
States Code citations of the FCRA. Other information about user duties is also
available at the Bureau’s website. Users must consult the relevant provisions of
the FCRA for details about their obligations under the FCRA. This first section
of this summary sets forth the responsibilities imposed by the FCRA on all users
of consumer reports. The subsequent sections discuss the duties of users of
reports that contain specific types of information, or that are used for certain
purposes, and the legal consequences of violations. If you are a furnisher of
information to a consumer reporting agency (CRA), you have additional
obligations and will receive a separate notice from the CRA describing your
duties as a furnisher. I. OBLIGATIONS OF ALL USERS OF CONSUMER REPORTS A. Users
Must Have a Permissible Purpose Congress has limited the use of consumer reports
to protect consumer's privacy. All users must have a permissible purpose under
the FCRA to obtain a consumer report. Section 604 contains a list of the
permissible purposes under the law. These are:  As ordered by a court or a
federal grand jury subpoena. Section 604(a)(1)  As instructed by the consumer
in writing. Section 604(a)(2)  For the extension of credit as a result of an
application from a consumer, or the review or collection of a consumer's
account. Section 604(a)(3)(A)  For employment purposes, including hiring and
promotion decisions, where the consumer has given written permission. Sections
604(a)(3)(B) and 604(b)  For the underwriting of insurance as a result of an
application from a consumer. Section 604(a)(3)(C)  When there is a legitimate
business need, in connection with a business transaction that is initiated by
the consumer. Section 604(a)(3)(F)(i)  To review a consumer's account to
determine whether the consumer continues to meet the terms of the account.
Section 604(a)(3)(F)(ii)  To determine a consumer's eligibility for a license
or other benefit granted by a governmental instrumentality required by law to
consider an applicant's financial responsibility or status. Section 604(a)(3)(D)
 For use by a potential investor or servicer, or current insurer, in a
valuation or assessment of the credit or prepayment risks associated with an
existing credit obligation. Section 604(a)(3)(E)  For use by state and local
officials in connection with the determination of child support payments, or
modifications and enforcement thereof. Sections 604(a)(4) and 604(a)(5) In
addition, creditors and insurers may obtain certain consumer report information
for the purpose of making “prescreened” unsolicited offers of credit or
insurance. Section 604(c). The particular obligations of users of this
“prescreened” information are described in Section VII below. B. Users Must
Provide Certifications



--------------------------------------------------------------------------------



 
[fiscontract2057.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 46 Section
604(f) prohibits any person from obtaining a consumer report from a consumer
reporting agency (CRA) unless the person has certified to the CRA the
permissible purpose(s) for which the report is being obtained and certifies that
the report will not be used for any other purpose. C. Users Must Notify
Consumers When Adverse Actions Are Taken The term “adverse action” is defined
very broadly by Section 603. “Adverse actions” include all business, credit, and
employment actions affecting consumers that can be considered to have a negative
impact as described by Section 603(k) of the FCRA -- such as denying or
canceling credit or insurance, or denying employment or promotion. No adverse
action occurs in a credit transaction where the creditor makes a counteroffer
that is accepted by the consumer. 1. Adverse Actions Based on Information
Obtained from a CRA If a user takes any type of adverse action as defined by the
FCRA that is based at least in part on information contained in a consumer
report, Section 615(a) of the FCRA requires the user to notify the consumer. The
notification may be done in writing, orally, or by electronic means. It must
include the following:  The name, address, and telephone number of the CRA
(including a toll-free telephone number, if it is a nationwide CRA) that
provided the report.  A statement that the CRA did not make the adverse
decision and is not able to explain why the decision was made.  A statement
setting forth the consumer's right to obtain a free disclosure of the consumer's
file from the CRA if the consumer requests the report within 60 days.  A
statement setting forth the consumer's right to dispute directly with the CRA
the accuracy or completeness of any information provided by the CRA. 2. Adverse
Actions Based on Information Obtained From Third Parties Who Are Not Consumer
Reporting Agencies If a person denies (or increases the charge for) credit for
personal, family, or household purposes based either wholly or partly upon
information from a person other than a CRA, and the information is the type of
consumer information covered by the FCRA, Section 615(b)(1) requires that the
user clearly and accurately disclose to the consumer his or her right to be told
of the nature of the information that was relied upon if the consumer makes a
written request within 60 days of notification. The user must provide the
disclosure within a reasonable period of time following the consumer's written
request. 3. Adverse Actions Based on Information Obtained From Affiliates If a
person takes an adverse action involving insurance, employment, or a credit
transaction initiated by the consumer, based on information of the type covered
by the FCRA, and this information was obtained from an entity affiliated with
the user of the information by common ownership or control, Section 615(b)(2)
requires the user to notify the consumer of the adverse action. The notice must
inform the consumer that he or she may obtain a disclosure of the nature of the
information relied upon by making a written request within 60 days of receiving
the adverse action notice. If the consumer makes such a request, the user must
disclose the nature of the information not later than 30 days after receiving
the request. If consumer report information is shared among affiliates and then
used for an adverse action, the user must make an adverse action disclosure as
set forth in I.C.1 above. D. Users Have Obligations When Fraud and Active Duty
Military Alerts are in Files When a consumer has placed a fraud alert, including
one relating to identity theft, or an active duty military alert with a
nationwide consumer reporting agency as defined in Section 603(p) and resellers,
Section 605A(h) imposed limitations on users of reports obtained from the
consumer reporting agency in certain circumstances, including the establishment
of a new credit plan and the issuance of additional credit cards. For initial
fraud alerts and active duty alerts, the user must have reasonable policies and
procedures in place to form a belief that the user knows the identity of the
applicant or contact the consumer at a telephone number specified by the
consumer; in the case of extended fraud alerts, the



--------------------------------------------------------------------------------



 
[fiscontract2058.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 47 user
must contact the consumer in accordance with the contact information provided in
the consumer’s alert. E. Users Have Obligations When Notified of an Address
Discrepancy Section 605(h) requires nationwide CRAs, as defined in Section
603(p), to notify users that request reports when the address for a consumer
provided by the user in requesting the report is substantially different from
the addresses in the consumer’s file. When this occurs, users must comply with
regulations specifying the procedures to be followed. Federal regulations are
available at www.consumerfinance.gov/learnmore. F. Users Have Obligations When
Disposing of Records Section 628 requires that all users of consumer report
information have in place procedures to properly dispose of records containing
this information. Federal regulations have been issued that cover disposal. II.
CREDITORS MUST MAKE ADDITIONAL DISCLOSURES If a person uses a consumer report in
connection with an application for, or a grant, extension, or provision of,
credit to a consumer or material terms that materially less favorable than the
most favorable terms available to a substantial proportion of consumers from or
through that person, based in whole or in part on a consumer report, the person
must provide a risk-based pricing notice to the consumer in accordance with
regulations prescribed by the CFPB. Section 609(g) requires a disclosure by all
persons that make or arrange loans secured by residential real property (one to
four units) and that use credit scores. These persons must provide credit scores
and other information about credit scores to applicants, including the
disclosure set forth in Section 609(g)(1)(D) (“Notice to the Home Loan
Applicant”). III. OBLIGATIONS OF USERS WHEN CONSUMER REPORTS ARE OBTAINED FOR
EMPLOYMENT PURPOSES A. Employment Other Than in the Trucking Industry If
information from a CRA is used for employment purposes, the user has specific
duties, which are set forth in Section 604(b) of the FCRA. The user must:  Make
a clear and conspicuous written disclosure to the consumer before the report is
obtained, in a document that consists solely of the disclosure that a consumer
report may be obtained.  Obtain from the consumer prior written authorization.
Authorization to access reports during the term of employment may be obtained at
the time of employment.  Certify to the CRA that the above steps have been
followed, that the information being obtained will not be used in violation of
any federal or state equal opportunity law or regulation, and that, if any
adverse action is to be taken based on the consumer report, a copy of the report
and a summary of the consumer's rights will be provided to the consumer. 
Before taking an adverse action the user must, provide a copy of the report to
the consumer as well as the summary of the consumer's rights. (The user should
receive this summary from the CRA.) A Section 615(a) adverse action notice
should be sent after the adverse action is taken. An adverse action notice also
is required in employment situations if credit information (other than
transactions and experience data) obtained from an affiliate is used to deny
employment. Section 615(b)(2). The procedures for investigative consumer reports
and employee misconduct is set forth below. B. Employment in the Trucking
Industry Special rules apply for truck drivers where the only interaction
between the consumer and the potential employer is mail, telephone, or computer.
In this case, the consumer may provide consent orally or electronically, and an
adverse action may be made orally, in writing, or electronically. The



--------------------------------------------------------------------------------



 
[fiscontract2059.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 48
consumer may obtain a copy of any report relied upon by the trucking company by
contacting the company. IV. OBLIGATIONS WHEN INVESTIGATIVE CONSUMER REPORTS ARE
USED Investigative consumer reports are a special type of consumer report in
which information about a consumer's character, general reputation, personal
characteristics, and mode of living is obtained through personal interviews by
an entity or person that is a consumer reporting agency. Consumers who are the
subjects of such reports are given special rights under the FCRA. If a user
intends to obtain an investigative consumer report, Section 606 requires the
following:  The user must disclose to the consumer that an investigative
consumer report may be obtained. This must be done in a written disclosure that
is mailed, or otherwise delivered, to the consumer not later than three days
after the date on which the report was first requested. The disclosure must
include a statement informing the consumer of his or her right to request
additional disclosures of the nature and scope of the investigation as described
below, and must include the summary of consumer rights required by Section 609
of the FCRA. (The summary of consumer rights will be provided by the CRA that
conducts the investigation.)  The user must certify to the CRA that the
disclosures set forth above have been made and that the user will make the
disclosure described below.  Upon the written request of a consumer made within
a reasonable period of time after the disclosures required above, the user must
make a complete disclosure of the nature and scope of the investigation. This
must be made in a written statement that is mailed, or otherwise delivered, to
the consumer no later than five days after the date on which the request was
received from the consumer or the report was first requested, whichever is later
in time. V. SPECIAL PROCEDURES FOR EMPLOYEE INVESTIGATIONS Section 603(x)
provides special procedures for investigations of suspected misconduct by an
employee or for compliance with Federal, state or local laws and regulations or
the rules of a self- regulatory organization, and compliance with written
polices of the employer. These investigations are not treated as consumer
reports so long as the employer or its agent complies with the procedures set
forth in 603(x), and a summary describing the nature and scope of the inquiry is
made to the employee if an adverse action is taken based on the investigation.
VI. OBLIGATIONS OF USERS OF MEDICAL INFORMATION Section 604(g) limits the use
medical information obtained from consumer reporting agencies (other than
payment information that appears in a coded form that does not identify the
medical provider). If the information is to be used for insurance transaction,
the consumer must give consent to the user of the report or the information must
be coded. If the report is to be used for employment purposes – or in connection
with a credit transaction (except as provided in federal regulations) – the
consumer must provide specific written consent and the medical information must
be relevant. Any user who receives medical information shall not disclose the
information to any other person (except where necessary to carry out the purpose
for which the information was disclosed, or as permitted by statue, regulation,
or order). VII. OBLIGATIONS OF USERS OF “PRESCREENED” LISTS The FCRA permits
creditors and insurers to obtain limited consumer report information for use in
connection with unsolicited offers of credit or insurance under certain
circumstances. Sections 603(l), 604(c), 604(e), and 615(d). This practice is
known as “prescreening” and typically involves obtaining from a CRA a list of
consumers who meet certain pre-established criteria. If any person intends to
use prescreened lists, that person must (1) before the offer is made, establish
the criteria that will be relied upon to make the offer and to grant credit or
insurance, and (2) maintain such criteria on file for a three- year period
beginning on the date on which the offer is made to each consumer. In addition,
any user must provide with each written solicitation a clear and conspicuous
statement that:  Information contained in a consumer's CRA file was used in
connection with the transaction.



--------------------------------------------------------------------------------



 
[fiscontract2060.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 49  The
consumer received the offer because he or she satisfied the criteria for credit
worthiness or insurability used to screen for the offer.  Credit or insurance
may not be extended if, after the consumer responds, it is determined that the
consumer does not meet the criteria used for screening or any applicable
criteria bearing on creditworthiness or insurability, or the consumer does not
furnish required collateral.  The consumer may prohibit the use of information
in his or her file in connection with future prescreen offers of credit or
insurance by contacting the notification system established by the CRA that
provided the report. This statement must include the address and toll-free
telephone number of the appropriate notification system. In addition, the CFPB
has established the format, type, size and manner of the disclosure required by
Section 615(d) with which user must comply. The relevant regulation is 12 CFR
1022.54. VIII. OBLIGATIONS OF RESELLERS A. Disclosure and Certification
Requirements Section 607(e) of the FCRA requires any person who obtains a
consumer report for resale to take the following steps:  Disclose the identity
of the end-user to the source CRA.  Identify to the source CRA each permissible
purpose for which the report will be furnished to the end- user.  Establish and
follow reasonable procedures to ensure that reports are resold only for
permissible purposes, including procedures to obtain:  the identity of all
end-users;  certifications from all users of each purpose for which reports
will be used; and  certifications that reports will not be used for any purpose
other than the purpose(s) specified to the reseller. Resellers must make
reasonable efforts to verify this information before selling the report. B.
Reinvestigation by Resellers Under Section 611(f), if a consumer disputes the
accuracy or completeness of information in a report prepared by a reseller, the
reseller must determine whether this is a result of an action or omission on its
part and, if so, correct or delete the information. If not, the reseller must
send the dispute to the source CRA for reinvestigation. When any CRA notifies
the reseller of the results of an investigation, the reseller must immediately
convey the information to the consumer. C. Fraud Alerts and Resellers Section
605A(f) requires resellers who receive fraud alerts or active duty alerts from
another consumer reporting agency to include these in their reports. IX.
LIABILITY FOR VIOLATIONS OF THE FCRA Failure to comply with the FCRA can result
in state government or federal government enforcement actions, as well as
private lawsuits. Sections 616, 617, and 621. In addition, any person who
knowingly and willfully obtains a consumer report under false pretenses may face
criminal prosecution. Section 619 The CFPB’s website,
www.consumerfinance.gov/learnmore, has more information about the FCRA,
including publications for businesses and the full text of the FCRA. Citations
for FCRA sections in the U.S. Code, 15 U.S.C. § 1681 et seq.: Section 602 15
U.S.C. 1681 Section 603 15 U.S.C. 1681a Section 604 15 U.S.C. 1681b Section 605
15 U.S.C. 1681c Section 615 15 U.S.C. 1681m Section 616 15 U.S.C. 1681n Section
617 15 U.S.C. 1681o Section 618 15 U.S.C. 1681p



--------------------------------------------------------------------------------



 
[fiscontract2061.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 50 Section
605A 15 U.S.C. 1681cA Section 605B 15 U.S.C. 1681cB Section 606 15 U.S.C. 1681d
Section 607 15 U.S.C. 1681e Section 608 15 U.S.C. 1681f Section 609 15 U.S.C.
1681g Section 610 15 U.S.C. 1681h Section 611 15 U.S.C. 1681i Section 612 15
U.S.C. 1681j Section 613 15 U.S.C. 1681k Section 614 15 U.S.C. 1681l Section 619
15 U.S.C. 1681q Section 620 15 U.S.C. 1681r Section 621 15 U.S.C. 1681s Section
622 15 U.S.C. 1681s-1 Section 623 15 U.S.C. 1681s-2 Section 624 15 U.S.C. 1681t
Section 625 15 U.S.C. 1681u Section 626 15 U.S.C. 1681v Section 627 15 U.S.C.
1681w Section 628 15 U.S.C. 1681x Section 629 15 U.S.C. 1681y



--------------------------------------------------------------------------------



 
[fiscontract2062.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 51
COMMERCIAL CAPTURE XPRESS SERVICES ADDENDUM 1. Introduction. INDEPENDENT BANK
CORP. of Rockland, MA (“Client”) engages FIS to provide its check deposit
imaging service, indicated in the pricing attachment (“Service(s)”) for remote
deposits using its Commercial Capture Xpress System (“System”) in accordance
with this Commercial Capture Xpress Services Addendum (“Addendum”). The Service
shall permit Client’s Customers to capture images of paper checks, substitute
checks and image replacement documents (“IRDs”), together with associated data,
that evidence withdrawals from or drafts against depository accounts
(“Accounts”) at U.S. financial institutions (collectively, “Checks”). Once
imaged using the Service, Checks will be deemed “Check Images”. This Addendum is
a part of the Information Technology Services Agreement described on the Order
Form to which this Addendum is attached (“Agreement”), and capitalized words not
otherwise defined herein have the meaning set forth in the Agreement. The
General Terms apply to the Services provided pursuant to this Addendum. 2.
Services. 2.1 FIS shall perform the Services in accordance with the service
level standards set forth on the attached Exhibit A. Client authorizes FIS to
create, process and post entries on its behalf, including any adjustments or
corrections necessary to timely process Data. FIS shall promptly report any
adjustments or corrections that were made to Client. FIS may establish, modify
or substitute equipment, processing priorities, programs or procedures as
reasonably necessary to accommodate processing demand for the System. 2.2 The
System will, as set forth in the Specifications: (i) capture images of Checks
that meet the requirements of the Check Clearing for the 21st Century Act
(“Check 21”); (ii) support FIS certified Check scanners connected via an
internet connection; (iii) process captured Check Images and enable review,
keying of magnetic ink character recognition (“MICR”) and other data by
Customers; (iv) convert Check Images to an X9.37-formatted file or approved ACH
electronic format; (v) permit Customers to approve or reject Check Images
presented for deposit; (vi) provide access to archived Check Images for
twenty-four (24) months or such other period as Client and FIS have agreed; and
(vii) provide Customers with access to then-standard reports. FIS will provide
FIS-certified scanners to Client at its then-current prices upon request. FIS
will use commercially reasonable efforts to brand all Customer-facing elements
of the System with Client’s logo and colors, and Client grants FIS a
non-exclusive, limited license to use its service marks and trademarks in that
regard. 2.3 Client shall require each Customer to agree in writing that it: (i)
will comply with Client’s obligations under this Addendum; (ii) will comply with
applicable Check 21 and ACH rules, as well as all other applicable Laws; (iii)
acknowledges that use of the Service is dependent upon broadband Internet
connectivity; (iv) will be solely responsible for resolving any internet
connectivity issues; (v) will not use the System or the Service for any purpose
other than the capture of Check Images and associated data; and (vi) will
implement disaster recovery procedures that permit the deposit of Checks in the
event of equipment, telecommunication, electrical, System or other outage.
Client shall not make any commitment to Customer that exceeds or conflicts with
the commitments made by FIS in this Addendum, or make any warranties or
representations on FIS’s behalf. 2.4 Client shall adhere to FIS recommendations
regarding procedures, Check Image scanners, other hardware, software, minimum
specifications, and telecommunications. Client shall be solely responsible for
obtaining FIS-approved communications equipment or services necessary for
Client’s and Customers’ use of the Service in accordance with the
Specifications. Client’s or Customers’ failure to maintain the communications
equipment or services may result in Service failures and/or additional fees.
Client shall have sole responsibility for ensuring its Customers properly
endorse, review and approve Check Images and other data and submit the Check
Images to FIS by the deadline for processing on the same day. Client shall
direct FIS to submit Check Images for collection using one of the FIS certified
methods as specified in the pricing attachment. 2.5 The Service does not detect
fraudulent Checks nor does FIS indemnify Client against any claims including
those filed under Check 21 or ACH rules and regulations. Client acknowledges and
agrees that use of the System will not eliminate the risk or exposure that is
inherent in Client’s check processing services. Client agrees to accept full
responsibility for the payment of all Checks processed using the Service. 2.6
FIS MAKES NO REPRESENTATIONS OR WARRANTIES WITH REGARD TO ANY HARDWARE OR
COMPUTER SOFTWARE SUPPLIED BY A THIRD PARTY. 2.7 If Client purchases an
“Advanced Authentication Service” (“Authentication Services”), the following
subsections apply:



--------------------------------------------------------------------------------



 
[fiscontract2063.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 52 2.7.1
The following terms apply to any Out-of-Band Authentication Services provided by
FIS: (i) The Out-of-Band Authentication requires that accurate End User phone
numbers are available for the Out-of-Band Authentication. Client is solely
responsible for providing accurate End User phone numbers. FIS shall have no
obligation to audit, check or verify End User phone numbers. (ii) Client shall
(a) have a legitimate business purpose for any use of the Out-of-Band
Authentication; (b) obtain permission from End Users for the use of the End User
phone number and other contact information in connection with Client's use of
the Out-of-Band Authentication; and (c) be responsible for providing all
appropriate privacy or other notices to End Users including, without limitation,
notices that the Out-of-Band Authentication may cause End Users to incur phone
or sms related charges. 2.7.2 In connection with the provision of Authentication
Services, FIS may provide to Client, software, technology, and/or services that
FIS procures from a third party (“Third Party Contribution”). FIS agrees to pass
on to Client, to the extent permitted, any right of Client to be defended and/or
indemnified by such third party against any claim, action, proceeding, damages,
or liability based on or resulting from any Third Party Contribution, upon
Client's express written request, provided, however, that, notwithstanding
anything herein, FIS does not assume or accept any liability or responsibility,
and shall not be liable or obligated, for any obligation, liability or claim
arising from or related to, in whole or in part or in any combination with any
software, technology, and/or services, any Third Party Contribution or any use
or application thereof, including, without limitation, under indemnification and
defense provisions of the Agreement. 3. Timeframes and Hours of Operation. FIS
will provide Customers with access to the System, and telephone support to
Client, between the hours of 8:00 a.m. through 10:00 p.m. ET, provided however,
that FIS reserves the right to suspend availability of the Service for brief
periods of time for purposes of maintenance. FIS will use reasonable efforts to
notify Client in advance of any scheduled maintenance and will use reasonable
efforts to (i) limit the number of hours of scheduled maintenance each month and
(ii) schedule maintenance during off-peak usage. Notwithstanding the foregoing,
FIS is not responsible for the inability of Client or Customers to access the
Service due to difficulties or problems beyond the reasonable control of FIS.
FIS will provide telephone support to Customers for an additional fee as set
forth in the pricing attachment. 4. Training. FIS shall provide two (2) business
days of remote installation training to Client. Additional remote or on-site
training will be provided at FIS’s then-current rates, if requested by Client.
Training for Client’s Customers is available at FIS’s then-current rates. Client
shall be solely responsible for implementing, training and supporting Customers.



--------------------------------------------------------------------------------



 
[fiscontract2064.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 53 EXHIBIT
A 1. SERVICE LEVEL STANDARDS. The service level standards (“Service Level
Standards”) contained herein describe the criteria for monitoring the
performance and availability of FIS’s Commercial Capture Xpress (CCX) system.
For purposes of this Exhibit, all references to “Support Services” shall be
deemed to be part of the Services referenced in this Exhibit. All references
herein to CCX and its related software and hardware are collectively referred to
as the “System”. For purposes hereof, a failure to meet a Service Level Standard
shall be deemed to be an “Occurrence”. Measurement of Service Level Standards
will begin on the first day of the calendar month immediately following the
expiration of thirty (30) days after the date the System is first used by an End
User of Client to deposit “live” checks. Client will report incidents of
non-compliance to FIS and FIS will keep accurate records relating to such
compliance. When reasonably possible, Client will report incidents suspected to
be Occurrences to FIS within seventy-two (72) hours of the incident. 1.1
Overview of Incident Priorities. The severity of a System problem or outage
shall be prioritized as follows: Priority Description/Category of Problem 1  A.
A critical problem that adversely impacts the functionality of the System and
inhibits productive use of the System by Client or by a majority of End Users of
Client. This includes an outage of any CCX software module as each such module
is considered a subset of the System. For example, if the Approval Module cannot
be used by all or a majority of Client’s End Users.  B. System-wide outages due
to FIS’s server issues.  C. System-wide connectivity issues within FIS’s
control.  D. Inability of Client or a majority of End Users to do any of the
following: a) create a batch; b) scan checks; or c) approve a batch.  E.
Systemic scanner issues (which impact most or all End Users’ ability to scan
and/or view images), excluding scanner hardware failures. 2  A. A significant
problem that impacts the functionality of the System, but does not inhibit
productive use of the System.  B. Non-systemic scanner issues, excluding
scanner hardware failures.  C. End User-specific connectivity issues within
FIS’s control. 3 An inconvenient problem that does not impact the functionality
or productive use of the System. 1.2 Response. FIS will respond and use
commercially reasonable efforts to resolve problems in accordance with their
priority as established above, pursuant to the target table set below: PRIORITY
CORRECTION START TIME WITHIN: CORRECTION PROGRESS  (FREQUENCY OF STATUS
REPORTS) TARGET COMPLETION TIME 1 1 hour Every 2 to 4 hours 8 hours 2 24 hours
Every 8 to 12 hours 3 business days 3 3 business days Weekly 21 business days
1.2.1 “Correction Start Time” shall mean the time from initial contact to when a
support or technical resource begins to investigate the incident or problem.
1.2.2 “Correction Progress” shall mean update or status reports provided to
Client between 8 AM and 5 PM Central Time with the status of the problem and
corrective action being undertaken. Correction Progress reports can be verbal or
written, the timing of which will be based on the priority and frequency set
forth above. 1.2.3 “Target Completion Time” shall mean the targeted time when
System problems may be corrected by a permanent fix or a workaround. If a
workaround, there may still be additional action steps to follow for a



--------------------------------------------------------------------------------



 
[fiscontract2065.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 54
permanent fix. Correction completion time will be deemed to have occurred if a
workaround has been provided by FIS, so long as FIS continues to work on a
permanent fix. 1.2.4 Complete Information and Misuse. The above performance
criteria, particularly those relating to Priority 1 problems, are subject to the
complete and timely receipt of information from, and cooperation of Client,
and/or its End User(s), as applicable, in resolving the problem. FIS shall not
be held responsible for meeting the above criteria if a problem was directly
caused by the error or misuse by Client or End Users of Client, or was later
determined by the parties to be a problem caused by third party hardware or
software outside the control of FIS. 2. SYSTEM AVAILABILITY 2.1 Overview of
System Availability. 2.1.1 FIS shall maintain the System in a continual state of
readiness, thereby providing Client and End Users access to, and use of, all
System functionality twenty-four (24) hours daily, excluding holidays recognized
by the Federal Reserve Bank and holidays published by Client (“Primary Hours of
Operation”). FIS’s performance with respect to the availability of the System
(“System Availability”) shall be monitored in accordance with the criteria
below. For purposes of this Exhibit, particularly with regard to performance
criteria, System Availability excludes Scheduled Maintenance or Uncontrolled
Downtime, as each is defined below. 2.1.2 “Scheduled Maintenance” shall mean
fixes, updates, upgrades, and other modifications to the CCX System to keep it
operating in conformity with its specifications and documentation and to enhance
its operation, as applicable. Scheduled maintenance shall not be performed
during Primary Hours of Operation. 2.1.3 Client acknowledges that from time to
time the System may be inaccessible or inoperable during the Primary Hours of
Operation for the following reasons: (a) insufficient or inadequate bandwidth or
insufficient hardware/software technology of Client due to the failure of Client
to implement bandwidth or hardware/software recommendations by FIS in a timely
manner; (b) problems with hardware/software of Client that is not under the use
or control of FIS or its subcontractors; (c) insufficient or inadequate
bandwidth or hardware/software of End Users; (d) general Internet brown-outs,
black-outs and slowdowns; (e) any “hacking” or “denial or service” activity by a
third party not due to negligence of FIS with regard to security; (f) any force
majeure event; and/or (g) any problems due to a third party that is not under
contract with FIS, or under FIS’s direct or indirect control (individually or
collectively, “Uncontrolled Downtime”). 2.1.4 FIS retains the right to install
patches on an “as-needed” basis with regard to emergencies and/or the shared
components of the System’s environment. 2.1.5 NOTWITHSTANDING THE FOREGOING, IF
INSTALLATION OF PATCHES BY FIS, WHETHER FOR EMERGENCIES OR NOT, OTHER THAN DUE
TO THE FAULT OF CLIENT OR FORCE MAJEURE EVENTS, RESULTS IN AN UNAVAILABILITY OF
THE SYSTEM DURING PRIMARY HOURS OF OPERATION, THE MONTHLY SYSTEM AVAILABILITY
MEASUREMENT WILL BE CORRESPONDINGLY REDUCED AND FIS WILL REMAIN LIABLE ONLY FOR
PAYMENT OF THE CREDITS REFERENCED BELOW IN ACCORDANCE WITH THE APPLICABLE SYSTEM
AVAILABILITY PERCENTAGE. 2.1.6 FIS shall give notice to Client prior to taking
the demonstration/test system offline or otherwise making it temporarily
unavailable. 2.2 System Availability Targets and Credits for Non-Performance.
2.2.1 Performance criteria are based upon availability of the System during
Primary Hours of Operation. FIS agrees to meet the target rates and provide a
credit for failure to meet applicable System Availability criteria as set forth
below: Target Rate Monthly System Availability rate ≥ 98%: no credit. Below
Target Rate and Credits Monthly System Availability rate ≥ 96% and < 98%: credit
of *****% of that calendar month’s CCX fees. Monthly System Availability rate ≥
94% and < 96%: credit of *****% of that calendar month’s CCX fees. Monthly
System Availability rate ≥ 92% and < 94%: credit of *****% of that calendar
month’s CCX fees. Monthly System Availability rate ≤ 92%: credit of *****% of
that calendar month’s CCX fees.



--------------------------------------------------------------------------------



 
[fiscontract2066.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 55 2.2.2
All credits shall be calculated based on the recurring monthly CCX fees
exclusive of hardware and any one-time fees. In the event that there are three
(3) or more months during any rolling twelve (12) month period in which the
monthly System Availability falls below ninety-four percent (94%), in addition
to the aforesaid performance credit, as applicable, Client shall have the right
to terminate the CCX Addendum. 2.3 System Availability Report. The System
Availability Report will be used to determine if the System Availability Service
Level Standard has been achieved. Upon Client’s request, FIS agrees to deliver
such report after critical incidents/outages or Occurrences no later than the
twenty-fifth (25th) calendar day of each month for the prior month’s activity.
2.4 Termination Rights and Credit Limitations. The termination rights and
performance credits set forth in this Section 2 of this Exhibit shall be subject
to the aggregate limitations set forth in Section 4 hereof. 3. FILE PROCESSING
3.1 Overview of File Processing. FIS agrees to meet the “File Processing
Rate(s)” as specified below for making outgoing files available to Client. The
File Processing Rate represents the percentage of files each calendar month that
are made available for that evening’s or, in the case of weekends or holidays,
the next applicable core processing update or in accordance with any other
deadlines to be mutually established by the parties during implementation. These
rates will be measured for files processed during Primary Hours of Operation.
FIS shall pay the corresponding credits below for its failure to meet such File
Processing Rates. 3.2 File Processing Targets and Credits for Non-Performance.
3.2.1 Performance criteria are based upon file processing rate during Primary
Hours of Operation. FIS agrees to meet the target rates and provide a credit for
failure to meet such targets as set forth below: Target Rate Monthly File
Processing Rate ≥ 98%: no credit. Below Target Rate and Credits Monthly File
Processing Rate ≥ 96% and < 98%: credit of *****% of that calendar month’s CCX
fees. Monthly File Processing Rate ≥ 94% and < 96%: credit of *****% of that
calendar month’s CCX fees. Monthly File Processing Rate ≥ 92% and < 94%: credit
of *****% of that calendar month’s CCX fees. Monthly File Processing Rate < 92%:
credit of *****% of that calendar month’s CCX fees. 3.2.2 In the event that
there are three (3) or more months during any rolling twelve (12) month period
in which the monthly File Processing Rate falls below ninety-four percent (94%),
then in addition to the aforesaid performance credits, Client shall have the
right to terminate the CCX Addendum upon written notice to FIS. 3.3 Termination
Rights and Credit Limitations. All credits shall be calculated based on the
recurring monthly CCX fees exclusive of hardware and any one-time fees. The
termination rights and performance credits set forth in this Section 3 of this
Exhibit shall be subject to the aggregate limitations set forth in Section 4
hereof. 4. LIMITATION ON TERMINATION RIGHTS AND PERFORMANCE CREDITS 4.1 The
parties hereby acknowledge and agree that with respect to termination rights
under this Exhibit that Client shall be obligated to give FIS written notice of
termination no later than thirty (30) days after the occurrence of the event
upon which such termination is based. Any credit provided to Client hereunder
shall be Client’s sole and exclusive remedy, except for Client’s right to
terminate contained in Section 2.2.2 herein, which right to terminate is in lieu
of Client’s right to terminate pursuant to Section 16.1 of the General Terms and
Conditions. 4.2 The parties hereby acknowledge and agree that with regard to
credits as specified in this Exhibit, the total amount of penalties that may be
assessed for each calendar month during the term of the Addendum shall not
exceed the sum of ********* dollars ($*********). Furthermore, in the event that
there is a default in one aspect of the Services that is subject to performance
credits, and such default causes a default in another aspect of the Services
that is also subject to performance credits, only the credits for one default
may be assessed. Client shall be credited for the default that garners the
greatest of amount of credit. In no event shall



--------------------------------------------------------------------------------



 
[fiscontract2067.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 56 the
limitations set forth in this Section 4 in any way restrict the right of Client
to terminate based upon the terms and conditions set forth in this Exhibit, the
Addendum, and the General Terms. 4.3 With regard to FIS’s performance
obligations, Client acknowledges and agrees that a force majeure event shall be
deemed an exception for a performance default. FIS acknowledges that force
majeure events shall not include acts or conditions caused by third parties
under contract with FIS or acts or omissions by third parties under FIS’s direct
or indirect control (as such acts or omissions shall be deemed to be under the
control of FIS), unless such act or omission by the third party is caused by a
force majeure event.



--------------------------------------------------------------------------------



 
[fiscontract2068.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 57
eDELIVERY SERVICES ADDENDUM 1. Introduction. Client engages FIS to provide its
document (“Document”) and/or check image (“Item”) archive and electronic
delivery service described herein (“Service(s)”), in accordance with this
eDelivery Services Addendum (“Addendum”). 2. Service. 2.1 The Service shall
include the selected components identified in the pricing attachment to the
Prior Contract. 2.2 FIS shall follow procedures and time schedules shown as
service level agreements contained in the Specifications and/or Items and render
them into electronic images. Item images will be in one of the following
formats: GIF, JPEG, PNG, or Acrobat. Other Document images will be rendered as
PDF or HTML format. A page shall consist of the data or image resident on one
side of the Document page. 2.3 Except to the extent FIS is responsible for
statement preparation, Client shall have sole responsibility for verifying the
accuracy, completeness, quality and authenticity of all data and images
submitted for archiving, and shall submit them in accordance with the
Specifications. FIS shall not be responsible for poor quality images that it did
not produce. FIS shall use reasonable efforts to notify Client of any defects of
which it becomes aware prior to archiving. Images supplied by Client for
archival must be within 200 dpi to allow for improved read rates on barcodes and
when using OCR to convert raster to ASCII. Additional charges apply if
grey-scale or color is required due to source document quality or Client
preference. 2.4 Except to the extent FIS is responsible for data vaulting and
data reconstruction, Client shall maintain a copy of all data submitted for
archiving to FIS to permit reconstruction if ever required. Client assumes all
risk and expense associated with data reconstruction, except to the extent
attributable to FIS’ material breach. If reconstruction is ever required, the
parties must mutually agree on a schedule for that reconstruction. 2.5 Documents
will be stored on mirrored hard disks (RAID 5) (or other current technology) for
the archive period set forth in the pricing attachment to the Prior Contract.
Documents will not be “aged” off to optical or tape silos. However, tape (or
other current technology) back-ups will be made and stored at FIS. 2.6 Data load
events may occur over a public Internet connection utilizing a HTTPS or Secure
FTP connection. Data retrieval events may occur over a public Internet
connection utilizing a HTTPS connection. FIS may establish, modify or substitute
equipment, processing priorities, programs or procedures as reasonably necessary
to accommodate processing demand. 2.7 Archived Documents will be available
electronically to Client for the time period set forth in the Specifications.
2.8 Documents will be available electronically to Customers, provided Client has
elected the Document eDelivery Service component. Item images will be available
electronically to Customers receiving eDelivery Service if Client has entered
into and maintains an agreement with FIS for Item imaging. Access to archived
Items will be granted to Customers through a web interface. Client shall have
sole responsibility for granting access to its Customers through the web
interface, including establishing and maintaining personal identification
numbers or other access information assigned to Customers. The most current
version of Adobe Reader must be procured and maintained in order to view
archived Documents and Items. 3. Intentionally Omitted (SLA added). 4. Training.
FIS will provide Client with its initial standard training in the use and
operation of the Service at a FIS training location or by web-based training.
Additional training may be provided at FIS’ then-current rates, if requested by
Client. Client will have at least two (2) employees complete such training and
be certified by FIS in the Service prior to the Commencement Date. Client shall
be solely responsible for training its employees and representatives to use the
Service and comply with applicable Laws, as well as the procedures set forth in
the Specifications or any manual or other literature provided to Client by FIS.
Client shall provide refresher and upgrade training to its employees as FIS may,
at reasonable intervals require at FIS’ then-current rates so that Client always
has at least two (2) employees that are certified by FIS in the Service. Client
may be subject to additional fees for Client service and support until such time
as the requisite number of Client employees successfully complete training and
are certified by FIS in the Service. 5. Service Substitution. . FIS may
substitute another brand or third-party provider of the Service, provided that
the vendor has submitted to Client all of the information reasonably required by
Client in order to conduct



--------------------------------------------------------------------------------



 
[fiscontract2069.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 58 due
diligence on the vendor, including without limitation, vendor internal
processes, financial background, and information security analysis, and Client
has approved the vendor, which approval shall be within Client’s sole
discretion. Under no circumstances shall any of Client’s NPI be stored outside
the United States. FIS’s selection of a third party provider shall not relieve
FIS of its duties and obligations hereunder unless agreed upon in advance by
Client. 6. Termination. In addition to the termination rights set forth in the
General Terms, FIS may terminate this Addendum if Client fails to cure any
material violation of applicable Law within thirty (30) days of FIS requesting
it to do so. 7. Fees. Client shall pay FIS the current, adjusted fees
established in the pricing attachment. All fees shall be settled or paid in
accordance with the General Terms. Client shall pay FIS its then current fees
for providing any archived items. [The remainder of this page is left
intentionally blank]



--------------------------------------------------------------------------------



 
[fiscontract2070.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 59
eDELIVERY SERVICE LEVELS 1. Applicability. This Section provides the service
levels for the FIS eDelivery Service. 2. Scheduled Maintenance. FIS or its
service provider(s) (all references to FIS in this Agreement will include, where
applicable, its service provider(s)) will use reasonable efforts to notify
Client at least seventy-two (72) hours in advance whenever it is anticipated
that scheduled maintenance will have a material impact on the service provided,
except where FIS deems it to be an emergency. FIS will use reasonable efforts to
(a) limit the number of hours of scheduled maintenance each month and (b)
schedule maintenance within a non-peak usage timeline. However, FIS reserves the
right to schedule maintenance as necessary. 3. System Availability. 3.1 “System
Availability” means, with respect to each Client, the ratio of hours that the
applicable service(s) are available (excluding scheduled maintenance) in any
rolling three (3) calendar month period to the total number of hours in that
three (3) month period. Problems or outages associated with systems or providers
outside of FIS’s control – (e.g. content providers, Internet service providers,
the Internet network backbone, FIS’s frame relay telecommunications network
through its contracted carriers, or Client data center or other Client
facilities) will not be included in the calculation of System Availability. 3.2
If FIS fails to meet the System Availability standards set forth in Section 3.3
below during any given rolling three (3) calendar month period, then FIS will,
upon notification by Client and verification by FIS, apply the percentage
credits set forth in Section 3.3 below, based only on the fees for the affected
service accrued and paid by Client during the three (3) month period. In no
event will Client be entitled to offset or withhold fees owing to FIS. 3.3
System Availability Standards during rolling three (3) month period: (a) System
Availability ≥ 99.5%: no credit. (b) System Availability ≥ 98.0% and < 99.4%:
credit of *****% of the amount of fees for the affected Service on Client’s next
month’s invoice. (c) System Availability ≥ 97.0% and < 97.9%: credit of *****%
of the amount of fees for the affected Service on Client’s next month’s invoice.
(d) System Availability ≥ 96.0% and < 96.9%: credit of *****% of the amount of
fees for the affected Service on Client’s next month’s invoice. (e) System
Availability ≥ 95.0% and < 95.9%: credit of *****% of the amount of fees for the
affected Service on Client’s next month’s invoice. (f) System Availability <
94.9%: credit of *****% of the amount of fees for the affected Service on
Client’s next month’s invoice. In the event Client has received a credit
pursuant to Section 3.3 above, the System Availability statistic will be reset
and the rolling three (3) calendar month period will begin anew with the
following month without regard to the prior months’ system unavailability
statistics. 3.4 In the event that there are three (3) or more months during any
rolling twelve (12) month period in which the monthly System Availability falls
below ninety-four percent (94%), in addition to the aforesaid performance
credit, as applicable, Client shall have the right to terminate the eDelivery
Services Addendum. [The remainder of this page is left intentionally blank}



--------------------------------------------------------------------------------



 
[fiscontract2071.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 60 EGRC
SOLUTION SERVICES ADDENDUM 1. Introduction. ROCKLAND TRUST COMPANY of Rockland,
MA (“Client”) engages FIS to provide the products and/or services (collectively,
the (“Services”) specified in the pricing attachment and/or SOW accompanying
this Addendum. This Addendum is a part of the Information Technology Services
Agreement described on the Order Form to which this Addendum is attached
(“Agreement”). Capitalized words not otherwise defined herein have the meaning
set forth in the Agreement. The General Terms apply to the Services and/or
Deliverables provided pursuant to this Addendum. For purposes of this Addendum,
“Deliverable” is defined to mean any work product or other item (whether
tangible or intangible) created by FIS or provided by FIS to Client pursuant to
the Services as more particularly described in the SOW or pricing attachment. 2.
Term. This Addendum shall remain in effect for so long as any SOW or pricing
attachment remains in effect. Unless otherwise specified by the parties in
writing, each SOW or pricing attachment shall terminate upon the sooner of: (i)
completion of the applicable Deliverable; or (ii) the expiration of
pre-established term set forth in the SOW or pricing attachment 3. Services;
Deliverables. 3.1 Client acknowledges and agrees that the scope of the Services
and Deliverables provided by FIS under this Addendum shall be solely as set
forth in the SOW or pricing attachment. 3.2 The maximum number of authorized
users of the Services shall be as indicated in the applicable SOW or pricing
attachment. Client shall not permit any third party to access or use the
Services without FIS’s prior written consent. 3.3 Client shall not: (i) copy,
translate, port, modify or make derivative works of the Services or
Deliverables; (ii) derive or attempt to derive any source code, source files, or
structure of all or any part of the Services or any accompanying software by
reverse engineering, disassembly, decompilation, or any other means; or (iii)
cache any FIS hypertext links to its web site(s). 3.4 Client acknowledges and
agrees that it shall have no right to receive, review or otherwise use or access
any source or object code applicable to any software that accompanies the
Services. 3.5 Client agrees that FIS may use all suggestions for improvement and
comments regarding the Services and Deliverables that are furnished by Client to
FIS in connection with this Agreement, without accounting or reservation. 3.6
All Deliverables shall be owned solely and exclusively by FIS regardless of who
participated in their creation or the medium of expression. Subject to Client’s
payment of all applicable fees, FIS grants Client a limited, non-exclusive,
non-transferable, right and license to use the Deliverables solely for Client’s
own use and benefit in accordance with the terms of this Agreement and the
applicable SOW or pricing attachment. Client agrees to use the Deliverables only
for its own internal business purposes and will not sell or otherwise provide or
make available, directly or indirectly, any of the Deliverables, or any portion
thereof, to any third party. Client shall keep all Deliverables free and clear
of any claim, lien or encumbrance, and any act by Client purporting to create
such a claim, lien or encumbrance shall be void from its inception. Any
intellectual property rights that existed prior to the Effective Date shall
belong solely to the party owing them at that time. Neither party shall be
entitled to any copyright, trade secret or patent owned by the other party. 4.
Additional Service Terms. Client may purchase one or more of the Services
described in this Section at any time. In the event that the Client elects to
purchase any of the Services described in this Section, the corresponding terms
shall also apply to the Service. 4.1 If Client purchases the “Online Training
Services”, FIS will make the Services available to Client via internet access to
Regulatory University™ (“www.regulatoryu.com”) as set forth in the pricing
attachment. 4.2 If Client purchases the “Automated Risk Assessment Services”,
FIS will make the Services available to Client via internet access to Compliance
Risk Indicator™ (“www.complianceriskindicator.com”) as set forth in the pricing
attachment. 4.3 If Client purchases the “Early Risk Manager Services”, FIS will
make the Services available to Client via internet access to Early Risk
ManagerTM (“www.earlyriskmanager.com”) as set forth in the pricing attachment.



--------------------------------------------------------------------------------



 
[fiscontract2072.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 61 4.4 If
Client purchases the “Consulting Services” or the “Advisory Services” FIS will
provide the consulting and/or advisory services as set forth in the SOW or
pricing attachment. The SOW or pricing attachment shall set forth the specific
Services to be performed, the requirements for any Deliverables, any additional
obligations of the parties, any acceptance criteria, the timetable for
performance, the location where the Services will be performed, and the
corresponding fees to be charged. 5. Disclaimer. FIS DOES NOT RENDER LEGAL
ADVICE. CLIENT ACKNOWLEDGES AND AGREES THAT THE SERVICES AND DELIVERABLES SHOULD
NOT BE USED AS A SUBSTITUTE FOR THE ADVICE OF COMPETENT COUNSEL. CLIENT’S USE OF
THE SERVICES AND DELIVERABLES IS CONDITIONED UPON THE UNDERSTANDING THAT THE
SERVICES AND DELIVERABLES ARE NOT OFFERED AS LEGAL ADVICE ON ANY MATTER. CLIENT
IS SOLELY RESPONSIBLE FOR COMPLYING WITH THE LAWS, RULES AND REGULATIONS
PERTAINING TO CLIENT. 6. Termination; Suspension. FIS may suspend or terminate
(as deemed appropriate by FIS) Client’s use of the Services at any time, without
prior notice, in order to: (i) prevent damages to, or degradation of FIS’s
internet network integrity; (ii) comply with any Law which requires immediate
action; or (iii) otherwise protect FIS from suffering any Losses. To the extent
allowed by Law, FIS shall use commercially reasonable efforts to notify Client
of the reasons(s) for such suspension or termination as soon as reasonably
practicable. In the event of a suspension, FIS shall promptly restore use of the
Services to Client as soon as the event giving rise to the suspension has been
resolved to FIS’s reasonable satisfaction. Nothing contained in the Agreement
shall be construed to limit FIS’s available actions or remedies with respect to
the suspension or termination of the Services. FIS reserves the right to take
any and all additional actions it may deem appropriate with respect to Client’s
use of the Services, including, without limitation, taking action to recover the
costs and expenses of identifying individuals who misuse the Services and
excluding them from future use, and levying cancellation charges to cover FIS’s
expenses in the event of disconnection of dedicated access for any of the
reasons outlined above. 7. Fees. Client shall pay FIS the fees set forth in the
SOW or pricing attachment. All fees shall be settled or paid in accordance with
the General Terms. 8. Non-Solicitation. Client covenants that, during the
Initial Term and or any Renewal Term and for a period of one (1) year
thereafter, it will not, either directly or indirectly, solicit, recruit, or
hire, or attempt to solicit, recruit, or hire for employment, or for an
independent-contractor relationship or otherwise, any current FIS employee that
was at any time engaged in the provision of the Services or the Deliverables,
however, this provision shall not apply to an employee responding to any general
advertisement to the public made by Client.



--------------------------------------------------------------------------------



 
[fiscontract2073.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 62
ELECTRONIC FUNDS TRANSFER SERVICES ADDENDUM NORCROSS 1. Introduction.
INDEPENDENT BANK CORP. Rockland, MA (“Client”) engages FIS to provide the
authorization, processing and settlement services and gateway and network
services indicated in the pricing attachment (“Service(s)”) for debit card
transactions (“Transactions”) that are initiated by customers of other financial
institutions at Client’s automated teller machine terminals (“ATM”), Client’s
customers (“Cardholders” or “Customers”) at Client’s ATMs (“On-Us ATM
Transaction”) or another entity’s ATMs (“Foreign ATM Transaction”), Cardholders
at a merchant point-of-sale (“POS”) (such ATM and POS transactions are
collectively referred to as “Transactions”). The Services include, but are not
limited to, routing and processing Transactions through FIS’s system (“System”)
for clearing and settlement through electronic funds transfer network(s) (“EFT
Network(s)”) owned by third parties such as VISA, MasterCard and Discover
(“Association(s)”). The particular Cardholder accounts (“Accounts”) for which
Transactions are to be processed in accordance with this Electronic Funds
Transfer Services Addendum (“Addendum”) shall be identified by Client during the
implementation process, and subsequently updated by Client from time to time
during the term. “Card”, as used in this Addendum, means a plastic card or other
access device issued by a financial institution for use at an ATM and/or a POS.
This Addendum is a part of the Information Technology Services Agreement
described on the Order Form to which this Addendum is attached (“Agreement”),
and capitalized words not otherwise defined herein have the meaning set forth in
the Agreement. The General Terms apply to the Services provided pursuant to this
Addendum. 2. Services. 2.1 FIS agrees to provide the Services to Client in
accordance with the terms of this Addendum and the Specifications. FIS will
receive requests for authorization (approval or decline) of Transactions from
the EFT Networks. FIS shall approve or decline Transactions in response to such
authorization requests upon Client’s instructions provided pursuant to one of
the following methods: (i) a positive balance file provided by Client from which
FIS will maintain a record of certain balance information and authorization
limits for each Card, which is updated on a frequency defined by Client (usually
daily) through a file transmission; (ii) a host to host authorization interface
between the System and Client’s system, which provides for the routing of
Foreign ATM Transaction requests at Client’s ATMs to the appropriate EFT Network
for disposition as well as the routing of Foreign ATM Transactions to Client’s
system for authorization; or (iii) a parameter file provided by Client which FIS
will maintain and FIS will authorize Transactions based on limits defined by
Client for a specified period of time. Regardless of the option chosen by
Client, (i), (ii) or (iii), FIS will provide Client with a daily data file of
Transactions that have been authorized (approved) in ACH format and the
appropriate settlement reports. 2.2 Except  as otherwise  agreed  to  in 
this Addendum or  in  the  Technical  Support  Levels  attached  hereto, FIS
shall follow procedures and time schedules it deems appropriate to timely
perform the Service. FIS may establish, modify or substitute equipment,
processing priorities, programs or procedures as reasonably necessary to
accommodate processing demand for the System. 2.3 Client will provide FIS upon
request any and all Data, instructions and materials (“Client Materials”) from
time to time during the term of this Addendum as is required for FIS to perform
the Service. Client will be solely responsible for creating, managing, reviewing
and otherwise controlling Client Materials and, apart from the express
obligations of FIS set out in this Addendum or the General Terms, shall be
responsible for complying with any and all applicable laws, regulations and
rules applicable to the use, and the method and manner of disclosure, thereof.
Client agrees that FIS may store, disclose, and use the Client Materials
provided to FIS by Client under this Addendum to the extent and only in such
manner that such storage, disclosure, and use shall be for purposes of
performing the obligations of FIS under this Addendum or for purposes permitted
under federal, state, or local statutes, regulations, and requirements
applicable to FIS. 2.4 FIS will prepare and electronically transmit documents,
reports, statements and other output described in the Specifications
(collectively, “Output”). Client may request an alternative delivery method and
if mutually agreed by the parties in writing, FIS will deliver Output by the
agreed upon delivery method and Client shall pay any associated fees. Client
must: (i) review, verify and audit all Output; and (ii) balance all reports to
verify accuracy. Client must reject incorrect Output: (a) within two (2)
business days of receiving daily Output; (b) within five (5) business days of
receiving annual, quarterly or monthly Output; and (c) within three (3) business
days after receiving all other Output. FIS will correct any Output errors caused
by FIS identified within these time frames at no charge. FIS will attempt to
correct all other Output errors at Client’s expense. Client's sole remedy for an
Output error is correction as described in this Subsection.



--------------------------------------------------------------------------------



 
[fiscontract2074.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 63 2.5
Client shall: (i) implement any patches, upgrades, enhancements or other
safeguards necessary to protect the security and accuracy of Data and other
input Client provides to FIS in connection with the Service; (ii) comply with
all operating instructions provided by FIS from time to time, including those
set forth in the Specifications, pertaining to the Service; (iii) provide any
and all custom forms that it requires at its sole expense, subject to FIS’s
reasonable approval of design and format; (iv) cooperate with FIS in the
performance of the Service; (v) provide FIS with information, management
decisions, regulatory interpretations and policy guidelines from time to time as
are reasonably necessary for FIS to perform the Service; (vi) be responsible for
all communication with and for the content of any instructions or other
information given to its Customers, merchants and/or agents by Client and for
the actions of such agents; (vii) notify FIS of any out-of-balance condition
that Client believes to be, or reasonably should have believed to have been,
caused by a failure of the Services, by midnight of the third (3rd) business day
immediately following the day of Client’s receipt of the related information
(any failure of Client to notify FIS of any out-of-balance condition within such
time period waives Client’s right to an available adjustment). In the event of
transactions exceeding the limit applicable to a Cardholder’s Card, caused by a
party other than FIS, Client shall be liable for any Transaction responsible for
such overdraft or negative balance. 2.6 Client shall maintain account(s) with
such financial institutions as may be required for Association sponsorship and
will maintain such balances as may be required for the settlement of transaction
activity, authorized adjustments, and any other financial obligations related to
or arising out of the Service. Client may choose to fund its settlements in one
of the following ways, or such other way as may be mutually agreed to by the
parties: (i) Client may elect to have FIS perform Net Settlement (as defined
below) on its behalf using FIS’s own funds, and FIS will reimburse itself the
following day from the Settlement Account; or (ii) Client shall maintain an
amount sufficient to enable FIS to settle transactions, charges, and
reimbursements related to or arising out of the Transactions processed
hereunder, as determined by FIS, at its sole discretion, in the Settlement
Account. “Net Settlement” means the total amount of Transactions processed less
credits and incoming interchange. If Client elects to fund settlement pursuant
to Subsection (i), FIS will assess a monthly charge to Client to reimburse FIS
for its variable cost of funds. The amount of such monthly charge may be reset
by FIS, at its sole discretion, on the first day of each month. If Client elects
to fund settlement pursuant to Subsection (ii), Client guarantees the
availability at all times of sufficient funds in the Settlement Account and
agrees that FIS shall at all times have access to such funds to conduct
settlement hereunder. Client shall be responsible for any overdraft fees should
the Settlement Account be overdrawn. FIS, through the Automated Clearing House
(“ACH”), or through wire transfer, at the expense of Client, shall have the
right to transfer debit and credit funds from the Settlement Account for the
purposes set forth in this Addendum. 2.7 Client shall be responsible, at its
sole expense, for providing access for and establishing and maintaining
connectivity (dial-up, leased line or other method) for its ATMs, POS terminals
or other devices that accept debit or credit cards for payment purposes at which
Transactions processed by FIS originate. Client agrees to maintain its ATM
configuration, connectivity and network in accordance with the Specifications
and such other standards required by FIS in writing from time to time. If Client
does not maintain such standards, FIS reserves the right to pass through any and
all resulting charges to Client. 2.8 Client shall be responsible for timely
resolving all errors or disputes and for providing any and all notifications
that are required to Customers and persons accessing or using Client’s ATMs, in
each case in accordance with applicable Law and the Operating Rules (as defined
below), including, but not limited to, complying with applicable error to
dispute resolution timeframes. Client will handle monetary entries to its
Customer’s accounts and will establish and maintain a general ledger account for
this purpose. FIS will serve only in an advisory capacity on error and dispute
resolution, provided, however, that if Client retains FIS to perform error or
dispute resolution services, then: (i) Client shall promptly forward dispute
claims to FIS, but no later than with fifteen (15) days of Client’s receipt, or
such other timeframe as may be agreed to in writing by the parties; (ii) FIS
shall review such claims for adjustment eligibility and process all such
eligible claims; (iii) FIS shall obtain draft copies, enter adjustments, and
make appropriate entries to the Settlement Account or such other account as
designated by Client; (iv) FIS shall work with Client in connection with any
adjustments, reversals or chargebacks to a Cardholder’s account; and (v)
provided that FIS complies with all applicable Operating Rules related to
adjustment, reversal or chargeback processing, Client shall be solely
responsible for any and all losses, expenses and costs incurred through the
disputed transaction process. 2.9 Client shall be solely responsible for (i) any
Client specified reporting required by an Association or third party service
provider and any fines or fees assessed with respect to such reporting, and (ii)
dues, fees, assessments, penalties and other membership duties, obligations and
costs of all EFT Networks to which Client participates in and/or requests access
to; and (iii) complying with the operating rules, bylaws and



--------------------------------------------------------------------------------



 
[fiscontract2075.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 64
requirements of all EFT Networks to which Client participates in and/or requests
access to, as amended, supplemented and modified from time to time (the
“Operating Rules”). 2.10 Client acknowledges that FIS’s ability to provide the
Services under this Addendum is contingent upon Client obtaining financial
institution sponsorship into the EFT Network(s) in which Client wishes to
participate and receive or transmit Transactions from and through. As such, FIS
will only provide Services hereunder with respect to those EFT Network(s) with
whom Client has such sponsorship and for so long as Client maintains such
sponsorship. Upon request, Client and/or its agents shall provide proof of such
sponsorship to FIS by providing a copy of the executed agreement between Client
and each EFT Network sponsor. Client shall indemnify and hold FIS harmless from
any and all Losses incurred as a result of Client’s failure to comply with the
applicable Law and the Operating Rules. Client authorizes FIS to comply with all
Laws applicable to the Service, including any that pertain to the regulation and
examination of Client, and shall pay FIS any fees associated with furnishing
Data and/or Output to agencies or other bodies that regulate Client. 2.11 If
Client purchases the “ATM Terminal Driving” Service, the following subsections
apply: 2.11.1 All Transactions will be routed via the System for authorization,
settlement, posting and reconciliation of Customer accounts. FIS shall process
On-US ATM Transactions and Foreign ATM Transactions initiated at Client’s ATMs.
Transactions will be processed and settled along with all interchange,
surcharge, and FIS fees and will be funded by Client each business day. All
settlement reporting will be made available to Client daily. 2.11.2 If the ATM
device allows, FIS will monitor Client’s ATMs twenty-four (24) hours per day,
seven (7) days per week for device, telecommunications network and transaction
availability. In the event of an outage, FIS shall attempt to inform the
appropriate party regarding the status of any device or telecommunications
network in accordance with the Client directed call list and standard network
operations protocol. Some ATM devices utilizing communications protocols such as
dial-up or intermittent communication with the System may not be capable of
monitoring twenty-four (24) hours per day, seven (7) days a week, in which case
FIS will monitor Client’s ATMs during such times as the device is connected to
the System or upon receiving communications from the ATM. 2.11.3 Subject to the
technical capabilities of an ATM, and based upon instructions provided by Client
to FIS, the Services provided by FIS hereunder for ATMs shall provide standard
transaction options for On-Us ATM Transactions and Foreign ATM Transactions.
On-Us ATM Transactions and Foreign ATM Transactions may include, without
limitation, loan payments, fast cash, withdrawals, deposits, and transfers.
Screen displays may have multi-lingual options and present Client provided
marketing messages, as the hardware allows. Any custom graphics shall be
provided by Client at Client’s expense. 2.11.4 FIS will provide reports
necessary for Client to balance ATM Transactions daily and provide other related
management reports necessary to provide accurate and efficient ATM operation.
Client agrees to balance reports to its general ledger daily and to notify FIS,
in writing, within three (3) business days of any out- of-balance condition. FIS
shall not be responsible for any settlement issues or deficiencies reported to
FIS after the applicable EFT Network allotted time periods for adjustment.
2.11.5 The ATM Terminal Driving Service will be available twenty-four (24) hours
per day, seven (7) days per week; provided, however, that FIS reserves the right
to suspend availability of the ATM Terminal Driving Service for the purpose of
maintenance or updating. The ATM Terminal Driving Service is deemed available
when the System is able to process transactions. Any reprocessing required due
to Client error shall be performed at Client’s expense. 2.12 If Client purchases
the “Card Production” Service, a separate Addendum to the Agreement is required
for this Service. 2.13 If Client purchases the “Fraud Alert Management” Service,
the following subsections apply: 2.13.1 FIS shall provide the Service to Client
and its Customers in either a standard or distributive environment. In a
standard environment, using a neural network engine (“Neural Network”), FIS will
monitor Client’s transactions and use commercially reasonable efforts to
identify potential fraudulent activity. In a distributive environment, FIS’s
sole obligation is to grant Client a non-transferable, non-exclusive, revocable,
limited copyright sublicense providing the right to use and access the Service
in object code form utilizing workstation components at Client’s location.
Client will configure the application, securely manipulate all software
parameters and settings, evaluate, manage, and take action with respect to
potential fraudulent activity in accordance with the Specifications. As of the
Effective Date, the Neural Network is a proprietary



--------------------------------------------------------------------------------



 
[fiscontract2076.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 65
transaction account fraud detection and report system of Fair Isaac Corporation
(together with its affiliated companies, “Fair Isaac”), which FIS has obtained
the right to offer to its clients pursuant to an agreement with Fair Isaac.
Client shall only use the Service for its Customer accounts that had a balance
or any monetary or non-monetary transaction or authorization during the
applicable activity month (“Active Accounts”). 2.13.2 Approximately fifteen (15)
days following the Commencement Date, FIS will begin to develop individual
profiles for each Cardholder’s Card, which development will take approximately
sixty (60) days (“Profiling Period”). At commencement of the Profiling Period,
FIS shall provide Client with notice of the date that the Service will become
operational (the “Activation Date”). PRIOR TO THE ACTIVATION DATE, POTENTIAL
FRAUDULENT ACTIVITY WILL NOT BE ROUTED TO FIS’s FRAUD ALERT SPECIALISTS FOR
REVIEW AND/OR ACTION. This subsection shall not apply in the event that Client
is using the Service in a production environment as of the Effective Date.
2.13.3 When the Service detects a potentially fraudulent transaction in the
standard environment, FIS may decline the transaction, place a “hold” on the
applicable card to prevent any further transactions, and/or promptly contact by
telephone either the Customer or an individual designated by Client. Client
hereby authorizes FIS to decline card transactions that appear suspicious in
FIS’s sole discretion and to contact the Customer to confirm transaction
activity as deemed appropriate in FIS’s sole discretion. In the distributive
environment, the obligations set forth in this subsection are the sole
responsibility of Client. 2.13.4 The Service will be available twenty-four (24)
hours per day, seven (7) days per week; provided, however, that FIS reserves the
right to suspend availability of the Service for the purpose of maintenance or
updating during “off-peak” hours. Although FIS will use commercially reasonable
efforts to keep these periods of unavailability as short as reasonably possible,
Client acknowledges that fraudulent transactions may occur during these periods
and FIS shall have no liability for those transactions. FIS’s call center shall
operate twenty-four (24) hours per day, seven (7) days per week, however FIS
will only place outbound calls 7:00 a.m. to 9:00 p.m. Monday through Friday, and
8:00 a.m. to 9:00 p.m. Saturday and Sunday in the Client's local time zone.
2.13.5 Client agrees to use reasonable efforts to contact its Customers
regarding potentially fraudulent cards or fraudulent use of a card and shall
provide FIS with any information obtained from a Customer regarding such cards.
2.13.6 Client shall participate, via FIS, in Fair Isaac's Fraud Control
Consortium (“Consortium”), a cooperative arrangement among card issuers and Fair
Isaac that permits Fair Isaac to collect and analyze data on card fraud for the
purpose of identifying fraud trends and fraudulent behavior. Client authorizes
FIS, within thirty (30) days of the Effective Date and monthly after the
commencement of the Service, to provide to Fair Isaac encrypted Client Data and
other information requested from time to time by Fair Isaac for use by the
Consortium in connection with: (a) Fair Isaac and its affiliates’ products and
services; (b) in connection with and as part of any Consortium data; and (c)
other research, consulting and development activities of Fair Isaac and its
affiliates. Client acknowledges and agrees that contribution of Data to the
Consortium is a requirement for use of the Service. All Client Data provided by
FIS to the Consortium shall be subject to commercially reasonable
confidentiality provisions, and FIS shall ensure that all Client Data provided
to the Consortium is “de-personalized” and “de-identifiable” (as defined by
applicable Law) and not identifiable to any person, individual, consumer, or
entity and in compliance with applicable Laws. Client’s participation in the
Consortium may be terminated in the event that Client is unwilling or unable to
provide Client Data to Fair Isaac at all or in an acceptable format. In such
event, the Client will be required to license a custom model from Fair Isaac,
pursuant to a separate agreement. 2.13.7 Fair Isaac retains and reserves sole
and exclusive worldwide right, title, and interest in and to the Neural Network,
the Fair Isaac proprietary software that enables users to configure the
application, and to securely manipulate all software parameters and settings,
and in any related documentation, subject to the license rights granted to
Client herein. 2.13.8 Only Cards issued by Client and processed by FIS are
eligible for the Service. 2.13.9 Client understands that the Service is intended
to detect and prevent potential fraudulent card activity. However, Client
acknowledges that (i) no fraud detection tool is one hundred percent accurate,
(ii) it is likely that some fraudulent transactions will go undetected by the
Service or other mechanisms and may not be declined, and (iii) some
non-fraudulent transactions may be declined because of the detection of
potentially fraudulent activity. Client acknowledges and agrees that if the data
submitted to Fair Isaac is not provided in accordance with the Fair Isaac’s
specifications, a degradation of performance of the Service may occur, such



--------------------------------------------------------------------------------



 
[fiscontract2077.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 66 that it
may not perform in accordance with its documentation. Client will make
commercially reasonable efforts to work with FIS to correct any incomplete or
inaccurate Data contributed to Fair Isaac. 2.13.10 FIS’s obligation to provide
the Service shall be contingent upon Client’s compliance with the following: (i)
Client will use its commercially reasonable efforts to keep current on FIS’s
database all information regarding Customers, including, but not limited to,
each Customer’s date of birth, telephone numbers, address and Social Security
number; (ii) Client shall participate in periodic confidential surveys deemed
necessary by FIS or Fair Isaac to assess the Service's performance; and (iii)
Client acknowledges and agrees that the parameters for operation of the Neural
Network system in the standard environment shall be determined from time to time
by FIS and Fair Isaac, as applicable, to attempt to improve the performance of
the Service, in their sole discretion. In the distributive environment, FIS will
provide ranges of parameters for general operation of the Neural Network but
Client will be solely responsible for designating its applicable parameters for
operation. Examples of such parameters include, without limitation, minimum
scores required to trigger an inquiry and prerequisites to a decision to block a
card or initiate cardholder or Client contact and the then current Service
operating procedures issued by FIS. 2.13.11 “Real-Time Rules” are rules
applicable to the scoring mode (as described in the operating procedures). In
the standard environment, Real-Time Rules are solely established by FIS. In the
distributive environment, Client will provide FIS with the Real-Time Rules
applicable to the operation of the Service. FIS has the right to reject any
Real-Time Rule it deems potentially adverse to any Association standard or the
performance of the Service. 2.13.12 FIS disclaims all liability to Client for,
and Client shall indemnify and hold FIS harmless from, any and all Losses
arising in connection with any of the following: (i) any occurrence of fraud in
connection with a Card; (ii) the application of a low risk score when a
transaction was actually fraudulent; (iii) the application of a high risk score
which results in blocking use of a Card which is not involved in fraudulent
activity; (iv) any failure by FIS to decline a fraudulent transaction or to
notify Client or Customer of a fraudulent transaction; (v) any decline of a
non-fraudulent transaction; (vi) a Customer’s inability to use his or her Card
due to FIS placing a restriction on a card which FIS reasonably determines to be
potentially fraudulent; and (vii) Service downtime for maintenance,
enhancements, upgrades, and similar activities. 2.13.13 Except as expressly
stated herein, Client warrants that neither Client nor its affiliates, nor its
or their employees, representatives, contractors, and/or agents: (i) shall in
any way use the Service other than within the scope of the licenses granted;
(ii) shall in any way alter, change, modify, adapt, translate, or make
derivative works from the Service; (iii) shall, with respect to the Service
reverse engineer, decompile, disassemble, or reduce any object code to human
perceivable form or permit others to do so; (iv) shall sublicense or operate the
Service for timesharing, rental, outsourcing, or service bureau operations, or
to train persons other than permitted users; (v) shall disclose or publish
performance benchmark results for the Service without FIS and Fair Isaac’s prior
written consent; or (vi) shall use any third party software provided in
connection with the Service in conjunction with any product or service other
than the Service. Client further represents and warrants that it (a) has
sufficient ownership rights in the Client Data, to hold said Client Data, to
deliver or cause it to be delivered by FIS to Fair Isaac, to cause the Services
to be rendered with respect to it for the purposes set forth in this Addendum,
to receive the processed Client Data from FIS, and make its intended use of the
Client Data; and (b) has obtained from individuals all consents and has provided
all notices necessary with respect to the intended disclosure and use(s) of
Client Data, that are required under applicable Laws. Client shall indemnify and
hold harmless Fair Isaac from and against any and all Losses incurred by Fair
Isaac arising from or in connection with a breach of these representations and
warranties. 2.13.14 Upon termination or expiration of the right to use the
Service for any reason, all licenses granted hereunder shall terminate
immediately, Client shall immediately cease using the Service, and shall either
return to FIS or destroy all copies of the Fair Isaac proprietary documentation
associated with the Service in Client’s possession. 2.13.15 Client acknowledges
that the Service, the Fair Isaac proprietary software, and any related
documentation contain confidential and proprietary information belonging to Fair
Isaac and its licensors (if any). Client shall hold the Service, the Fair Isaac
proprietary software, and any related documentation in strict confidence and
shall not disclose the Service, results thereof, or the Fair Isaac proprietary
software, or any related documentation except to its employees or independent
contractors who have a need to know for the above stated purpose, and who are
bound by obligations of confidentiality no less restrictive than the terms of
this Agreement. Client agrees to use the same degree of care, but no less than a
reasonable degree of care, to protect against the unauthorized disclosure of
Fair Isaac’s confidential and propriety information. Client shall have no
obligation of confidentiality with respect to confidential information which is
(i) is independently



--------------------------------------------------------------------------------



 
[fiscontract2078.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 67
developed by Client without reference to or use of Fair Isaac’s confidential and
proprietary information; (ii) is obtained by Client without restriction on
disclosure or use from another source without a breach of any obligation of
confidentiality owed by such source to Fair Isaac; or (iii) is or becomes part
of the public domain through no wrongful act of Client or any party that
obtained the information from Fair Isaac. If Client is served with any subpoena
or other legal process or a court or governmental request or order requiring or
purporting to require the disclosure of any of Fair Isaac’s confidential
information, Client shall, unless prohibited by law, promptly notify FIS and/or
Fair Isaac of such fact and cooperate fully with Fair Isaac in seeking a
protective order, seeking to limit, or appealing any such legal process to the
extent deemed appropriate by Fair Isaac. The obligations of confidentiality and
license restrictions contained in this Agreement shall survive any termination
or expiration of this Agreement. 2.13.16 Client acknowledges and agrees that
Fair Isaac shall not be responsible for any losses, damages including but not
limited to direct, indirect, special, incidental or consequential damages, or
liabilities, whether in contract, tort (including negligence), strict liability
or under any other theory, incurred by Client, its agents, or any Customers,
caused by failures, inaccuracies or errors in the operation of the Service, or
other claims associated with the Service or the functions and services provided
by FIS or Fair Isaac in connection with the use of the Service. 2.14 If Client
purchases the “3-D Secure” Service, the following subsections apply: 2.14.1 FIS
shall provide secure internet servers and web pages that allow Customer
authentication and Customer enrollment functions compatible with Verified by
VISA and MasterCard Secure Code specifications. FIS shall follow procedures and
time schedules it deems appropriate to timely provide Client’s Customers who
have been enrolled by Client pursuant to an FIS approved written enrollment
agreement with access to the Service via the Internet. Client shall be
responsible for providing all appropriate privacy or other notices to Customers
regarding FIS’s access to Data. FIS shall provide Customers with electronic
access to card transaction histories in accordance with the Specifications.
2.14.2 The 3-D Secure Service will be available twenty-four (24) hours per day,
seven (7) days per week; provided, however, that FIS reserves the right to
suspend availability of the 3-D Secure Service for the purpose of maintenance or
updating. Although FIS will use commercially reasonable efforts to keep these
periods of unavailability as short as reasonably possible, Client acknowledges
that 3-D Secure transactions may occur without protection during these time
periods and FIS shall have no liability for those transactions. 2.14.3 Only
debit Cards issued by Client and processed by FIS are eligible for the 3-D
Secure Service. 2.14.4 Client will use FIS only for technical support in using
the 3-D Secure Service system. Client shall be solely responsible for providing
assistance to Customers. 2.14.5 FIS’s obligation to provide the 3-D Secure
Service shall be contingent upon Client’s compliance with the following: (a)
Client will use its best efforts to keep Customer address information current on
FIS’s database. This information is used during the Customer enrollment process.
Incorrect or missing address data may cause the Customer to be unable to enroll;
(b) Client will assign the function of “Issuer Administrator” to a Client
employee. The “Issuer Administrator” employee will be responsible for granting,
denying, or modifying other Client employees (“CSR Administrators”) access and
privileges to the 3-D Secure administrative website; and (c) CSR Administrators
shall be assigned to one or more other Client employees. The CSR Administrator
shall have all system access to research problems, reset Customer passwords,
pull reports, and other general first line customer service functions to a
Customer. Client shall have sole responsibility for all Losses resulting from,
arising out of, or incurred in connection with compliance by FIS or its
affiliates with Client or Customer specifications or instructions, information
accessed or transactions effected with a lost, stolen, counterfeit or misused
access code or identification number and any payment initiated by a Customer
which is not completed due to lack of funds. 2.14.6 FIS disclaims all liability
to Client for, and Client shall indemnify and hold FIS harmless from, any and
all Losses arising in connection with any of the following: (i) any occurrence
of fraud in connection with a debit card and a 3-D Secure password; (ii) any
reimbursement through the Secure Services (if Client has contracted for the
Secure Services) for fraud in connection with a debit card and a 3-D Secure
password; (iii) Customer transaction(s) not being completed due to Customer
choosing not to enroll in 3-D Secure at the time of the transaction(s); and (iv)
Customer transaction(s) being denied due to Customer data being invalid on the
Customer record in FIS’s database. 2.14.7 FIS offers two types of installation:
(i) standard installation provides Client with FIS standard template websites
accessible by Customers for enrollment and authentication purposes; or (ii)
custom



--------------------------------------------------------------------------------



 
[fiscontract2079.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 68
installation provides Client with unique, custom websites accessible by
Customers for enrollment and authentication purposes. Standard installation
includes Client’s name, logo, and contact information on these web pages in a
standard template format and standard, non-branded administrative website access
for program management, reporting, research, and customer care. Custom
installation includes Client’s name, logo, and contact information on these web
pages in a format specified by Client (e.g., specific text, graphics) and
allowable by VISA or MasterCard specifications. Custom web pages might include
specific terms and conditions, marketing initiatives, welcome screens, and other
specific requests. Custom installation also provides Client with standard,
non-branded, administrative website access for program management, reporting,
research, and customer care. 2.15 If Client purchases the “FIS Secured Debit
Services” Service, the following subsections apply: 2.15.1 Only: (i) debit cards
issued by Client, (ii) transactions processed by FIS and (iii) debit cards that
are monitored as part of the Fraud Alert Management Service, are eligible for
the FIS Secured Debit Services (“Secure Services”) described in this Section
2.15.1. FIS will not provide Secure Services for debit cards where the
Customer's current contact information is not resident on the System. 2.15.2
With respect to those debit cards for which FIS provides Secure Services, FIS
will provide a warranty to Client for fraud loss sustained by Client due to any
debit card transaction by an unauthorized person who uses (i) any debit Card or
debit Card number that has been reported lost or stolen to FIS or (ii) any
counterfeit debit card or debit Card number purportedly issued by Client,
provided, however, that Client shall be responsible for the initial *****
dollars ($******) of any loss applicable to a debit Card number, in each case,
subject to the limitations and Excluded Losses set forth below. 2.15.3 Client
acknowledges that fraudulent transactions may occur during those periods that
the Neural Network is not available as described in Subsection 2.13.4. 2.15.4
Client shall identify the debit Card accounts for which FIS will provide the
Secure Services prior to implementation of the Secure Services. 2.15.5 FIS will
review all fraud loss claims within ninety (90) days of submission and all
approved claims will be paid no later than one hundred twenty (120) days from
submission. 2.15.6 FIS may adjust the applicable fees for Secure Services,
warranty limits or eligibility for Secure Services if Client has sustained fraud
loss in any month during the twelve (12) month period immediately preceding the
Commencement Date in excess of twenty-two (22) basis points of Client’s monthly
net sales volume with respect to its debit cards. Net sales volume is the mean
gross sales, not including cash advances, less returns. 2.15.7 Client shall be
responsible for the first ***** dollars ($******)of any loss applicable to each
debit card account number. Notwithstanding anything herein to the contrary,
FIS’s maximum aggregate warranty amount per year (based on each twelve (12)
month period during the term of this Addendum, starting from the Commencement
Date (and each anniversary thereafter) is as follows: Number of Card Accounts
For which FIS provides Secure Services Maximum Warranty Amount Per Year 1 – 500
Card accounts $******* 501 – 1,500 $******* 1,501 – 4,500 $******* 4,501 –
10,000 $******* 10,001 – 30,000 $******* 30,001 – 50,000 $******* 50,001 or more
Quoted separately 2.15.8 FIS will not provide a warranty to Client for any of
the following Losses (each of which shall be an “Excluded Loss”): (i) Losses due
to a Customer’s attempt to commit fraud against Client; (ii) Losses incurred
because a Customer has disclosed the debit Card’s personal identification number
(“PIN”) to any other party, including, disclosure by writing the PIN on or near
the debit Card; (iii) Losses due to any action or omission of any employee or
agent of Client; (iv) Losses due to disputed transactions between Client,
Customer, and merchant, including lack of service, non-receipt, duplicate
postings, and differences in posting amount and receipt; (v) Losses resulting
from lost interest, bank fees, returned check fees, overdraft fees, or any other
charge incurred by a Customer due to reductions in an account’s available
balance as a result of a fraudulent



--------------------------------------------------------------------------------



 
[fiscontract2080.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 69
transaction; (vi) Losses above FIS’s then-current guidelines for daily POS
maximum amount; (vii) Losses that result from debit cards which are not
monitored as part of the Fraud Alert Management Service; (viii) Losses above the
available balance of the Customer's checking account or credit limit, as
applicable, immediately prior to the first instance of fraud on that account;
(ix) Losses due to use of a debit Card by a person known to the Customer (e.g.,
family member, significant other, roommate, coworker, friend) who, with or
without the Customer's permission, uses the debit Card to make purchases or cash
withdrawals; (x) Losses on debit Cards not blocked by Client subsequent to Visa
or MasterCard issuing a compromised account alert related to the account; and
(xi) Losses incurred prior to FIS’s confirmation that it has successfully
implemented Client's Secure Services, including, without limitation, any Losses
on a debit Card that has first been reported as lost, stolen or subject to a
fraudulent transaction prior to the implementation date of the Secure Services.
As of the Effective Date of this Addendum, the daily POS maximum amount for
Cards are $****** for ATM transactions, $******* for debit purchases, $********
for a credit cash advance and $******* for credit purchases. FIS reserves the
right to increase or decrease these amounts at any time and will provide Client
at least thirty (30) days’ prior written notice of such changes. In the event
that Client raises any Customer’s limit above that amount, Client shall be
responsible for any losses incurred over that daily limit. 2.15.9 FIS’s
obligation to provide Secure Services shall be contingent upon Client’s
compliance with the following: (a) The Secure Services provided by FIS are
conditioned upon Client providing FIS written notice of any potentially
fraudulent transaction upon which Client intends to base a warranty claim
hereunder within sixty (60) days of such transaction. FIS shall have full
authority to investigate and take legal action with regard to such potentially
fraudulent transaction, and Client shall provide reasonable assistance and
cooperation to enable FIS to investigate and take legal action with regard to
such transaction; (b) Client permits FIS to contact Customers during an
investigation of any potentially fraudulent transaction for which Client is
making a warranty claim hereunder. Further, Client will use its best efforts to
obtain an affidavit from any such Customer, attesting to his or her lack of
involvement in the transaction and his or her willingness to assist in any
investigation and legal action relating thereto; (c) Client will notify FIS
within twenty-four (24) hours of receiving: (i) notice from a Customer that a
debit Card has been lost, stolen or compromised, or (ii) a compromised account
alert from Visa or MasterCard. FIS may require debit Card accounts to be listed
on the MasterCard Warning Bulletin or Visa Exception File at Client’s expense;
(d) Client will use its best efforts to keep FIS’s database current on all
Customer information, including date of birth, day and evening telephone
numbers, address and Social Security number; (e) If FIS is not able to contact a
Customer, Client will use reasonable efforts to contact its Customer regarding
potentially fraudulent transactions and promptly provide FIS any information
obtained regarding such transactions; (f) Client will utilize the companion
services required by FIS from time to time, and will sign agreements for such
services where requested by FIS, or authorize the use of such services by not
opting-out of such services when presented by FIS. Such companion services may
include (i) Visa, MasterCard and EFT Network (as applicable) dispute processing
and chargeback services; (ii) address verification service; (iii) CVV or CVC
checking; (iv) authorization name matching; (v) verified by Visa or MasterCard
Secure Code; and (vi) FIS’s Fraud Alert Management Service; (g) Client will
require Customers to activate their debit Cards via a PIN transaction or such
other activation methods required by FIS from time to time; (h) Client
authorizes FIS to decline debit Card transactions involving: (i) a CVV/CVC
mismatch on all PIN and signature transactions; (ii) a CVV2/CVC2 mismatch on all
transactions with CVV2/CVC2; and (iii) a mismatch against the expiration date
contained in FIS’s systems; (i) Clients that are “Principal” members of an
Association(s) will send Customer account compromise alerts to FIS; and 2.16 If
Client purchases the “Hot Card Notification” Service, the following subsections
apply: 2.16.1 Upon receipt of a Client hot Card notification, FIS will follow
its then-current procedures for inactivating the card in question. FIS will
indemnify Client from any claim for damages from a Customer whose Card is not
inactivated by FIS in accordance with FIS’s hot Card procedures, but this
indemnification will only



--------------------------------------------------------------------------------



 
[fiscontract2081.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 70 apply
to charges to the Cardholder's Card made between: (i) the time when FIS should
have inactivated the Card in accordance with its procedures and (ii) such time
that FIS actually inactivated the Card. 2.16.2 FIS will not be liable to Client
or any third party for failure to inactivate a Card where the Customer is unable
to provide the information required by FIS in order to inactivate the Card or
where a Card is wrongly inactivated based upon inaccurate or incomplete
information received by FIS. FIS shall have no other liability to Client, its
Customers or any third party with respect to the hot carding and warning
bulletin services, and Client shall indemnify and hold FIS harmless for, from
and against any and all claims for liability arising from the hot carding and
warning bulletin services, including, but not limited to, claims arising under
applicable Law or Operating Rules. Client acknowledges that it is responsible
for all related pass-through fees for hot carding and warning bulletin listings.
3. Fees. 3.1 Other miscellaneous EFT services may be provided by FIS at Client’s
request for the fees set forth in the EFT Miscellaneous Services Fee Schedule,
as amended by FIS from time to time. 3.2 FIS shall have the right to utilize any
amounts payable to Client under this Addendum in payment of, or to reimburse FIS
for, any and all amounts owed under the Agreement including, but not limited to,
all fees due FIS.



--------------------------------------------------------------------------------



 
[fiscontract2082.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 71
Electronic Funds Transfer –Technical Support Levels 1. The parties acknowledge
that the following is a list of acceptable service levels for the Service
described in the Electronic Funds Transfer Service Agreement: a. Intercept
Authorization System and Application Availability. FIS’ Intercept Authorization
System and Application shall be available at least ninety-nine percent (99%) of
the time, excluding routine and scheduled maintenance (the “EFT Uptime
Benchmark”) in any given month. FIS will provide Client with FIS’ standard
reports as to such system availability on a monthly basis. If the EFT Uptime
Benchmark is not met, and such failure is solely attributable to FIS, then FIS
will credit Client with an amount equal to:  *****% of the total EFT Processing
Monthly Fee if availability is between 98% 98.9%,  *****% of the total EFT
Processing Monthly Fee if availability is between 97% and 97.9%, or  *****% of
the total EFT Processing Monthly Fee if availability is less than 97%. b. ATM
Availability. ATMs shall be available at least ninety-eight and one-half percent
(98.5%) of the time, excluding routine and scheduled maintenance (the “ATM
Uptime Benchmark”) for any given month. FIS will provide Client with FIS’
standard reports as to such ATM availability on a monthly basis. If this SLA is
not met, and such failure is solely attributable to FIS, FIS will credit
Customer with an amount equal *****percent (*****%) of the ATM Monthly Fee for
any month that the ATM Uptime Benchmark is not achieved. c. ATM Fault
Dispatching. ATM faults will be dispatched within ten (10) minutes of error to
the designated time of day contact ninety-nine percent (99%) of the time (“ATM
Fault Benchmark”). Escalation dispatches will be followed as established by the
client at inception. If the ATM Fault Benchmark is not met, and such failure is
solely attributable to FIS, then FIS will credit Client *****% of the ATM
Monthly Fee for impacted ATM. d. In the event that there are three (3) or more
months during any rolling eighteen (18) month period in which the monthly System
Availability falls below ninety-four percent (94%) excluding scheduled
maintenance, Third Party outages, or an outage outside of FIS’ control, in
addition to the aforesaid performance credit, as applicable, Client shall have
the right to terminate the EFT Addendum. d. Sole and Exclusive Remedies. Any
credit provided to Client hereunder shall be Client’s sole and exclusive remedy,
except for Client’s right to terminate contained in Section 1 d. herein, which
right to terminate is in lieu of Client’s right to terminate pursuant to Section
16.1 of the General Terms and Conditions. . 2. Problem Event Communication. For
SEV1 events specific to one client, FIS will alert the client within sixty (60)
minutes of problem recognition. For global SEV1 events, the EFT Administration
Site will be updated to include what information is available within ninety (90)
minutes of problem. If the EFT Administration Site is unavailable, FIS will send
a communication to all clients, describing problem, and resolution if known at
time of transmitting the bulletin. If this SLA is not met, and such failure is
solely attributable to FIS, then FIS will credit Client ****** percent (*****%)
of the total EFT Processing Monthly Fee.   3. AMAC (adds, moves, and changes).
These AMAC’s are defined with applicable timelines:  Install new ATM that
requires an FIS circuit – 45 business days from date of request  Install new
ATM that does not require a circuit – 20 business days  Replacement of existing
ATM – 10 business days  Upgrade ATM communication to TCP/IP – 10 business days
 Miscellaneous address router changes – 10 business days Capability to expedite
an AMAC is available, subject to additional fees. 4. File Delivery. If daily
cutoff is prior to 5:00pm eastern, daily posting files for nightly processing
should be delivered no later than 8:30 PM each processing day. 5. Exclusions.
Notwithstanding the above, FIS shall not be responsible for failing to meet the
technical support levels set forth in this Exhibit due to causes beyond its
control including but not limited to: (a) Client hardware failures; (b) Client’s
failure to perform its obligations pursuant to the Agreement, (c) Client
negligence, abuse, or neglect; (d) the act or omission of any third party (e)
damage caused by fire, water, lightning, power surge, or any Force Majeure
event.



--------------------------------------------------------------------------------



 
[fiscontract2083.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 72 FRAUD
DETECTION AND IDENTITY SERVICES ADDENDUM 1. Introduction. FIS shall provide to
INDEPENDENT BANK CORP. of Rockland, MA (“Client”) the services indicated in the
pricing attachment (each, a “Service” and collectively, the “Services”) pursuant
to this Fraud Detection and Identity Services Addendum (“Addendum”) to the
Agreement. In addition to the terms and conditions set forth in the General
Terms and Conditions and the Order Form accompanying this Addendum, the
following terms shall apply with respect to the Services. Client acknowledges
and agrees that the Services contemplated by this Addendum will be rendered by
Chex Systems, Inc., and for purposes of this Addendum, references to “FIS” shall
mean Chex Systems, Inc. 2. Data. 2.1 Data Usage. 2.1.1 Notwithstanding anything
to the contrary in the Agreement, FIS may store, disclose, and use all consumer
and business data provided by or on behalf of Client pursuant to this Addendum,
including the Specifications (collectively, “Information”), provided that such
storage, disclosure, and use is for purposes of performing FIS’s obligations
under this Addendum or for purposes permitted under the Laws applicable to FIS,
including but not limited to Title V, Subtitle A of the Gramm-Leach-Bliley Act,
as amended (“GLBA”), and their implementing regulations. 2.1.2 Termination of
this Addendum or any Service shall not require FIS to remove, return or cease to
use any Information obtained from Client. 2.2 Data Security. 2.2.1 Client
acknowledges and agrees that FIS is not a “third party processor” as that term
is used in the General Terms. Notwithstanding anything to the contrary in the
General Terms (i) FIS shall promptly notify Client of any breach of FIS’s system
or any portion thereof that results in unauthorized access to NPI obtained from
Client, (ii) Client shall promptly notify FIS of any unauthorized access to FIS
Data (as defined below), and (iii) any notifications provided pursuant to this
Section shall include the relevant details of the unauthorized access and the
remedial actions that FIS and/or Client may take to mitigate Losses resulting
therefrom. In the event that a party experiences a breach of security or
unauthorized access to NPI, that party shall have the right to take any action
it deems necessary or appropriate to comply with applicable Laws or mitigate
Losses that might result from such breach or unauthorized access, including,
without limitation, the provision of notice to impacted consumers. 2.3 Data
Accuracy. Client represents and warrants that: (i) to Client’s knowledge, after
conducting any lawfully required due diligence, all Information provided by
Client is true and complete in all material respects; and (ii) it shall not
submit fictitious or test Data to FIS in a production environment. Upon Client’s
reasonable written request, FIS shall provide Client with test cases to use in
the Service staging environment. 2.4 Data Contribution. 2.4.1 Client shall
comply with FIS’s policy (“Data Contribution Policy”) regarding the provision of
consumer and business data to FIS, as such policy may be modified by FIS from
time to time. Both parties agree that the Data Contribution Policy is
incorporated into and made a part of the Agreement. 2.4.2 Client agrees to make
available to FIS, via electronic web service, systematic extract, or batch
transmission, certain additional Information (as defined below) set forth in the
applicable Specifications, the Data Contribution Policy, or as otherwise
specified by FIS from time to time. Client shall be entitled to contribute
Information directly to FIS or through a mutually agreed upon third party
service provider. FIS shall be entitled to obtain Information directly from its
affiliated entities in order to effect Client’s compliance with the Data
Contribution Policy. 3. Services. 3.1 The Services described in this Addendum
will be provided in accordance with the corresponding Specifications and as
otherwise communicated to Client in writing from time to time. Client
acknowledges that the decisioning messages (e.g., “pass”/”fail”) sent by FIS
through the Service are based solely upon the pre- defined business criteria
applicable to consumer or business attributes provided by Client. Client
acknowledges and agrees that FIS obtains certain of its data from third party
sources (“External Suppliers”), which may or may not be completely thorough or
accurate. As such, Client shall not rely on FIS for the accuracy or completeness
of information supplied through the Services. Client acknowledges that all
decisions made using



--------------------------------------------------------------------------------



 
[fiscontract2084.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 73 the
Services made solely by Client. Client understands and acknowledges that the
Services do not serve as positive identification of the consumer or business.
Client understands and acknowledges that the Services do not serve as positive
identification of the consumer. 3.2 Except as required to comply with Laws, or
as otherwise set forth in the Specifications or this Addendum, Client shall not,
either directly or indirectly, for itself or through any agent or third party:
(i) compile, store, maintain or use the Services or data provided by FIS through
the Services (“FIS Data”) to build its own database; or (ii) copy or otherwise
reproduce the Services or FIS Data. Client shall be solely responsible for
ensuring that the storage, delivery and transmission of FIS Data to permitted
employees is done in a secure and confidential manner. 3.3 Client agrees to take
appropriate measures to protect against the misuse of the Services. Client shall
in all instances be the end user of the Services and shall not permit the
Services to be used by any other entity. Client shall not allow access to the
Service from Internet Protocol addresses located outside of the United States
and its territories; nor shall Client allow FIS Data to traverse networks
outside domestic U.S. borders, irrespective of whether such network is internal
or external to Client. Client shall not allow FIS Data to be stored at rest
outside U.S. borders, irrespective of the storage media. Client shall only use
the FIS Data provided through the Services one (1) time for the specific
transaction and certified purpose for which the FIS Data was requested (see
Attachment 1). 3.4 Client acknowledges and agrees that FIS will only allow
Client to access the Services if Client’s credentials provided in Attachment 2
(“Client Credentialing Form”) can be verified in accordance with FIS’s internal
credentialing procedures. 3.5 Client agrees to administer and control unique
access user IDs and passwords as set forth herein and as may be communicated to
Client in writing from time to time. Client shall promptly notify FIS if any
account ID becomes inactive, invalid or otherwise may be terminated, reassigned
or compromised. Client agrees to conduct quarter-annual quality control reviews
to ensure all current users are appropriately authorized, and promptly provide
the results of such reviews to FIS upon request. 3.6 If FIS reasonably and in
good faith determines that Client has breached any provision of this Addendum
that pertains to credentialing or the access, use, storage or disclosure of FIS
Data, FIS may, upon five (5) business days’ notice (unless a shorter
notification period is required in order for FIS to maintain its compliance
obligations), suspend Client’s access to the affected Service until such time as
Client remedies the breach to FIS’s reasonable satisfaction. If Client fails to
cure the breach to FIS’s reasonable satisfaction within thirty (30) days, or if
Client has previously breached any of the access, use, storage, disclosure or
credentialing provisions governing its use of the Service, then FIS shall be
entitled to immediately terminate the affected Service. Client agrees to
cooperate fully with any investigations into any potential misuse of the
Services. 3.7 The Services and related FIS Data shall be requested for exclusive
use of Client, maintained by Client as Confidential Information and disclosed
only to Client’s employees whose duties reasonably relate to the permissible use
(see Attachment 1) for which the FIS Data was requested. Client will not use the
Services for personal or non-business reasons. Client agrees that each of its
employees and/or agents that are granted access to FIS Data provided through the
Services will be bound by confidentiality restrictions regarding the
dissemination of such FIS Data. FIS shall have the right to verify compliance
with this Section upon reasonable notice to Client. 4. Service Categories.
Client may purchase one or more of the Services set forth on Attachment 1 to
this Addendum at any time. The corresponding additional terms set forth in this
Section shall only apply if the Service referenced in Attachment 1 is also
included in a pricing attachment hereto. 4.1 If Client receives any “Fraud
Detection and Identity Service” listed on Attachment 1, the following
subsections apply: 4.1.1 Client acknowledges and agrees that the Services do not
constitute and should not be used as a “consumer report” or an “investigative
consumer report” as those terms are used and defined in the federal Fair Credit
Reporting Act (15 U.S.C. Section 1681, et seq.), as amended (“FCRA”). Client
acknowledges that certain FIS Data provided through the Services is based on
publicly available information. Client further acknowledges the Services are an
identification verification tool to be used by Client in conjunction with (and
not to the exclusion or replacement of) Client’s own internal policies and
procedures relating to identity verification. Client shall (i) not use the
Services to grant or deny an account or to take any other adverse action (as
defined in the FCRA) with respect to a consumer; and (ii) only use the Services
in financial services markets located in the United States of America and its
territories.



--------------------------------------------------------------------------------



 
[fiscontract2085.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 74 4.1.2
Client acknowledges and agrees that some of the information contained in the
Services is NPI and is regulated by the GLBA. Client further acknowledges and
agrees that it may be required to certify its permissible use of FIS Data at the
time it requests such FIS Data. In addition, Client agrees it will recertify, in
writing, its permissible use(s) of FIS Data upon request by FIS. 4.1.3 Client
shall obtain any consumer consents as may be required by Law prior to using the
Services. 4.2 If Client accesses the “Alert Management System” functionality of
the Address Analysis Service, in addition to the terms that pertain to the Fraud
Detection and Identity Services, the following terms apply: 4.2.1 FIS will offer
the Third Party Service to Client through a third-party service provider (“Third
Party Service Provider”). Currently, ID Insight, Inc. serves as the Third Party
Service Provider. Client acknowledges and agrees that FIS is not the provider of
the Third Party Service, and Client shall, if required by FIS or the Third Party
Service Provider, enter into a separate agreement for the Third Party Service
directly with the Third Party Service Provider. By using the Third Party
Service, Client agrees to the Terms and Conditions found in the Alert Management
System. 4.2.2 In addition to indemnification obligations set forth in the
General Terms, Client shall indemnify, defend and hold harmless FIS, and its
officers, employees, directors, agents, shareholders, in their individual
capacities or otherwise from and against any and all Losses asserted by a third
party that result from, relate to, arise out of, or are incurred in connection
with Client’s failure to comply with the terms of any agreement that Client
enters into with Third Party Service Provider. 4.3 If Client receives any
“Identity Service” set forth on Attachment 1, the following subsections apply:
4.3.1 FIS may, at any time, impose additional terms of use regarding these
Services. These additional terms of use may be the result of a modification in
FIS policy, a modification of an agreement between FIS and an External Supplier,
a modification in industry standards, or a change in applicable Law. Upon
written notification by FIS, Client agrees to comply with such additional terms
of use. If Client cannot or refuses to comply with any additional terms of use,
then FIS may terminate or modify the affected Service. In the event that the
Service is terminated, Client shall be required to certify in writing that all
FIS Data provided through the Service has either been returned to FIS or
destroyed in accordance with the Agreement. 4.3.2 Notwithstanding anything to
the contrary in the Agreement, neither FIS nor any External Supplier shall be
liable to Client or to any person claiming through Client or to whom Client may
have provided these Services or related FIS Data for any Losses arising out of
or caused in whole or in part by External Suppliers’ negligent acts or omissions
in procuring, compiling, collecting, interpreting, reporting, communicating, or
delivering these Services or related FIS Data. Client acknowledges that every
business decision involves assumption of a risk, and that neither FIS nor any
External Supplier underwrites that risk in any manner whatsoever. If,
notwithstanding the foregoing, Losses are incurred by FIS or an External
Supplier, Client agrees that FIS’s and/or External Suppliers’ aggregate
liability for any and all Losses arising out of any act or omission of External
Suppliers in connection with these Services or related FIS Data, regardless of
the cause of the loss or injury (including negligence) and regardless of the
nature of the legal or equitable right claimed to have been violated, shall
never exceed the amount of fee(s) paid for the FIS Data to which a given claim
relates, and Client covenants and promises that it will not sue FIS and/or any
External Supplier for an amount greater than such sum, even if FIS and/or
External Suppliers were advised of the possibility of such damages, and Client
will not seek punitive, special, indirect or similar damages in any suit against
FIS and/or any External Supplier, all in consideration of Client’s receipt of
the FIS Data at the rates charged by FIS hereunder, which are priced to reflect
the waivers and disclaimers contained herein. 4.3.3 Client acknowledges and
agrees that (i) there is no partnership or joint venture between FIS and any
External Supplier; (ii) there shall not be any joint or several obligations or
liabilities undertaken amongst, between, or on behalf of FIS and any External
Supplier; (iii) FIS and the External Suppliers do not expressly or impliedly
agree to be responsible or liable for the acts and omissions of one another; and
(iv) FIS and the External Suppliers do not warrant the services provided by one
another. 4.4 If Client receives any “Driver’s License Service” set forth on
Attachment 1, the following subsections apply: 4.4.1 Client shall not use the
FIS Data provided through the Services to create or update a file for its own
source of driving history records or other motor vehicle data.



--------------------------------------------------------------------------------



 
[fiscontract2086.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 75 4.4.2
Client acknowledges that the Driver’s Privacy Protection Act (18 U.S.C. Section
2721 et seq.) (“DPPA”) and several similar state laws provide that any person
who knowingly obtains or discloses DPPA governed information for any purpose not
permitted by the DPPA, or who makes any false representations to obtain any such
information, may be subject to civil and criminal penalties. Client acknowledges
and agrees that the DPPA, and other similar Laws, apply to the Services. 4.4.3
FIS shall be entitled to remove any state driver’s license file from the Service
in the event that FIS is not able to obtain the file from its External Supplier.
4.5 If Client receives the “Watch List Service” set forth on Attachment 1, the
following subsections apply: 4.5.1 Client acknowledges and agrees that the
Service is intended to supplement, and not to replace, Client's existing
compliance programs. 4.5.2 FIS makes no representation or warranty that the
Service is sufficient to meet Client’s compliance requirements under any Law.
Client agrees that FIS shall not be liable for any Losses resulting from
Client’s failure to comply with any Law or regulatory requirement. 4.6 If Client
receives the “Red Flag Checklist Service” set forth on Attachment 1, the
following subsections apply: 4.6.1 Client shall not use the Service or FIS Data
to grant or deny an account, nor shall Client take any other adverse action with
respect to a consumer based upon the use of the Service or related FIS Data.
Client acknowledges and agrees that the Service is intended to supplement, and
not to replace, Client's existing compliance programs. 4.6.2 FIS makes no
representation or warranty that the Service is sufficient to meet the compliance
requirements of Client under any Law. Client agrees that FIS shall not be liable
for any Losses resulting from Client’s failure to comply with any Law or
regulatory requirement. 4.7 Professional/Consulting Services. FIS and Client
agree that any non-standard professional or consulting Services requested by
Client that are not already included in any standard setup or maintenance fee
shall be subject to the fees and additional terms set forth in a statement of
work issued pursuant to this Addendum. Any such statement of work shall be
incorporated into and made a part of this Addendum. 5. Indemnification. In
addition to the indemnification obligations set forth in the General Terms,
Client shall indemnify, defend and hold harmless FIS’s External Suppliers from
and against any and all Losses that result from, relate to, arise out of, or are
incurred in connection with (i) Client's use of a Service provided under this
Addendum; or (ii) a breach of security or unauthorized access to NPI caused by
Client. 6. Audit. 6.1 FIS shall be entitled to request information regarding
specific transactions and inquiries made by Client using the Services. Client
shall promptly respond to any such requests. Client acknowledges and agrees that
in order to ensure compliance with applicable Laws and/or FIS’s obligations
under its agreements with its External Suppliers, FIS shall have three (3) years
after the termination or expiration of this Addendum to conduct the audits
contemplated by the Agreement. 6.2 Upon at least ten (10) business days’ prior
written notice, FIS, its representatives and/or vendors may visit Client's
facilities, during normal business hours, for the purpose of: (i) inspecting the
location and use of the Services; and (ii) auditing, monitoring and ensuring
compliance with the terms of this Addendum. Notice for any audit must specify
the scope of the information sought and the purpose of the audit. All audits
must be reasonable in scope and duration. 7. Termination. In addition to the
termination rights set forth in this Addendum and the General Terms, FIS may
immediately terminate a Service if FIS reasonably determines that (i) any Law,
regulation, consent decree or government regulatory agency opinion would
jeopardize the continuing legality of the Service; or (ii) Client is not in
compliance with, or causes FIS, an External Supplier or any third party not to
be in compliance with applicable Law. 8. Fees. FIS may increase the recurring
fees due under this Addendum by the applicable percentage set forth in the
General Terms at any time, but not more than once annually. 9. Regulatory
Requests. FIS and Client are subject to continuing oversight and supervisory
authority by various federal regulatory agencies (“Federal Regulators”). FIS and
Client each acknowledge and agree that



--------------------------------------------------------------------------------



 
[fiscontract2087.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 76 when
requested by a Federal Regulator, the Agreement and any information related to
the Agreement may be disclosed by either party to a Federal Regulator (as
required by Federal Law) without prior notice to the other party and without
disclosure to the other party of the Federal Regulator’s request.



--------------------------------------------------------------------------------



 
[fiscontract2088.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 77 FRAUD
DETECTION AND IDENTITY SERVICES ADDENDUM Attachment 1 – Service Categories and
Permissible Uses Client hereby certifies that it shall use the FIS Data provided
through the Service in accordance with the applicable terms and conditions of
the Addendum and solely for the Permissible Use associated with the Service as
set forth below: Fraud Detection and Identity Services:  Address Analysis(1) 
ID Authentication(1)  ID Verification(1) Identity Services:  ID
Authentication(1)  ID Verification(1) Driver’s License Services:  ID
Verification(2) Watch List Services:  ID Verification  OFAC Watch  OFAC Auto
Attendant  Enhanced PEP/Fraud List Package Red Flag Services:  Red Flag
Checklist Permissible Uses: (1) Client certifies it will only request and use
FIS Data through these Services to protect against or prevent actual or
potential fraud, unauthorized transactions, claims or other liability. (2)
Client certifies it will only request and use FIS Data through these Services in
the normal course of business solely to verify the accuracy of personal
information submitted by a consumer, and if such information as so submitted is
incorrect or is no longer correct, to obtain the correct information, but only
for the purposes of preventing fraud by the consumer.



--------------------------------------------------------------------------------



 
[fiscontract2089.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 78 FRAUD
DETECTION AND IDENTITY SERVICES ADDENDUM Attachment 2 – Client Credentialing
Form NOTE: INCOMPLETE OR INCORRECT INFORMATION MAY RESULT IN AN IMPLEMENTATION
DELAY. To submit the Credentialing Form: 1. Please type or print all information
requested and return with the executed contract documentation. 2. If applicable,
supporting documentation must be provided or application will be returned and
Services will not be setup. 1. COMPANY INFORMATION (ALL ITEMS ARE MANDATORY)
Company Name: Main Office Telephone (not ext.): ( ) - Main Fax: ( ) - Website:
Current Main Physical Address (P.O.. box or private mail box not permitted):
Street Address: City: State: Zip Code: Date Organization Established: Business
Specialization: 2. ACCOUNT CONTACT INFORMATION (ALL ITEMS ARE MANDATORY) Last
Name: First Name: Title: Telephone (not cell): ( ) - Cell Phone (if applicable):
Email: Are you authorized by your organization to order reports on their
behalf?: YES NO 3. INDUSTRY AND COMPANY TYPE INFORMATION IS REQUIRED FROM ALL
APPLICANTS NOTE: The Business name on license must match the Company name
provided. Select the one item that best describes your company:
Banking/Financial Retail/Wholesale Healthcare Collections Telecommunications
Attorney/Law Office Insurance Tenant Screening Other If Other Please Specify: Is
your company Publicly Held? YES NO If yes, please provide stock symbol here Is
your company a bank or credit union? YES NO If yes, are you regulated by the
FDIC or NCUA? If Yes: FDIC NCUA If FDIC, please provide: Certificate #: Date: If
NCUA, please provide: Charter #: Date: If No, attach appropriate documentation
reflecting your regulatory agency and explain: Is your company one of the
following? Partnership Corporation/ State of: If you are a partnership,
additional information is required. A professional license is required if your
organization is professionally regulated, a business license and/or notarized
articles of incorporation are required for all others – except if publicly held,
SEC, NCUA or FDIC regulated. License Required: Business License #: City, County,
State of Issuance License Expiration Date: Professional License # License
Expiration Date: ATTACH A COPY OF YOUR PROFESSIONAL/BUSINESS/STATE LICENSE OR
FEDERAL TAX ID REGISTRATION IF NO LICENSE REQUIRED or NOTARIZED ARTICLES OF
INCORPORATION. Federal Tax ID: Are you exempt from state & local taxes? YES NO
Attach a copy of 501(C)(3) documentation Is your organization home-based? YES NO
4. AUTHORIZATION Chex Systems, Inc., itself or through its parent corporation or
other affiliate (collectively, “Chex”) requires credentialing of potential
clients prior to providing certain data services. As such, Client hereby
authorizes Chex to obtain information about Client’s commercial activities and
financial condition from third parties, including, without limitation, banks,
credit or consumer reporting agencies, any business references provided by
Client, as well as any other third party that can provide such information.
Client agrees that this document shall serve as Client’s consent for any third
party to release information requested by Chex to Chex or its representative,
and Client hereby releases such third party and Chex of all liability associated
with such disclosure. In addition to the information that may be requested from
third parties as



--------------------------------------------------------------------------------



 
[fiscontract2090.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 79
specified above, Chex may elect, and Client consents to, a physical inspection
of Client facilities. Client hereby authorizes Chex, or a third party vendor of
Chex to conduct such an inspection, and agrees to provide all reasonable
cooperation necessary to complete such inspection in a meaningful and timely
fashion. THE DULY AUTHORIZED REPRESENTATIVE OF CLIENT HEREBY REPRESENTS AND
WARRANTS THAT THE INFORMATION PROVIDED IN THIS APPLICATION IS TRUE AND ACCURATE.
Signature: Date: Printed Name: Title:



--------------------------------------------------------------------------------



 
[fiscontract2091.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 80 ITEM
PROCESSING SERVICES ADDENDUM without Endpoint Exchange Check Image Clearing
Services 1. Introduction. INDEPENDENT BANK CORP. of Rockland, MA (“Client”)
engages FIS to provide the components of item processing services indicated in
the pricing attachment (each, a “Service(s)”) for check and other payment items
delivered to FIS (each an “Item”) in accordance with this Item Processing
Services Addendum (“Addendum”). This Addendum is a part of the Information
Technology Services Agreement described on the Order Form to which this Addendum
is attached (“Agreement”), and capitalized words not otherwise defined herein
have the meaning set forth in the Agreement. The General Terms apply to the
Services provided pursuant to this Addendum. 2. Services. 2.1 Except to the
extent that FIS has contracted to perform such services or functions for Client,
Client shall: (i) cooperate with FIS in its performance of the Service, and
provide FIS with information, management decisions, regulatory interpretations
and policy guidelines as reasonably required; (ii) transport all Items, records,
and other Data between Client offices and the service center and pay any related
costs; (iii) appoint FIS as its agent for purposes of receiving Items from and
returning Items to clearing organizations; (iv) notify all appropriate third
parties of such appointment and pay or reimburse FIS for any charges payable to
such clearing organizations for, or required as a condition to, receiving or
returning Items; and (v) provide FIS with a current contact list and escalation
procedures to ensure that production problems and other issues requiring Client
attention are addressed on a timely basis by the appropriate individual(s). 2.2
Client shall be solely responsible for: (i) verifying dates, signatures,
amounts, authorizations, endorsements, payment notices, collection times, fees
and charges imposed by Client on its Customers and other similar matters on all
Items delivered to FIS; (ii) placing stop payments and holds on depository
accounts maintained by Customers (“Accounts”); and (iii) determining the
correctness of all magnetic ink inscribed or appearing on Items, regardless of
by whom or when inscribed. Client shall provide all information reasonably
required by FIS concerning accounts offered by Client to its Customers and
internal Client general ledger accounts. Client will forward any “on-us” or
imaged Items that are posted by or on behalf of Client directly to FIS without
entering them into the clearing process. 2.3 If Client purchases the “Branch
Capture Xpress” Service, the following subsections apply: 2.3.1 FIS shall,
subject to the Service Level Agreements and Processing Times agreed upon by FIS
and Client, follow such procedures and time schedules it deems appropriate to
timely transmit checks imaged by Client (“Item Images”) at designated Client
locations (“Client Locations”) in accordance with the Specifications. 2.3.2
Except to the extent FIS has possession of the Images, Client shall be
responsible for retransmitting or recapturing and retransmitting Item Images not
received by FIS or received in a form and format not approved by FIS. Client
shall utilize internal documents that will result in the system recognition read
rates being in excess of seventy percent (70%). Client shall assist FIS in
researching out-of-balance Items at each Client Location. 2.3.3 Client shall be
solely responsible for providing capable technical resources to assist FIS with
the installation of FIS-supplied hardware at each Client Location, providing a
qualified individual for tier-one problem support for all Client Locations, and
to work with the FIS support team to resolve issues as they arise. Client shall
be solely responsible for maintaining its equipment. 2.3.4 FIS shall: (i) when
contracted, acquire and install hardware and software at Client’s location(s);
(ii) provide conversion services required to implement a mutually agreed upon
number of Client branch locations for the fee set forth in the pricing
attachment; (iii) process Client’s data and report processing results; (iv)
receive Item Images from Client’s locations by the timeframe set forth in
Exhibit A; (v) provide training; (vi) provide one (1) copy of user
documentation; and (vii) provide support via telephone during FIS business
hours. Charges for such services will be due and payable in accordance with the
General Terms. Client and FIS will mutually agree upon a business design and
implementation plan detailing responsibilities, accountabilities, tasks and
timelines. If FIS is requested to perform maintenance or support at Client’s
location, FIS will provide these services at its then-current programming hourly
rate or other rate that has been agreed on by them plus materials and any travel
related expenses. 2.4 If Client purchases the “Image Interface Access” Service,
the following subsections apply:



--------------------------------------------------------------------------------



 
[fiscontract2092.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 81 2.4.1
Except to the extent agreed to under a Service Level Agreement, FIS shall follow
such procedures and time schedules it deems appropriate to timely provide Client
with access to the FIS image interface access system. This Service is designed
to enable the access, retrieval, and transfer of a single Item Image from the
FIS image archive to the Client’s internet banking application for presentation
of a single Item Image per request. 2.4.2 Client shall have sole responsibility
for user authentications, data encryption, firewall protection, and security
management related to connecting and using the system and accessing the FIS
image archive with network connectivity in accordance with the Specifications.
Client shall provide FIS the information necessary for the implementation and
testing of the system, and shall grant FIS access to the data generated by the
system for support purposes. 2.4.3 This Service will be available twenty-four
(24) hours per day, seven (7) days per week; provided, however, that FIS
reserves the right to suspend availability of this Service for the purpose of
maintenance or updating the system. FIS will attempt to provide Client with at
least seventy two (72) hours prior notice of FIS’s maintenance on the system.
2.5 If Client purchases the “Forensic Signature Verification” Service, the
following subsections apply: 2.5.1 Except to the extent specified in the
Processing Times and Service Level Agreements specified herein, FIS shall follow
such procedures and time schedules it deems appropriate to timely provide Client
access to and use of this Service. 2.5.2 Client shall provide the resources and
specifications necessary to install, implement and test this Service, and
install all FIS-provided enhancements and corrections in the manner instructed
by FIS. Client shall also provide adequate resources to maintain the integrity
of the database information. Client grants FIS access to data generated by this
Service for support purposes. Client shall make its “pay-no-pay” Pay Decision by
a mutually agreed upon time and shall restrict usage of this Service to its
stated purpose. Client shall have sole responsibility for the update of
Customers’ Accounts for any Items returned. 2.5.3 FIS shall: (i) provide Client
with access to and use of this Service to assist Client in making Pay Decisions;
(ii) process Client’s data utilizing this Service and report processing results
to Client; (iii) provide training; (iv) provide one (1) copy of user
documentation; and (v) provide support during FIS business hours. 2.6 If Client
purchases the “Transaction Account Protection” Service, the following
subsections apply: 2.6.1 Except to the extent specified in the Processing Times
and Service Level Agreements specified herein, FIS shall follow such procedures
and time schedules it deems appropriate to timely provide this Service. 2.6.2
Client shall have sole responsibility for submitting an implementation and
testing plan of the transaction account protection services. Client shall have
sole responsibility for making timely return Item decisions as set forth in the
Specifications (“Pay Decisions”). Client shall authorize FIS to return and
qualify no- pay check Items in accordance with the Pay Decisions. Client shall
have sole responsibility for returning any other electronic Items that are
marked as “no-pay” and for the update of Customers’ Accounts for any Items
returned whether checks or electronic transactions. 2.6.3 Client shall have sole
responsibility and liability for payment of all Items, whether or not the Item
passed the scrutiny of the system, and hold harmless FIS from any related claims
and if applicable, be responsible for all liabilities associated with printing
of substitute check Items associated with IRD Print. 2.6.4 FIS shall: (i)
provide Client access to and the use of the Service to assist Client in making
Pay Decisions; (ii) process Client’s Data utilizing the Service and report
processing results to Client; (iii) provide training; (iv) provide one (1) copy
of user documentation; and (v) provide support during FIS business hours. 2.7 If
Client purchases the “Positive Pay” Service, the following subsections apply:
2.7.1 Except to the extent specified in the Processing Times and Service Level
Agreements specified herein, FIS shall follow such procedures and time schedules
it deems appropriate to timely provide Client’s Customers with access to and use
of this Service via the Internet. 2.7.2 Client shall grant FIS access to Data
generated by this Service for support purposes and provide account information
and other data required to activate this Service. Client shall provide the first
line of support. 2.7.3 Client shall ensure that Customers transmit an issue file
in the proper format and make Pay Decisions by a mutually agreed upon time.
Client authorizes FIS to return and qualify no-pay Items contained in



--------------------------------------------------------------------------------



 
[fiscontract2093.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 82 the
“pay-no-pay” Pay Decision process, and agrees that if no “pay-no-pay” Pay
Decisions are transmitted, FIS will use “pay-all” or “pay-none” as default
settings. 2.7.4 FIS shall: (i) provide Client’s Customers with access to and use
of this Service via the Internet; (ii) process Client’s Customers’ Data
utilizing this Service and report processing results to Client and Customer;
(iii) provide training; (iv) provide one (1) copy of user documentation; and (v)
provide support during FIS business hours. 2.7.5 Client shall be responsible for
updating account information on core processor for any Items marked “Return” by
Client’s Customers. 2.8 If Client purchases the “Issueless Positive Pay”
Service, then in addition to the terms in Section 2.7, the following subsections
apply: 2.8.1 FIS shall: (i) process Customers’ data utilizing the MICR, payee,
and ACH validation, account reconciliation, and/or remote check printing
services as indicated in the pricing attachment and report the results to Client
and applicable Customers; (ii) provide Client with a mechanism to print
encrypted bar code on issued checks in lieu of or in addition to transmitting an
issue file; (iii) process Customers’ data against ACH files provided by Client’s
ACH provider and generate exceptions based on the parameters set by Client
and/or Customers; and (iv) provide an ACH formatted file of ACH returns which
Client may submit to its ACH provider. 2.8.2 Client shall: (i) provide Customers
with a mechanism to print encrypted bar code in lieu of transmitting an issue
file; (ii) require its ACH provider to send ACH files to FIS no later than 12:00
p.m. ET on the current business day and to accept ACH formatted return files
from FIS after Customers complete decisioning of exception Items; and (iii)
update Customer accounts with any ACH or check returned Items. 2.8.3 FIS shall
not be liable for returning ACH Items sent to Client’s ACH provider. 2.9 If
Client purchases the “Back Office Services TRIPS” Service, the following
subsections apply: 2.9.1 Except to the extent specified in the Processing Times
and Service Level Agreements specified herein, FIS shall follow such procedures
and time schedules it deems appropriate to timely provide Client with access to
and use of this Service which is designed to provide efficiencies in back office
exceptions and return processing, and includes the features described in this
Subsection. 2.9.2 Client will be able to make chargeback or redeposit decisions
on incoming return Items and incoming return image exchange Items. Client is
responsible for making chargeback and redeposit decisions daily in order to post
Client account information and redeposit decisioned transactions. Special
instructions defined by Client are stored and applied to exception Items. Client
is responsible for setting up special instructions so incoming Items can be
pre-decisioned according to the Client’s requirements. 2.9.3 Client may use this
Service to: (i) generate advices or transactions that can be posted directly to
Client’s core processing system via an interface; (ii) present a Return Item
using RCK; (iii) view, report on and make chargeback or redeposit decisions on
return Items, return image Items, and RCK Items; (iv) make decisions on
exception Items, create and post G/L settlement entries, make
Bank-of-First-Deposit determinations, create an electronic outgoing return cash
letter, and create and post G/L settlement entries; (v) track and process
“on-us” Items and foreign Items for collection; and (vi) enter, assign, and
track research and adjustment requests initiated by Customers; (vii) generate
transactions to attempt an Item; (viii) generate chargeback notices; and (ix)
generate service fees to be posted to Customer accounts. 2.10 EEX Services –
Intentionally Omitted. 3. Timeframes and Hours of Operation. Client shall timely
provide inclearing, unencoded and pre-encoded Items to FIS each Business Day in
accordance with the Specifications. FIS shall provide Client with the Service in
accordance with the processing schedule and service levels set forth in Exhibits
A and B, respectively.



--------------------------------------------------------------------------------



 
[fiscontract2094.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 83 EXHIBIT
A Processing Times Requirement Item Time Client Delivery Over-the-Counter Items
(Physical) Monday through Friday 50% by 1600 (3 hrs prior to final deadline if
adjusted) 100% by 1800 Inclearing Items (Physical) Monday through Friday RCPC
Items by 0930 City Items by 1330 Over-the-Counter Items (Images) Monday through
Friday 50% by 1800 (2 hrs prior to final deadline if adjusted) 100% by 2000
Inclearing Items (Images) Monday through Friday by 1330 File Transmission
Over-the-Counter Transmission by FIS Tuesday through Thursday 2400 Monday (or
day following holiday) 0100 Friday 0200 Inclearing Transmission by FIS Monday
through Friday 2200 Memo Posted Item File by FIS Monday through Friday 1400
Statement Print Text File Transmission(s) Completed by Client First Business Day
following Statement Cycle Date 0400 Statement Reconciliation File
Transmission(s) Completed by Client – Image Statement Only First Business Day
following Statement Cycle Date 0400 Exception Item File Transmission Completed
by Client Next Calendar Day 0230 Return Item File Transmission by Client Monday
through Friday 1300 Miscellaneous Print File Transmission(s) Completed by Client
Ten (10) Business Days before a Statement Cycle Date 0400 Image Item Export
Transmission by FIS Monday through Friday 0600 Image Cash Letter Transmission by
FIS Monday through Friday 2200 Same Day Settlement Same Day Settlement
Adjustments Business Day of Presentment – Monday through Friday 1430 Same Day
Settlement Adjustments Documentation Available for Pick-Up by Client Business
Day of Presentment – Monday through Friday 1800 Image Archive Available Next
Calendar Day 0730 Return Items Return Item Cash Letter Available for Pick- Up
Monday through Friday 2359 Large Item Return Notifications Monday through Friday
2359 Large Item Return Notification Report Next Business Day– Monday through
Friday by 0730



--------------------------------------------------------------------------------



 
[fiscontract2095.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 84
Available for Pick-Up by Client Exception Items Exception Items Available for
Pickup by Client Next Business Day Monday through Friday by 0730 Print Print
Available for Pickup by Client Next Business Day – Monday through Friday by 0730
Outgoing Cash Letter Availability Physical Outgoing Cash Letters Available for
pickup by Client Monday through Thursday 2000 Friday 2130 Processing Times may
be adjusted upon mutual agreement. The times shown are: (1) are displayed in
military time; (2) based on a Business Day unless otherwise noted; and (3)
stated in the local time of the applicable FIS processing center.



--------------------------------------------------------------------------------



 
[fiscontract2096.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 85 EXHIBIT
B Service Levels Item Prerequisites Service Level Measurement Inclearing Image
Capture and Inclearing Image Correction and Balancing Inclearing Items are
presented in the industry standard format of: - not greater than 250-300 Items
per batch and - listing for each bundle and - Item order matching listing and -
one (1) cash letter summary listing per sending endpoint. Inclearing Items are
delivered to FIS in accordance with Exhibit A Processing Times. FIS will
initiate the transmission of the Inclearing Item Posting File to Client’s Data
Processing Services Provider or FIS’s core system, as appropriate, in accordance
with the Exhibit A, Processing Times, not missing the deadline more than twice
in each month. Failure to initiate the Inclearings Item Posting File
transmission by the applicable deadline is not considered a violation of the
service level unless Client’s Data Processing Services Provider or FIS’s core
system is unable to post the Inclearing Item Posting File in a timely manner.
FIS daily transmission report. Late transmissions reported for review,
validation and tracking. Over the Counter Image Capture and Over the Counter
Correction and Balancing (Shall also apply to Branch Capture Xpress Services)
Over-the-Counter Items are presented in a clean and orderly fashion. Pre-encoded
Items are presented in the industry standard format of: - not greater than
250-300 Items per batch and - listing for each bundle and - Item order matching
listing All items oriented in the same direction Single in separate bundles, if
FIS is providing Proof Encoding services to Client. Over-the-Counter Items are
delivered to FIS in accordance with Exhibit A Processing Times. The MICR reject
rate for pre-encoded Items will not exceed one and one half percent (1.5%) of
the total pre-encoded Item volume. FIS will initiate the transmission of the
Over-the-Counter Item Posting File to Client’s Data Processing Services Provider
or FIS’s core system, as appropriate, according to Exhibit A, Processing Times,
not missing the deadline more than twice in each month’s Business Day’s
processing. Failure to initiate the Over-the-Counter Item Posting File
transmission by the applicable deadline is not considered to be a performance
standard Occurrence unless Client’s Data Processing Services Provider or FIS’s
core system, as appropriate, is unable to post the Over- the-Counter Item
Posting File in a timely manner. Availability of outgoing cash letter Items each
Business Day in accordance with the Agreed Processing Times, not missing the
deadline more than twice each month. FIS daily transmission report. Late
transmissions reported for review, validation and tracking. Image/Truncated
Render Delivery of printed statements, image match file and statement fine sort
file in accordance with Exhibit A Processing Ninety-five percent (95%) of non-
Crippled DDA Statements that can be machine-rendered will be rendered and bear a
postmark date not exceeding three (3) Business Days after the Monthly statement
volume. Monthly report of statement activity maintained by FIS.



--------------------------------------------------------------------------------



 
[fiscontract2097.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 86 Item
Prerequisites Service Level Measurement Times. Inserts are available ten (10)
Business Days prior to insertion; must be of a size, format and quality
acceptable to FIS. Business Day upon which FIS receives the statement file for
non-month-end statements and four (4) Business Days for month-end statements,
not missing the deadline more than twice each month. Outgoing Returns Qualified
(paper or electronic) Complete Return Item data file transmission from Client’s
Data Processing Services Provider or FIS’s core system, as appropriate, has been
received by FIS by Exhibit A Processing Times. On-time release of Return Item
cash letter within time frames required by applicable law, not missing the
deadline more than once each month. FIS daily transmission log. Monthly Return
Item volume. Client maintained log of late Return Items volume. Late Return
Items reported for review, validation and tracking. Large Items Returns and
Notification Complete Return Item data file transmission from Client’s Data
Processing Services Provider or FIS’s core system, as appropriate, has been
received by Exhibit A Processing Times. On-time electronic notification of
dishonored Items of two thousand five hundred dollars ($2,500.00) or more within
time frames required by law, not missing the deadline more than once each month.
FIS daily transmission log. Monthly large Items notification volume. Client
maintained log of late large Item notifications volume. Late large Item
notifications reported for review, validation and tracking. On-line Image
Archive Meeting Inclearing Image Capture prerequisites. Meeting Over-the-Counter
Image Capture prerequisites. Available each Business Day by Exhibit A Processing
Times, for archived image Items, not missing the deadline more than twice each
month. FIS daily on-line reports. Client reported instances for which archived
image Item access was late. Fraud Prevention FIS will run update cycle each
Business Day Updated files will be ready for Client’s review by 8 a.m. local
time each Business Day Signature Verification FIS will run update cycle each
Business Day Updated files will be ready for Client’s review by 8 a.m. local
time each Business Day Positive Pay Client’s Customers must complete the
Pay-no-Pay Item Decision Process by Noon local time each Business Day Files will
be electronically distributed to Client’s FIS will utilize each Customer issue
file during the prime pass capture process and then transmit the result to
Positive Pay for Client’s Customer review and processing by 8 a.m. local time
each Business Day



--------------------------------------------------------------------------------



 
[fiscontract2098.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 87 Item
Prerequisites Service Level Measurement Customers by 1700 local time each
Business Day Item Images will remain on the local system until Client removes
them. The length of time will depend upon the volume of Items and the storage
capacity of the system.



--------------------------------------------------------------------------------



 
[fiscontract2099.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 88 PAYMENT
MANAGER SERVICES ADDENDUM 1. Introduction. INDEPENDENT BANK CORP. of Rockland,
MA (“Client”) engages FIS to provide money movement services through its online
platform. Client may select one or more of the available services as further
described in the attached supplement(s) and the pricing attachment
(“Service(s)”) using its Payment Manager software and systems (“System”), in
accordance with this Payment Manager Services Addendum (“Addendum”). This
Addendum is a part of the Information Technology Services Agreement described on
the Order Form to which this Addendum is attached (“Agreement”), and capitalized
words not otherwise defined herein have the meaning set forth in the Agreement.
The General Terms apply to the Services provided pursuant to this Addendum. 2.
Commencement. 2.1 FIS, in consultation with Client, will develop a detailed,
customized plan (the “Implementation Plan”) for implementing the Service for
Client (the “Implementation”). The Implementation Plan will include: (i) a
description of the tasks to be performed for the Implementation; (ii) allocation
of responsibility for each of such tasks; and (iii) the schedule on which each
task is to be performed. The Implementation Plan project leaders for each party
shall regularly communicate on the progress of the Implementation, the
feasibility of the Implementation dates specified in the Implementation Plan,
and such other matters which may affect the smooth transition of the Service.
Client agrees to maintain an adequate staff of persons who are knowledgeable
about the banking, data processing and information technology systems currently
used by Client. Client further agrees to provide such services and to perform
such obligations as are specified as Client's responsibility in the
Implementation Plan and as necessary for Client to timely and adequately meet
the scheduled dates set forth therein. Each party shall cooperate fully with all
reasonable requests of the other party made necessary to effect the
Implementation in a timely and efficient manner. The Implementation Plan may be
amended by mutual agreement of the parties. FIS and Client will each provide a
team of qualified individuals to assist in the Implementation effort. The
anticipated team and description of their responsibilities is set forth in the
Implementation Plan. 3. Access to the Services. 3.1 FIS shall provide Services
to customers who have been enrolled in one or more of the Services by Client
pursuant to its enrollment agreement (“Customer”). Client agrees that FIS is
under no obligation to provide any person with access to the Service unless and
until Client has provided FIS with all information and documentation required by
FIS for Customer set-up. 3.2 If Client is not an FIS Core Services customer,
Client shall establish connectivity to the Service through the use of
application programming interfaces used in server to server communications (“Web
Services”). Client will be deemed non-compliant with access requirements if Web
Services are used for Customer interactions that are not approved by FIS during
the Implementation of the Services. Non- compliance may result in FIS denying
access to the Service. Client is not allowed to integrate the Service with any
third party without FIS’s prior written consent. FIS is under no obligation to
provide any third party with access to the Service unless and until Client has
provided FIS with all information and documentation request by FIS. 3.3 FIS may
introduce an updated version(s) of its Web Services (“New Version”) from time to
time. FIS will announce any New Version according to FIS’s development release
and communication standards. FIS will support the version of the Service in
production immediately preceding the New Version (“Prior Version”) for a period
of up to twenty-four (24) months after the introduction of the New Version. The
Prior Version shall be considered to be retired twenty-four (24) months after
the introduction of the New Version. FIS reserves the right to retire a Prior
Version before the end of the twenty-four (24) month support period if the Prior
Version causes any system stability or security issues that cannot be remedied
by other means. FIS will notify Client six (6) months prior to the Prior
Version’s retirement date with the details required for Client to update the New
Version. Client’s failure to update to the New Version prior to the retirement
of the Prior Version may disrupt Client’s ability to make the Services available
to its Customers. In the event Client has not updated to the New Version prior
to the communicated retirement date of the Prior Version, FIS may discontinue
providing the Services to Client. 4. Service. 4.1 Branded Payment Manager User
Interface. Client may elect to receive the Service through a branded instance of
the Payment Manager user interface (“Branded User Interface”). The Branded User
Interface will be



--------------------------------------------------------------------------------



 
[fiscontract2100.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 89 created
and maintained by FIS and contain the design and logos of the Client and the
specific functionality of the Service described in the attached supplement and
pricing attachments. 4.2 Payment Processing. FIS agrees to execute the delivery
of all payments as instructed by Customers in good standing unless one or more
of the following conditions occur: (1) erroneous or incomplete information is
provided by the Customer; (2) a payee cannot or will not accept a payment
delivered by FIS; (3) the payment is suspected of being fraudulent; or (4) the
payee is a suspected blocked entity. FIS may process payments using the
Automated Clearing House (“ACH”). In doing so, FIS acts as Client’s third-party
service provider and is not itself an “Originator,” “ODFI,” or “RDFI” (as
defined under National Automated Clearing House Association (“NACHA”) rules).
FIS may remit payments using checks drawn on its or its affiliate’s clearing
account, and may set an expiration date for such checks. FIS may also remit
payments using checks drawn on the Customer’s designated account. The funds
transferred to or held by FIS from time to time to fund bill payments are held
by FIS in trust as custodian only and on behalf of the applicable Customers.
Such funds shall be segregated from the assets of FIS, but FIS shall have no
obligation to invest such funds, or otherwise make such funds productive, for
the benefit of any other party to the transaction, or to account to any other
party for any earnings on such funds, and FIS’s sole duties shall be as set
forth in this Addendum. 4.3 FIS shall have the right to remit, stop, cancel, and
manage payments and ACH re-issuance and returns as deemed most reasonable by
FIS, and FIS may cancel payments, or block any Customer from initiating
additional payments, in FIS’s reasonable discretion. Client authorizes FIS to
contact payees and Customers with respect to payments processed by FIS for the
purpose of resolving payment issues. Payments to unlawful Internet gambling
sites through the Service are prohibited and may be blocked by FIS. FIS may
contact Customers in the process of recovering payment errors. If FIS is unable
to retrieve the funds from the payee and the Customer received benefit of the
payment, FIS may seek reimbursement from the Customer. 4.4 Payment Settlement.
The settlement account shall be each Customer’s designated funding account for
all transactions. FIS shall charge the designated settlement account(s) for
amounts owed to settle payments processed by FIS. 4.5 FIS shall have the right
to suspension of all money movement activity if Client fails to comply with
money transmitter licensing requirements. 4.6 Transaction Limits. Unless
otherwise set forth in a Supplement to this Addendum, there is a limit for
customer payments (the “Transaction Limit”) of ten thousand dollars ($10,000)
per transaction and a daily limit for aggregate daily transactions by a Customer
(the “Daily Limit”) of twenty thousand dollars ($20,000) per Customer per day.
Transactions are subject to maximum limits. As part of the implementation,
Client shall set default limits for single transactions and daily limits in
writing and is responsible for all transactions. 4.7 Prohibited Payments.
Payments to unlawful Internet gambling sites, payments to or at the direction of
government agencies, organization and institution, and payments made in response
to a court-directed payment plan are prohibited and may be blocked by FIS.
Client shall be responsible to FIS for the full amount of any such payments, and
for any losses associated with any such payments processed by FIS hereunder. 4.8
Fraud Monitoring Services. FIS shall provide Fraud Monitoring Services to Client
in a standard environment, using its fraud detection platform. FIS will monitor
Client’s transactions and use commercially reasonable efforts to identify
potential fraudulent activity. 4.8.1 In relation to the Fraud Monitoring
Service, FIS disclaims all liability to Client for, and Client shall indemnify
and hold FIS harmless from, any and all demands, claims, actions, losses,
damages, liabilities, costs, and expenses, including reasonable fees and
expenses of counsel, arising in connection with any of the following: (a) any
occurrence of fraud in connection with use of the Service; (b) the application
of a low risk score when a transaction was actually fraudulent; (c) the
application of a high risk score which results in blocking use of a transaction
which is not involved in fraudulent activity; (d) any failure by FIS to decline
a fraudulent transaction or to notify Client or Customer of a fraudulent
transaction; (e) any decline of a non- fraudulent transaction; and (f) system
downtime 4.9 Tier 1 Customer Service. 4.9.1 Tier 1 Customer Service provides
assistance for Customer inquiries on a variety of bill payment related questions
through a dedicated phone number. Customer inquiries can include assisting with
presentment and/or payment verification or status, stop payments, blocked
accounts, and specific “How To” questions related to the Service used. All calls
received are handled within a shared environment.



--------------------------------------------------------------------------------



 
[fiscontract2101.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 90 4.9.2
The standard hours of operation for Tier 1 Customer Service are twenty four (24)
hours a day, seven (7) days a week excluding the following holidays: New Year’s
Day, Easter, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day. On these holidays, the FIS customer care center will close at
11:00 p.m. CT the night before the holiday and will reopen at 11:00 p.m. CT the
day of the holiday. 4.10 If Client purchases the “Advanced Login Authentication”
or “BeB Approval Out-of-Band Authentication” (“Authentication Services”)
Service, the following subsections apply: 4.10.1 The following terms apply to
any Out-of-Band Authentication Services provided by FIS: (i) The Out-of-Band
Authentication requires that accurate Customer phone numbers are available for
the Out-of-Band Authentication. Client is solely responsible for providing
accurate Customer phone numbers. FIS shall have no obligation to audit, check or
verify Customer phone numbers. (ii) Client shall (a) have a legitimate business
purpose for any use of the Out-of-Band Authentication; (b) obtain permission
from Customers for the use of the Customer phone number and other contact
information in connection with Client's use of the Out-of-Band Authentication;
and (c) be responsible for providing all appropriate privacy or other notices to
Customers including, without limitation, notices that the Out-of-Band
Authentication may cause Customers to incur phone or SMS related charges. 4.10.2
In connection with the provision of Authentication Services, FIS may provide to
Client, software, technology, and/or services that FIS procures from a third
party (“Third Party Contribution”). FIS agrees to pass on to Client, to the
extent permitted, any right of Client to be defended and/or indemnified by such
third party against any claim, action, proceeding, damages, or liability based
on or resulting from any Third Party Contribution, upon Client's express written
request, provided, however, that, notwithstanding anything herein, FIS does not
assume or accept any liability or responsibility, and shall not be liable or
obligated, for any obligation, liability or claim arising from or related to, in
whole or in part or in any combination with any software, technology, and/or
services, any Third Party Contribution or any use or application thereof,
including, without limitation, under indemnification and defense provisions of
the Agreement. 5. Risk and Liability Management. 5.1 Client is responsible for
its decisions regarding its business liability including but not limited to
credit losses, fraud losses, counterfeit losses, and fees and fines for
non-compliance with laws, regulations, or applicable rules. FIS will provide
Client with certain reports, including management reports, but Client is
responsible for reviewing, monitoring, and acting upon information in such
reports to address its potential losses, fines and fees. 5.2 Client is solely
and exclusively responsible for verifying each Customer’s identity, and for
contracting with, and managing the relationship with, Customers using the
Service, and obtaining all necessary Customer authorization to provide the
Service. As between Client and FIS, any use of the Service shall be “Authorized
Use” provided that FIS will cancel or disable any Customer promptly following
notification to do so from Client. 5.3 Client will indemnify FIS from, defend
FIS against, and hold FIS harmless from claims arising from (i) Client’s failure
to verify any Customer’s identity; (ii) any Customer’s use of or inability to
use the Service, specifically including any Customer’s claim for economic loss
or damages arising from the Customer’s use of the Service; (iii) transactions
effected with a lost, stolen, counterfeit, or misused log-in ID and/or password;
or (iv) actions taken by FIS in accordance with a Customer’s instruction. 5.4
Client shall, upon FIS’s demand, immediately pay to FIS any settlement amount
that FIS is unable to collect from the Customer’s settlement account for any
reason. Client is and shall remain solely and exclusively responsible to FIS for
the entire amount of any payment processed through Authorized Use of the
Service, whether or not the payment was authorized by the Customer. 5.5 Client
is and shall remain solely and exclusively responsible to FIS for the entire
amount of any and all Fraudulent Transactions as defined in Section 7(b). 6.
Compliance. 6.1 Client shall comply with all Laws associated with its use of the
Service, including those relating to ACH transfers, electronic funds transfer,
money transmitting, privacy and direct marketing, regardless of whether Client
uses any forms or other Materials supplied by FIS. Client is solely responsible
for: (i) money transmitting licensing and compliance (ii) any disclosure to its
Customers, including but not limited to privacy and data access, and the terms
and conditions for each Client product or service made available through the
Service;



--------------------------------------------------------------------------------



 
[fiscontract2102.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 91 (iii)
verifying each Customer’s identity, (iv) contracting with, and managing the
relationship with, Customers using the Service, and (v) obtaining all necessary
Customer authorization to provide the Service. 6.2 Client shall pay FIS any fees
associated with furnishing Data and/or output to agencies or other bodies that
regulate Client. 7. Definitions. for purposes of this Addendum and all Services
provided hereunder (a) Transactions shall mean the delivery of a payment through
one of the options made available by Client to its Customers. (b) Fraudulent
Transaction means (a) any delivered payment that was not authorized by the
person whose deposit account the payment is being charged to; or (b) any payment
remitted by the Customer for fraudulent purposes, including but not limited to
any payment from which the Customer or a third party other than the payee
receives the benefit of the payment funds, either directly or from a third
party.



--------------------------------------------------------------------------------



 
[fiscontract2103.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 92 BILL
PAYMENT SERVICES SUPPLEMENT This Supplement (this “Supplement”) sets forth
additional terms and conditions applicable to the Bill Payment Services
(“Service”) provided to INDEPENDENT BANK CORP. of Rockland, MA (“Client”) and is
made a part of and incorporated into the Payment Manager Services Addendum (the
“Addendum”) to the Information Technology Services Agreement (the “Agreement”).
All capitalized words not specifically defined herein have the meaning set forth
in the Addendum or the General Terms. The terms and provisions set forth in this
Supplement modify and supersede all inconsistent terms and provisions set forth
in the Addendum with respect to the subject matter hereof, and except as
modified herein, all other terms and conditions of the Addendum shall remain in
full force and effect. 1. Bill Payment. The Service permits Client’s customers
with United States funding accounts (“Customers”) to schedule payments online to
United States payees. FIS chooses the payment method. The settlement account
shall be the Customer’s designated funding account for all transactions. FIS
shall charge the designated settlement account(s) the amounts owed to settle
payments processed by FIS. 2. Payment Scheduling 2.1 Once an automatic payment
is set up by the End User, FIS will automatically execute payments according to
Customer instructions until the End User cancels or changes those instructions.
2.2 FIS will execute the bill payment instructions according to the End User's
instructions for each manual payment. 3. e-Bill Service. The billing source must
provide FIS with information and authorization necessary for FIS to receive the
bill for processing. The billing source is responsible for the accuracy of
account and other information required for accessing its bills. 4. Account
Administration. Client is responsible for obtaining and maintaining access to
the CST (the “Customer Service Tool”). 5. Conversion. In the event that Client
transfers data from another service provider to FIS to convert Client's
Customers to the System, FIS will not be responsible for any errors, delays, or
problems in providing the Service that arise from the quality, reliability, or
currency of the transferred data, including, without limitation, late fees for
payments that are delayed due to the conversion of inaccurate or outdated payee
data. 6. If Client purchases “Expedited Payment Services”, the following
subsections shall apply: 6.1 Subject to the specifications of Client, Customers
may incur fees for some or all types of Expedited Payments. Fees will be
collected directly from the Customer on behalf of Client as a separate
transaction to the Customer’s funding account, and will be initiated upon
receipt of the Expedited Payment request. If FIS’s ACH debit to a Customer’s
account for the convenience fee is returned to FIS unpaid, or FIS is otherwise
unable to collect the convenience fee from a Customer, then Client is solely
responsible for further collection of the fee. FIS will settle with Client on a
monthly basis for the total of Expedited Payment convenience fees collected
throughout the month. If FIS has settled with Client for a convenience fee which
was later determined to be uncollectible, Client will reimburse FIS. 6.2
Expedited Payments are available for a limited number of payees. Availability of
Expedited Payment options will be limited based on biller capabilities, time of
day, payment delivery mechanisms and other factors. Expedited overnight checks
will be unavailable for delivery to PO Box addresses or locations in AK, HI, or
any foreign or U.S. territory outside of the contiguous 48 states and District
of Columbia. The Customer is responsible for entering and verifying any address
for overnight check payments to ensure it is correct and is specified as a valid
overnight package address by the biller. 6.3 Due to the inherent need to
expedite the payment, payment instructions will be completed immediately upon
submission of a request from a Customer. The Customer will not have the ability
to edit or cancel the payment instruction after he has confirmed the payment
request.



--------------------------------------------------------------------------------



 
[fiscontract2104.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 93 PAYMENT
MANAGER SERVICE LEVELS 1. GENERAL PROVISIONS 1.1 Definitions. In addition to the
terms defined in Section 2 of this Exhibit, the following terms have the
following meanings and shall be equally applicable to the singular and plural
forms: (A) “Availability” shall mean the time when the network, database and
other elements of the Service under direct FIS control are: (i) available to
Client and Customers, (ii) are responsive to remote inquiries, and (iii)
functioning normally in all other material respects as defined in each
description of each service level (“Service Level”) set forth in this Exhibit.
(B) “Business Day” shall mean each Monday through Friday except holidays
recognized by the Federal Reserve Bank of Chicago. (C) “Emergency Maintenance”
shall mean cases in which an emergency outage was deemed necessary by FIS and
that outage occurred outside of the System Maintenance Window. (D) “Final
Resolution” shall mean the status of a payment research case, in which FIS has
confirmed that the payee has posted the payment, funds have been refunded to the
Customer, or the payment has been reissued to the correct payee, as applicable.
Additionally, Final Resolution will include situations where FIS has notated and
routed the case back to Client for additional information, authorization or at
Client’s request, or FIS has provided the payee with proof of payment
documentation necessary for the payee to correctly post the payment to the
Customer's account at the payee. (E) “Handle” shall mean the status of items
fully brought to resolution and items that require more information from the
Customer (via Client) or payee before claim can be brought to resolution. (F)
“Scheduled Downtime” shall mean any period of non-Availability due to scheduled
maintenance as set forth in each description of each Service Level set forth in
this Service Level Exhibit and other maintenance periods agreed to in writing in
advance by the parties. (G) “Scheduled Hours of Availability” shall mean the
period of time during which Availability is measured for a given Service Level
as set forth in each applicable description of each Service Level set forth in
this Service Level Exhibit. (H) “Service Level Failure” occurs whenever FIS
fails to meet a Service Level. FIS shall be excused for a Service Level Failure
to the extent the Service Level Failure is attributable to an event of force
majeure or acts or omissions of Client. (I) “System Maintenance Window” shall
mean scheduled outages for which FIS needs to perform regular, technical
maintenance. The System Maintenance Window is Sundays between 2:00 a.m. and 6:00
a.m. CT except once a month where FIS may use an extended System Maintenance
Window for the purposes of major infrastructure or application upgrades. The
Service may be down during the System Maintenance Window. 1.2 Reporting On
Service Levels (A) Except as otherwise expressly provided in this Service Level
Exhibit, all Service Levels shall be measured consistently on a calendar month
basis. No later than thirty (30) days following the end of each month, FIS shall
provide Client with a monthly performance report for the Services, which report
shall include its performance with respect to each of the Service Levels,
including: (i) FIS’s performance against, and calculations with respect to, each
Service Level during the preceding month and prior months; and (ii) Service
Level Failures occurring during the preceding month. Such measurement,
monitoring and reporting shall permit Client to verify compliance with the
Service Levels. (B) FIS shall promptly investigate, assemble, and preserve
pertinent information with respect to reporting on the causes of performance
related failures associated with Service Levels, including performing and taking
appropriate preventive measures to prevent recurrence. In addition, FIS shall
provide Client with communications as soon as reasonably practicable with
respect to issues that impact or could reasonably be expected to impact Client.
FIS shall use



--------------------------------------------------------------------------------



 
[fiscontract2105.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 94
commercially reasonable efforts to minimize recurrences of such failures for
which it is responsible. Client shall use reasonable efforts to correct and
minimize the recurrence of problems for which Client is responsible. FIS shall
use commercially reasonable efforts to resolve all problems and requests within
the scope of Services notwithstanding whether any Service Level has or has not
been met, and shall notify Client promptly of any such unresolved issues known
to it. 1.3. Additions or Modifications to Service Levels (A) Replacement
Systems. In the event that any applicable system or function used by FIS to
provide a Service is replaced during the term by a comparable system or
function, the Service Level shall, to the extent reasonably practicable, be
defined during the first sixty (60) days of operation of such replacement system
or function, provided that such Service Level shall be established at a level
intended to achieve performance at least the same as or better than performance
under the Service Level associated with the replaced system or function. (B)
Documentation of Changes. Any additions or modifications to Service Levels shall
be documented in a written amendment to this Exhibit. 2. SERVICE LEVELS 2.1.
Payment Manager Availability Service Level. FIS shall make access to the Service
available twenty- four (24) hours a day, seven (7) days per week, less: (i) the
System Maintenance Window and (ii) excusable downtime resulting from events
beyond FIS’s reasonable control (the “Availability Period”). The Service Level
for Payment Manager Availability is ninety-nine percent (99.5%) during the
Availability Period, measured monthly, based on a system wide average. 2.1.1
Availability Service Level Credit. In the event that FIS fails to meet the
Payment Manager Availability Service Level for a period of two (2) consecutive
months, Client shall be entitled to receive a credit in accordance with the
following schedule as liquidated damages and not as a penalty, with the credit
being calculated on the basis of the monthly service charge for the affected
Services for the second consecutive month in which FIS failed to reach the
required Service Level.   2.2. Customer Care Center (Tier One) Service Level. If
applicable, FIS shall answer eighty-five percent (85%) of inbound calls received
each month within thirty (30) seconds, measured monthly within the shared
environment. The monthly average abandoned call rate shall not exceed five
percent (5%) of all incoming calls (does not include calls answered by an
automated response unit) within the shared environment. The abandon rate refers
to how many callers hang up before speaking with an agent. The standard hours of
operation for the FIS customer care center shall be twenty four (24) hours a
day, seven (7) days a week excluding the following holidays: New Years Day,
Easter, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day. On these holidays, the FIS customer care center will close at
11:00 p.m. CT the night before the holiday and will reopen at 11:00 p.m. CT the
day of the holiday. 2.3. Standard Payment Research Service Levels (A) FIS shall
begin resolution of Client or Customer initiated research within three (3)
Business Days, ninety-seven and five-tenths percent (97.5%) of the time and will
reach Final Resolution within forty-five (45) calendar days, ninety-seven and
five-tenths percent (97.5%) of the time, after the initial contact to FIS
Customer Service by Client or Customer, during normal business hours, during the
calendar month, within the shared environment. Service Level Credit >99.5%
*****% >99.25% and <99.5% *****% >99.0% and <99.25% *****% <99.0% *****%



--------------------------------------------------------------------------------



 
[fiscontract2106.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 95 (B)
Payment research investigations will be accepted as early as five (5) Business
Days from the date the payment is remitted by FIS (“Payment Processing Date”)
for electronic payments and eight (8) Business Days from the payment file cut
date for payments made by check. Any payment research investigations received
before the lead times stated in the prior sentence will not be included in the
Service Level calculations. 2.4. Escalated Payment Research Service Level. FIS
shall Handle all claims that Client opens in an escalated status (only available
for mortgage or insurance payments) within one (1) Business Day after the
initial Customer contact ninety percent (90%) of the time. The Escalated Payment
Research Service Level is measured by calendar month, within the shared
environment. 3. Payment Guarantee FIS will bear responsibility for any late
payment related charges up to Fifty Dollars ($50.00) should a payment post after
the Payment Date or Payment Delivery Date (defined below), provided that the
payment was scheduled and the payee information was maintained in accordance
with the guidelines described below. Reason for Late Payment Responsibilities
for Paying Late Charges/Penalties FIS Client or Customer Not Sent as Scheduled X
Incorrect Information Supplied by FIS X U.S. Mail or Overnight Carrier Delay X
Delay by payee X Intervention by Client X Incorrect Entry by Client X Scheduled
Incorrect Number of Days before Due Date X Scheduled Incorrectly X Incorrect
Information Supplied by Customer X For purposes of this Section 3, certain terms
are defined as follows: “Payment Date” is the date that Client or Customer
requests that a payment be completed. “Payment Due Date” is the date on which a
payment is due, as set by the applicable payee, or if such day is not a Business
Day, the most recent Business Day preceding such date. “Payment Delivery Date”
is either (i) the date disclosed by FIS as the date on which the payment will be
delivered to the payee, or (ii) the date determined according to the lead days
and cut-off times required for the applicable payee. In the event that FIS is
responsible for a late charge according to the above chart, FIS will reimburse
any payee-imposed late fees, up to $50.00, incurred by any Customer provided
that the (i) Payment Date occurs at least one day prior to the Payment Due Date;
or (ii) Payment Delivery Date occurs at least one day prior to the Payment Due
Date. Notwithstanding the foregoing, FIS will not reimburse any amount of late
fees in connection with court ordered payments, payments to government entities,
internet gambling sites, or any other payment that violates state or federal
laws or regulations. FIS reserves the right to require proof of payment of any
late fee by a Customer prior to reimbursing Client or the Customer.



--------------------------------------------------------------------------------



 
[fiscontract2107.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 96 PRINT,
MAIL AND MESSAGING SERVICES ADDENDUM 1. Introduction. INDEPENDENT BANK CORP. of
Rockland, MA (“Client”) engages FIS to provide its print and mail services
indicated in the pricing attachment (“Service(s)”) in accordance with this
Print, Mail and Messaging Services Addendum (“Addendum”). This Addendum is a
part of the Information Technology Services Agreement described on the signature
page to which this Addendum is attached (“Agreement”), and capitalized words not
otherwise defined herein have the meaning set forth in the Agreement. The
General Terms apply to the Services provided pursuant to this Addendum. 2. Data.
2.1 FIS shall store Item Data on electronic media for a period of no more than
ninety (90) days following processing. Except to the extent that FIS has agreed
to retain copies of Data provided, Client shall maintain a copy of all Data
submitted to FIS (whether directly or through a third party) to permit
reconstruction if ever required. Client assumes all risk and expense associated
with Data reconstruction, except for those expenses incurred as a direct
consequence of FIS’s material breach of this Addendum. If Data reconstruction is
ever required, the parties must mutually agree on a schedule for that
reconstruction. 2.2 Client will ensure all Items and other documents or media
which FIS may be required to process under this Addendum are in a format
acceptable to FIS and contain, in machine readable form, the Data and
information required by FIS, and validate that appropriate personnel of Client
are properly trained to utilize these Services. 3. Services. 3.1 FIS shall
follow procedures and time schedules it deems appropriate to timely print and
mail Client’s documents on a periodic basis in accordance with the Service Level
Agreements entered into in connection herewith. FIS shall print and mail
documents pursuant to the frequency schedule agreed by the parties, but in no
event later than one (1) day after the date agreed to by the parties. FIS shall
be responsible for supplying all materials for printing and mailing, except that
Client shall be responsible for reimbursing FIS for all Client printing and
mailing materials remaining in inventory upon termination of this Addendum. 3.2
If Client purchases the “Premium Messaging with Web-based Message Management”
Service, the following subsections apply: 3.2.1 FIS shall provide Client with
premium messaging services with message management access via URL (“Premium
Messaging with Web-Based Message Management”) for certain document types which
are printed and mailed by FIS. Message content must be entered into web-based
messaging application and received by FIS at least five (5) business days before
the document cycle date in which the content will be used. FIS will test the
content and notify Client via email within two (2) business days of Client’s
submission with its test results. In order for message content to be included in
a document cycle, it must be in final form two (2) business days before the
document cycle date in which the content will be used. 3.2.2 Client is solely
responsible for the message content, including, without limitation; (i) the
accuracy, completeness, compliance, and layout of any content provided; (ii)
Client’s rights to use such content. Client will not provide any content which
(a) is obscene, threatening, malicious, libelous, or otherwise objectionable in
any manner, (b) violates applicable Laws or any international law or regulation,
(c) infringes upon the proprietary rights of any third party, or (d) otherwise
exposes FIS to civil or criminal liability. 3.3 If Client purchases the “Message
Programming Services” Service, the following subsections apply: 3.3.1 Premium
Messaging is required in order for Client to receive Message Programming
Services. 3.3.2 FIS shall provide Client with message programming services
(“Message Programming Services”) for certain document types which are printed
and mailed by FIS. Message content must be received by FIS at least ten (10)
business days before the document cycle date in which the content will be used.
FIS will program and test the content and notify Client via email within five
(5) business days of Client’s submission with its test results. In order for
message content to be included in a document cycle, it must be in final form two
(2) business days before the document cycle date in which the content will be
used. 3.3.3 The provisions of subsection 3.2.2 also apply to Message Programming
Services. 3.4 If Client purchases the “Document Campaign Management” Service,
the following subsections apply:



--------------------------------------------------------------------------------



 
[fiscontract2108.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 97 3.4.1
Premium Messaging is required in order for Client to receive Document Campaign
Management. 3.4.2 The provisions of subsection 3.2.2 also apply to Document
Campaign Management. 3.5 If Client purchases the “Tax Statement Processing
Services” Service, the following subsections apply: 3.5.1 FIS shall follow
procedures and time schedules it deems appropriate to timely process Client’s
tax statements in accordance with the Specifications. FIS shall print and mail
documents pursuant to the frequency schedule agreed by the parties. FIS shall be
responsible for supplying all materials for printing and mailing. 3.5.2 If FIS
provides core processing services to Client, the IRS statement print files will
be transmitted via secure Internet FTP or secure FIS communications network from
FIS’s core system to its data center for printing; otherwise, Client shall
transmit the IRS statement files to FIS by the date that is mutually agreed to
by both parties hereto. 3.5.3 FIS will: (i) separate “no print” and “no mail”
exception tax statements; (ii) create sequence/tracking numbers and add them to
the address block for quality control and audit purposes; (iii) balance the
number of (a) records received in the file, (b) laser printed statements, and
(c) page-counts; and (v) fold, insert and meter the tax statements. 3.5.4
Postage fees are in addition to the fees set forth in the pricing attachment and
will be charged at the lowest United States Postal Service automation rates
available and applicable. All mail pieces that do not have a standardized
address will be charged at the standard full postage rate and not at the
applicable automation rate. Rejects resulting from incorrect addresses may be
mailed at higher non-automation postage rates. 4. Timeframes and Hours of
Operation. Except for those holidays recognized by the U.S. Federal Reserve
Bank, FIS will operate on the following days of the week: (i) non month-end, non
quarter-end, non year-end on Monday through Friday: and (ii) month-end,
quarter-end, year-end on Monday through Saturday. 5. Limitation of Liability. In
lieu of Section 11.1 of the General Terms, FIS’s sole obligation under this
Addendum shall be to correct errors or deficiencies in the Service. In the case
of loss or destruction of Client Data, FIS’s liability is limited to
reprocessing such input Data if commercially reasonable, and/or replacement of
the actual media on which the Data was stored. Reruns necessitated by incorrect
input media or incorrect data format submitted by Client to FIS will be charged
to Client by FIS at regular processing charges. FIS’ liability for loss or
destruction of Client Data shall be limited pursuant to Section 16.5 of the
General Terms and Conditions. 6. Service Levels. 6.1 Turnaround Time. Except as
otherwise set forth above, the statement/document print text files shall be
transmitted to FIS the first business day following the statement/document cycle
date by 6:00 a.m. CT. Such statements/documents will be processed, printed,
folded, inserted and delivered to the U.S. Post Office within the next one (1)
to three (3) U.S. Postal Service automated mail acceptance days from the time
such file(s) are received by FIS. U.S. Postal Service automated mail acceptance
days do not include Saturdays, Sundays or U.S. Government holidays. The business
day in which the approved statement or notice files are received by 6:00 a.m. CT
is considered day zero. The next business day after the statement or notice
files are received is considered day one. 6.2 Service Level Credit. In the event
that any of the statements/documents are mailed more than two (2) days late due
solely to the fault of FIS, Client may request and will be entitled to receive a
processing credit equal to ***** percent (*****%) of that month’s computer
processing, laser printing, folding, inserting, mail preparation and postal
presorting charges (“Processing Charge”) for such late statements/documents for
each business day that FIS is late in mailing such statements/documents. In no
event shall the total of any such credits exceed that month’s total Processing
Charge. In no event shall Client receive a service level credit for printing
errors and a credit for late statements/documents for the same occurrence. Any
such credit shall be Client’s sole and exclusive remedy. The service level
credits described in this section shall not apply during the first sixty (60)
days following the Commencement Date. 6.3 Exceptions to Service Levels. Client
acknowledges and understands that no service level credit shall be granted to
Client, if and to the extent that, at any time: (i) Client breaches or fails to
perform its obligations under this Addendum or the General Terms; (ii)
processing occurs from a FIS recovery facility as a result of a disaster; or
(iii) any Force Majeure event occurs.



--------------------------------------------------------------------------------



 
[fiscontract2109.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 98 6.4 In
the event that there are three (3) or more months during any rolling twelve (12)
month period in which the monthly System Availability falls below ninety-four
percent (94%), in addition to the aforesaid performance credit, as applicable,
Client shall have the right to terminate the Print, Mail and Messaging Addendum.



--------------------------------------------------------------------------------



 
[fiscontract2110.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 99
SOFTWARE LICENSE AND MAINTENANCE ADDENDUM 1. Introduction. INDEPENDENT BANK
CORP. of Rockland, MA (“Client”) engages FIS and its affiliates to (i) license
the software and/or interfaces indicated in the pricing attachment and the
Software supplements (“Supplements”) that are not otherwise identified in the
Horizon Software License and Maintenance Addendum, if any (collectively,
“Software”) and/or (ii) provide the maintenance services (“Maintenance”) in
accordance with this Software License and Maintenance Addendum (“Addendum”) for
the Software. This Addendum is a part of the Information Technology Services
Agreement described on the signature page to which this Addendum is attached
(“Agreement”), and capitalized words not otherwise defined herein have the
meaning set forth in the Agreement. The General Terms apply to the Services
provided pursuant to this Addendum. 2. License Term. Unless otherwise terminated
as provided for in the General Terms or as may be set forth herein, the
license(s) granted herein shall remain in effect for a period of ninety-nine
(99) years following the Effective Date, provided however, licenses for FIS
Document Management (f/k/a AccountFolio), BankerInsight, BankTEL, TellerElite,
TellerInsight, Vision, TRIPS™ Software, HORIZON Data Vaulting, Horizon 360BI,
and/or any Loan Vantage™ products, and any other Software if so identified in a
Supplement or pricing attachment, shall not be for a period of ninety-nine (99)
years but shall be valid only for the term applicable to Maintenance. 3.
Commencement. 3.1 For Software not in production as of the Effective Date, the
“Commencement Date” for Software is the earlier of: (i) the date the Software is
delivered to Client; (ii) in the event FIS provides implementation and/or data
conversion services, the date the Software is first installed and available for
Client’s use in a production environment; or (iii) the commencement date agreed
upon by the parties in writing. In the event that there is a dispute over the
Commencement Date and the parties are unable to mutually agree upon a
Commencement Date after reasonable discussion, the Commencement Date shall be
deemed to be the one (1) month anniversary of the Effective Date of this
Addendum (or the one (1) month anniversary of the Effective Date of any
amendment hereto for additional Software licensed by Client after the Effective
Date). If the Commencement Date for Software is delayed for (a) more than ninety
(90) days after the Effective Date (or sixty (60) days after the agreed upon
Commencement Date for a denovo client); (b) ninety (90) days after the Effective
Date of any amendment to this Addendum for additional Software; or (c) any
reason beyond FIS’s control, then: FIS may suspend delivery and/or
implementation of the Software and Client shall pay any associated one-time fees
and Maintenance fees through the balance of the term applicable to Maintenance.
The Commencement Date may be rescheduled to a mutually agreed date upon request.
3.2 Client shall dedicate sufficient resources, including the assignment of
adequate personnel, to implement the Software no more than one hundred eighty
(180) days following the Effective Date (or such other date mutually agreed upon
by the parties). 3.3 Except to the extent FIS has agreed to be responsible for
the delivery of the Data, Client shall timely deliver any Data or other
information necessary to implement the Software in an electronic form and format
approved by FIS. Client is solely responsible for timely procuring any
information or cooperation required from its Customers and suppliers in order to
implement the Software. 4. License. Subject to Client’s payment of all
applicable license fees, FIS (or if applicable, one or more of its affiliated
companies) grants Client a limited, non-exclusive, and non-transferable right
and license, during the time period specified above under Section 2 above or as
otherwise set forth in any pricing attachment or Supplement, to use and/or
access a single copy of the object code of the Software solely: (i) in
accordance with the terms and restrictions of this Addendum; (ii) on the
equipment identified in the implementation specifications if it is a Specified
CPU License; (iii) at the site of initial installation (“Site”) if the license
of such Software is stated in the pricing attachment or Supplement to be a “Site
License;” (iv) on the prescribed number of individual workstations at a Client
facility if the license of such Software it is stated in the pricing attachment
or Supplement to be “Seat License;” (v) at an unlimited number of individual
workstations located at a Client facility if the license of such Software is
stated in the pricing attachment or Supplement to be an “Enterprise License;”
and (vi) for its own internal business purpose. Client shall prepare its
equipment and site for installation of the Software in accordance with the
Specifications. Client may change its equipment or site only with FIS’s prior
written consent, which shall not be unreasonably withheld. 5. Acceptance. Client
is solely responsible for independently determining if the Software meets its
needs and requirements. Client shall verify that the Software complies with the
Specifications within thirty (30) days of its delivery. Client shall have
conclusively accepted the Software if Client: (i) fails to give FIS written
notice of any



--------------------------------------------------------------------------------



 
[fiscontract2111.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 100
material non-conformity with the Specifications (“Defect”), which notice details
such Defect, during that thirty (30) day period (or within ten (10) days
following FIS’s correction of the last reported Defect); or (ii) uses the
Software to process data for production purposes. 6. Use of Software. Client
shall not directly or indirectly: (i) lease, rent, assign, sublicense, transfer,
disclose, provide, sell, market, distribute, reproduce, or copy Software, except
solely for any copying that is necessarily incidental to a permitted use of the
Software hereunder or expressly permitted below in this Section 6; (ii) use or
allow Software to be used or operated by, or for the benefit of, any third
party, including any direct or indirect subsidiary or affiliate, or any
successor or parent company; (iii) use Software in the operation of a service
bureau; (iv) reverse engineer, decompile, disassemble, or otherwise attempt to
derive the source code for the Software; or (v) modify, adapt, alter, translate
or create derivative works from or otherwise alter the Software. Client may make
a single copy of the Software in machine-readable form for disaster recovery and
general backup purposes. That copy may be installed on a backup server or system
for use solely when approved equipment is inoperable or unusable. Only one (1)
copy of Software may be utilized for production purposes. 7. Rights. The license
granted to Client hereunder does not assign, transfer, convey or grant any
rights, title, interest, lien, or encumbrance of any kind, express or implied,
to any system, assembly, circuit, combination, method or process of which the
Software is a component, all of which are reserved. Client shall keep the
Software free and clear of any claim, lien or encumbrance, and any act by Client
purporting to create such a claim, lien or encumbrance shall be void from its
inception. 8. Exclusive Control. Software shall remain under the exclusive
control and custody of Client at all times, and Client shall keep it in a secure
place under appropriate access and use restrictions. Client shall immediately
notify FIS of any possession or use of Software not specifically authorized by
FIS. 9. Modifications. All modifications, customizations, improvements,
upgrades, updates, corrections, enhancements and changes made or relating to,
and any derivative work from, any part of the Software (“Modifications”) shall
be owned solely and exclusively by FIS regardless of who created them or the
medium of expression. Client shall have no right to make Modifications for any
purpose. Client shall have a non-exclusive, non-transferable, and royalty-free
license to use such Modifications that are provided by FIS to Client in
performance of the Agreement solely for Client’s own benefit in accordance with
the license of the Software. Notwithstanding the foregoing, Client irrevocably
assigns, transfers, and conveys to FIS all of Client's right, title, and
interest in any Modifications, including, without limitation, all rights of
patent, copyright, trade secret, know- how, and other intellectual property and
proprietary rights therein, thereto, or covering same. Client shall execute any
appropriate documents and take any action reasonably requested by FIS in order
to perfect FIS’s ownership in the Modifications. This Addendum does not limit or
restrict FIS from developing or marketing the Software or any Modifications, or
any similar programs, materials or information, free of any compensation,
accounting, attribution, notice or consent obligation to Client. 10. Warranty.
FIS warrants that the Software will be free of Defects for a period of five (5)
business days following its acceptance (“Warranty Period”). If a Defect occurs
during the Warranty Period, FIS shall, at its discretion and as its sole
obligation, either: (i) correct the Defect or replace the Software; or (ii)
terminate the license for the applicable Software and refund the fee paid for
such license. During the Warranty Period, FIS shall provide support (“Support”)
consisting of telephone access to: (a) a program control center that will
receive reports of Defects during normal business hours (8:30 a.m. to 5:00 p.m.,
ET, Monday through Friday, excluding any holiday recognized by the U.S. Federal
Reserve Board); and (b) an emergency U.S. answering service available at all
times (24/7) for reporting Defects that cause a complete system failure. FIS
will endeavor to respond to any emergency call within two (2) hours after that
call is received. FIS may also provide on-site technical assistance at Client's
request at its then-current rates. 11. Maintenance and Support. Unless
specifically set forth in a pricing attachment or Supplement, FIS is under no
obligation to provide, and Client is under no obligation to purchase,
Maintenance. Maintenance shall fall within the definition of “Service” as such
term is used in the General Terms and elsewhere in the Agreement. If Client
elects to receive and FIS agrees to provide Maintenance, and the associated fees
are current and fully paid, FIS shall provide Maintenance consisting of the: (i)
provision of Support; (ii) correction of covered Defects reported by Client; and
(iii) periodic provision of Modifications made generally available at no
additional charge to clients receiving Maintenance (each a “Release”). Releases
do not include: (a) new or replacement products; or (b) new versions of
Software. Client shall continuously maintain Software at the most current or
immediately preceding Release level. FIS will provide Client with a memorandum
explaining the nature of any changes made to Software and any updates to the
corresponding Specifications for each new Release. Client shall be deemed to
have accepted a Release unless it notifies FIS of its rejection within thirty
(30) days following receipt.



--------------------------------------------------------------------------------



 
[fiscontract2112.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 101 12.
Defects. FIS is only responsible for correcting covered Defects that occur
during the Warranty Period or for so long as Client receives Maintenance. FIS
shall make the final determination as to the existence and cause of any Defect.
FIS shall have no obligation to correct Defects unless: (i) Client provides a
written description of the Defect to FIS in sufficient detail, and with
supporting documentation within two (2) business days of when the Defect was
first discovered or reasonably should have been discovered, to enable FIS to
diagnose, and if necessary, recreate it; (ii) Client installs and maintains
connectivity in accordance with the Specifications; (iii) Client reasonably
assists FIS in diagnosing the Defect remotely; (iv) the Defect can be verified
at FIS’s facilities; (v) the Defect could not have been prevented by installing
the most current or immediately preceding Release level; and (vi) Client
performs remedial actions reasonably requested by FIS. FIS shall begin
developing corrections for covered Defects upon verifying their existence, and
shall use reasonable diligence to complete development in a timely manner based
upon their severity and impact on Client’s business. FIS may address minor
Defects that do not materially impact Client’s business or cause unreasonable
disruption in a future Release, and may provide Client with a reasonable “work
around” to minimize the impact on an interim basis. Client shall be solely
responsible for installing any Defect corrections or Releases provided by FIS.
In the event an error or irregularity was not caused by FIS, Client shall pay
FIS its then-current rates for diagnosing the cause. 13. Limitation of
Liability. Except for Losses subject to indemnification under Section 10.2
b(iii), FIS’s obligations under this Addendum constitute Client’s sole and
exclusive remedy for any Defects or FIS’s provision of Software (all risk of
loss having passed to Client upon delivery of the Software). FIS’s total
liability arising out of Software is limited in all cases and in the aggregate:
(i) during the first year following commencement of the license, to the amount
of license fees actually paid by Client; and (ii) after the first year following
commencement of the license, to the amount of any fees paid for Maintenance
during the twelve (12) month period immediately preceding the event giving rise
to the first claim. 14. Source Code Escrow. Upon request, FIS will deposit a
copy of the source code for Software owned by FIS and licensed by Client with
its escrow agent so long as Client pays all associated fees and executes and
delivers all required documentation under FIS’s standard escrow terms. 15.
Audit. Client shall maintain a record of the number and location of all copies
of Software and shall provide FIS with a copy of that record upon request. Such
records may include, but are not limited to, the names, addresses, contact names
and phone numbers of the Software users. Client acknowledges and agrees that FIS
may be obligated under its agreements with third party software licensors, for
software components which are part of or associated with the use of the
Software, to allow such licensors the right to audit FIS’s records for access
and distribution verification. Client consents to FIS’s compliance with its
obligations to its licensors and agrees to cooperate with FIS or its licensors
regarding such audit efforts. 16. Mergers and Acquisitions. At Client’s request
and subject to the assignment provisions in the General Terms, FIS will provide
additional licenses resulting from any merger, acquisition, affiliation or
restructuring (regardless of form) involving Client for fees to be mutually
agreed upon prior to the time Client begins using the Software in the expanded
environment. 17. Termination. 17.1 If Software or Maintenance is terminated by:
(i) FIS prior to the end of its term pursuant to the terms of the Agreement, or
(ii) Client prior to the end of its term (except as otherwise permitted under
the Agreement), Client shall pay FIS, in addition to any other amounts owed,
liquidated damages equal to: (a) fifty percent (50%) of all remaining amounts
owing through the term of this Addendum; (b) any out of pocket expenses directly
incurred by FIS as a consequence of the termination; (c) any credits or
incentives given to Client by FIS on or before the Commencement Date of a
Service; plus (d) any unpaid one-time fees relating to such Software and/or
Maintenance. 17.2 Upon the termination of this Addendum for any reason, the
license(s) granted hereunder shall immediately cease to exist. Client will
promptly discontinue all use of the Software, permanently erase all copies of
the Software on any and all computers, data carriers or other medium directly or
indirectly in the possession or under the control of Client, and return to FIS
or irretrievably destroy all other copies of the Software and all related FIS
Confidential Information on tangible media in Client’s direct or indirect
possession or control, and certify in writing to FIS within sixty (60) days of
the date of termination that it has fully complied with these requirements. FIS
will likewise return to Client or destroy all copies of related Client
Confidential Information on tangible media in FIS’s possession or control and
certify in writing to Client that it has fully complied with these requirements.



--------------------------------------------------------------------------------



 
[fiscontract2113.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 102
FINANCIAL ACCOUNTING SUITE powered by BANKTEL SYSTEMS SOFTWARE SUPPLEMENT To the
Software License and Maintenance Addendum This Financial Accounting Suite
powered by BankTEL Systems Software Supplement (this “Supplement”) sets forth
additional terms and conditions applicable to the Software and Maintenance to
INDEPENDENT BANK CORP. of Rockland, MA (“Client”) and is made a part of and
incorporated into the Software License and Maintenance Addendum (the
“Addendum”). All capitalized words not specifically defined herein have the
meaning set forth in the Addendum. The terms and provisions set forth in this
Supplement modify and supersede all inconsistent terms and provisions set forth
in the Addendum with respect to the subject matter hereof, and except as
modified herein, all other term and conditions of the Addendum shall remain in
full force and effect. 1. Software Products. Client is granted a license to the
FIS Financial Accounting Suite powered by BankTEL Systems software (“Software”)
in accordance with the terms and conditions provided herein. 2. Additional
Services. 2.1 To facilitate expedient and effective installation of Software,
BankTEL Systems shall coordinate and conduct Software implementation with
Client. 2.2 All End-User Training shall be provided by BankTEL Systems. 2.3 Tier
I and Tier II Customer Service shall be performed by BankTEL Systems. 2.4 All
Maintenance and support of the Software shall be performed by BankTEL Systems.
2.5 Upon termination of this Supplement and the License granted herein, BankTEL
Systems shall provide Client and any Software User deconversion services at the
then-current rates for such services. 2.6 Client Responsibilities. Client shall:
Provide such equipment as may be necessary to install Software and immediately
implement all Software releases. Failure of Client to install any Software
Release shall relieve FIS and BankTEL Systems of any responsibility or liability
for any improper operation or malfunction of Software resulting from Client’s
failure to install and operate the most current Software release.



--------------------------------------------------------------------------------



 
[fiscontract2114.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 103 XPRESS
DEPOSIT SERVICES ADDENDUM 1. Introduction. INDEPENDENT BANK CORP. of Rockland,
MA (“Client”) engages FIS to provide check deposit imaging through its Xpress
Deposit remote deposit system indicated in the pricing attachment (“Service(s)”)
which allows enrolled End Users (defined below) to scan checks for deposit using
TWAIN- compliant scanners and FIS certified smart phones in accordance with this
Xpress Deposit Services Addendum (“Addendum”). This Addendum is a part of the
Information Technology Services Agreement described on the signature page to
which this Addendum is attached (“Agreement”), and capitalized words not
otherwise defined herein have the meaning set forth in the Agreement. The
General Terms apply to the Services provided pursuant to this Addendum. 2.
Services. 2.1 FIS will set up and provide access to and use of the Xpress
Deposit system for servicing Client’s customers (“End Users”), and follow
procedures and time schedules it deems appropriate to timely provide the
Service. FIS will use commercially reasonable efforts to brand Xpress Deposit
with Client’s logo and colors and Client hereby grants FIS a non-exclusive,
limited license to use certain of its service marks and trademarks (if any)
solely in connection with the Service. FIS will, upon Client’s request, provide
scanners at its then-current prices, which will capture images of paper checks,
substitute checks (image replacement documents or IRDs), and accompanying data,
if any, meeting the requirements of the Check Clearing for the 21st Century Act
(“Check 21”) presented to End Users on which is recorded information evidencing
withdrawals from or drafts against demand deposit accounts or other checking
accounts drawn on U.S. financial institutions (“Check(s)”) in their digital
representations (“Check Images”) and enable review and keying of magnetic ink
character recognition (“MICR”) data by Client. 2.2 The Xpress Deposit system
will (i) support FIS-certified smart phones and TWAIN-compliant and other FIS
certified scanners connected via a secure Internet connection; (ii) process
captured Check Images and enable review, keying of the MICR data and other data
by Customers, and approval of deposits by Client; (iii) convert Check Images to
an X9.37-formatted file (electronic cash letter file that contains image data)
or ACH electronic transaction; (iv) provide access to archived Check Images for
twenty-four (24) months; and (v) provide access to then-standard reports. 2.3
Client shall restrict usage of Xpress Deposit to its stated purpose and execute
a written agreement with each of its End Users using the Service that is
consistent with this Addendum. Each End User agreement shall, at a minimum, set
forth: (i) the obligations of each End User to comply with applicable Check 21
and ACH rules and federal and state laws, rules and regulations and (ii) a
disaster recovery procedure administered by Client that allows End Users an
alternative method to deposit Checks in the event of equipment failure,
telecommunications failure or outages and other system problems that may arise.
Client shall not make any commitment to an End User that exceeds or conflicts
with the commitments made by FIS to Client pursuant to this Addendum or any
warranties or representations on behalf of FIS. 2.4 Client shall have sole
responsibility for installing, training and supporting its End Users using the
Service and for informing its End Users in writing that use of the Service is
dependent on broadband Internet connectivity, and that End Users are responsible
for trouble shooting Internet connectivity issues with Internet Service
Providers (ISPs). Client shall adhere to FIS recommendations regarding
procedures, scanners, other hardware, software, minimum specifications, and
telecommunications. Client shall be solely responsible for obtaining
FIS-approved communications equipment or services necessary for Client’s and End
Users’ use of the Service in accordance with the Specifications. Client’s or End
Users’ failure to maintain the communications equipment or services may result
in Service failures and/or additional fees. Client shall have sole
responsibility for ensuring its End Users properly endorse and submit Check
Images and other data and submit the Check Images to FIS by the deadline for
processing on the same day. Client shall direct FIS to submit Check Images for
collection using one of the FIS-certified methods as specified in the pricing
attachment. 2.5 Client acknowledges that the Service does not detect fraudulent
Checks nor does FIS indemnify Client against any claims including those filed
under Check 21 or ACH rules and regulations. Client acknowledges and agrees that
use of Xpress Deposit will not eliminate the risk or exposure that is inherent
in Client’s check processing services. Client agrees to accept full
responsibility for the payment of all Checks processed using the Service. 2.6
WITH RESPECT TO COMPUTER HARDWARE AND SOFTWARE SUPPLIED BY THIRD PARTIES AND
USED IN CONJUNCTION WITH THE SERVICE UNDER THIS XPRESS DEPOSIT ADDENDUM, FIS



--------------------------------------------------------------------------------



 
[fiscontract2115.jpg]
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED EID: 2685  PLID: 248707   
**FISApprovedDocuSignForm** Prepared for: Independent Bank Corp. Page 104 DOES
NOT MAKE ANY REPRESENTATION OR WARRANTY WHATSOEVER ABOUT THEIR PERFORMANCE OR
LEGAL OR REGULATORY COMPLIANCE, AND FIS SPECIFICALLY DISCLAIMS ALL IMPLIED
WARRANTIES INCLUDING MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. Client
acknowledges that FIS has no duty or responsibility to modify any such
third-party product, except to the extent that the vendor thereof has such a
duty or responsibility to modify such product pursuant to the applicable
agreement between FIS and such vendor. 2.7 If Client purchases an “Advanced
Authentication Service” (“Authentication Services”), the following subsections
apply: 2.7.1 The following terms apply to any Out-of-Band Authentication
Services provided by FIS: (i) The Out-of-Band Authentication requires that
accurate End User phone numbers are available for the Out-of-Band
Authentication. Client is solely responsible for providing accurate End User
phone numbers. FIS shall have no obligation to audit, check or verify End User
phone numbers. (ii) Client shall (a) have a legitimate business purpose for any
use of the Out-of-Band Authentication; (b) obtain permission from End Users for
the use of the End User phone number and other contact information in connection
with Client's use of the Out-of-Band Authentication; and (c) be responsible for
providing all appropriate privacy or other notices to End Users including,
without limitation, notices that the Out-of-Band Authentication may cause End
Users to incur phone or sms related charges. 2.7.2 In connection with the
provision of Authentication Services, FIS may provide to Client, software,
technology, and/or services that FIS procures from a third party (“Third Party
Contribution”). FIS agrees to pass on to Client, to the extent permitted, any
right of Client to be defended and/or indemnified by such third party against
any claim, action, proceeding, damages, or liability based on or resulting from
any Third Party Contribution, upon Client's express written request, provided,
however, that, notwithstanding anything herein, FIS does not assume or accept
any liability or responsibility, and shall not be liable or obligated, for any
obligation, liability or claim arising from or related to, in whole or in part
or in any combination with any software, technology, and/or services, any Third
Party Contribution or any use or application thereof, including, without
limitation, under indemnification and defense provisions of the Agreement. 3.
Timeframes and Hours of Operation. FIS will provide Client and its End Users
with access to the Service 24x7, and Client with telephone support between the
hours of 8:00 a.m. through 10:00 p.m. ET, provided however, that FIS reserves
the right to suspend availability of the Service for brief periods of time for
purposes of maintenance. FIS will use reasonable efforts to notify Client in
advance of any scheduled maintenance and will use reasonable efforts to: (i)
limit the number of hours of scheduled maintenance each month; and (ii) schedule
maintenance during off-peak usage. Notwithstanding the foregoing, FIS is not
responsible for the inability of Client or End Users to access the Service due
to difficulties or problems beyond the reasonable control of FIS. FIS will
provide telephone support to End Users for an additional fee as set forth in the
pricing attachment. 4. Training. FIS shall provide up to two (2) business days
of remote installation training to Client. Additional remote or on-site training
will be provided at FIS’s then-current rates, if requested by Client. Training
for Client’s End Users is available at FIS’s then-current rates. 5. Fees. Client
shall pay FIS its then-current fees for providing any archived Checks after this
Addendum is terminated. All fees shall be settled or paid in accordance with the
General Terms.



--------------------------------------------------------------------------------



 
[fiscontract2116.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
1 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED   
Certain portions of this exhibit, marked with {****}, have been omitted based upon a request submitted to the SEC for confidential treatment of certain non‐public information contained herein.  The non‐public information has been filed with the SEC as part of the request for confidential treatment  
INVESTMENT SUMMARY   Description Monthly/Occurrence Investment One Time
Investment Total HORIZON Products and Services Investment $******** $********
Total HORIZON Standard Third Party Interface Investment $******** $********
Total HORIZON Business Continuity Services Investment $******** $******** Total
FIS Regulatory Solutions Investment $******** $******** Total BankTEL Financial
Suite Investment $******** $******** Total Item Processing Investment $********
$******** Total Item Processing - Ancillary Capture Products Investment
$******** $******** Total EFT Processing Investment $******** $******** Total
Payment Manager (Consumer) Investment $******** $******** Total Payment Manager
(Business) Investment $******** $******** Total Remittance Processing Investment
$******** $******** Total FIS Output Solutions - eDelivery Services Investment
$******** $******** Total FIS Output Solutions Investment $******** $********
Total Decision Solutions Investment $******** $********   Total FIS Investment
$******** $********   Assumptions Regarding Overall Product Offering:   1. All
software is tested on the standard minimum desktop configuration as outlined by
Microsoft Corporation. 2. All PC products will be installed on each workstation
(if needed) by Client personnel. 3. Browser based applications are certified on
the latest version of Internet Explorer.   Assumptions Regarding Overall Fee
Schedule:   1. All stated fees subject to annual price adjustments pursuant to
the Agreement. 2. Disclosed Asset size is $6,103,000,000 as of April 2014. 3.
All travel and travel related expenses are not included with any of the products
outlined above. They will be invoiced on a pass-through basis. 4. Pricing
subject to change if any assumptions are not valid as stated in this Attachment.
5. Tax and Shipping Charges are not included as part of this pricing. 6.
Additional Services not listed in this pricing agreement with any of the
products outlined above are available at then current rates. 7. Additional
implementation fees, which are not included in this proposal, may be applicable
for a Holding Company. 8. Third Party fees are not included in this proposal and
are the responsibility of the Client. 9. Volumes for all product offerings
listed in this Pricing Attachment are estimates only and will be billed based on
the actual usage. 10. Pass through fees are not included in FIS pricing but may
be included (pass thru) on the FIS invoice. 11. Network services are not
included in this Attachment. If needed, a separate fee schedule may be
generated.



--------------------------------------------------------------------------------



 
[fiscontract2117.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
2 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       HORIZON Products
and Services    Description Monthly Investment License/Implementation 1 = Yes or
Estimated Volume Monthly Maint Fee   Monthly Investment One Time License
Investment One Time Impl Investment CornerStone Production Server (1 LPAR/Region
Incuded) ********* $******** $******** ********* ********* HORIZON Data Vaulting
(iSeries Package) (CPU License) ********* $******** $******** *********
********* Includes: -********* -********* -********* -********* -*********
-********* Data Vault Stored Volume (Graduated) 0000 - 0010 Gigabytes *********
$******** $******** ********* ********* 0011 - 0015 Gigabytes *********
$******** $******** ********* ********* 0016 - 0025 Gigabytes *********
$******** $******** ********* ********* 0026 - 0050 Gigabytes *********
$******** $******** ********* ********* 0051 - 0100 Gigabytes *********
$******** $******** ********* ********* 0101 - 0150 Gigabytes *********
$******** $******** ********* ********* 0151 - 0200 Gigabytes *********
$******** $******** ********* ********* 0201 - 0250 Gigabytes *********
$******** $******** ********* ********* 0251 - 0300 Gigabytes *********
$******** $******** ********* ********* 0301 - 0400 Gigabytes *********
$******** $******** ********* *********   Total HORIZON Products and Services
$******** $******** $********   Assumptions Regarding HORIZON Products and
Services:   1. Monthly pricing includes an average unit fee discount of
*********% (may vary based on required minimum). 2. CornerStone maintenance is
performed on a semi-annual basis and includes: environment review, performance
review, and installation of IBM program temporary fixes. 3. All HORIZON Data
Vaulting Software sold separately which include Support and Maintenance. After
the initial maintenance period Client will be billed maintenance annually at
then current rates. 4. Communications between the local vault and the WAN vault
is via Internet. Client provides sufficient Internet bandwidth to transmit
backups to the base vault or funds a separate, non-Internet, network connection.
5. Any hardware or appliance utilized in conjunction with software or service is
quoted separately either via sales order or separate line item.



--------------------------------------------------------------------------------



 
[fiscontract2118.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
3 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       HORIZON Standard
Third Party Interface Offerings    Description Monthly Investment Impl
Investment 1 = Yes or Estimated Volume Monthly Maint Fee   Monthly Investment
One Time FIS Investment One Time Third Party Investment Interfaces EFT Card
Instant Issuance - Harland Card@Once (Single Bank) ********** $*********
$********* ********** *********   Total HORIZON Standard Third Party Interface
Offerings $********* $********** ******   Assumptions Regarding HORIZON Standard
Third Party Interface Offerings:   1. All other services (e.g. new interfaces,
one-time programming) will be quoted on a time and materials basis. 2. All
monthly fees are for host interface and maintenance support. Communication fees
(if applicable) are not included in this proposal and will be priced separately.
3. One-time Third Party fees are estimates and subject to change due to final
pricing by third party and are the responsibility of the client. 4. License and
Maintenance Fees for all other products are the responsibility of the Client. 5.
Third Party Interface Installation fees are an estimated cost based on Standard
Third Party Interface, actual charges may vary after further analysis of
specifications. 6. Third Party software installation is the responsibility of
the Client. 7. All General Ledger transactions generated by third party products
(e.g., Accounts Payable, Fixed Assets, etc.) must use the alternate transaction
entry functionality within the Integrated Transaction Processing system (iTP).
iTP is a standard system within the HORIZON Banking System.



--------------------------------------------------------------------------------



 
[fiscontract2119.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
4 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       HORIZON Business
Continuity Services    Description Monthly Investment Impl Investment 1 = Yes or
Estimated Volume Monthly Unit Fee   Monthly Investment One Time Impl Fee Total
Impl Investment Recovery Service - IBM Power System Recovery HORIZON Open
Accounts (Static) 0 - 10,000 **********- $********* $********* **********-
**********- 10,001 - 20,000 **********- $********* $********* **********-
**********- 20,001 - 30,000 **********- $********* $********* **********-
**********- 30,001 - 40,000 **********- $********* $********* **********-
**********- 40,001 - 50,000 **********- $********* $********* **********-
**********- 50,001 - 100,000 **********- $********* $********* **********-
**********- 100,001 - 150,000 **********- $********* $********* **********-
**********- 150,001 - 200,000 **********- $********* $********* **********-
**********- 200,001 - 250,000 **********- $********* $********* **********-
**********- 250,001 - 300,000 **********- $********* $********* **********-
**********- 300,001 and Over **********- $********* $********* **********-
**********- Includes: - Full recovery of iSeries hardware including IBM
operating System and any FIS iSeries based Software - Comparable Tape Drives -
Laser printer and line printer - Operator (1) Console - Four (4) Workstations
with access to iSeries, Internet, and standard Microsoft Office applications -
Optional access FedLine Advantage - 2 day(s) of 8 hours each of annual exercise
period increments. Remote testing available for no additional fees.   Total
HORIZON Business Continuity Services Offerings $********** $**********  
Miscellaneous Fees Declaration Fees - HORIZON Core (Per Declaration) $**********
Daily Usage Fees - Hot Site $********** Daily Usage Fees - Cold Site $**********
Daily Additional Exercise Periods Usage Fees - HORIZON Core $**********  
Assumptions Regarding HORIZON Business Continuity Services:   1. Monthly pricing
includes an average unit fee discount of *****% (may vary based on required
minimum). 2. Additional Exercise Periods must be scheduled at the time annual
exercise is scheduled. 3. Primary Hot Site will be located in Orlando, Florida.
4. Service includes a Windows server managed by FIS for Served Windows Client
and the integrated Deposit Origination (iDO) Merge Server (if applicable) at the
recovery location. A TCP/IP connection from the Client site to the recovery
location is a pre-requisite.



--------------------------------------------------------------------------------



 
[fiscontract2120.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
5 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       FIS Regulatory
Solutions    Description Monthly Investment License/Implementation 1 = Yes or
Estimated Volume Monthly Maint Fee   Monthly Investment One Time License
Investment One Time Impl Investment FIS Regulatory Solutions (Enterprise
License) CallReporter Premier - Core Report ********* $******* $*******
********* ********* Y9 Reporter ********* $******* $******* ********* *********
FIS Regulatory Advisory Services Compliance Advisory Subscription *********
$******* $******* ********* *********   Total Reporting $******* $*******
$*******   Miscellaneous Fee Schedule FIS Regulatory Solutions Shipping (Per
Item/Per Update) $*******   Assumptions Regarding FIS Regulatory Solutions:   1.
FIS Regulatory Solutions Products and Services will be billed separately on an
annual basis. 2. FIS Regulatory Solutions are priced as a down-load solution. If
Client chooses a disc to be mailed will be subject to Shipping and Handling
fees, per disc, per update. 3. Use of CDARS or CETO reports may be included in
setup at no additional charge. 4. Vinning Sparks Bond Accounting System report
may be included in setup at no additional charge for use with TimeSaver Premier
to import data to Schedule RC-B. 5. A separate agreement for Partnership
Solutions such as: Competitive Brief, Digital Compliance, BankersGPS or RiskGPS
will need to be signed with the 3rd party vendor. 6. Compliance Advisory
Subscription is limited to 3 individual users within each institution per
contract.



--------------------------------------------------------------------------------



 
[fiscontract2121.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
6 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       BankTEL Financial
Suite    Description Monthly Investment License/Implementation 1 = Yes or
Estimated Volume Monthly Maint Fee   Monthly Investment One Time License
Investment One Time Impl Investment BankTEL Financial Suite (Seat License)
Accounts Payable - 2 Users (2 Included) - 2 License(s) Previously Purchased
******* $******* $******* ******* ******* Additional Products Accounts Payable -
.NET Invoice Approval (IA) ******* $******* $******* ******* *******   Total
BankTEL Financial Suite Offerings $******* $******* $*******   Miscellaneous
Fees BankTEL Financial Suite Additional Licenses (Per User) $******* Data
Conversion (Per System) ******* Additional On-Site or Web Based Installation and
Training (Per Day) $*******   Assumptions Regarding BankTEL Financial Suite:  
1. The BankTEL Financial Suite Setup Fee includes *******Company, and *******
days of On-Site Installation and Training. 2. Licenses for Accounts Payable are
concurrent users and can be shared. 3. BankTEL Financial Suite products
maintenance fee includes: Internet updates, telephone support, enhancements and
updates. 4. Data Conversions for each BankTEL Financial Suite product includes
standard Excel import templates.



--------------------------------------------------------------------------------



 
[fiscontract2122.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
7 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       FIS Item Processing
   Description Monthly Processing Investment 1 = Yes or Estimated Volume   Unit
Monthly Unit Fee Monthly Investment Capture Services Over-the-Counter Image
Correction and Balancing - First 500,000 Items (Graduated) ******* *******
$******* $******* Over-the-Counter Image Correction and Balancing - 500,001 -
1,000,000 Items ******* ******* $******* $******* Over-the-Counter Image
Correction and Balancing - 1,000,001 - 4,500,000 Items ******* ******* $*******
$******* Over-the-Counter Image Correction and Balancing - Greater than
4,500,000 Items ******* ******* $******* $******* Inclearing Image Correction
and Balancing - First 500,000 Items (Graduated) ******* ******* $*******
$******* Inclearing Image Correction and Balancing - 500,001 - 1,000,000 Items
******* ******* $******* $******* Inclearing Image Correction and Balancing -
1,000,001 - 4,500,000 Items ******* ******* $******* $******* Inclearing Image
Correction and Balancing - Greater than 4,500,000 Items ******* ******* $*******
$******* CAR/LAR Recognition ******* ******* $******* $******* CAR/LAR Reject
Reentry ******* ******* $******* $******* Balancing Adjustment ******* *******
$******* $******* Additional Cash Letter Endpoints ******* ******* $*******
$******* Back Office Services Outgoing Returns - Qualified (Paper or Electronic)
******* ******* $******* $******* Incoming Returns (Paper Only) ******* *******
$******* $******* Large Item Return Notification ******* ******* $*******
$******* Expedited Customer Research (Each Group of 6 Users) ******* *******
$******* $******* Image Archive Online Image Archive (7 Year(s)) ******* *******
$******* $******* Image Interface Access ******* ******* $******* $******* CD
Production (Per Media for Bank Customer Use) ******* ******* $******* $*******  
Subtotal Monthly Item Processing Offerings $*********   Image Exchange Outgoing
Image Item Presentment - Endpoint ******* ******* $******* $******* Outgoing
Image Item Presentment - Non-Endpoint ******* ******* $******* $******* Incoming
Image Item Presentment - Endpoint ******* ******* $******* $******* Incoming
Image Item Presentment - Non-Endpoint ******* ******* $******* $*******
Duplicate Item Assessment - Enterprise (Inclearings and Over-The-Counter - 30
Days) ******* ******* $******* $*******   Subtotal Monthly Item Processing -
Image Exchange Offerings $*********   Fraud Prevention Advanced Authentication
Base Fee ******* ******* $********* $********* Advanced Authentication Access
Fee ******* ******* $********* $*********   Subtotal Monthly Item Processing -
Fraud Offerings $*******   Total Monthly Item Processing Offerings $***********



--------------------------------------------------------------------------------



 
[fiscontract2123.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
8 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       FIS Item Processing
   Description One Time Investments 1 = Yes or Estimated Volume   Unit One Time
Unit Fee One Time Investment Summary of One Time Fees CAR/LAR Recognition
********* ********* $******* ********* Additional Cash Letter Endpoints
********* ********* $******* ********* Outgoing Returns - Qualified (Electronic)
********* ********* $******* ********* Online Image Archive (7 Year(s))
********* ********* $******* ********* Image Interface Access *********
********* $******* ********* CD Production (Per Media for Bank Customer Use)
********* ********* $******* ********* Outgoing Image Item Presentment *********
********* $******* ********* Incoming Image Item Presentment ********* *********
$******* ********* Duplicate Item Assessment - Enterprise (Inclearings and
Over-The-Counter - 30 Days) ********* ********* $******* ********* Advanced
Authentication Implementation Fee ********* ********* $******* *********   Total
Item Processing One Time Fees $********   Assumptions Regarding FIS Item
Processing:   1. Standard Minimum Monthly Item Processing Fee of $*********.
(Image Exchange, Disaster Recovery, Teller Elite and Teller Capture are
excluded) 2. Monthly pricing includes an average unit fee discount of *********%
(may vary based on required minimum). 3. If the Financial Institution deconverts
from FIS Item Processing, a deconversion fee of up to $********* would be billed
and would include the coordination of the deconversion, conference calls,
information exchange and removing of all programs from FIS. The fees do not
cover services which include licensed software, deconversion statement drops,
extraction of the images from the check image archive or other tangible requests
made by the client. 4. One Cash Letter Endpoint daily included (paper or
electronic). 5. Workstations may be connected via the Client's TCP/IP wide area
network to the FIS check processing center. 6. Image Exchange services may have
additional one-time and monthly fees depending on interface, transmission, and
telecommunications requirements. 7. FIS will rebill the telecommunication fees
for transmitting and receiving the Image Exchange files for the Client. 8. FIS
will prepare the Federal Reserve Bank Return Item Cash Letter. Couriers, if
applicable, will be the responsibility of the Client. 9. Disclosed Volumes as of
April 2014.   Assumptions Regarding Fraud Services:   1. Additional Input Files
outside standard implementation not listed in this pricing agreement are
available at FIS' then current rates and will be quoted separately. 2.
Interfaces to non-FIS Core and Item Processing applications not listed in this
pricing agreement are available at FIS' then current rates and will be quoted
separately.



--------------------------------------------------------------------------------



 
[fiscontract2124.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
9 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       FIS Item Processing
- Ancillary Capture Products    Description Monthly Processing Investment 1 =
Yes or Estimated Volume   Unit Monthly Unit Fee Monthly Investment Branch
Capture Xpress - Package or Software and Installation Only Offerings (Graduated)
1 - 15 Branches ******** ******** $******** $******** 16 - 30 Branches ********
******** $******** $******** 31 - 60 Branches ******** ******** $********
$******** 61 - 120 Branches ******** ******** $******** $******** Greater than
121 Branches ******** ******** $******** $********   Subtotal Monthly Item
Processing - Branch Capture Xpress $********   Commercial Capture Xpress (CCX) -
Merchant Capture CCX - Base Processing Fee ******** ******** $******** $********
CCX - Merchant Access Fee - First 100 Merchants (Graduated) ******** ********
$******** $******** CCX - Merchant Access Fee - 101 - 250 Merchants ********
******** $******** $******** CCX - Merchant Access Fee - 251 - 500 Merchants
******** ******** $******** $******** CCX - Merchant Access Fee - Greater than
500 Merchants ******** ******** $******** $******** CCX - Transaction Processing
- First 25,000 Items (Graduated) ******** ******** $******** $******** CCX -
Transaction Processing - 25,001 - 100,000 Items ******** ******** $********
$******** CCX - Transaction Processing - Greater than 100,000 Items ********
******** $******** $******** Commercial Capture Xpress (CCX) - Additional
Services CCX - CAR/LAR for End User ******** ******** $******** $******** CCX -
TXN Fee - FIS to print Substitute Checks (IRDs) ******** ******** $********
$******** CCX - TXN Fee - Incoming Electronic Returns ******** ********
$******** $******** CCX - End User (Merchant) FIS Call Center Support ********
******** $******** $******** CCX - ACH File ******** ******** $********
$******** CCX - Advanced Authentication Base Fee ******** ******** $********
$******** CCX - Advanced Authentication Per User Access Fee ******** ********
$******** $******** CCX - Out-of-Band Authentication ******** ******** $********
$******** CCX Plus - Deposited Items Submitted for Balancing ******** ********
$******** $******** CCX Plus - CAR/LAR Reject Re-entry or MICR Line Edits
******** ******** $******** $******** CCX Plus - Balancing Adjustments ********
******** $******** $********   Subtotal Monthly Item Processing - Commercial
Capture Offerings $********  FIS Xpress Deposit (FXD) - Consumer Remote Deposit
Services Base Processing Fee ******** ******** $******** $******** Single Item
Deposits (TWAIN/Flatbed Scanner) - First 100,000 Deposits (Graduated) ********
******** $******** $******** Single Item Deposits (TWAIN/Flatbed Scanner) -
100,001 - 250,000 Deposits ******** ******** $******** $******** Single Item
Deposits (TWAIN/Flatbed Scanner) - 250,001 - 500,000 Deposits ******** ********
$******** $******** Single Item Deposits (TWAIN/Flatbed Scanner) - 500,001 -
1,000,000 Deposits ******** ******** $******** $******** Single Item Deposits
(TWAIN/Flatbed Scanner) - Greater than 1,000,000 Deposits ******** ********
$******** $******** Single Item Deposits (Smart Phone) - First 100,000 Deposits
(Graduated) ******** ******** $******** $******** Single Item Deposits (Smart
Phone) - 100,001 - 250,000 Deposits ******** ******** $******** $******** Single
Item Deposits (Smart Phone) - 250,001 - 500,000 Deposits ******** ********
$******** $******** Single Item Deposits (Smart Phone) - 500,001 - 1,000,000
Deposits ******** ******** $******** $******** Single Item Deposits (Smart
Phone) - Greater than 1,000,000 Deposits ******** ******** $******** $********
Single Item Deposits - First 2,500 Deposits (Graduated) ******** ********
$******** $******** Single Item Deposits - 2,501 - 5,000 Deposits ********
******** $******** $******** Single Item Deposits - 5,001 - 10,000 Deposits
******** ******** $******** $******** Single Item Deposits - Greater than 10,000
Deposits ******** ******** $******** $******** FIS Xpress Deposit (FXD) -
Additional Services Xpress Deposit Plus ******** ******** $******** $********
Advanced Authentication Base Fee ******** ******** $******** $******** Advanced
Authentication Per User Access Fee ******** ******** $******** $******** Single
Sign-on Maintenance and Support ******** ******** $******** $********   Subtotal
Monthly Item Processing - Xpress Deposit Offerings $********  Total Monthly Item
Processing - Ancillary Capture Products Offerings $********



--------------------------------------------------------------------------------



 
[fiscontract2125.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
10 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       FIS Item
Processing - Ancillary Capture Products    Description One Time Investments 1 =
Yes or Estimated Volume   Unit One Time Unit Fee One Time Investment Summary of
One Time Fees Branch Capture Xpress Base Installation (Includes up to 5 On-Site
Installs) ******** ******** $******* $******* Software and Installation Only (90
Previously Purchased) ******** ******** $******* $******* CCX - Base
Implementation Fee ******** ******** $******* $******* CCX - Canon CR-25 CarePak
3 Year (Overnight Depot Unit Exchange) ******** ******** $******* $******* CCX -
Canon CR-55 CarePak 3 Year (Overnight Depot Unit Exchange) ******** ********
$******* $******* CCX - Canon CR-180 CarePak 3 Year (Overnight Depot Unit
Exchange) ******** ******** $******* $******* CCX - CTS LS800 Reader Sorter One
Year (Overnight Depot Unit Exchange) ******** ******** $******* $******* TASQ -
One Year AUE ******** ******** $******* $******* TASQ - Two Year AUE ********
******** $******* $******* TASQ - Three Year AUE ******** ******** $*******
$******* CCX - Advanced Authentication Implementation Fee ******** ********
$******* $******* CCX - Single Sign-on Implementation Fee - FIS Internet Banking
Solutions ******** ******** $******* $******* CCX - Scanner Interface ********
******** $******* $******* CCX - Scanner Installation Support ******** ********
$******* $******* CCX - New User Installation Support (Basic) ******** ********
$******* $******* CCX - New User Installation Support (Advanced) ********
******** $******* $******* CCX - Remote Deposit Capture Demo (Generic) ********
******** $******* $******* Xpress Deposit Base Implementation Fee ********
******** $******* $******* Smart Phone Platform Implementation Services ********
******** $******* $******* Single Item Deposits - First 2,500 Deposits
(Graduated) ******** ******** $******* $******* Single Item Deposits - 2,501 -
5,000 Deposits ******** ******** $******* $******* Advanced Authentication
Implementation Fee ******** ******** $******* $******* Smart Phone Branding
******** ******** $******* $******* MiSnap Mobile Deposit Certification ********
******** $******* $******* Mobile Deposit - Business Implementation ********
******** $******* $*******   Total Item Processing - Ancillary Capture Products
One Time Fees $********   Miscellaneous Fees BCX - Greater than 5 Branches
On-Site Installation (Per Day) $******* CCX - On-Site Installation and Training
Support $******* FXD - On-Site Installation and Training Support $*******  
Assumptions Regarding Branch Capture Xpress (BCX) Services:   1. Monthly pricing
includes an average unit fee discount of ********% (may vary based on required
minimum). 2. Branch Capture Xpress assumes that there is one capture unit per
branch and the capture unit is sized appropriately for the volume. 3. Branch
disaster recovery is the responsibility of the Client. Branch Capture Xpress
requires branch LAN topography to be a minimum of 256KB. 4. Client is
responsible for all branch hardware maintenance. 5. When Capture Scanner unit is
purchased from 3rd party, Client is responsible for supplying scanner interface
software, such as SilverBullet. 6. Branch Capture Xpress Software includes
Branch Capture Xpress Software, Remote Control Software, Scanner Interface
Software, Staging, Installation, and Training. 7. Branch Capture Xpress Package
or Software and Installation Only Offerings qualified rate based on *********
previously purchased device(s).



--------------------------------------------------------------------------------



 
[fiscontract2126.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
11 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       Assumptions
Regarding Commercial Capture Xpress (CCX) Services:   1. Monthly pricing
includes an average unit fee discount of *********% (may vary based on required
minimum). 2. The merchant or business must provide a Commercial Capture Xpress
control workstation; workstation minimum requirements are: 933 Mhz, 256MB RAM,
8MB video, USB 2.0 port, Windows 2000 or XP, Acrobat Reader 5.0 or later
version, Java plug-in 1.4.2 or later version, keyboard, mouse and 17-inch color
monitor. 3. Merchant Access Fee is for a Single Business or Merchant Depositor
with no limit on the number of deposit accounts associated with the Business or
Merchant. 4. Base Implementation Fee includes system set up and testing,
standard branding, standard output file configuration, testing, web-based
training and telephone support by CCX implementation specialist. Additional or
post-implementation training is available, and will be quoted separately. 5. FIS
reserves the right to change our one-time fee quote based on any additional
processing or interface requirements. 6. In-house IRD printing requires use of
FIS-qualified printers, FIS-provided IRD Print Software, forms, and forms
burster or cutter. 7. Transaction processing of deposited items includes online
archival storage of checks for 24 months, and file transmission to Client and/or
one (1) collection agent; collection-related charges are not included and remain
Client's responsibility. 8. On-site installation and training support is
available for an additional fee. Scheduled in advance through FIS' technical
services team. 9. Scanner prices, maintenance options and upgrade options are
subject to change without notice. 10. Client or its end-customer is responsible
for ongoing scanner and printer maintenance and repairs. 11. CCX Scanner
Interface charge includes FIS provided scanner application programming
interface, and applies to scanners purchased from non-FIS sources only. 12.
Basic New User Installation Support includes: - Equipment Setup - Scanning
checks - Balancing - Advance edit - Approving deposits - 1 hour training session
13. Advanced New User Installation Support includes: - Equipment Setup -
Scanning checks - Advance edit - Balancing - Approving deposits - Close Batch
Status Reports - Transactions - Batch Status - Close Batch Status Report - Open
Batches - Updating Batches - Basic Security - Batch Status    - Open Batches -
Updating Batches - Security - Adding users - Reports - Remittance - Payment
Export - 2 hour training session   Assumptions Regarding Xpress Deposit (FXD)
Services:   1. Monthly pricing includes an average unit fee discount of
***********% (may vary based on required minimum). 2. Consumer users must use a
PC workstation that meets FIS' published standard minimum requirements, which
may change from time to time. Consumer users must also have high-speed Internet
access and use a TWAIN-compliant scanner or MICR scanner certified for Xpress
Deposit use. 3. Base Implementation Fee includes system set up and testing,
standard branding, standard output file configuration and testing, web-based
training and telephone support by an Xpress Deposit implementation specialist.
4. Transaction processing of deposited items includes online archival storage of
checks for 24 months and file transmission to Client and/or one (1) collection
agent. Collection-related charges are not included and remain Client's
responsibility. 5. MICR scanner prices, maintenance options and upgrade options
available from FIS are subject to change without notice. 6. MICR scanner prices
(available separately) include FIS provided scanner application programming
interface at no charge. 7. Client or its end-customer is responsible for ongoing
scanner and printer maintenance and repairs. 8. Consumer may make deposits to an
unlimited number of deposit accounts within a single institution. 9. On-site
installation and training support is available for an additional fee and must be
scheduled in advance through FIS' technical services team. 10. FIS reserves the
right to change the one-time fee quote based on any additional processing or
interface requirements.



--------------------------------------------------------------------------------



 
[fiscontract2127.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
12 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       FIS EFT Processing
   Description Monthly Processing Investment 1 = Yes or Estimated Volume   Unit
Monthly Unit Fee Monthly Investment ATM/EFT Network Services Program - Norcross
Base EFT Processing Support ********* ********* $******* $******* PIN-based
Transaction Volumes ********* ********* $******* $******* Surcharged ATM
Transactions ********* ********* $******* $******* Stand-in Transactions
********* ********* $******* $******* TNS Communications Full Service ATM Usage
Fee ********* ********* $******* $******* Full Service Modem Fee *********
********* $******* $******* Cash Dispenser Usage Fee ********* *********
$******* $******* ATM Terminal Support Base ATM Terminal Driving Support
********* ********* $******* $******* Full Service ATM's ********* *********
$******* $******* Cash Dispenser (Dial-Up) ATM's ********* ********* $*******
$******* Electronic Journaling Storage Support ********* ********* $*******
$******* Electronic Journaling Daily Report ********* ********* $*******
$******* Remote Key Management Support ********* ********* $******* $******* ATM
Xpress Image Capture and Delivery ********* ********* $******* $******* Host
Interface - FIS - Realtime ********* ********* $******* $******* Automated
General Ledger Entries ********* ********* $******* $******* Network Monthly
Connection Fees AFFN ********* ********* $******* $******* Allpoint *********
********* $******* $******* AMEX ********* ********* $******* $******* Cirrus
********* ********* $******* $******* CU Here ********* ********* $*******
$******* CU24 ********* ********* $******* $******* Discover ********* *********
$******* $******* Maestro ********* ********* $******* $******* MasterCard
********* ********* $******* $******* MoneyPass ********* ********* $*******
$******* NETS ********* ********* $******* $******* NYCE ********* *********
$******* $******* Plus (Acquirer Only) ********* ********* $******* $*******
Presto! ********* ********* $******* $******* PULSE ********* ********* $*******
$******* Quest ********* ********* $******* $******* Shazam ********* *********
$******* $******* STAR ********* ********* $******* $******* SUM
(Surcharge-Free) ********* ********* $******* $******* VISA ********* *********
$******* $******* ATM/Debit Card Processing Debit Card Base Fee Consumer -
Standard ********* ********* $******* $******* Consumer - Gold *********
********* $******* $******* Business ********* ********* $******* $*******
Consumer - Health Savings Account (HSA) ********* ********* $******* $*******
Card File Residency ********* ********* $******* $******* Signature Based
Authorizations ********* ********* $******* $******* Signature Based Clearing
Items ********* ********* $******* $******* Lost/Stolen Card Service - 24 hr -
800# ********* ********* $******* $******* Debit MasterCard/Visa Check Services
MC SAFE/VISA Fraud Reporting ********* ********* $******* $******* Quarterly
Reporting ********* ********* $******* $******* Association Sponsorship
********* ********* $******* $******* Association Fees (MCBS/VIB/Assessments)
********* ********* $******* $******* Compliance Cardholder Updates (Static) 0 -
7,500 ********* ********* $******* $******* 7,501 and over ********* *********
$******* $******* Download Correction/Modification ********* ********* $*******
$*******   Subtotal Monthly EFT Processing Offerings $************



--------------------------------------------------------------------------------



 
[fiscontract2128.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
13 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       FIS EFT Processing
   Description Monthly Processing Investment 1 = Yes or Estimated Volume   Unit
Monthly Unit Fee Monthly Investment Additional Services Access Charges -
Online/Web User ID's (Static) 0 - 7,500 ********* ********* $******* $*******
7,501 and over ********* ********* $******* $******* Comvelope Service Comvelope
Keys Parts ********* ********* $******* $******* PIN Select/Change Processing
PIN Select/Change at the ATM ********* ********* $******* $******* PIN
Select/Change at IVR ********* ********* $******* $******* Card Activation
Processing Support Cardholders (Static) 0 - 7,500 ********* ********* $*******
$******* 7,501 and over ********* ********* $******* $******* Card Activation
Processing ********* ********* $******* $******* Chargeback Processing Support
Cardholders (Static) 0 - 7,500 ********* ********* $******* $******* 7,501 and
over ********* ********* $******* $******* Chargeback/Adjustments FIS Managed
Chargebacks ********* ********* $******* $******* Standard Case - includes
Chargeback, and Representment ********* ********* $******* $******* Enhanced
Case - includes Arbitrations and Compliance Cases ********* ********* $*******
$******* Retrieval Request ********* ********* $******* $******* Network
Adjustments FIS Submitted Adjustments ********* ********* $******* $*******
Client Submitted Adjustments ********* ********* $******* $*******   Subtotal
Monthly EFT Processing - Additional Services Offerings $*********   Fraud
Services 3-D Secure (Verified by VISA/MasterCard/SecureCode) Per Active Enrolled
Cardholder (Minimum 2,500 Cards) ********* ********* $******* $*******  
Subtotal Monthly EFT Processing - Fraud Services Offerings $**********   Fraud
Monitoring Account File Residency ********* ********* $******* $*******
Transaction Scoring (Pin Based and Signature Based Authorization messages)
********* ********* $******* $******* Case Management ********* *********
$******* $******* Fraud Reporting ********* ********* $******* $******* Name
Matching Transactions ********* ********* $******* $******* Advanced Risk
Blocking Transactions ********* ********* $******* $*******   Subtotal Monthly
EFT Processing - Fraud Offerings $***********   Total Monthly EFT Processing
Offerings $************



--------------------------------------------------------------------------------



 
[fiscontract2129.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
14 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       FIS EFT Processing
   Description One Time Investments 1 = Yes or Estimated Volume   Unit One Time
Unit Fee One Time Investment Summary of Implementation Fees ATM/EFT Network
Services Program ********* ********* $******* $******* Semi - Annual Compliance
Fee (Static) (Per Occurrence) 0 - 7,500 ********* ********* $******* $*******
7,501 and Over ********* ********* $******* $******* ATM Terminal Support - Full
Service ATM's ********* ********* $******* $******* ATM Terminal Support - Cash
Dispenser (Dial-Up) ATM's ********* ********* $******* $******* ATM Terminal
Support - Electronic Journaling Storage Support ********* ********* $*******
$******* ATM Terminal Support - Remote Key Management Support *********
********* $******* $******* Imaged Deposits (Static) 0 - 10 ********* *********
$******* $******* 11 - 50 ********* ********* $******* $******* 51 and Over
********* ********* $******* $******* ATM Xpress Image Capture and Delivery
********* ********* $******* $******* Host Interface - FIS - Realtime *********
********* $******* $******* Network Connection Fees AFFN ********* *********
$******* $******* Allpoint ********* ********* $******* $******* AMEX *********
********* $******* $******* Cirrus ********* ********* $******* $******* CU24
********* ********* $******* $******* Discover ********* ********* $*******
$******* Maestro ********* ********* $******* $******* MasterCard *********
********* $******* $******* MoneyPass ********* ********* $******* $******* NETS
********* ********* $******* $******* NYCE ********* ********* $******* $*******
Plus (Acquirer Only) ********* ********* $******* $******* Presto! *********
********* $******* $******* PULSE ********* ********* $******* $******* Quest
********* ********* $******* $******* Shazam ********* ********* $*******
$******* STAR ********* ********* $******* $******* SUM (Surcharge-Free)
********* ********* $******* $******* Debit MasterCard/Visa Check Services -
Affiliate Member - Implementation and Training ********* ********* $*******
$******* Fraud Services - 3-D Secure (Verified by VISA/MasterCard/SecureCode)
********* ********* $******* $******* Fraud Services - Monitoring *********
********* $******* $******* Fraud Services - Name Matching Transactions
********* ********* $******* $******* Access Online Web ********* *********
$******* $******* TNS Communications - Configuration and Installation of TNS
modem ********* ********* $******* $******* Comvelope Keys Parts *********
********* $******* $******* PIN Change Via IVR Initial Setup ********* *********
$******* $******* Card Activation ********* ********* $******* $*******
Chargeback Installation ********* ********* $******* $******* Download
Correction/Modification ********* ********* $******* $*******   Total EFT
Processing One Time Fees $*********   Miscellaneous Fees Network Monthly
Membership Fees (Pass-Thru) Cirrus (Per Network) $******* Plus (Per Network)
$******* PULSE (Per Network) $******* InterLink (Per Network) $*******



--------------------------------------------------------------------------------



 
[fiscontract2130.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
15 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       Assumptions
Regarding FIS EFT Processing:   1. Standard Minimum Monthly Association
Sponsorship Fee of $*****. 2. Standard Minimum Monthly 3-D Secure Processing Fee
of $*****. 3. Standard Minimum Monthly ATM/EFT Processing Fee of $*****. 4.
Monthly pricing includes an average unit fee discount of ******% (may vary based
on required minimum). 5. Refer to the Card Production Fee Schedule for pricing.
6. Base installation fee includes turnkey investment, coordination of full EFT
implementation, EFT network programming and on-site or remote pre-conversion
training. 7. Programming and certification of Full Service ATM's may require a
change in protocol that is the responsibility of the Client. 8. ATM Xpress Image
Capture and Delivery may be subject to additional Item Processing Services fees
from the Provider. These fees are not included in this Proposal. 9. Network
implementation fees do not include network fees for database maintenance or
membership costs. 10. A daily cost of funds fee will apply to negative
settlement balances if client elects not to maintain a funded account at FIS’
point of ACH origination. 11. Transmit/Receive Software may be required and is
the responsibility of the Client. 12. Case Management Fees waived if Secured
Debit is selected. If Client opts out of Secured Debit Case Management fee will
be billed accordingly. 13. Other miscellaneous EFT services may be provided by
FIS at Client's request for the fees set forth in the EFT Miscellaneous Services
Fee Schedule, as amended by FIS from time to time. 14. Disclosed Volumes as of
April 2014.



--------------------------------------------------------------------------------



 
[fiscontract2131.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
16 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       FIS Payment
Manager - Consumer    Description Monthly Processing Investment Impl Investment
1 = Yes or Estimated Volume Monthly Maint Fee   Monthly Investment One Time Unit
Fee Total One Time Investment Setup Fees Bill Payment Implementation and Setup
Fees ********* $******* $******* $******* $******* Configuration of: - FIS User
Interface - Due Date - Direct Check Model - Risk Funding Processor Monthly
Recurring Fees Monthly Hosting Fee ********* $********* $******* $*******
$******* Fee includes: - Includes CST Access, OFAC Payee Compliance, Alert
Payload Maintenance, Data Extract Maintenance, Warehouse Hosting, Reporting User
Fees Monthly User Fee (Per User) ********* $******* $******* $******* $*******
Fee Includes: - User Enrollment, User Maintenance, eBills, Payee Management,
Payment Management, Tier 2 Support Transaction Fees Electronic Payment
Transaction Volumes (Graduated) 1 - 40,000 ********* $******* $******* $*******
$******* 40,001 - 75,000 ********* $******* $******* $******* $******* 75,001 -
100,000 ********* $******* $******* $******* $******* 100,001 - 150,000
********* $******* $******* $******* $******* 150,001 and Over *********
$******* $******* $******* $******* Check Payment Transaction Fee (Per Check)
********* $******* $******* $******* $******* Payment Manager Fraud Monitoring
Services (Per Transaction) ********* $******* $******* $******* $*******
Subtotal FIS Payment Manager - Consumer Offerings $********* $*********
Additional Services Expedited Same Day Electronic (Per Transaction) *********
$******* $******* $******* $******* Expedited Overnight Check Payments (Per
Payment) ********* $******* $******* $******* $******* FIS Sends End User
Notification (Per Alert) ********* $******* $******* $******* $*******   Total
FIS Payment Manager - Consumer Offerings $*********** $*******   Miscellaneous
Fees Return Items (Per Item, NSF, etc) $******* Proof of Payment (Per Request)
$******* Stop Payment (Per Request) $******* Service Request (Claims, Late Fees,
Unable to Locate, Pay not Posted, Oustanding Check, Archive Retrieval Request,
etc) (Per Request) $******* Brand Change - RTN Change, Name Change, etc (Per
Request) $*******   Assumptions Regarding FIS Payment Manager Services:   1.
Standard Minimum Monthly Consumer Payment Manager Standard User Fees below.
(Miscellaneous and Optional Service Fees are excluded) - $****** for Months 1
through 12 - $****** for Months 13 through 24 - $****** for Months 25 through 48
- $****** for Months 49 through Term of Contract 2. Monthly pricing includes an
average unit fee discount of *****% (may vary based on required minimum). 3. The
Payment Manager Implementation Fee includes Brand Install, Sponsor Setup,
Conversion, Testing, Testing Environment, Initial Kick Off and CST Admin Setup.
4. Includes unlimited use of eBill Presentment. 5. Electronic or paper method of
payment is determined by the payee. 6. Stop payment services available for
payments made by checks drawn on FIS' Bill Payment Service trust account. 7.
Additional Fraud Case investigatory services are billed at time and cost, and
may include, but are not limited to: - Interviewing all parties to determine
appropriate course of action regarding criminal complaints - Working
cooperatively with appropriate law enforcement agencies at the local, state or
federal level - Testifying in court on behalf of the Client 8. Data Conversion
includes Users and users' Payments, Pending and Scheduled Payments and Bill
Payment History if made available by Provider. 9. Check payments will be issued
using checks drawn as drafts to End User accounts. 10. For Expedited Payments,
client guarantees sufficient funds for payments remitted without first securing
funds from End User. 11. Disclosed Volumes as of April 2014.



--------------------------------------------------------------------------------



 
[fiscontract2132.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
17 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       FIS Payment
Manager - Business    Description Monthly Processing Investment Impl Investment
1 = Yes or Estimated Volume Monthly Maint Fee   Monthly Investment One Time Unit
Fee Total One Time Investment Setup Fees Bill Payment Implementation and Setup
Fees ******** $******* $******* $******* $******* Configuration of: - FIS User
Interface - Due Date - Direct Check Model - Risk Funding Processor Advanced
Authentication Implementation and Setup Fees ******* $******* $******* $*******
$******* Monthly Recurring Fees Monthly Hosting Fee ******* $******* $*******
$******* $******* Fee includes: - Includes CST Access, OFAC Payee Compliance,
Alert Payload Maintenance, Data Extract Maintenance, Warehouse Hosting,
Reporting User Fees Monthly User Fee ******* $******* $******* $******* $*******
Fee Includes: - User Enrollment, User Maintenance, eBills, Payee Management,
Payment Management, Tier 2 Support Transaction Fees Electronic Payment
Transaction Volumes (Graduated) 1 - 40,000 ******* $******* $******* $*******
$******* 40,001 - 75,000 ******* $******* $******* $******* $******* 75,001 -
100,000 ******* $******* $******* $******* $******* 100,001 - 150,000 *******
$******* $******* $******* $******* 150,001 and Over ******* $******* $*******
$******* $******* Check Payment Transaction Fee (Per Check) ******* $*******
$******* $******* $******* Payment Manager Fraud Monitoring Services (Per
Transaction) ******* $******* $******* $******* $******* Subtotal FIS Payment
Manager - Business Offerings - Minimum Monthly Fee $******* $******* Additional
Services Expedited Same Day Electronic (Per Transaction) ******* $*******
$******* $******* $******* Expedited Overnight Check Payments (Per Payment)
******* $******* $******* $******* $******* Rich Remittance Check Fee (Per
Check) ******* $******* $******* $******* $******* Advanced Authentication
Advanced Login Authentication Fee (Per Attempt) ******* $******* $*******
$******* $******* Step-up Out of Band Authentication Fee (Per Attempt) *******
$******* $******* $******* $*******   Total FIS Payment Manager - Business
Offerings $******* $*******   Miscellaneous Fees Return Items (Per Item, NSF,
etc) $******* Proof of Payment (Per Request) $******* Stop Payment (Per Request)
$******* Service Request (Claims, Late Fees, Unable to Locate, Pay not Posted,
Oustanding Check, Archive Retrieval Request, etc) (Per Request) $******* Brand
Change - RTN Change, Name Change, etc (Per Request) $*******   Assumptions
Regarding FIS Payment Manager Services:   1. Standard Minimum Monthly Business
Payment Manager Standard User Fees below. (Miscellaneous User, Other and
Optional Fees are excluded) - $****** for Months 1 through 12 - $****** for
Months 13 through 24 - $****** for Months 25 through 48 - $****** for Months 49
through Term of Contract 2. The Payment Manager Implementation Fee includes
Brand Install, Sponsor Setup, Conversion, Testing, Testing Environment, Initial
Kick Off and CST Admin Setup. 3. Includes unlimited use of eBill Presentment. 4.
Electronic or paper method of payment is determined by the payee. 5. Stop
payment services available for payments made by checks drawn on FIS' Bill
Payment Service trust account. 6. Additional Fraud Case investigatory services
are billed at time and cost, and may include, but are not limited to: -
Interviewing all parties to determine appropriate course of action regarding
criminal complaints - Working cooperatively with appropriate law enforcement
agencies at the local, state or federal level - Testifying in court on behalf of
the Client 7. Data Conversion includes Users and users' Payments, Pending and
Scheduled Payments and Bill Payment History if made available by Provider. 8.
Check payments will be issued using checks drawn as drafts to End User accounts.
9. For Expedited Payments, client guarantees sufficient funds for payments
remitted without first securing funds from End User. 10. Disclosed Volumes as of
April 2014.



--------------------------------------------------------------------------------



 
[fiscontract2133.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
18 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       FIS Remittance
Processing    Description Monthly Processing Investment 1 = Yes or Estimated
Volume   Unit Monthly Unit Fee Monthly Investment Wholesale Remittance
Processing Small Box A (Image) ******** ******** $******* $******* Small Box B
(Image) ******** ******** $******* $******* Monthly Maintenance ********
******** $******* $******* Basic Item ******** ******** $******* $******* Check
Photocopy ******** ******** $******* $******* Unprocessable Item/Exception Items
******** ******** $******* $******* Reject Repair ******** ******** $*******
$******* Correspondence Handling ******** ******** $******* $******* Additional
Services Acceptable Payee Review > 10 ******** ******** $******* $******* Credit
Card Payments ******** ******** $******* $******* Bank by Mail Deposit
Processing (Static) 0 - 100,000 Envelopes ******** ******** $******* $*******
100,001 - 250,000 Envelopes ******** ******** $******* $******* 250,001 -
750,000 Envelopes ******** ******** $******* $******* 750,001 and Over Envelopes
******** ******** $******* $******* Unidentified Mail Deposit Processing
******** ******** $******* $******* Express Mail ******** ******** $*******
$******* Pre-Batch Sorting (Fine) ******** ******** $******* $******* Pre-Batch
Sorting (Rough) ******** ******** $******* $******* Deposit > 2 Per Day ********
******** $******* $******* Deposit Report Fax ******** ******** $*******
$******* Deposit Report e-Mail ******** ******** $******* $******* Deposit
Report Paper ******** ******** $******* $******* Data Capture ******** ********
$******* $******* CD-Client Archive ******** ******** $******* $*******
DVD-Client Archive ******** ******** $******* $******* Image Backup ********
******** $******* $******* Online Image Archive - 90 Days ******** ********
$******* $******* Bank Archive Access ******** ******** $******* $*******
Deposit Report - Fax >2 Pages ******** ******** $******* $******* Research (One
Hour Minimum) ******** ******** $******* $******* Transmission Maintenance
******** ******** $******* $******* ARC (Accounts Receivable Conversion)
******** ******** $******* $******* ARC ACH Returns ******** ******** $*******
$******* ARC ACH Reclear/Resubmit ******** ******** $******* $******* ARC Paper
Drafts for Non-ACH ******** ******** $******* $******* ARC ACH Item Photocopy
Request ******** ******** $******* $******* Client Decision Module Exception
******** ******** $******* $******* Client Decision Module Monthly Maintenance
******** ******** $******* $******* Distributed Capture Device ******** ********
$******* $******* Distributed Capture Items ******** ******** $******* $*******
Warehouse and Destruction ******** ******** $******* $******* Outgoing Image
Item Presentment (Including Non-Imageable) Standard Fed Format ******** ********
$******* $******* Outgoing Image Item Presentment (Including Non-Imageable)
Non-Standard Fed Format ******** ******** $******* $******* Outgoing Image Item
Presentment Transmission ******** ******** $******* $******* Bank Customer
Processing Procedures (On-Line) ******** ******** $******* $******* Consolidated
Receivables Transmission - Inbound ******** ******** $******* $*******  
Subtotal Monthly Wholesale Remittance Processing Offerings $*********



--------------------------------------------------------------------------------



 
[fiscontract2134.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
19 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       FIS Remittance
Processing    Description Monthly Processing Investment 1 = Yes or Estimated
Volume   Unit Monthly Unit Fee Monthly Investment Retail Remittance Processing
Monthly Maintenance ******** ******** $******* $******* OCRA (Static) -
Qualified Rate Based on combined Volume of Payments Matched, Unmatched,
Multiple, Check Only and Check and List Single Matched Check 0 - 25,000 ********
******** $******* $******* 25,001 - 50,000 ******** ******** $******* $*******
50,001 - 100,000 ******** ******** $******* $******* 100,001 - 250,000 ********
******** $******* $******* 250,001 - 500,000 ******** ******** $******* $*******
Single UnMatched Check 0 - 25,000 ******** ******** $******* $******* 25,001 -
50,000 ******** ******** $******* $******* 50,001 - 100,000 ******** ********
$******* $******* 100,001 - 250,000 ******** ******** $******* $******* 250,001
- 500,000 ******** ******** $******* $******* Multiple Document 0 - 25,000
******** ******** $******* $******* 25,001 - 50,000 ******** ******** $*******
$******* 50,001 - 100,000 ******** ******** $******* $******* 100,001 - 250,000
******** ******** $******* $******* 250,001 - 500,000 ******** ******** $*******
$******* Intra Day Exception Item (CDM items) ******** ******** $*******
$******* Intra Day Monthly Maintenance (CDM) ******** ******** $******* $*******
Pre-Batch Sorting Fine ******** ******** $******* $******* Additional Services
Check Only (Static) - Qualified Rate Based on combined Volume of Payments
Matched, Unmatched, Multiple, Check Only and Check and List 0 - 25,000 ********
******** $******* $******* 25,001 - 50,000 ******** ******** $******* $*******
50,001 - 100,000 ******** ******** $******* $******* 100,001 - 250,000 ********
******** $******* $******* 250,001 - 500,000 ******** ******** $******* $*******
Check and List (Static) - Qualified Rate Based on combined Volume of Payments
Matched, Unmatched, Multiple, Check Only and Check and List 0 - 25,000 ********
******** $******* $******* 25,001 - 50,000 ******** ******** $******* $*******
50,001 - 100,000 ******** ******** $******* $******* 100,001 - 250,000 ********
******** $******* $******* 250,001 - 500,000 ******** ******** $******* $*******
Cash ******** ******** $******* $******* Unprocessable Item/Exception Items
******** ******** $******* $******* Express Mail ******** ******** $*******
$******* Correspondence Handling ******** ******** $******* $******* Reject
Repair ******** ******** $******* $******* Online Image Archive - 90 Days
******** ******** $******* $******* Bank Archive Access ******** ********
$******* $******* Research (One Hour Minimum) ******** ******** $*******
$******* Transmission Maintenance ******** ******** $******* $******* Additional
Transmission Maintenance ******** ******** $******* $******* In-Bound
Transmission Maintenance ******** ******** $******* $******* Data Capture
******** ******** $******* $******* Account Look-Up ******** ******** $*******
$******* Warehouse and Destruction ******** ******** $******* $*******  
Subtotal Monthly Retail Remittance Processing Offerings $***********   Total
Monthly Remittance Processing Offerings $**********



--------------------------------------------------------------------------------



 
[fiscontract2135.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
20 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       FIS Remittance
Processing    Description One Time Investments 1 = Yes or Estimated Volume  
Unit One Time Unit Fee One Time Investment Summary of One Time Fees Remittance
Processing Installation ******** ******** $******* $******* Per Box Set-Up with
Transmission One Time Fee reflects a 52.33% discount on List Price of $5,388
******** ******** $******* $******* Per Box Set-Up without Transmission ********
******** $******* $******* Image Item Presentment (Standard Fed Format) ********
******** $******* $******* Image Item Presentment (Non-Standard Fed Format)
******** ******** $******* $******* Direct Customer Archive Set-Up ********
******** $******* $******* ARC (Accounts Receivable Conversion) ********
******** $******* $******* Client Decision Module Set-Up ******** ********
$******* $******* Distributed Capture Device Set-Up ******** ******** $*******
$******* Reject Repair ******** ******** $******* $******* Correspondence
Handling ******** ******** $******* $*******   Subtotal Wholesale Remittance
Processing One Time Fees $*******   Summary of One Time Fees Remittance
Processing Installation One Time Fee reflects a 100.0% discount on List Price of
$10,776 ******** ******** $******* $******* Per Box Set-Up ******** ********
$******* $******* Intra Day Exception Item (CDM items) ******** ********
$******* $******* Intra Day Monthly Maintenance (CDM) ******** ******** $*******
$*******   Subtotal Retail Remittance Processing One Time Fees $******   Total
Remittance Processing One Time Fees $******   Assumptions Regarding Remittance
Processing Services:   1. Standard Minimum Monthly Remittance Processing Fee of
$******. 2. Monthly pricing includes an average unit fee discount of *****% (may
vary based on required minimum). 3. Prices do not include third party charges or
expenses incurred by FIS at the Clients request. 4. Postage will be billed at
current rate plus *****%. 5. Disclosed Volumes as of April 2014.   Assumptions
Regarding Wholesale Remittance Processing Services:   1. P.O. Box Rentals,
Packaged US Mail, couriers or out of pocket expenses such as postage and special
messenger fees which are not part of this fee schedule will be quoted separately
to the Client by FIS. 2. If Client elects Post Office Rental through FIS it will
be billed at current rate plus ******%. 3. Distributed Capture items are subject
to the regular transaction fee but all other processing fees apply. 4.
Remittance Processing will be processed at the following sites: Boston, MA (New)
  Assumptions Regarding Retail Remittance Processing Services:   1. Daily
Courier, Daily Courier Cash and Special Courier fees are not part of this fee
schedule and will be quoted separately to the Client by FIS. 2. If Client elects
Post Office Rental through FIS it will be billed at current rate plus *******%.
3. The standard conversion includes the following items: - Set up of customer
according to specifications on internal system - Creation of customer specific
procedures - Creation of extract files/complex data transmission - Creation of
reports - All testing with customer 4. Remittance Processing will be processed
at the following sites: Boston, MA (New) 5. Wholesale and Retail Remittance
Processing when purchased together will automatically apply a ********% discount
on Retail Remittance Processing Installation Fees. If either Wholesale or Retail
Remittance is purchased separately, the discount will no longer apply.



--------------------------------------------------------------------------------



 
[fiscontract2136.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
21 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       FIS Output
Solutions - eDelivery Services    Description Monthly Processing Investment Impl
Investment 1 = Yes or Estimated Volume Monthly Maint Fee   Monthly Investment
One Time Unit Fee Total One Time Investment eDelivery Services Basic System
******** $******* $******* $******* $******* Each Additional Statement/Notice or
File Type ******** $******* $******* $******* $******* eDelivery
Statements/Notices Imported (Active Subscribed Accounts) - (Graduated) 0 - 1,000
******** $******* $******* $******* $******* 1,001 - 5,000 ******** $*******
$******* $******* $******* 5,001 - 10,000 ******** $******* $******* $*******
$******* 10,001 - 25,000 ******** $******* $******* $******* $******* 25,001 and
Over ******** $******* $******* $******* $******* Site Branding ********
$******* $******* $******* $******* Additional Services eStatement Presentment
******** $******* $******* $******* $******* Statement Stuffer Tab (with up-load
feature) ******** $******* $******* $******* $******* Demo Link with FI Branding
******** $******* $******* $******* $******* eStatement Archive/Storage - >90
Days - (other than checking statements) ******** $******* $******* $*******
$******* eStatement Archive/Storage - Fixed up to 36 months ******** $*******
$******* $******* $*******   Total FIS Output Solutions Offerings - eDelivery
Services $********* $*******   Assumptions Regarding FIS Output Solutions -
eDelivery Services:   1. Standard Minimum Monthly eDelivery Services Fee of
$******. 2. Monthly pricing includes an average unit fee discount of *******%
(may vary based on required minimum). 3. Check images are not appended to the
end of the account statement display (HTML or PDF) page for documents stored in
eDelivery. 4. Document presentment format depends on file format of imported
files. Print-Ready formatted text files present as PDF and XML data files
present as HTML. 5. Check image storage retention needs to match eDelivery
retention length to ensure links are active. 6. Non-FIS Core Clients are
responsible for core file transfers; additional fees may apply and are not
included in this proposal. 7. Client is responsible for coordinating activities
with Third Party providers. 8. The Client's customer must have a valid email
address entered into the eDelivery system for email notifications to function
properly. 9. eDelivery Statement / Notice Fee is calculated by the number of
imported statements / notices for active subscribed accounts for the month times
the per item fee. 10. Additional Statement/Notice is an estimated cost; actual
charges may vary after further analysis of specifications. 11. Site Branding
includes custom bank logo, two colors on website, one financial institution
address, one website address, and up to two compliance graphics. 12. Disclosed
Volumes as of April 2014.



--------------------------------------------------------------------------------



 
[fiscontract2137.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
22 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       FIS Output
Solutions    Description Monthly Processing Investment 1 = Yes or Estimated
Volume   Unit Monthly Unit Fee Monthly Investment Loan Coupon Services 12 Month
Coupon Book ******** ******** $******* $******* 24 Month Coupon Book ********
******** $******* $******* 36 - 48 Month Coupon Book ******** ******** $*******
$******* 60 - 180 Month Coupon Book ******** ******** $******* $*******  
Subtotal Monthly Loan Coupon Services Offerings $*******   Document Processing
Services Document Processing - Print and Electronic Documents ******** ********
$******* $******* ADF Client Portal Subscriptions Support ******** ********
$******* $******* ADF Client Portal User Subscription ******** ******** $*******
$******* Print Black & White Printing up to 15% converge (Non-MICR) First
500,000 Items (Graduated) ******** ******** $******* $******* Black & White
Printing up to 15% converge (Non-MICR) 500,001 - 1,000,000 Items ********
******** $******* $******* Color Printing up to 15% coverage (Non-MICR) ********
******** $******* $******* MICR Printing up to 15% coverage (Non-Color) ********
******** $******* $******* Fold/Insert/ Render Fold/Insert/ Render (Letter Size
- Automated) ******** ******** $******* $******* Fold/Insert/ Render (Letter
Size - Non Automated) ******** ******** $******* $******* Bulk/ Render (Bulk
Documents - Non Automated) ******** ******** $******* $******* Bulk/ Render
(Bulk Documents - Automated) ******** ******** $******* $******* Statement
Inserts (Static or Selective) ******** ******** $******* $******* Inserter
Booklet Stitching (Flats Only) ******** ******** $******* $******* Offline
Fold/Pressure Seal/Burst & Trim ******** ******** $******* $******* Perfect Bind
- Booklet ******** ******** $******* $******* Saddle Stitch Booklet ********
******** $******* $******* Postal Pre-Sort ******** ******** $******* $*******
Notice Print and Render - Notices ******** ******** $******* $******* Archiving
and Electronic Document Output Document Archival - eVue or eVision ********
******** $******* $*******   Subtotal Monthly Document Processing, Print,
Render, and Mailing Services Offerings $*********  Forms and Envelopes Forms -
24# White Paper (8 1/2" x 11") ******** ******** $******* $******* 6" X 9 1/2"
Envelopes (Common/Generic) ******** ******** $******* $******* #10 size
Envelopes (Common/Generic) ******** ******** $******* $******* 9" x 12" Catalog
Envelopes (Common/Generic) ******** ******** $******* $******* #9 size BRE
Envelopes (Common/Generic) ******** ******** $******* $******* Client Supplied
Materials ******** ******** $******* $*******   Subtotal Monthly Forms and
Envelopes Offerings $********   Total Monthly FIS Output Solutions Offerings
$***********



--------------------------------------------------------------------------------



 
[fiscontract2138.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
23 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       FIS Output
Solutions    Description One Time Investments 1 = Yes or Estimated Volume   Unit
One Time Unit Fee One Time Investment Summary of One Time Fees Loan Coupon
Services Loan Coupon Services Set-Up ******** ******** $******* $*******
Document Processing, Print, Render, and Mailing Services Statements - Standard
Template Implementation ******** ******** $******* $******* Notices, Letters and
Checks - Standard Template Implementation ******** ******** $******* $*******
Notice Print and Render - Notices ******** ******** $******* $******* Archiving
and Electronic Document Output Document Archival - eVue or eVision ********
******** $******* $*******   Total FIS Output Solutions One Time Fees $******  
Miscellaneous Fees Manual Request/Special Handling (Per Hour) $******* CSR (Per
Hour) $******* Programming (Per Hour) $******* Project Management (Per Hour)
$******* Graphic Artist (Per Hour) $*******   Assumptions Regarding FIS Output
Solutions Offerings:   1. Standard Minimum Monthly Loan Coupon Book Fee of
$******. 2. Standard Minimum Monthly Print and Render Services Fee of
$*********. (Standard and Custom Forms and Envelopes, Postage Fees, One Time
Fees, and Professional Services Fees are excluded) 3. Monthly pricing includes
an average unit fee discount of *******% (may vary based on required minimum).
4. FIS Loan Coupon Services include the following items: - 12 Month through 180
Month coupons - 2 2/3 X 7 1/2 24 Pound Paper - File processing, laser printing,
binding and cutting - Inserting in envelope - Generic double window envelope -
Standard stock blue hard cover (text is "Loan Payment") and white backer -
Address Change Form - Return address dry gum labels - Loan coupon with CAR/LAR
technology and MICR or OCR line (coupon size - 2 2/3 X 6 5/8) - Coupon Books are
produced weekly or monthly (client's request) and delivered to the U.S. Post
Office within the one to three U.S. Postal Service days from the time the files
are received by FIS. 5. Loan Coupon Services Implementation Fee is for standard
set-up; actual charges may vary after further analysis of specifications for
customized work. Implementation Fee includes coupon layout. 6. Non-FIS Core
clients responsible for core file transfers; additional fees may apply and are
not included in this proposal. 7. First Class Postage costs paid for by Client.
8. Document processing volume is the summation of pages processed for all
documents, including 0 documents composed for electronic delivery only. 9. A
page is equivalent to an impression and if defined as one side of a finished
sheet. 10. Full Color Print may not be available in all output facilities. 11.
Additional FIS Output Solutions services not listed in this pricing agreement
are available at FIS' then current rates and will be quoted and billed
separately. 12. Increases in forms and envelopes prices are limited to the
percentage increase in charges by the forms and envelopes suppliers to FIS. 13.
Statement text and image printed on paper purchased from FIS. Statement inserts
may be provided by Client. 14. ADF Client Portal Subscriptions includes 2
reports. Additional reports are priced per estimate. 15. An impression is
defined as one side of a finished sheet. Duplex mode jobs will have two
impressions per finished sheet. 16. Statement envelopes will be purchased from
FIS. Postage and Courier costs paid for by Client. 17. Postage rates are not
guaranteed for all mail-pieces. The mail-pieces will be presorted and mailed at
the lowest applicable rates. 18. Electronic documents sent to Client location to
be placed in Client folder at FIS FTP site and pulled down by Client. 19. Client
requests for changes to Statements types after initial installation is subject
to additional fees and will be quoted separately via SOW. 20. Disclosed Volumes
as of April 2014.



--------------------------------------------------------------------------------



 
[fiscontract2139.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
24 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       Decision Solutions
   Description Monthly Investment Impl Investment 1 = Yes or Estimated Volume
Monthly Maint Fee   Monthly Investment One Time Impl Fee Total Impl Investment
Account Ownership - Risk - Realtime Transaction Volumes (Qualified Rate)
******** $******* $******* $******* $*******   Subtotal Monthly Account
Ownership Offerings $****** $******   ID Verification Transaction Volumes
(Qualified Rate) ******** $******* $******* $******* $******* Included in
services: - Watch List/OFAC Screening associated with each IDV inquiry - Web
Page Customization - Foreign Sanctions Evaders   Subtotal Monthly ID
Verification Offerings $****** $******   ID Authentication - Standard Set-Up
Transaction Volumes (Qualified Rate) ****** $******* $******* $******* $*******
  Subtotal Monthly ID Authentication Offerings $****** $******   OFAC Watch (Per
Month Fee based on Transaction Volume) Transaction Volumes (Qualified Rate)
******** $******* $******* $******* $******* Watch List Best Practice Package -
Direct Client (Qualified Rate) ******** $******* $******* $******* $*******
Included in services: - OFAC Specially Designated Nationals (SDN) (Address,
Alternate Name, Sanctioned Countries) - Palestine Legislative Council - Canada
Office of Superintendent of Financial Institutions (OSFI) (Entities) - CIA
Politically Exposed Person (PEP) - Department Of State Terrorist Exclusion -
Money Services Businesses - FIS Enhanced Politically Exposed Person - Primary
Money Laundering Concern - FBI Most Wanted Top Ten - Bank of England
Consolidated Sanctions - FBI Most Wanted Alternate   Subtotal Monthly OFAC Watch
Offerings $******* $*******   QualiFile Advantage Base Inquiry Transaction
Volumes (Qualified Rate) ******** $******* $******* $******* $*******   Subtotal
Monthly QualiFile Advantage Offerings $****** $*******   Additional Services
Custom Strategy Fee (Per Transaction) ******** $******* $******* $*******
$******* Premier Credit Access Service (Per Transaction) ******** $*******
$******* $******* $*******   Subtotal Monthly QualiFile Additional Offerings
$******** $********     Miscellaneous Fees Voice Inquiry Surcharge (Per
Transaction) $0.48 QualiFile Colorado Notification Surcharge Transactions (Per
Transaction) $0.68   Assumptions Regarding Decision Solutions:   1. Monthly
pricing as noted above may include a unit fee discount when compared to the
Qualified Rate Table. 2. Web Based Training or On-Site Training charges are not
included in this proposal and will be quoted separately.   Assumptions Regarding
Account Ownership Solutions:   1. Standard Minimum Monthly Account Ownership -
Risk Fee of $*********.   Assumptions Regarding ID Verification Solutions:   1.
Standard Minimum Monthly ID Verification Fee of $*******. 2. Implementation fees
do not include Technical Integration - Direct Interface to ChexSystem
webservices specifications and are available at then current rates and will be
quoted separately.



--------------------------------------------------------------------------------



 
[fiscontract2140.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
25 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       Assumptions
Regarding ID Authentication Solutions:   1. Standard Minimum Monthly ID
Authentication Fee of $*******. 2. Implementation fees do not include Technical
Integration - Direct Interface to ChexSystem webservices specifications and are
available at then current rates and will be quoted separately.   Assumptions
Regarding OFAC Watch Solutions:   1. The standard Watch List available is Base
Package. There are 1 other available list options for an additional fee: Best
practice package: provides a broader range of lists to allow more effective
screening. 2. Watch List is used by OFAC Watch for a more effective screening.
The list is obtained, compiled and distributed by FIS for user within OFAC
Watch, and ID Verification. 3. Watch List Base and Best Practice packages are
available only at the Client Master Level and will apply to all branches. 4.
Implementation fees do not include Technical Integration - Direct Interface to
ChexSystem webservices specifications and are available at then current rates
and will be quoted separately.   Assumptions Regarding QualiFile Solutions:   1.
Standard Minimum Monthly QualiFile Advantage Services Fee of $*********.
(Optional Services are excluded) 2. Professional Services and Product
Configuration changes are not included in this proposal and will be quoted
separately. 3. Custom Strategy Implementation fee includes ******* hours of
Consulting Services, ******** hours of Testing Support and ******** hours of
Project Management for Installation Services. 4. Premier Services Implementation
fee includes ******** hours Consulting Services. 5. Implementation fees do not
include Technical Integration - Direct Interface to ChexSystem webservices
specifications and are available at then current rates and will be quoted
separately. 6. Professional Services and Product Configuration changes are not
included in this proposal and will be quoted separately.



--------------------------------------------------------------------------------



 
[fiscontract2141.jpg]
PRICING ATTACHMENT ROCKLAND TRUST COMPANY Company Confidential/IH/248707/S1 Page
26 of 26      CONFIDENTIAL TREATMENT HAS BEEN REQUESTED       Decision Solutions
Fee Schedule    Description    Unit   Fee Qualified Rate Table Discounted Rates
apply to Initial Term only. After the Initial Term Client will be billed at the
List Rate Table Account Ownership - Risk - Realtime (Static) 0 - 4,999 ********
$******* 5,000 - 24,999 ******** $******* 25,000 - 99,999 ******** $*******
100,000 - 499,999 ******** $******* 500,000 - 999,999 ******** $*******
1,000,000 and Over ******** $******* ID Verification (Static) 0 - 1,000 ********
$******* 1,001 - 5,000 ******** $******* 5,001 - 10,000 ******** $******* 10,001
- 15,000 ******** $******* 15,001 and Over ******** $******* ID Authentication
(Static) 0 - 500 ******** $******* 501 - 1,000 ******** $******* 1,001 - 5,000
******** $******* 5,001 - 10,000 ******** $******* 10,001 and Over ********
$******* OFAC Watch (Static) (Per Month Fee based on Transaction Volume) 1 -
1,000 ******** $******* 1,001 - 10,000 ******** $******* 10,001 - 100,000
******** $******* 100,001 - 500,000 ******** $******* 500,001 - 2,000,000
******** $******* 2,000,001 and Over ******** $******* Watch List Best Practice
Package - Direct Client ******** $******* QualiFile Advantage Base (Static) 0 -
10 ******** $******* 11 - 20 ******** $******* 21 - 35 ******** $******* 36 - 50
******** $******* 51 - 75 ******** $******* 76 - 100 ******** $******* 101 - 150
******** $******* 151 - 200 ******** $******* 201 - 300 ******** $******* 301 -
400 ******** $******* 401 - 800 ******** $******* 801 - 1,000 ******** $*******
1,001 - 1,500 ******** $******* 1,501 - 2,000 ******** $******* 2,001 - 3,000
******** $******* 3,001 - 5,000 ******** $******* 5,001 - 7,500 ********
$******* 7,501 - 10,000 ******** $******* 10,001 - 15,000 ******** $*******
15,001 - 20,000 ******** $******* 20,001 - 40,000 ******** $******* 40,001 -
75,000 ******** $******* 75,001 and Over ******** $*******  



--------------------------------------------------------------------------------



 